

Exhibit 10.1
AMENDMENT AND RESTATEMENT AND ADDITIONAL TERM LOAN ASSUMPTION AGREEMENT dated as
of April 12, 2012 (this “Agreement”), among SKILLED HEALTHCARE GROUP, INC., a
Delaware corporation (“Company”), THE SUBSIDIARY GUARANTORS LISTED ON THE
SIGNATURE PAGES HERETO, THE LENDERS LISTED ON THE SIGNATURE PAGES HERETO, CREDIT
SUISSE AG, as Administrative Agent for Lenders and as Collateral Agent for
Lenders, and J.P. MORGAN SECURITIES LLC and CREDIT SUISSE SECURITIES (USA) LLC,
as Amendment Arrangers.
WHEREAS, Company, Administrative Agent and certain lenders (“Existing Lenders”)
are party to the Third Amended and Restated Credit Agreement dated as of April
9, 2010 (as amended, supplemented or otherwise modified through the date hereof,
the “Existing Credit Agreement”);
WHEREAS, Company, Collateral Agent and certain subsidiaries of Company party
thereto (the “Subsidiary Guarantors”) are party to (a) the Amended and Restated
First Lien Security Agreement dated as of June 15, 2005 (as amended,
supplemented or otherwise modified through the date hereof, the “Security
Agreement”), and (b) the Amended and Restated First Lien Subsidiary Guaranty
dated as of June 15, 2005 (as amended, supplemented or otherwise modified
through the date hereof, the “Subsidiary Guaranty” and, together with the
Security Agreement and the other Collateral Documents, the “Existing Collateral
Documents”);
WHEREAS, upon the terms and subject to the conditions set forth herein, Company,
Administrative Agent and certain lenders under the Existing Credit Agreement
that, immediately prior to the Fourth Restatement Effective Date (as defined
below), comprise Requisite Lenders and all the Revolving Lenders under the
Existing Credit Agreement (the foregoing Lenders being collectively referred to
as “Amendment Requisite Lenders”) wish to amend and restate the Existing Credit
Agreement in its entirety (the “Amendment and Restatement”) to be in the form of
the Fourth Amended and Restated Credit Agreement attached hereto as Exhibit A
(the “Restated Credit Agreement”);
WHEREAS, substantially simultaneously with the effectiveness of the Amendment
and Restatement and upon the terms and subject to the conditions set forth
herein, the lenders listed on Schedule 1 hereto (“Incremental Term Lenders”)
have committed to make $100,000,000 in additional Term Loans to Company
(“Incremental Term Loans”);
WHEREAS, substantially simultaneously with the effectiveness of the



--------------------------------------------------------------------------------



Amendment and Restatement and upon the terms and subject to the conditions set
forth herein, each of the Loan Parties wishes to affirm and confirm its
guarantee, pledge, grant and other agreements under the Existing Collateral
Documents (the “Collateral Documents Reaffirmation”);
WHEREAS, it is the intention of all parties hereto that the Amendment and
Restatement, the incurrence of the Incremental Term Loans and the Collateral
Documents Reaffirmation (collectively, the “Transactions”) occur substantially
simultaneously and become fully effective as of the Fourth Restatement Effective
Date; and
WHEREAS, it is the intention of all parties hereto that, following the
Transactions, the Restated Credit Agreement is a continuation of the Existing
Credit Agreement and the Collateral securing the Obligations under the Existing
Credit Agreement will continue to secure, with equal priority, the Obligations
under the Restated Credit Agreement.
NOW, THEREFORE, in consideration of the mutual agreements herein contained and
other good and valuable consideration, the sufficiency and receipt of which are
hereby acknowledged, the parties hereto hereby agree as follows:
Section 1.DEFINITIONS.
Capitalized terms used and not defined herein (including in the preliminary
statements hereto) shall have the meanings assigned to such terms in the
Restated Credit Agreement. The provisions set forth in subsection 1.3 of the
Restated Credit Agreement are hereby incorporated by reference herein, mutatis
mutandis. The term “Amendment Arrangers” means J.P. Morgan Securities LLC and
Credit Suisse Securities (USA) LLC, each in their capacity as a joint lead
arranger and a joint bookrunner for this Agreement and the financing
transactions contemplated hereby.
Section 2.    AMENDMENT AND RESTATEMENT OF THE EXISTING CREDIT AGREEMENT.
A.    Effective as of the Fourth Restatement Effective Date:
(i)    the Existing Credit Agreement is hereby amended and restated in its
entirety to be in the form of the Restated Credit Agreement attached hereto as
Exhibit A.
(ii)    each Exhibit to the Existing Credit Agreement is hereby amended and
restated to be in the form of the corresponding Exhibit attached to the Restated
Credit Agreement.
(iii)    each of Schedule 5.6 (Litigation) and Schedule 7.3 (Certain Existing



--------------------------------------------------------------------------------



Investments) to the Existing Credit Agreement is hereby amended and restated to
be in the form of the corresponding Schedule attached to the Restated Credit
Agreement.
B.    Except as expressly set forth in subsection 2A hereof, all Schedules
referred to in the Restated Credit Agreement shall be deemed to refer to the
corresponding Schedules to the Existing Credit Agreement, mutatis mutandis.
Section 3.    INCREMENTAL TERM LOANS.
A.    Each Incremental Term Lender hereby agrees, severally and not jointly, to
make, on the Fourth Restatement Effective Date and after giving effect to the
Amendment and Restatement, an Incremental Term Loan to Company in a principal
amount not to exceed the amount set forth next to such Incremental Term Lender’s
name on Schedule 1 hereto. Incremental Term Loans repaid or prepaid may not be
reborrowed.
B.    Except as otherwise provided herein, the making of the Incremental Term
Loans shall be subject to the terms and conditions set forth in the Restated
Credit Agreement (including subsection 2.1 thereof); provided that,
notwithstanding anything to the contrary in subsection 2.1C, all Incremental
Term Loans shall be made by Incremental Term Lenders ratably in accordance with
the amounts set forth next to their names on Schedule 1 hereto.
C.    The terms of the Incremental Term Loans (including as to the final
maturity thereof) shall be identical to those of the Term Loans outstanding
immediately prior to the Fourth Restatement Effective Date (as such terms are
modified on the Fourth Restatement Effective Date pursuant to this Agreement),
and the Incremental Term Loans shall constitute additional “Term Loans” and be a
part of a single Class with such outstanding Term Loans for all purposes of the
Restated Credit Agreement and the other Loan Documents.
D.    Company shall use the proceeds of the Incremental Term Loans solely to (a)
redeem the Senior Subordinated Notes (and on the Fourth Restatement Effective
Date the Company shall irrevocably deposit the proceeds of the Incremental Term
Loans with the trustee under the Senior Subordinated Note Indenture for the
purpose of redeeming the Senior Subordinated Notes in accordance with the Fourth
Restatement Effective Date Notice of Redemption (as defined below)) and (b) pay
fees and expenses in connection therewith.
E.    Each of Administrative Agent, Amendment Requisite Lenders, Incremental
Term Lenders and Company consents to the Transactions and each hereby
acknowledges and agrees that, notwithstanding anything to the contrary set forth
in the Existing Credit Agreement (including subsection 2.1A(iii) thereof), on
and as of the Fourth Restatement Effective Date, subject to the terms and
conditions set forth herein and in the Restated Credit Agreement, Company shall
be permitted to incur the Incremental Term Loans hereunder.
F.    Notwithstanding anything to the contrary in the Existing Credit Agreement



--------------------------------------------------------------------------------



or the Restated Credit Agreement (including subsection 2.2B thereof and the
definition of the term “Interest Period”), the Incremental Term Loans shall be,
on the Fourth Restatement Effective Date, allocated ratably to the then
outstanding Interest Periods applicable to the Term Loans outstanding
immediately prior to the Fourth Restatement Effective Date (and, to the extent
any of such outstanding Term Loans are Base Rate Loans, allocated ratably as
Base Rate Loans), with the initial Interest Periods for such Incremental Term
Loans allocated as Eurodollar Rate Loans to be the periods commencing on (and
including) the date of borrowing of such Incremental Term Loans and ending on
(and including) the last day of the Interest Periods then applicable to such
outstanding Term Loans.
Section 4.    COLLATERAL DOCUMENTS REAFFIRMATION; MORTGAGES.
A.    Each Loan Party hereby acknowledges that it expects to realize substantial
direct and indirect benefits as a result of the Transactions and the extension
of credit to Company in the form of the Incremental Term Loans.
B.    Each Loan Party hereby acknowledges its receipt of the Restated Credit
Agreement and its review of the terms and conditions thereof and consents to the
terms and conditions of this Agreement, the Restated Credit Agreement and the
Transactions contemplated hereby and thereby, including the extension of credit
to Company in the form of the Incremental Term Loans.
C.    Each Loan Party hereby, if a party to any Existing Collateral Document,
(i) affirms and confirms its guarantee, pledge, grant and other agreements under
such Existing Collateral Document (including, without limitations, its grants of
security interests under such Existing Collateral Document) and (ii) agrees
that, notwithstanding the effectiveness of this Agreement or the Restated Credit
Agreement or the occurrence of the Transactions, (a) each such Existing
Collateral Document shall continue to be in full force and effect and (b) all
guarantees, pledges, grants and other agreements thereunder shall continue to be
in full force and effect in respect of, and to secure, the Incremental Term
Loans and the other Obligations under the Existing Credit Agreement and the
Restated Credit Agreement, all for the benefit of Collateral Agent and
Beneficiaries.
D.    Within 60 days after the Fourth Restatement Effective Date (or such later
date as the Collateral Agent in its sole discretion may permit) Company shall
deliver to the Collateral Agent, with respect to each Existing Mortgage, either
(i) (a) an amendment thereof (each, a “Mortgage Amendment”), setting forth such
changes as are reasonably necessary to reflect that the lien securing the
Obligations under the Restated Credit Agreement encumbers the Mortgaged Property
described therein and to further grant, preserve, protect, confirm and perfect
the first-priority lien and security interest thereby created and perfected, (b)
opinions by local counsel reasonably acceptable to the Collateral Agent
regarding the enforceability of each such Mortgage Amendment and (c) to the
extent available, date-downs and modification endorsements to the policy or
policies of title insurance insuring the Lien of each such Existing Mortgage as
reasonably requested by the Collateral Agent, in each



--------------------------------------------------------------------------------



case in substantially the same form as those Mortgage Amendments, local counsel
opinions and date-downs and modification endorsements delivered to the
Collateral Agent on or after the Effective Date in connection with the
effectiveness of the Existing Credit Agreement, except for those changes
necessary to reflect the transactions contemplated hereby, and each of the
foregoing being in all respects reasonably acceptable to the Collateral Agent,
or (ii) to the extent reasonably requested by the Collateral Agent, opinions or
other written confirmations from local counsel reasonably acceptable to the
Collateral Agent stating, to the reasonable satisfaction of the Collateral
Agent, that no such Mortgage Amendment is required with respect to such Existing
Mortgage.
Section 5.    REPRESENTATIONS AND WARRANTIES.
To induce the other parties hereto to enter into this Agreement, Company and
each other Loan Party hereby represent and warrant to each other party hereto
that the representations and warranties of Company and each other Loan Party
contained in the Restated Credit Agreement and in any other Loan Documents are
true, correct and complete in all material respects on and as of the Fourth
Restatement Effective Date (in each case, except to the extent that any
representation and warranty specifically refers to an earlier date, in which
case such representation and warranty is true, correct and complete in all
material respects as of such earlier date; provided that, if a representation
and warranty is qualified as to materiality, such representation and warranty is
true, correct and complete in all respects on such respective dates).
Section 6.    EFFECTIVENESS; COUNTERPARTS.
A.    This Agreement shall become effective on and as of the date on which each
of the following conditions precedent is satisfied (such date, the “Fourth
Restatement Effective Date”):
(i)    Amendment Arrangers shall have received counterparts of this Agreement
that, when taken together, bear the signatures of (a) Company, (b) Amendment
Requisite Lenders, (c) Incremental Term Lenders, (d) Administrative Agent, (e)
Collateral Agent, (f) each Amendment Arranger and (g) each Subsidiary Guarantor.
(ii)    Amendment Arrangers shall have received an Officer’s Certificate of
Company dated the Fourth Restatement Effective Date certifying that:
(a)     the representations and warranties set forth in Section 5 hereof are
accurate;
(b)     Company and its Subsidiaries are in Pro Forma Compliance with each of
the financial covenants specified in subsection 7.6 of the Restated Credit
Agreement after giving effect to the Transactions; and



--------------------------------------------------------------------------------



(c)     no Potential Event of Default or Event of Default has occurred and is
continuing or would occur after giving effect to the Transactions.
(iii)    Amendment Arrangers shall have received an Officer’s Certificate signed
by the chief financial officer of Company dated the Fourth Restatement Effective
Date, substantially in the form of Exhibit X to the Restated Credit Agreement
and with appropriate attachments, in each case demonstrating that, after giving
effect to the consummation of the transactions contemplated by this Agreement,
Company and Subsidiary Guarantors on a consolidated basis will be Solvent.
(iv)    Company and each other Loan Party shall have delivered to Amendment
Arrangers the following with respect to Company or such Loan Party, as the case
may be, each, unless otherwise noted, dated the Fourth Restatement Effective
Date:
(a)     either (x) copies of the Organizational Documents of such Person,
certified by the Secretary of State of its jurisdiction of organization or, if
such document is of a type that may not be so certified, certified by the
secretary or similar officer of the applicable Loan Party, each dated a recent
date prior to the Fourth Restatement Effective Date or (y) a certification by
the secretary or similar officer of the applicable Loan Party that the
Organizational Documents of such Person, copies of which were delivered to
Administrative Agent on the Effective Date (or in the case of any such Loan
Party formed or acquired after the Effective Date and on or prior to the date
hereof, on the date that such Person became a Loan Party), have not been amended
or otherwise modified since such date of delivery;
(b)     a good standing certificate from the Secretary of State of its
jurisdiction of organization and each other state in which such Person is
qualified to do business and, to the extent generally available, a certificate
or other evidence of good standing as to payment of any applicable franchise or
similar Taxes from the appropriate taxing authority of each of such
jurisdictions, each dated a recent date prior to the Fourth Restatement
Effective Date;
(c)     resolutions of the Governing Body of such Person approving and
authorizing the execution, delivery and performance of this Agreement, certified
as of the Fourth Restatement Effective Date by the secretary or similar officer
of such Person as being in full force and effect without modification or
amendment; and
(d)     signature and incumbency certificates of the officers of such Person
executing this Agreement.



--------------------------------------------------------------------------------



(v)    Amendment Arrangers shall have received, on behalf of themselves,
Administrative Agent, Collateral Agent, Lenders and Incremental Term Lenders,
one or more favorable written opinions of (i) Latham & Watkins LLP, counsel for
Loan Parties, and (ii) as may be requested by Amendment Arrangers in their sole
discretion, other local counsel or in-house counsel, in each case, in form and
substance reasonably satisfactory to Amendment Arrangers and their counsel.
(vi)    Company shall have delivered, to the extent requested by an Incremental
Term Lender at least one Business Day prior to the Fourth Restatement Effective
Date, an executed Term Note to such Incremental Term Lender.
(vii)    Administrative Agent and Amendment Arrangers shall have received all
documentation and other information required by bank regulatory authorities
under the applicable “know your customer” and anti-money laundering rules and
regulations, including, without limitation, the Patriot Act and requested by
Administrative Agent, Amendment Arrangers or any Incremental Term Lender.
(viii)    Company shall have (a) obtained or confirmed a public corporate rating
from S&P and a public corporate family rating from Moody’s, in each case in
respect of Company and (b) received updated public ratings for the Term Loans
from S&P and Moody’s.
(ix)    Company shall have delivered (a) to the trustee under the Senior
Subordinated Note Indenture, in accordance with the terms thereof, an
irrevocable notice of redemption for Senior Subordinated Notes in an aggregate
principal amount equal to the proceeds of the Incremental Term Loans and any
Revolving Loans to be borrowed on the Fourth Restatement Effective Date (the
“Fourth Restatement Effective Date Notice of Redemption”) and (b) an Officer’s
Certificate with calculations in reasonable detail demonstrating that the
incurrence of the Incremental Term Loans by Company is permitted by the Senior
Subordinated Note Indenture and that the Incremental Term Loans shall constitute
“Senior Indebtedness” (as defined in the Senior Subordinated Note Indenture) for
purposes of the Senior Subordinated Note Indenture.
(x)    Administrative Agent shall have received payment from Company, in
immediately available funds, for the account of each Lender that delivers an
executed counterpart signature page to this Agreement at or prior to 12:00 p.m.,
New York City time, on April 5, 2012, an amendment fee equal to 0.25% of each
such Lender’s Term Loans and Commitments in respect of Revolving Loans (whether
used or unused) outstanding as of the Fourth Restatement Effective Date (and
prior to giving effect to the incurrence of the Incremental Term Loans).
(xi)    Administrative Agent shall have received from Company, in immediately
available funds, for the account of each Incremental Term Lender,



--------------------------------------------------------------------------------



upfront fees equal to 2.00% of the aggregate principal amount of the Incremental
Term Loans to be made by the Incremental Term Lenders on the Fourth Restatement
Effective Date.
(xii)    Administrative Agent and Amendment Arrangers shall have received all
other fees and other amounts due and payable to them in connection with this
Agreement and invoiced before the Fourth Restatement Effective Date, including
reimbursement or payment of all out‑of‑pocket expenses (including fees,
disbursements and other charges of counsel) required to be reimbursed or paid by
any Loan Party in connection with this Agreement.
(xiii)    Administrative Agent shall have received a Notice of Borrowing no
later than 1:00 p.m., New York City time, at least one Business Day prior to the
Fourth Restatement Effective Date.
B.    This Agreement may be executed in one or more counterparts, each of which
shall constitute an original but all of which when taken together shall
constitute a single agreement. Delivery of an executed counterpart of a
signature page of this Agreement by facsimile, PDF file or other electronic
transmission shall be effective as delivery of a manually executed counterpart
of this Agreement.
Section 7.    EFFECT OF THIS AGREEMENT; CERTAIN AUTHORIZATIONS; AMENDMENT
ARRANGERS.
A.    None of the Transactions, this Agreement, the Existing Credit Agreement,
the Restated Credit Agreement or any other Loan Document shall release, limit or
impair in any way the priority of any security interests and liens held by
Administrative Agent and/or Collateral Agent for the benefit of all or any
Lenders (including the Incremental Term Lenders) or other Secured Parties
against any assets of Company or any of its Subsidiaries arising under the
Existing Credit Agreement, the Restated Credit Agreement, the Existing
Collateral Documents or any other Loan Document, in each case as such documents
may be amended, modified or supplemented from time to time.
B.    Except as expressly set forth herein, this Agreement shall not by
implication or otherwise limit, impair, constitute a waiver of, or otherwise
affect the rights and remedies of Lenders, Collateral Agent or Administrative
Agent under the Existing Credit Agreement, the Restated Credit Agreement or any
other Loan Document. Nothing herein shall be deemed to entitle Company or any
Loan Party to a consent to, or a waiver, amendment, modification or other change
of, any of the terms, conditions, obligations, covenants or agreements contained
in the Existing Credit Agreement, the Restated Credit Agreement or any other
Loan Document in similar or different circumstances.
C.    This Agreement shall constitute a “Loan Document” for all purposes of the
Existing Credit Agreement, the Restated Credit Agreement and the other Loan
Documents.



--------------------------------------------------------------------------------



D.    The Lenders party hereto hereby authorize Administrative Agent to enter
into (i) such amendment or amendments to the Restated Credit Agreement or any
other Loan Document as shall be appropriate, in the judgment of Administrative
Agent, to give effect to the Transactions or to cure any ambiguity, omission,
defect or inconsistency relating to the effectuation of the Transactions and
(ii) such amendment or amendments to the Restated Credit Agreement or any other
Loan Document as shall be appropriate and not materially adverse to Lenders, in
each case in the judgment of Administrative Agent, to give effect to any HUD
Financing or any designation of a HUD Subsidiary in connection therewith or to
cure any ambiguity, omission, defect or inconsistency relating to the provisions
of the Restated Credit Agreement or any other Loan Document with respect to any
HUD Financing or the designation of any HUD Subsidiary; provided, however, that
no such amendment described in clause (ii) above shall become effective until
the tenth Business Day after it has been posted to Lenders, and then only if the
Requisite Lenders have not objected in writing thereto within such ten Business
Day period.
E.    On and after the Fourth Restatement Effective Date, Amendment Arrangers
and their respective officers, directors, trustees, employees, agents, advisors,
successors and assigns, controlling persons, members, Affiliates and other
representatives (collectively, the “Related Parties”) shall have the benefit,
mutatis mutandis, of all the exculpatory, reimbursement and indemnity provisions
that are set forth in the Restated Credit Agreement or any other Loan Document
for the benefit of Administrative Agent or any of its Related Parties. Without
limiting the foregoing, each Existing Lender and Incremental Term Lender party
hereto (i) acknowledges that it has made its own analysis and decision to enter
into this Amendment, the Existing Credit Agreement (if applicable) and the other
Loan Documents, and that none of the Amendment Arrangers or any of their Related
Parties has made any express or implied representation or warranty, or shall be
deemed to have any responsibility or duty, with respect to the completeness,
sufficiency or performance thereof, and (ii) by delivering its signature page to
this Amendment shall be deemed to have acknowledged receipt of, and consented to
and approved, each Loan Document and each other document required to be
delivered to, or be approved by or satisfactory to, any Amendment Arranger or
Administrative Agent on the Fourth Amendment Effective Date pursuant to the
terms hereof.
Section 8.    INCORPORATION BY REFERENCE.
The provisions of subsections 10.2, 10.3, 10.15, 10.16, 10.17 and 10.18 of the
Restated Credit Agreement pertaining to expenses, indemnity, applicable law
construction, consent to jurisdiction and service of process, and waiver of jury
trial are hereby incorporated by reference herein, mutatis mutandis.
[Remainder of page intentionally left blank]





--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have caused this Amendment and
Restatement and Additional Term Loan Assumption Agreement to be duly executed by
their respective authorized officers as of the day and year first above written.
SKILLED HEALTHCARE GROUP, INC.
By
 
/s/ Roland Rapp
 
Name: Roland Rapp
 
Title: Secretary and Chief
             Administrative Officer



Subsidiaries:
ALBUQUERQUE HEIGHTS HEALTHCARE AND REHABILITATION CENTER, LLC,
a Delaware limited liability company
 
ALEXANDRIA CARE CENTER, LLC,
a Delaware limited liability company
 
ALTA CARE CENTER, LLC d/b/a ALTA GARDENS CARE CENTER,
a Delaware limited liability company
 
ANAHEIM TERRACE CARE CENTER, LLC,
a Delaware limited liability company
 
ARIZONA PREMIER CARE, LLC,
a Delaware limited liability company
 
BALDWIN HEALTHCARE AND REHABILITATION CENTER, LLC,
a Delaware limited liability company
 
BAY CREST CARE CENTER, LLC,
a Delaware limited liability company
 
BELEN MEADOWS HEALTHCARE AND REHABILITATION CENTER, LLC,
a Delaware limited liability company
 
BEYONDFAITH HOMECARE AND REHAB OF ALBUQUERQUE, LLC,
a Texas limited liability company
 
BLUE RIVER REHABILITATION CENTER, LLC,
a Delaware limited liability company




--------------------------------------------------------------------------------



 
BRIARCLIFF NURSING AND REHABILITATION CENTER GP, LLC,
a Delaware limited liability company
 
BRIARCLIFF NURSING AND REHABILITATION CENTER, LP,
a Delaware limited partnership 
 
By:    Briarcliff Nursing and Rehabilitation
          Center GP, LLC,
          its General Partner
 
BRIER OAK ON SUNSET, LLC,
a Delaware limited liability company
 
CAMERON NURSING AND REHABILITATION CENTER, LLC,
a Delaware limited liability company
 
CANYON TRANSITIONAL REHABILITATION CENTER, LLC,
a Delaware limited liability company
 
CAREHOUSE HEALTHCARE CENTER, LLC,
a Delaware limited liability company
 
CARMEL HILLS HEALTHCARE AND REHABILITATION CENTER, LLC,
a Delaware limited liability company
 
CHESTNUT PROPERTY, LLC,
a Delaware limited liability company
 
CITY VIEW VILLA, LLC,
a Delaware limited liability company (f/k/a Hancock Park Senior Assisted Living,
LLC)
 
CLAIRMONT BEAUMONT GP, LLC,
a Delaware limited liability company
 
CLAIRMONT BEAUMONT, LP,
a Delaware limited partnership

By: Clairmont Beaumont GP, LLC,
its General Partner
 
CLAIRMONT LONGVIEW GP, LLC,
a Delaware limited liability company




--------------------------------------------------------------------------------



 
CLAIRMONT LONGVIEW, LP,
a Delaware limited partnership

By: Clairmont Longview GP, LLC,
its General Partner
 
CLOVIS HEALTHCARE AND REHABILITATION CENTER, LLC,
a Delaware limited liability company
 
COLONIAL NEW BRAUNFELS CARE CENTER, LP d/b/a COLONIAL MANOR CARE CENTER,
a Delaware limited partnership

By: Colonial New Braunfels GP, LLC,
its General Partner
 
COLONIAL NEW BRAUNFELS GP, LLC,
a Delaware limited liability company
 
COLONIAL TYLER CARE CENTER, LP,
a Delaware limited partnership

By: Colonial Tyler GP, LLC,
its General Partner
 
COLONIAL TYLER GP, LLC,
a Delaware limited liability company
 
CORNERSTONE HOSPICE ARIZONA, LLC,
a Delaware limited liability company
 
CORNERSTONE HOSPICE CALIFORNIA, LLC,
a Delaware limited liability company
 
CORONADO NURSING CENTER GP, LLC,
a Delaware limited liability company
 
CORONADO NURSING CENTER, LP,
a Delaware limited partnership

By: Coronado Nursing Center GP, LLC,
its General Partner
 
CREEKSIDE HOME CARE II, LLC,
a Delaware limited liability company
 
CREEKSIDE HOSPICE II, LLC,
a Delaware limited liability company
 
DEVONSHIRE CARE CENTER, LLC,
a Delaware limited liability company




--------------------------------------------------------------------------------



 
EAST RUSHOLME PROPERTY, LLC,
a Delaware limited liability company
 
EAST SUNRISE PROPERTY, LLC,
a Delaware limited liability company
 
EAST WALNUT PROPERTY, LLC,
a Delaware limited liability company
 
ELMCREST CARE CENTER, LLC,
a Delaware limited liability company
 
EUCLID PROPERTY, LLC,
a Delaware limited liability company
 
EUREKA HEALTHCARE AND REHABILITATION CENTER, LLC,
a Delaware limited liability company
 
FLATONIA OAK MANOR GP, LLC,
a Delaware limited liability company
 
FLATONIA OAK MANOR, LP
d/b/a OAK MANOR NURSING CENTER,
a Delaware limited partnership

By: Flatonia Oak Manor GP, LLC,
its General Partner
 
FORT WORTH CENTER OF REHABILITATION, LLC
a Delaware limited liability company


 
FOUNTAIN CARE CENTER, LLC,
a Delaware limited liability company
 
FOUNTAIN SENIOR ASSISTED LIVING, LLC,
a Delaware limited liability company
 
FOUNTAIN VIEW SUBACUTE AND NURSING CENTER, LLC,
a Delaware limited liability company
 
GLEN HENDREN PROPERTY, LLC,
a Delaware limited liability company
 
GRANADA HEALTHCARE AND REHABILITATION CENTER, LLC,
a Delaware limited liability company




--------------------------------------------------------------------------------



 
GUADALUPE VALLEY NURSING CENTER GP, LLC,
a Delaware limited liability company
 
GUADALUPE VALLEY NURSING CENTER, LP,
a Delaware limited partnership

By: Guadalupe Valley Nursing Center GP,
LLC, its General Partner
 
HALLETTSVILLE REHABILITATION AND NURSING CENTER, LP,
a Delaware limited partnership

By: Hallettsville Rehabilitation GP, LLC,
its General Partner
 
HALLETTSVILLE REHABILITATION GP, LLC,
a Delaware limited liability company
 
HALLMARK INVESTMENT GROUP, INC.,
a Delaware corporation
 
HALLMARK REHABILITATION GP, LLC,
a Delaware limited liability company
 
HANCOCK PARK REHABILITATION CENTER, LLC,
a Delaware limited liability company
 
HEMET SENIOR ASSISTED LIVING, LLC,
a Delaware limited liability company
 
HIGHLAND HEALTHCARE AND REHABILITATION CENTER, LLC,
a Delaware limited liability company
 
HOLMESDALE HEALTHCARE AND REHABILITATION CENTER, LLC,
a Delaware limited liability company
 
HOLMESDALE PROPERTY, LLC,
a Delaware limited liability company
 
HOME HEALTH CARE OF THE WEST, LLC,
a Delaware limited liability company
 
HOSPICE CARE OF THE WEST, LLC,
a Delaware limited liability company




--------------------------------------------------------------------------------



 
HOSPITALITY NURSING AND REHABILITATION CENTER, LP d/b/a LUBBOCK HOSPITALITY
HOUSE NURSING AND REHABILITATION CENTER,
a Delaware limited partnership

By: Hospitality Nursing GP, LLC,
its General Partner
 
HOSPITALITY NURSING GP, LLC,
a Delaware limited liability company
 
LEASEHOLD RESOURCE GROUP, LLC,
a Delaware limited liability company
 
LEGACY HOME CARE II, LLC,
a Delaware limited liability company
 
LEGACY HOSPICE II, LLC,
a Delaware limited liability company


 
LIBERTY TERRACE HEALTHCARE AND REHABILITATION CENTER, LLC,
a Delaware limited liability company
 
LIVE OAK NURSING CENTER GP, LLC,
a Delaware limited liability company
 
LIVE OAK NURSING CENTER, LP,
a Delaware limited partnership

By: Live Oak Nursing Center GP, LLC,
its General Partner
 
LOUISBURG HEALTHCARE AND REHABILITATION CENTER, LLC,
a Delaware limited liability company
 
MONTANA PREMIER CARE, LLC,
a Delaware limited liability company
 
MONTEBELLO CARE CENTER, LLC,
a Delaware limited liability company
 
MONUMENT REHABILITATION AND NURSING CENTER, LP
d/b/a MONUMENT HILL REHABILITATION AND NURSING CENTER,
a Delaware limited partnership

By: Monument Rehabilitation GP, LLC,
its General Partner




--------------------------------------------------------------------------------



 
MONUMENT REHABILITATION GP, LLC,
a Delaware limited liability company
 
NEVADA PREMIER CARE, LLC,
a Delaware limited liability company
 
OAK CREST NURSING CENTER GP, LLC,
a Delaware limited liability company
 
OAK CREST NURSING CENTER, LP,
a Delaware limited partnership

By: Oak Crest Nursing Center GP, LLC,
its General Partner
 
OAKLAND MANOR NURSING CENTER, LP,
a Delaware limited partnership

By: Oakland Manor GP, LLC,
its General Partner
 
OAKLAND MANOR GP, LLC,
a Delaware limited liability company
 
PACIFIC HEALTHCARE AND REHABILITATION CENTER, LLC,
a Delaware limited liability company
 
PREFERRED DESIGN, LLC,
a Delaware limited liability company
 
RICHMOND HEALTHCARE AND REHABILITATION CENTER, LLC,
a Delaware limited liability company
 
RIO HONDO SUBACUTE AND NURSING CENTER, LLC,
a Delaware limited liability company
 
RIVERVIEW DES MOINES PROPERTY, LLC,
a Delaware limited liability company
 
ROCKY MOUNTAIN HOME CARE II, LLC,
a Delaware limited liability company
 
ROCKY MOUNTAIN HOSPICE OF BILLINGS, LLC,
a Delaware limited liability company




--------------------------------------------------------------------------------



 
ROCKY MOUNTAIN HOSPICE OF BUTTE, LLC,
a Delaware limited liability company
 
ROSSVILLE HEALTHCARE AND REHABILITATION CENTER, LLC,
a Delaware limited liability company
 
ROYALWOOD CARE CENTER, LLC,
a Delaware limited liability company
 
SANDPIPER HEALTHCARE AND REHABILITATION CENTER, LLC,
a Delaware limited liability company
 
SEAVIEW HEALTHCARE AND REHABILITATION CENTER, LLC,
a Delaware limited liability company
 
SHARON CARE CENTER, LLC,
a Delaware limited liability company
 
SHAWNEE GARDENS HEALTHCARE AND REHABILITATION CENTER, LLC,
a Delaware limited liability company
 
SHG RESOURCES, LP,
a Delaware limited partnership

By: Leasehold Resource Group, LLC,
its General Partner
 
SIGNATURE HOSPICE & HOME HEALTH, LLC,
a Delaware limited liability company (f/k/a Hospice Care Investments, LLC)
 
SKIES HEALTHCARE AND REHABILITATION CENTER, LLC,
a Delaware limited liability company
 
SKILLED HEALTHCARE, LLC,
a Delaware limited liability company
 
SOUTH SWOPE PROPERTY, LLC,
a Delaware limited liability company
 
SOUTHWEST PAYROLL SERVICES, LLC,
a Delaware limited liability company




--------------------------------------------------------------------------------



 
SOUTHWOOD CARE CENTER GP, LLC,
a Delaware limited liability company
 
SOUTHWOOD CARE CENTER, LP,
a Delaware limited partnership

By: Southwood Care Center GP, LLC,
its General Partner
 
SPRING SENIOR ASSISTED LIVING, LLC,
a Delaware limited liability company
 
ST. ANTHONY HEALTHCARE AND REHABILITATION CENTER, LLC,
a Delaware limited liability company
 
ST. CATHERINE HEALTHCARE AND REHABILITATION CENTER, LLC,
a Delaware limited liability company
 
ST. ELIZABETH HEALTHCARE AND REHABILITATION CENTER, LLC,
a Delaware limited liability company
 
ST. JOHN HEALTHCARE AND REHABILITATION CENTER, LLC,
a Delaware limited liability company
 
ST. JOSEPH TRANSITIONAL REHABILITATION CENTER, LLC,
a Delaware limited liability company
 
ST. LUKE HEALTHCARE AND REHABILITATION CENTER, LLC,
a Delaware limited liability company
 
ST. MARY HEALTHCARE AND REHABILITATION CENTER, LLC,
a Delaware limited liability company
 
ST. THERESA HEALTHCARE AND REHABILITATION CENTER, LLC,
a Delaware limited liability company
 
SUMMIT CARE CORPORATION,
a Delaware corporation
 
SUMMIT CARE PHARMACY, INC. d/b/a SKILLED CARE PHARMACY,
a Delaware corporation




--------------------------------------------------------------------------------



 
SUN VALLEY HOME CARE II, LLC,
a Delaware limited liability company
 
SUN VALLEY HOSPICE II, LLC,
a Delaware limited liability company
 
SYCAMORE PARK CARE CENTER, LLC,
a Delaware limited liability company
 
TEXAS CITYVIEW CARE CENTER GP, LLC,
a Delaware limited liability company
 
TEXAS CITYVIEW CARE CENTER, LP d/b/a CITYVIEW CARE CENTER,
a Delaware limited partnership
By:    Texas Cityview Care Center GP, LLC,
its General Partner
 
TEXAS HERITAGE OAKS NURSING AND REHABILITATION CENTER GP, LLC,
a Delaware limited liability company
 
TEXAS HERITAGE OAKS NURSING AND REHABILITATION CENTER, LP d/b/a HERITAGE OAKS
NURSING AND REHABILITATION CENTER,
a Delaware limited partnership
By:    Texas Heritage Oaks Nursing and Rehabilitation Center GP, LLC,
its General Partner
 
THE CLAIRMONT TYLER GP, LLC,
a Delaware limited liability company
 
THE CLAIRMONT TYLER, LP,
a Delaware limited partnership
By:    The Clairmont Tyler GP, LLC,
its General Partner
 
THE DALLAS CENTER OF REHABILITATION, LLC
a Delaware limited liability company


 
THE EARLWOOD, LLC,
a Delaware limited liability company
 
THE HEIGHTS OF SUMMERLIN, LLC,
a Delaware limited liability company




--------------------------------------------------------------------------------



 
THE REHABILITATION CENTER OF ALBUQUERQUE, LLC,
a Delaware limited liability company
 
THE REHABILITATION CENTER OF DES MOINES, LLC,
a Delaware limited liability company
 
THE REHABILITATION CENTER OF INDEPENDENCE, LLC,
a Delaware limited liability company
 
THE REHABILITATION CENTER OF OMAHA, LLC,
a Delaware limited liability company
 
THE REHABILITATION CENTER OF RAYMORE, LLC,
a Delaware limited liability company
 
THE WOODLANDS HEALTHCARE CENTER, LP,
a Delaware limited partnership
By:    The Woodlands Healthcare Center GP, LLC,
its General Partner
 
THE WOODLANDS HEALTHCARE CENTER GP, LLC,
a Delaware limited liability company
 
TOWN AND COUNTRY MANOR GP, LLC,
a Delaware limited liability company
 
TOWN AND COUNTRY MANOR, LP,
a Delaware limited partnership
By:    Town and Country Manor GP, LLC, 
            its General Partner
 
VALLEY HEALTHCARE CENTER, LLC,
a Delaware limited liability company
 
VILLA MARIA HEALTHCARE CENTER,
LLC d/b/a VILLA MARIA CARE CENTER,
a Delaware limited liability company
 
VINTAGE PARK AT ATCHISON, LLC,
a Delaware limited liability company
 
VINTAGE PARK AT BALDWIN CITY, LLC,
a Delaware limited liability company




--------------------------------------------------------------------------------



 
VINTAGE PARK AT EUREKA, LLC,
a Delaware limited liability company
 
VINTAGE PARK AT FREDONIA, LLC,
a Delaware limited liability company
 
VINTAGE PARK AT GARDNER, LLC,
a Delaware limited liability company
 
VINTAGE PARK AT HIAWATHA, LLC,
a Delaware limited liability company
 
VINTAGE PARK AT HOLTON, LLC,
a Delaware limited liability company
 
VINTAGE PARK AT LENEXA, LLC,
a Delaware limited liability company
 
VINTAGE PARK AT LOUISBURG, LLC,
a Delaware limited liability company
 
VINTAGE PARK AT NEODESHA, LLC,
a Delaware limited liability company
 
VINTAGE PARK AT OSAGE CITY, LLC,
a Delaware limited liability company
 
VINTAGE PARK AT OSAWATOMIE, LLC,
a Delaware limited liability company
 
VINTAGE PARK AT OTTAWA, LLC,
a Delaware limited liability company
 
VINTAGE PARK AT PAOLA, LLC,
a Delaware limited liability company
 
VINTAGE PARK AT SAN MARTIN, LLC,
a Delaware limited liability company
 
VINTAGE PARK AT STANLEY, LLC,
a Delaware limited liability company
 
VINTAGE PARK AT TONGANOXIE, LLC,
a Delaware limited liability company
 
VINTAGE PARK AT WAMEGO, LLC,
a Delaware limited liability company




--------------------------------------------------------------------------------



 
VINTAGE PARK AT WATERFRONT, LLC,
a Delaware limited liability company
 
WATHENA HEALTHCARE AND REHABILITATION CENTER, LLC,
a Delaware limited liability company
 
WEST SIDE CAMPUS OF CARE GP, LLC,
a Delaware limited liability company
 
WEST SIDE CAMPUS OF CARE, LP,
a Delaware limited partnership
By:    West Side Campus of Care GP, LLC,  
    its General Partner
 
WILLOW CREEK HEALTHCARE CENTER, LLC,
a Delaware limited liability company
 
WOODLAND CARE CENTER, LLC,
a Delaware limited liability company
By: /s/ Roland Rapp__________________ 
    on behalf of each of the entities listed 
    above
Name:    Roland Rapp
Title:    Secretary and Chief Administrative
            Officer






--------------------------------------------------------------------------------





CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as Administrative Agent and Collateral
Agent and in its individual capacity as a Lender,
by /s/ Robert Hetu
 
 
 
Name:Robert Hetu
 
Title:Managing Director
 
by /s/ Rahul Parmar
 
 
 
Name:Rahul Parmar
 
Title:Associate







CREDIT SUISSE SECURITIES (USA) LLC, as Amendment Arranger,
by /s/ Dana F. Klein
 
 
 
Name:Dana F. Klein
 
Title:Managing Director






--------------------------------------------------------------------------------





J.P. MORGAN SECURITIES LLC, as Amendment Arranger,
by /s/ Andreas Pierroutsakos
 
 
 
Name:Andreas Pierroutsakos
 
Title:Vice President






--------------------------------------------------------------------------------





existing lender SIGNATURE PAGE TO THE AMENDMENT AND RESTATEMENT and Additional
Term Loan Assumption AGREEMENT DATED AS OF THE DATE FIRST WRITTEN ABOVE TO THE
skilled healthcare group, inc. THIRD AMENDED AND RESTATED credit agreement DATED
AS OF APRIL 9, 2010.



 
EXISTING LENDER SIGNATURE PAGE TO THE AMENDMENT AND RESTATEMENT AND ADDITIONAL
TERM LOAN ASSUMPTION AGREEMENT DATED AS OF THE DATE FIRST WRITTEN ABOVE TO THE
SKILLED HEALTHCARE GROUP, INC. THIRD AMENDED AND RESTATED CREDIT AGREEMENT DATED
AS OF APRIL 9, 2010.
Name of Institution:    Bank of America, N.A.
by /s/ Jill J. Hogan
Name:    Jill J. Hogan
Title:    Vice President
Name of Institution:    BARCLAYS BANK PLC
by /s/ Lisa Minigh
Name:    Lisa Minigh
Title:    Assistant Vice President
Name of Institution:    CREDIT SUISSE AG, Cayman Islands Branch
by /s/ Robert Hetu
Name:    Robert Hetu
Title:    Managing Director
For any Lender requiring a second signature line:
By /s/ Rahul Parmar
Name:    Rahul Parmar
Title:    Associate
Name of Institution:    GENERAL ELECTRIC CAPITAL CORPORATION
by /s/ Milan Patel
Name:    Milan Patel
Title:    Duly Authorized Signatory
Name of Institution:    JPMorgan Chase Bank, N.A.
by    /s/ Dawn L. LeeLum
Name:    Dawn L. LeeLum
Title:    Executive Director
Name of Institution:    Wells Fargo Bank, NA
by    /s/ Jamie Warner
Name:    Jamie Warner
Title:    Vice President
Name of Institution:    ACA CLO 2005-1, LTD
By: Its Investment Advisor Apidos Capital Management, LLC
by    /s/ Vincent Ingato
Name:    Vincent Ingato
Title:    Portfolio Manager
Name of Institution:    ACA CLO 2006-1, LTD
By: Its Investment Advisor Apidos Capital Management, LLC
by    /s/ Vincent Ingato
Name:    Vincent Ingato
Title:    Portfolio Manager
Name of Institution:    ACA CLO 2006-2, LTD
By: Its Investment Advisor Apidos Capital Management, LLC
by    /s/ Vincent Ingato
Name:    Vincent Ingato
Title:    Portfolio Manager
Name of Institution:    ACA CLO 2007-1, LTD
By: Its Investment Advisor Apidos Capital Management, LLC
by    /s/ Vincent Ingato
Name:    Vincent Ingato
Title:    Portfolio Manager
Name of Institution:    APIDOS CDO I
By: Its Investment Advisor Apidos Capital Management, LLC
by    /s/ Vincent Ingato
Name:    Vincent Ingato
Title:    Portfolio Manager
Name of Institution:    APIDOS CDO II
By: Its Investment Advisor Apidos Capital Management, LLC
by    /s/ Vincent Ingato
Name:    Vincent Ingato
Title:    Portfolio Manager




--------------------------------------------------------------------------------



Name of Institution:    APIDOS CDO IV
By: Its Investment Advisor Apidos Capital Management, LLC
by    /s/ Vincent Ingato
Name:    Vincent Ingato
Title:    Portfolio Manager
Name of Institution:    APIDOS CDO V
By: Its Investment Advisor Apidos Capital Management, LLC
by    /s/ Vincent Ingato
Name:    Vincent Ingato
Title:    Portfolio Manager
Name of Institution:    APIDOS CINCO CDO
By: Its Investment Advisor Apidos Capital Management, LLC
by    /s/ Vincent Ingato
Name:    Vincent Ingato
Title:    Portfolio Manager
Name of Institution:    APIDOS CLO VIII
By: Its Collateral Manager Apidos Capital Management, LLC
by    /s/ Vincent Ingato
Name:    Vincent Ingato
Title:    Portfolio Manager
Name of Institution:    APIDOS QUATTRO CDO
By: Its Investment Advisor Apidos Capital Management, LLC
by    /s/ Vincent Ingato
Name:    Vincent Ingato
Title:    Portfolio Manager
Name of Institution:    SAN GABRIEL CLO I LTD
By: Apidos Capital Management, LLC
On behalf of Resource Capital Asset Management (RCAM)
by    /s/ Vincent Ingato
Name:    Vincent Ingato
Title:    Portfolio Manager
Name of Institution:    SIERRA CLO II LTD
By: Apidos Capital Management, LLC
On behalf of Resource Capital Asset Management (RCAM)
by    /s/ Vincent Ingato
Name:    Vincent Ingato
Title:    Portfolio Manager
Name of Institution:    Race Point V CLO, Limited
By: Sankaty Advisors, LLC, Its Asset Manager
by    /s/ Andrew S. Viens
Name:    Andrew S. Viens
Title:    Sr. Vice President of Operations
Name of Institution:    Race Point IV CLO, Ltd.
By: Sankaty Advisors, LLC
as Collateral Manager
by    /s/ Andrew S. Viens
Name:    Andrew S. Viens
Title:    Sr. Vice President of Operations
Name of Institution:    Race Point III CLO
By: Sankaty Advisors, LLC
as Collateral Manager
by    /s/ Andrew S. Viens
Name:    Andrew S. Viens
Title:    Sr. Vice President of Operations
Name of Institution:    Chatham Light II CLO, Limited
By: Sankaty Advisors, LLC as Collateral Manager
by    /s/ Andrew S. Viens
Name:    Andrew S. Viens
Title:    Sr. Vice President of Operations
Name of Institution:    BALLANTYNE FUNDING LLC
by    /s/ Tara E Kenny
Name:    Tara E Kenny
Title:    Assistant Vice President
Name of Institution:    Black Diamond CLO 2006-1 (CAYMAN) LTD.
By: Black Diamond CLO 2006-1 Adviser, L.L.C.,
As Its Collateral Manager
by    /s/ Stephen H. Deckoff
Name:    Stephen H. Deckoff
Title:    Managing Principal
Name of Institution:    Black Diamond CLO 2005-2 LTD.
By: Black Diamond CLO 2005-2 Adviser, L.L.C.,
As Its Collateral Manager
by    /s/ Stephen H. Deckoff
Name:    Stephen H. Deckoff
Title:    Managing Principal
Name of Institution:    Black Diamond CLO 2005-1 LTD.
By: Black Diamond CLO 2005-1 Adviser, L.L.C.,
As Its Collateral Manager
by    /s/ Stephen H. Deckoff
Name:    Stephen H. Deckoff
Title:    Managing Principal
Name of Institution:    CapitalSource Bank
by    /s/
Name:    
Title:    BANK OFFICER
Name of Institution:    Citibank, N.A.
by    /s/ Scott R. Evan
Name:    Scott R. Evan
Title:    Attorney-in-Fact
Name of Institution:    Columbia Floating Rate Fund, a series of Columbia Funds
Series Trust II
by    /s/ Robin C. Stancil
Name:    Robin C. Stancil
Title:    Assistant Vice President




--------------------------------------------------------------------------------



Name of Institution:    Cent CDO 15 Limited
By: Columbia Management Investment Advisers, LLC
As Collateral Manager
by    /s/ Robin C. Stancil
Name:    Robin C. Stancil
Title:    Assistant Vice President
Name of Institution:    Cent CDO 14 Limited
By: Columbia Management Investment Advisers, LLC
As Collateral Manager
by    /s/ Robin C. Stancil
Name:    Robin C. Stancil
Title:    Assistant Vice President
Name of Institution:    Cent CDO 12 Limited
By: Columbia Management Investment Advisers, LLC
As Collateral Manager
by    /s/ Robin C. Stancil
Name:    Robin C. Stancil
Title:    Assistant Vice President
Name of Institution:    Cent CDO 10 Limited
By: Columbia Management Investment Advisers, LLC
As Collateral Manager
by    /s/ Robin C. Stancil
Name:    Robin C. Stancil
Title:    Assistant Vice President
Name of Institution:    Centurion CDO 9 Limited
By: Columbia Management Investment Advisers, LLC
As Collateral Manager
by    /s/ Robin C. Stancil
Name:    Robin C. Stancil
Title:    Assistant Vice President
Name of Institution:    Centurion CDO 8 Limited
By: Columbia Management Investment Advisers, LLC
As Collateral Manager
by    /s/ Robin C. Stancil
Name:    Robin C. Stancil
Title:    Assistant Vice President
Name of Institution:
CSAM Funding IV
Bentham Wholesale Syndicated Loan Fund
ATRIUM III
Madison Park Funding I, Ltd.
Atrium IV
CASTLE GARDEN FUNDING
Madison Park Funding II, Ltd.
Atrium V
Madison Park Funding IV, Ltd.
CREDIT SUISSE DOLLAR SENIOR LOAN FUND, LTD.
COMMONWEALTH OF PENNSYLVANIA TREASURY DEPARTMENT
by    /s/ Louis Farano
Name:    Louis Farano
Title:    Authorized Signatory
Name of Institution:    ColumbusNova CLO Ltd. 2006-II
by    /s/ Steve Vaccoro
Columbus Nova Credit Investments Management, LLC, its Collateral Manager
Name:    Steve Vaccoro
Title:    Chief Investment Officer
Name of Institution:    Fidelity Securities Fund: Fidelity Real Estate Income
Fund
by    /s/ Kenneth B. Robins
Name:    Kenneth B. Robins
Title:    Deputy Treasurer
Name of Institution:    Ballyrock CLO 2006-2 LTD
By: Ballyrock Investment Advisors LLC,
as Collateral Manager
by    /s/ illegible
Name: illegible        
Title: illegible        
Name of Institution:    Ballyrock CLO III Limited
By: Ballyrock Investment Advisors LLC,
as Collateral Manager
by    /s/ illegible
Name:    illegible    
Title: illegible        
Name of Institution:    GREYROCK CDO LTD.,
By: Aladdin Capital Management LLC,
as Lender
by    /s/ Thomas E. Bancroft
Name:    Thomas E. Bancroft
Title:    Portfolio Manager
Name of Institution:    LANDMARK IX CDO LTD
By: Aladdin Capital Management LLC,
as Lender
by    /s/ Thomas E. Bancroft
Name:    Thomas E. Bancroft
Title:    Portfolio Manager
Name of Institution:    LANDMARK VIII CLO LTD
By: Aladdin Capital Management LLC,
as Lender
by    /s/ Thomas E. Bancroft
Name:    Thomas E. Bancroft
Title:    Portfolio Manager
Name of Institution:    LANDMARK VII CDO LTD
By: Aladdin Capital Management LLC,
as Lender
by    /s/ Thomas E. Bancroft
Name:    Thomas E. Bancroft
Title:    Portfolio Manager
Name of Institution:    LANDMARK V CDO LIMITED
By: Aladdin Capital Management LLC,
as Lender
by    /s/ Thomas E. Bancroft
Name:    Thomas E. Bancroft
Title:    Managing Director




--------------------------------------------------------------------------------



Name of Institution:    LANDMARK IV CDO LIMITED
By: Aladdin Capital Management LLC,
as Lender
by    /s/ Thomas E. Bancroft
Name:    Thomas E. Bancroft
Title:    Portfolio Manager
Name of Institution:    NAVIGATOR CDO 2005, LTD., as a Lender
By: GE Capital Debt Advisors LLC,
as Collateral Manager
by    /s/ John Campos
Name:    John Campos
Title:    Authorized Signatory
Name of Institution:    GENERAL ELECTRIC PENSION TRUST, as a Lender
By: GE Capital Debt Advisors LLC,
as Investment Advisor
by    /s/ John Campos
Name:    John Campos
Title:    Authorized Signatory
Name of Institution:    Goldman Sachs Specialty Lending CLO-I, LTD
by    Goldman Sachs Bank USA, attorney-in-fact
Name:    /s/ [illegible]
Title:    Authorized Signatory
Name of Institution:    RS Foating Rate Fund
By: Guardian Investors Services, LLC
by    /s/ Kevin Booth
Name:    Kevin Booth
Title:    Portfolio Manager
Name of Institution:    The Guardian Life Insurance Company of America
by    /s/ Kevin Booth
Name:    Kevin Booth
Title:    Portfolio Manager
Name of Institution:    Hewett's Island CLO I-R, Ltd.
By: Acis Capital Management, LP,
its Collateral Manager
By: Acis Capital Management GP, LLC,
its general partner
by    /s/ Carter Chism
Name:    Carter Chism
Title:    Authorized Signatory
Name of Institution:    Highland Credit Opportunities CDO, Ltd.
By: Highland Capital Management L.P.,
As Collateral Manager
By: Strand Advisors, Inc.,
Its General Partner
by    /s/ Carter Chism
Name:    Carter Chism
Title:    Authorized Signatory
Name of Institution:    Southfork CLO, Ltd.
By: Highland Capital Management, L.P.,
As Collateral Manager
By: Strand Advisors, Inc.,
Its General Partner
by    /s/ Carter Chism
Name:    Carter Chism
Title:    Authorized Signatory
Name of Institution:    Red River CLO, Ltd
By: Highland Capital Management, L.P.,
As Collateral Manager
By: Strand Advisors, Inc.,
Its General Partner
by    /s/ Carter Chism
Name:    Carter Chism
Title:    Authorized Signatory
Name of Institution:    Longhorn Credit Funding, LLC
By: Highland Capital Management, L.P.,
As Collateral Manager
By: Strand Advisors, Inc.,
Its General Partner
by    /s/ Carter Chism
Name:    Carter Chism
Title:    Authorized Signatory
Name of Institution:    Loan Funding VII LLC
By: Highland Capital Management, L.P.,
As Collateral Manager
By: Strand Advisors, Inc.,
Its General Partner
by    /s/ Carter Chism
Name:    Carter Chism
Title:    Authorized Signatory
Name of Institution:    Jasper CLO Ltd.
By: Highland Capital Management, L.P.,
As Collateral Manager
By: Strand Advisors, Inc.,
Its General Partner
by    /s/ Carter Chism
Name:    Carter Chism
Title:    Authorized Signatory
Name of Institution:    Greenbriar CLO, LTD.
By: Highland Capital Management, L.P.,
As Collateral Manager
By: Strand Advisors, Inc.,
Its General Partner
by    /s/ Carter Chism
Name:    Carter Chism
Title:    Authorized Signatory
Name of Institution:    Gleneagles CLO Ltd.
By: Highland Capital Management, L.P.,
As Collateral Manager
By: Strand Advisors, Inc.,
Its General Partner
by    /s/ Carter Chism
Name:    Carter Chism
Title:    Authorized Signatory
Name of Institution:    Brentwood CLO, Ltd.
By: Highland Capital Management, L.P.,
As Collateral Manager
By: Strand Advisors, Inc.,
Its General Partner
by    /s/ Carter Chism
Name:    Carter Chism
Title:    Authorized Signatory




--------------------------------------------------------------------------------



Name of Institution:    HillMark Funding, Ltd.
By: HillMark Capital Management, L.P.,
as Collateral Manager, as Lender
by    /s/ Mark Gold
Name:    Mark Gold
Title:    CEO
Name of Institution:    Stoney Lane Funding I, Ltd.
By: HillMark Capital Management, L.P.,
as Collateral Manager, as Lender
by    /s/ Mark Gold
Name:    Mark Gold
Title:    CEO
Name of Institution:    1776 CLO I, Ltd.
by    /s/ Ron Polye
Name:    Ron Polye
Title:    
Name of Institution:
ING Prime Rate Trust
ING Senior Income Fund
ING (L) Flex - Senior Loans
IBM Personal Pension Plan Trust
ING Investment Management CLO I, LTD.
By: ING Investment Management Co. LLC,
as its investment manager
ISL Loan Trust
By: ING Investment Management Co. LLC,
as its investment advisor
ING Investment Management CLO II, LTD.
ING Investment Management CLO III, LTD.
ING Investment Management CLO V, LTD.
Phoenix CLO II, LTD.
By: ING Alternative Asset Management LLC,
as its investment manager
by    /s/ Michel Prince, CFA
Name:    Michel Prince, CFA
Title:    Senior Vice President
Name of Institution:    AVALON CAPITAL LTD. 3
By: INVESCO Senior Secured Management, Inc.
As Asset Manager
by    /s/ Thomas Ewald
Name:    Thomas Ewald
Title:    Authorized Signatory
Name of Institution:    BELHURST CLO LTD.
By: INVESCO Senior Secured Management, Inc.
As Collateral Manager
by    /s/ Thomas Ewald
Name:    Thomas Ewald
Title:    Authorized Signatory
Name of Institution:    CHAMPLAIN CLO, LTD.
By: INVESCO Senior Secured Management, Inc.
As Collateral Manager
by    /s/ Thomas Ewald
Name:    Thomas Ewald
Title:    Authorized Signatory
Name of Institution:    HUDSON CANYON FUNDING II, LTD
By: INVESCO Senior Secured Management, Inc.
As Collateral Manager & Attorney InFact
by    /s/ Thomas Ewald
Name:    Thomas Ewald
Title:    Authorized Signatory
Name of Institution:    NAUTIQUE FUNDING LTD.
By: INVESCO Senior Secured Management, Inc.
As Collateral Manager
by    /s/ Thomas Ewald
Name:    Thomas Ewald
Title:    Authorized Signatory
Name of Institution:    SARATOGA CLO I, LIMITED
By: INVESCO Senior Secured Management, Inc.
As the Asset Manager
by    /s/ Thomas Ewald
Name:    Thomas Ewald
Title:    Authorized Signatory
Name of Institution:    KKR FINANCIAL CLO 2007-A, LTD.
by    /s/ Jeffrey Smith
Name:    Jeffrey Smith
Title:    Authorized Signatory
Name of Institution:    Oregon Public Employees Retirement Fund
by    /s/ Jeffrey Smith
Name:    Jeffrey Smith
Title:    Authorized Signatory
Name of Institution:    Maryland State Retirement and Pension System
by    /s/ Jeffrey Smith
Name:    Jeffrey Smith
Title:    Authorized Signatory
Name of Institution:    KKR FINANCIAL CLO 2006-1, LTD.
by    /s/ Jeffrey Smith
Name:    Jeffrey Smith
Title:    Authorized Signatory
Name of Institution:    KKR FINANCIAL CLO 2005-2, LTD.
by    /s/ Jeffrey Smith
Name:    Jeffrey Smith
Title:    Authorized Signatory
Name of Institution:    KKR CORPORATE CREDIT PARTNERS L.P.
by    /s/ Jeffrey Smith
Name:    Jeffrey Smith
Title:    Authorized Signatory




--------------------------------------------------------------------------------



Name of Institution:    CCT Funding LLC
by    /s/ Jeffrey Smith
Name:    Jeffrey Smith
Title:    Authorized Signatory
Name of Institution:    ACE Tempest Reinsurance Ltd
by    /s/ Jeffrey Smith
Name:    Jeffrey Smith
Title:    Authorized Signatory
Name of Institution:    KKR FLOATING RATE FUND L.P.
by    /s/ Jeffrey Smith
Name:    Jeffrey Smith
Title:    Authorized Signatory
Name of Institution:    General Insurance Company of America
by    /s/ Sheila A. Finnerty
Name:    Sheila A. Finnerty
Title:    Authorized Signatory
Name of Institution:    Peerless Insurance Company
by    /s/ Sheila A. Finnerty
Name:    Sheila A. Finnerty
Title:    Authorized Signatory
Name of Institution:    American States Insurance Company
by    /s/ Sheila A. Finnerty
Name:    Sheila A. Finnerty
Title:    Authorized Signatory
Name of Institution:    WIND RIVER CLO I LTD.
By: McDonnell Alternative Credit Strategies, LLC,
as Manager
by    /s/ Kathleen A. Zarn
Name:    Kathleen A. Zarn
Title:    Vice President
Name of Institution:    Cole Brook CBNA Loan Funding LLC
by    /s/ Malia Baynes
Name:    Malia Baynes
Title:    Attorney-in-Fact
Name of Institution:    Dryden XI — Leveraged Loan CDO 2006
By: Prudential Investment Management, Inc.,
as Collateral Manager
by    /s/ Brian Juliano
Name:    Brian Juliano
Title:    Vice President
Name of Institution:    Dryden XVI — Leveraged Loan CDO 2006
By: Prudential Investment Management, Inc.,
as Collateral Manager
by    /s/ Brian Juliano
Name:    Brian Juliano
Title:    Vice President
Name of Institution:    Dryden XVIII Leveraged Loan 2007 Ltd.
By: Prudential Investment Management, Inc.,
as Collateral Manager
by    /s/ Brian Juliano
Name:    Brian Juliano
Title:    Vice President
Name of Institution:    Dryden XXI Leveraged Loan CDO LLC
By: Prudential Investment Management, Inc.,
as Collateral Manager
by    /s/ Brian Juliano
Name:    Brian Juliano
Title:    Vice President
Name of Institution:    Dryden VIII — Leveraged Loan CDO 2005
By: Prudential Investment Management, Inc.,
as Collateral Manager
by    /s/ Brian Juliano
Name:    Brian Juliano
Title:    Vice President
Name of Institution:    Dryden IX — Senior Loan Fund 2005 p.l.c
By: Prudential Investment Management, Inc.,
as Collateral Manager
by    /s/ Brian Juliano
Name:    Brian Juliano
Title:    Vice President
Name of Institution:    Gateway CLO Limited
By: Prudential Investment Management, Inc.,
as Collateral Manager
by    /s/ Brian Juliano
Name:    Brian Juliano
Title:    Vice President
Name of Institution:    Nuveen Floating Rate Income Fund
By: Symphony Asset Management LLC
by    /s/ James Kim
Name:    James Kim
Title:    Co-Head of Credit Research
Name of Institution:    Nuveen Symphony Credit Opportunities Fund
By: Symphony Asset Management LLC
by    /s/ James Kim
Name:    James Kim
Title:    Co-Head of Credit Research
Name of Institution:    Nuveen Floating Rate Income Opportunity Fund
By: Symphony Asset Management LLC
by    /s/ James Kim
Name:    James Kim
Title:    Co-Head of Credit Research
Name of Institution:    Nuveen Senior Income Fund
By: Symphony Asset Management LLC
by    /s/ James Kim
Name:    James Kim
Title:    Co-Head of Credit Research
Name of Institution:    Symphony Credit Opportunities Fund, LTD.
By: Symphony Asset Management LLC
by    /s/ James Kim
Name:    James Kim
Title:    Co-Head of Credit Research
Name of Institution:    Symphony CLO I, LTD.
By: Symphony Asset Management LLC
by    /s/ James Kim
Name:    James Kim
Title:    Co-Head of Credit Research
Name of Institution:    Symphony CLO II, LTD.
By: Symphony Asset Management LLC
by    /s/ James Kim
Name:    James Kim
Title:    Co-Head of Credit Research




--------------------------------------------------------------------------------



Name of Institution:    Symphony CLO III, LTD.
By: Symphony Asset Management LLC
by    /s/ James Kim
Name:    James Kim
Title:    Co-Head of Credit Research
Name of Institution:    Symphony CLO IV, LTD.
By: Symphony Asset Management LLC
by    /s/ James Kim
Name:    James Kim
Title:    Co-Head of Credit Research
Name of Institution:    Symphony CLO V, LTD.
By: Symphony Asset Management LLC
by    /s/ James Kim
Name:    James Kim
Title:    Co-Head of Credit Research
Name of Institution:    Symphony CLO VI, LTD.
By: Symphony Asset Management LLC
by    /s/ James Kim
Name:    James Kim
Title:    Co-Head of Credit Research
Name of Institution:    Symphony CLO VII, LTD.
By: Symphony Asset Management LLC
by    /s/ James Kim
Name:    James Kim
Title:    Co-Head of Credit Research
Name of Institution:    Symphony CLO VIII, LTD.
By: Symphony Asset Management LLC
by    /s/ James Kim
Name:    James Kim
Title:    Co-Head of Credit Research
Name of Institution:    Symphony Event Driven Opportunities Master Fund, L.P.
By: Symphony Asset Management LLC
by    /s/ James Kim
Name:    James Kim
Title:    Co-Head of Credit Research
Name of Institution:    Trimaran CLO IV Ltd.
By: Trimaran Advisors, L.L.C.
by    /s/ Dominick J. Mazzitelli
Name:    Dominick J. Mazzitelli
Title:    Vice President
Name of Institution:    Trimaran CLO V Ltd.
By: Trimaran Advisors, L.L.C.
by    /s/ Dominick J. Mazzitelli
Name:    Dominick J. Mazzitelli
Title:    Vice President
Name of Institution:    Trimaran CLO VI Ltd.
By: Trimaran Advisors, L.L.C.
by    /s/ Dominick J. Mazzitelli
Name:    Dominick J. Mazzitelli
Title:    Vice President
Name of Institution:    Trimaran CLO VII Ltd.
By: Trimaran Advisors, L.L.C.
by    /s/ Dominick J. Mazzitelli
Name:    Dominick J. Mazzitelli
Title:    Vice President
Name of Institution:    Silverado CLO-I LTD
By: Wells Capital Management
by    /s/ Gilbert L. Southwell III
Name:    Gilbert L. Southwell III
Title:    Vice President
Name of Institution:    CSAA Bureau/AAA Northern California
By: Wells Capital Management
by    /s/ Gilbert L. Southwell III
Name:    Gilbert L. Southwell III
Title:    Vice President
Name of Institution:    Bill & Melinda Gates Foundation
By: Wells Capital Management
by    /s/ Gilbert L. Southwell III
Name:    Gilbert L. Southwell III
Title:    Vice President
Name of Institution:    Gates Foundation
By: Wells Capital Management
by    /s/ Gilbert L. Southwell III
Name:    Gilbert L. Southwell III
Title:    Vice President
Name of Institution:    Wells Fargo Bank, N.A.
by    /s/ Ross M. Berger
Name:    Ross M. Berger
Title:    Managing Director
Name of Institution:    WhiteHorse III, Ltd.
By: WhiteHorse Capital Partners, L.P.
Title: Collateral Manager
By: WhiteRock Asset Advisors, LLC Title: General Partner
by    /s/ Ethan Underwood
Name:    Ethan Underwood
Title:    Manager
 




--------------------------------------------------------------------------------





INCREMENTAL TERM LENDER SIGNATURE PAGE TO THE AMENDMENT AND RESTATEMENT AND
ADDITIONAL TERM LOAN ASSOCIATION AGREEMENT DATED AS OF THE DATE FIRST WRITTEN
ABOVE TO THE SKILLED HEALTHCARE GROUP, INC. THIRD AMENDED AND RESTATED CREDIT
AGREEMENT DATED AS OF APRIL 9, 2010.



Name of Institution: JPMorgan Chase Bank, N.A.



by /s/ Dawn LeeLum
 
Name: Dawn L. LeeLum
 
Title: Executive Director
For any Lender requiring a second signature line:
by
 
Name: _______________
 
Title: _______________








--------------------------------------------------------------------------------



SCHEDULE 1
INCREMENTAL TERM LENDERS


JPMORGAN CHASE BANK, N.A.
$100,000,000




--------------------------------------------------------------------------------



EXHIBIT A


RESTATED CREDIT AGREEMENT





--------------------------------------------------------------------------------



SKILLED HEALTHCARE GROUP, INC.
FOURTH AMENDED AND RESTATED CREDIT AGREEMENT
This FOURTH AMENDED AND RESTATED CREDIT AGREEMENT is dated as of April 12, 2012
and entered into by and among SKILLED HEALTHCARE GROUP, INC., a Delaware
corporation (“Company”), THE FINANCIAL INSTITUTIONS LISTED ON THE SIGNATURE
PAGES TO THE AMENDMENT AND RESTATEMENT AGREEMENT (as defined below) (each
individually referred to herein as a “Lender” and collectively as “Lenders”),
and CREDIT SUISSE AG (“CS”), as administrative agent for Lenders (in such
capacity, “Administrative Agent”) and as collateral agent for Lenders (in such
capacity, “Collateral Agent”).
R E C I T A L S
WHEREAS, Company, Administrative Agent and certain lenders are party to the
Existing Credit Agreement (capitalized terms used in these recitals without
definition are defined in subsection 1.1 of this Agreement);
WHEREAS, on the Fourth Restatement Effective Date, Company, Subsidiary
Guarantors, Administrative Agent, Collateral Agent, Requisite Lenders under and
as defined in the Existing Credit Agreement, certain Incremental Term Lenders
under and as defined in the Amendment and Restatement Agreement and each of the
Revolving Lenders executed and delivered the Amendment and Restatement
Agreement;
WHEREAS, pursuant to the Amendment and Restatement Agreement, and upon the
satisfaction of the conditions set forth therein, the Existing Credit Agreement
is being amended and restated in the form of this Agreement;
NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, Company, Lenders and Administrative Agent hereby
agree as follows:
Section 1.DEFINITIONS
1.1
Certain Defined Terms.

The following terms used in this Agreement shall have the following meanings:
“Account” means all present and future accounts, general intangibles, chattel
paper, documents and instruments, as such terms are defined in the UCC, of
Company or a Subsidiary of Company, including, without limitation, all
obligations for the payment of money arising out of the sale, lease, license or
other disposition of goods or other property or the rendering of services and
all proceeds thereof.



--------------------------------------------------------------------------------



“Additional Mortgaged Property” has the meaning set forth in subsection 6.9.
“Additional Mortgages” has the meaning set forth in subsection 6.9.
“Adjusted Net Operating Income” means, with respect to any Facility as of any
date of determination, (a) the Net Operating Income attributable to such
Facility for the applicable Measurement Period less (b) the total revenue from
the operation of such Facility for the applicable Measurement Period multiplied
by 0.05 less (c) $500 multiplied by the number of beds in such Facility as of
such date.
“Administrative Agent” has the meaning assigned to that term in the introduction
to this Agreement and also means and includes any successor Administrative Agent
appointed pursuant to subsection 9.5.
“Affected Lender” has the meaning assigned to that term in subsection 2.6C.
“Affected Loans” has the meaning assigned to that term in subsection 2.6C.
“Affiliate”, as applied to any Person, means any other Person directly or
indirectly controlling, controlled by, or under common control with, that
Person. For the purposes of this definition, “control” (including, with
correlative meanings, the terms “controlling”, “controlled by” and “under common
control with”), as applied to any Person, means the possession, directly or
indirectly, of the power to direct or cause the direction of the management and
policies of that Person, whether through the ownership of voting securities or
by contract or otherwise.
“Agents” means Administrative Agent, Collateral Agent, Lead Arrangers and
Amendment Arrangers.
“Agreement” means this Third Amended and Restated Credit Agreement dated as of
April 9, 2010.
“Amendment and Restatement Agreement” means the Amendment and Restatement
Agreement dated as of April 12, 2012, among Company, the Subsidiary Guarantors,
the Lenders party thereto, Amendment Arrangers, Administrative Agent and
Collateral Agent.
“Amendment Arrangers” means J.P. Morgan Securities LLC and Credit Suisse
Securities (USA) LLC, each in their capacity as a joint lead arranger of the
amendments to this Agreement effected on the Fourth Restatement Effective Date.
“Applicable Margin” means, for any day, (a) with respect to any Term Loan, (i)
5.25% per annum, in the case of a Eurodollar Rate Loan, or (ii) 4.25% per annum,
in the case of a Base Rate Loan, and (b) with respect to any Revolving Loan, the
rate per annum set forth in the table below under the caption “Applicable Margin
for Revolving Loans that are Eurodollar Rate Loans” or “Applicable Margin for
Revolving Loans that are Base Rate Loans”, as the case may be,



--------------------------------------------------------------------------------



opposite the Consolidated Leverage Ratio for the four-Fiscal Quarter period for
which the applicable Pricing Certificate has been delivered pursuant to
subsection 6.1(iv):
Consolidated
Leverage Ratio
Applicable Margin for Revolving Loans that are Eurodollar Rate Loans
Applicable Margin for Revolving Loans that are Base Rate Loans
Greater than 3.00 to 1.00
4.5%
3.5%
Equal to or less than 3.00 to 1.00
4.25%
3.25%



; provided that until the delivery of financial statements pursuant to
subsection 6.1(ii) and a Pricing Certificate pursuant to subsection 6.1(iv), in
each case covering the fiscal period ending on June 30, 2012, the Applicable
Margins for the Revolving Loans shall be the maximum percentage amount for the
Revolving Loans set forth above; provided further that upon delivery of each
Pricing Certificate by Company to Administrative Agent pursuant to subsection
6.1(iv) covering any fiscal period ending on or after June 30, 2012, the
Applicable Margins for the Revolving Loans shall automatically be adjusted in
accordance with such Pricing Certificate, such adjustment to become effective on
the next succeeding Business Day following the receipt by Administrative Agent
of such Pricing Certificate; provided further that, if at any time a Pricing
Certificate is not delivered at the time required pursuant to subsection
6.1(iv), from the time such Pricing Certificate was required to be delivered
until the Business Day next succeeding delivery of such Pricing Certificate, the
Applicable Margins for the Revolving Loans shall be the maximum percentage
amount for the Revolving Loans set forth above.
“Approved Fund” means a Fund that is administered or managed by (i) a Lender,
(ii) an Affiliate of a Lender or (iii) an entity or an Affiliate of an entity
that administers or manages a Lender.
“Asset Sale” means the sale, assignment, conveyance, transfer or other
disposition by Company or any of its Subsidiaries to any Person other than
Company or any of the Subsidiary Guarantors of (i) any of the Equity Interests
of any of Company’s Subsidiaries, (ii) substantially all of the assets of any
division or line of business of Company or any of its Subsidiaries, or (iii) any
other assets (whether tangible or intangible) of Company or any of its
Subsidiaries (other than (a) inventory sold in the ordinary course of business,
(b) sales, assignments, conveyances, transfers or dispositions of accounts in
the ordinary course of business for purposes of collection and (c) any such
other assets to the extent that the aggregate value of such assets sold in any
single transaction or related series of transactions is equal to $1,000,000 or
less).



--------------------------------------------------------------------------------



“Asset Value” means, at any date of determination, (a) with respect to any
Facility (other than a Development Asset) that has been owned by Company or any
of its Subsidiaries and in operation for more than one full Fiscal Quarter, the
Adjusted Net Operating Income of such Facility divided by 0.10; and (b) with
respect to any Facility (other than a Development Asset) that has not been owned
by such Persons and operated for more than one full Fiscal Quarter, the book
value of such Facility as determined in accordance with GAAP; and (c) with
respect to any Development Asset, the book value of such Development Asset as
determined in accordance with GAAP.
“Assignment Agreement” means an Assignment and Assumption in substantially the
form of Exhibit IX annexed hereto.
“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy”, as now and hereafter in effect, or any successor statute.
“Base Rate” means, at any time, the highest of (i) the Prime Rate, (ii) the rate
which is 1/2 of 1% in excess of the Federal Funds Effective Rate and (iii) the
Eurodollar Rate applicable for an Interest Period of three months commencing on
such day plus 1.00%; provided that, solely for purposes of the foregoing, the
Eurodollar Rate for any day shall be based on the rate set forth on such day at
approximately 11:00 a.m. (London time) by reference to the British Bankers’
Association Interest Settlement Rates for deposits in dollars (as set forth by
any service selected by Administrative Agent that has been nominated by the
British Bankers’ Association as an authorized vendor for the purpose of
displaying such rates); provided further that, notwithstanding the foregoing, in
the case of Term Loans, if such rate per annum would be less than 2.50% at any
time, such rate per annum shall be deemed to be 2.50% at such time. If
Administrative Agent shall have determined (which determination shall be
conclusive absent manifest error) that it is unable to ascertain the Federal
Funds Effective Rate or Eurodollar Rate, as the case may be, for any reason,
including the inability or failure of Administrative Agent to obtain sufficient
quotations in accordance with the terms of the definition thereof, the Base Rate
shall be determined without regard to clause (ii) or (iii), as applicable, of
the preceding sentence until the circumstances giving rise to such inability no
longer exist. Any change in the Base Rate due to a change in the Prime Rate, the
Federal Funds Effective Rate or the Eurodollar Rate shall be effective on the
effective date of such change in the Prime Rate, the Federal Funds Effective
Rate or the Eurodollar Rate, as the case may be.
“Base Rate Loans” means Loans bearing interest at rates determined by reference
to the Base Rate as provided in subsection 2.2A.
“Beneficiary” has the meaning assigned to that term in the Security Agreement.
“Business Day” means (i) for all purposes other than as covered by clause (ii)
below, any day excluding Saturday, Sunday and any day which is a legal holiday
under the laws of the State of New York or California or is a day on which
banking institutions located in New York, New York or Los Angeles, California
are authorized or required by law or other governmental action



--------------------------------------------------------------------------------



to close, and (ii) with respect to all notices, determinations, fundings and
payments in connection with the Eurodollar Rate or any Eurodollar Rate Loans,
any day that is a Business Day described in clause (i) above and that is also a
day for trading by and between banks in Dollar deposits in the London interbank
market.
“Capital Lease”, as applied to any Person, means any lease of any property
(whether real, personal or mixed) by that Person as lessee that, in conformity
with GAAP, is accounted for as a capital lease on the balance sheet of that
Person.
“Cash” means money, currency or a credit balance in a Deposit Account.
“Cash Equivalents” means, as at any date of determination, (i) marketable
securities (a) issued or directly and unconditionally guaranteed as to interest
and principal by the United States Government or (b) issued by any agency of the
United States the obligations of which are backed by the full faith and credit
of the United States, in each case maturing within one year after such date;
(ii) marketable direct obligations issued by any state of the United States of
America or any political subdivision of any such state or any public
instrumentality thereof, in each case maturing within one year after such date
and having, at the time of the acquisition thereof, the highest rating
obtainable from either S&P or Moody’s; (iii) commercial paper maturing no more
than one year from the date of creation thereof and having, at the time of the
acquisition thereof, a rating of at least A-1 from S&P or at least P-1 from
Moody’s; (iv) certificates of deposit or bankers’ acceptances maturing within
one year after such date and issued or accepted by any Lender or by any
commercial bank organized under the laws of the United States of America or any
state thereof or the District of Columbia that (a) is at least “adequately
capitalized” (as defined in the regulations of its primary Federal banking
regulator) and (b) has Tier 1 capital (as defined in such regulations) of not
less than $100,000,000; (v) shares of any money market mutual fund that (a) has
at least 95% of its assets invested continuously in the types of investments
referred to in clauses (i), (ii) and (iii) above, (b) has net assets of not less
than $500,000,000, and (c) has the highest rating obtainable from either S&P or
Moody’s; and (vi) repurchase agreements with a term of not more than 30 days for
the types of investments referred to in clause (i) or (ii) above with any Lender
or any commercial bank referred to in clause (iv).
“Change in Control” means:
(a)    a Person, either individually or acting in concert with one or more other
Persons, excluding Permitted Holders, shall beneficially own and control more
than 30% of the total voting power (without regard to the occurrence of any
contingency) represented by the issued and outstanding Equity Interests of
Company, unless Permitted Holders shall beneficially own and control a greater
percentage of such voting power of Company;
(b)    the occurrence of a change in the composition of the Governing Body of
Company such that a majority of the members of any such Governing Body are not
Continuing Members; or



--------------------------------------------------------------------------------



(c)    the occurrence of any “Change in Control” as defined in the Senior
Subordinated Note Indenture, any Permitted Refinancing Indebtedness or any other
Indebtedness incurred under subsection 7.1(vi) and having a principal amount in
excess of $15,000,000.
As used herein, the term “beneficially own” or “beneficial ownership” shall have
the meaning set forth in the Exchange Act and the rules and regulations
promulgated thereunder.
“Class”, as applied to Lenders, means each of the following two classes of
Lenders: (i) Lenders having Revolving Loan Exposure and (ii) Lenders having Term
Loan Exposure; provided that if any Non-Conforming Credit Extensions are made
pursuant to subsection 2.1A(iii), the Lenders having such Non-Conforming Credit
Extensions shall be treated as a separate Class.
“Collateral” means, collectively, all of the real, personal and mixed property
in which Liens are purported to be granted pursuant to the Collateral Documents
as security for the Obligations.
“Collateral Account” has the meaning assigned to that term in the Security
Agreement.
“Collateral Agent” has the meaning assigned to that term in the introduction to
this Agreement and also means and includes any successor Collateral Agent
appointed pursuant to subsection 9.5.
“Collateral Documents” means the Security Agreement, the Foreign Pledge
Agreements, the Deposit Account Instruction Agreements, the Mortgages, the
Control Agreements and all other instruments or documents delivered by any Loan
Party pursuant to this Agreement or any of the other Loan Documents in order to
grant to Collateral Agent, on behalf of Lenders, a Lien on any real, personal or
mixed property of that Loan Party as security for the Obligations.
“Commercial Letter of Credit” means any letter of credit or similar instrument
issued for the purpose of providing the primary payment mechanism in connection
with the purchase of any materials, goods or services by Company or any of its
Subsidiaries in the ordinary course of business of Company or such Subsidiary.
“Commitments” means the commitments of Lenders to make Revolving Loans as set
forth in subsections 2.1A and 3.3 and, to the extent applicable, the Term Loan
Commitments.
“Company” means Skilled Healthcare Group, Inc., a Delaware corporation.
“Company’s Share of Consolidated Excess Cash Flow” means, as of any date, the
excess of (a) the sum of (x) $23,334,723.50 plus (y) the cumulative amount of
Consolidated Excess Cash Flow for each Fiscal Year ended prior to such date and
for which the consolidated financial statements required by subsection 6.1(iii)
have been delivered (beginning with the fiscal year ended December 31, 2012)
that is not required to be applied as a mandatory prepayment



--------------------------------------------------------------------------------



pursuant to subsection 2.4B(iii)(d) (without giving effect to clause (ii) of
such subsection) minus (b) the aggregate amounts expended by Company after
December 31, 2011, and on or prior to such date, to pay dividends on, repurchase
or redeem its Equity Interests or to repay Subordinated Indebtedness, in each
case in reliance on subsection 7.5(ii)(a).
“Compliance Certificate” means a certificate substantially in the form of
Exhibit VII annexed hereto.
“Compliance Program” means a corporate compliance program that is modeled after
the requirements of the Federal Sentencing Guidelines and is based upon the
applicable OIG Compliance Program Guidance (for example, the OIG Compliance
Program Guidance for Hospitals at 63 Fed. Reg. 8987 (Feb. 23, 1998)).
“Confidential Information Memorandum” means the Confidential Information
Memorandum dated March 2010 relating to the credit facilities evidenced by this
Agreement.
“Conforming Leasehold Interest” means any Recorded Leasehold Interest as to
which the lessor has agreed in writing for the benefit of Administrative Agent
and Collateral Agent (which writing has been delivered and is reasonably
acceptable to Administrative Agent and Collateral Agent), whether under the
terms of the applicable lease, under the terms of a Landlord Consent and
Estoppel, or otherwise, to permit the encumbrance of the leasehold interest and
the transfer of the leasehold interest in a foreclosure, to give Administrative
Agent notice of default and a reasonable opportunity to cure and such other
matters as Administrative Agent shall reasonable request which interest, if a
subleasehold or sub-subleasehold interest, is not subject to any contrary
restrictions contained in a superior lease or sublease.
“Consolidated Capital Expenditures” means, for any period, the sum of the
aggregate of all expenditures (whether paid in cash or other consideration or
accrued as a liability and including that portion of Capital Leases which is
capitalized on the consolidated balance sheet of Company and its Subsidiaries)
by Company and its Subsidiaries during that period that, in conformity with
GAAP, are included in “additions to property, plant or equipment” or comparable
items reflected in the consolidated statement of cash flows of Company and its
Subsidiaries; provided that Consolidated Capital Expenditures shall not include
any expenditures incurred in connection with (i) any Converted Capital Lease;
(ii) the exercise by any Loan Party of a purchase option under any lease with
respect to any existing Facility; or (iii) any Permitted Acquisition. For
purposes of this definition, the purchase price of equipment that is purchased
simultaneously with the trade-in or sale of existing equipment or with insurance
proceeds shall be included in Consolidated Capital Expenditures only to the
extent of the gross amount of such purchase price less the credit granted by the
seller of such equipment for the equipment being traded in at such time or the
amount of such proceeds, as the case may be.
“Consolidated Cash Interest Expense” means, for any period, Consolidated
Interest Expense on Indebtedness of Company and its Subsidiaries for such period
excluding, however, any interest expense not payable in Cash (including
amortization of discount and



--------------------------------------------------------------------------------



amortization of debt issuance costs).
“Consolidated Current Assets” means, as at any date of determination, (i) the
total assets of Company and its Subsidiaries on a consolidated basis which may
properly be classified as current assets in conformity with GAAP (excluding Cash
and Cash Equivalents) plus (ii) Cash, Cash Equivalents and investments held in
“restricted accounts” plus (iii) deposits made by Company and its Subsidiaries
on Operating Leases and Capital Leases and other deposits to secure liabilities
in the ordinary course of business plus (iv) investments in APS-Summit Care
Pharmacy, LLC.
“Consolidated Current Liabilities” means, as at any date of determination,
(i) the total liabilities of Company and its Subsidiaries on a consolidated
basis which may properly be classified as current liabilities in conformity with
GAAP, excluding the current portions of Indebtedness that by its terms matures
more than one year from the date of its creation and Capital Leases plus (ii)
long term liabilities related to accrued insurance.
“Consolidated EBITDA” means, for any period, Consolidated Net Income for such
period, plus (a) without duplication and to the extent deducted in determining
such Consolidated Net Income, the sum of (i) Consolidated Interest Expense for
such period, (ii) provisions for taxes based on income, (iii) total depreciation
expense, (iv) total amortization expense, (v) other non-cash expenses (other
than any such non-cash expense to the extent it represents an accrual of or
reserve for cash expenditures in any future period), (vi) losses from the sale
of fixed assets, (vii) Transaction Costs, (viii) Consolidated Financing Fees,
(ix) customary fees, costs and expenses incurred in connection with any equity
or debt offering (including the public registration of any securities issued in,
or exchanged for, any such equity or debt offering), Investment,
recapitalization or Indebtedness (in each case, as permitted by this Agreement)
or in connection with the consummation of Permitted Acquisitions, (x) other
non-recurring or extraordinary costs and expenses (including non-recurring
startup losses incurred in connection with Permitted Acquisitions or initial
opening of facilities), and costs attributable to discontinued operations
(including operations disposed of during such period, whether or not such
operations were classified as discontinued) incurred in such period, provided
that the aggregate amount of such costs included pursuant to this clause
(x) shall not exceed $7,000,000 in any one Fiscal Year, (xi) expenses incurred
by Company and its Subsidiaries in connection with defense, judgment or
settlement costs arising out of the case of Lavender v. Skilled Healthcare
Group, Inc. and (xii) consulting fees paid to Onex or any Affiliate of Onex, to
the extent such fees are permitted to be paid pursuant to subsection 7.8, less
(b) without duplication and to the extent added in determining such Consolidated
Net Income, the sum of (i) non-cash income and gains (other than any such
non-cash income and gains to the extent it will result in the receipt of cash
payments in any future period), and (ii) gains from the sale of fixed assets,
all of the foregoing as determined on a consolidated basis for Company and its
Subsidiaries in conformity with GAAP.
“Consolidated Excess Cash Flow” means, for any period, an amount (if positive)
equal to (i) the sum, without duplication, of the amounts for such period of
(a) Consolidated EBITDA and (b) the Consolidated Working Capital Adjustment
minus (ii) the sum, without duplication, of the amounts for such period of (a)
(x) in the case of any Fiscal Year ended on or prior to December



--------------------------------------------------------------------------------



31, 2011, voluntary and scheduled repayments of Consolidated Total Debt
(excluding repayments of Revolving Loans except to the extent the Revolving Loan
Commitment Amount is permanently reduced in connection with such repayments),
and (y) in the case of any Fiscal Year ended after December 31, 2011, voluntary
and scheduled repayments of Consolidated Total Debt (excluding (i) voluntary
repayments of Term Loans and (ii) repayments of Revolving Loans except to the
extent the Revolving Loan Commitment Amount is permanently reduced in connection
with such repayments), net of any proceeds of any related financings,
(b) Consolidated Capital Expenditures (net of any proceeds of any related
financings with respect to such expenditures), (c) Consolidated Cash Interest
Expense, (d) taxes based on income of Company and its Subsidiaries and paid in
cash during such period, (e) Investments made in cash during such period and
permitted pursuant to subsection 7.3A(vi) or 7.3A(vii) net of proceeds of any
related financings, (f) cash paid by Company or any of its Subsidiaries upon the
exercise of a purchase option under any lease with respect to any existing
Facility, (g) cash paid by Company to repurchase Equity Interests, to the extent
permitted pursuant to subsection 7.5(ii)(b), and (i) the amounts described in
clauses (vii) through (xii) of the definition of “Consolidated EBITDA” to the
extent paid in cash in such period and included in Consolidated EBITDA for such
period.
“Consolidated Financing Fees” means any amounts referred to in subsection 2.3 of
this Agreement, or the corresponding provisions of the Existing Credit
Agreement, in each case only to the extent paid in cash.
“Consolidated Fixed Charge Coverage Ratio” means, for any period, the ratio of
(a) Consolidated EBITDA for such period minus Consolidated Capital Expenditures
for such period to (b) Consolidated Cash Interest Expense for such period,
provided that Consolidated Capital Expenditures that represent the addition by
Company or any Subsidiary of one or more new Facilities (including new
Facilities constructed by Company or any Subsidiary) or the renovation of
Facilities purchased by Company or any Subsidiary within 180 days prior to the
commencement of such renovation (but excluding Facilities which, prior to such
purchase, had been leased or otherwise operated by Company or any Subsidiary),
in an amount not to exceed $10,000,000 for any such period, shall be excluded
from the calculation in clause (a) above.
“Consolidated Interest Expense” means, for any period, total interest expense
(including that portion attributable to Capital Leases in accordance with GAAP
and capitalized interest) of Company and its Subsidiaries on a consolidated
basis with respect to all outstanding Indebtedness of Company and its
Subsidiaries, including all commissions, discounts and other fees and charges
owed with respect to letters of credit and bankers’ acceptance financing and net
costs under Interest Rate Agreements, but excluding, however, any Consolidated
Financing Fees.
“Consolidated Leverage Ratio” means, as of the last day of any Fiscal Quarter,
the ratio of (i) Consolidated Total Debt minus Designated Restricted Cash as at
such day to (ii) Consolidated EBITDA, calculated on a Pro Forma Basis, for the
consecutive four Fiscal Quarters ending on such day.
“Consolidated Net Income” means, for any period, the net income (or loss) of



--------------------------------------------------------------------------------



Company and its Subsidiaries on a consolidated basis for such period taken as a
single accounting period determined in conformity with GAAP (but, subject to the
last sentence of this definition, treating HUD Subsidiaries as if they were not
consolidated with Company and otherwise eliminating all accounts of HUD
Subsidiaries); provided that there shall be excluded (i) the income (or loss) of
any Person (other than a Subsidiary of Company or APS – Summit Care Pharmacy
L.L.C., a Delaware limited liability company) in which any other Person (other
than Company or any of its Subsidiaries) has a joint interest, except to the
extent of the amount of dividends or other distributions actually paid to
Company or any of its Subsidiaries by such Person during such period, (ii) the
income (or loss) of any Person accrued prior to the date it becomes a Subsidiary
of Company or is merged into or consolidated with Company or any of its
Subsidiaries or that Person’s assets are acquired by Company or any of its
Subsidiaries, (iii) the income of any Subsidiary of Company to the extent that
the declaration or payment of dividends or similar distributions by that
Subsidiary of that income is not at the time permitted by operation of the terms
of its charter or any agreement, instrument, judgment, decree, order, statute,
rule or governmental regulation applicable to that Subsidiary, except to the
extent of the amount of dividends or other distributions actually paid to
Company or any of its Subsidiaries by such Person during such period, (iv) any
after-tax gains or losses attributable to asset sales or returned surplus assets
of any Pension Plan, (v) any income or loss attributable to the early
extinguishment of Indebtedness and (vi) (to the extent not included in clauses
(i) through (v) above) any net extraordinary gains or losses. Notwithstanding
the foregoing, Consolidated Net Income for any period shall include the net
income of any HUD Subsidiary for such period, determined on a consolidated basis
for such period taken as a single accounting period determined in conformity
with GAAP, to the extent of the amount of any cash dividends or distributions of
such income made to Company or any Subsidiary (other than a HUD Subsidiary)
during such period (less the amount of any Investment made by Company or its
Subsidiaries in such HUD Subsidiary after the initial designation of such HUD
Subsidiary and during such period).
“Consolidated Revenues” means, for any period, an amount equal to the revenues
of Company and its Subsidiaries, determined on a consolidated basis in
accordance with GAAP; provided that, for purposes of such determination, the
revenues of any Permitted Acquisition made during such period shall be
determined on a Pro Forma Basis.
“Consolidated Secured Leverage Ratio” means, as of the last day of any Fiscal
Quarter, the ratio of (i) Consolidated Total Debt as at such day that is secured
by a Lien on any assets of Company or any of its Subsidiaries to
(ii) Consolidated EBITDA, calculated on a Pro Forma Basis, for the consecutive
four Fiscal Quarters ending on such day.
“Consolidated Total Debt” means, as at any date of determination, the sum of the
aggregate stated balance sheet amount of all Indebtedness of Company and its
Subsidiaries (provided that such amount shall be determined without giving
effect to any election, made for purposes of reflecting any Indebtedness on a
balance sheet, to value such Indebtedness at “fair value” or any other
accounting principle that results in the amount of such Indebtedness (other than
zero coupon Indebtedness) as reflected on such balance sheet to be below the
stated principal amount of such Indebtedness (other than to the extent resulting
from original issue discount)), determined on a consolidated basis in accordance
with GAAP, but excluding the aggregate principal amount of that



--------------------------------------------------------------------------------



portion of the Senior Subordinated Notes with respect to which Company has
irrevocably deposited funds on the Fourth Restatement Effective Date with the
trustee under the Senior Subordinated Note Indenture for the purpose of
redeeming such Senior Subordinated Notes in accordance with the Fourth
Restatement Effective Date Notice of Redemption (as defined in the Amendment and
Restatement Agreement). For the avoidance of doubt, Consolidated Total Debt
shall not include the Indebtedness of any HUD Subsidiary.
“Consolidated Working Capital” means, as at any date of determination, the
excess (or deficit) of Consolidated Current Assets over Consolidated Current
Liabilities.
“Consolidated Working Capital Adjustment” means, for any period on a
consolidated basis, the amount (which may be a negative number) by which
Consolidated Working Capital as of the beginning of such period exceeds (or is
less than) Consolidated Working Capital as of the end of such period.
“Contingent Obligation”, as applied to any Person, means any direct or indirect
liability, contingent or otherwise, of that Person (i) with respect to any
Indebtedness, lease, dividend or other obligation of another if the primary
purpose or intent thereof by the Person incurring the Contingent Obligation is
to provide assurance to the obligee of such obligation of another that such
obligation of another will be paid or discharged, or that any agreements
relating thereto will be complied with, or that the holders of such obligation
will be protected (in whole or in part) against loss in respect thereof,
(ii) with respect to any letter of credit issued for the account of that Person
or as to which that Person is otherwise liable for reimbursement of drawings, or
(iii) under Hedge Agreements. Contingent Obligations shall include (a) the
direct or indirect guaranty, endorsement (otherwise than for collection or
deposit in the ordinary course of business), co-making, discounting with
recourse or sale with recourse by such Person of the obligation of another, (b)
the obligation to make take-or-pay or similar payments if required regardless of
non-performance by any other party or parties to an agreement, and (c) any
liability of such Person for the obligation of another through any agreement
(contingent or otherwise) (1) to purchase, repurchase or otherwise acquire such
obligation or any security therefor, or to provide funds for the payment or
discharge of such obligation (whether in the form of loans, advances, stock
purchases, capital contributions or otherwise) or (2) to maintain the solvency
or any balance sheet item, level of income or financial condition of another if,
in the case of any agreement described under subclauses (1) or (2) of this
sentence, the primary purpose or intent thereof is as described in the preceding
sentence. The amount of any Contingent Obligation shall be equal to the amount
of the obligation so guaranteed or otherwise supported or, if less, the amount
to which such Contingent Obligation is specifically limited.
“Continuing Member” means, as of any date of determination any member of the
Governing Body of Company who (i) was a member of such Governing Body on the
Effective Date, (ii) was nominated for election or elected to such Governing
Body with the affirmative vote of a majority of the members who were either
members of such Governing Body on the Effective Date or whose nomination or
election was previously so approved or (iii) was nominated by a Permitted
Holder.



--------------------------------------------------------------------------------



“Contractual Obligation”, as applied to any Person, means any provision of any
Security issued by that Person or of any material indenture, mortgage, deed of
trust, contract, undertaking, agreement or other instrument to which that Person
is a party or by which it or any of its material properties is bound or to which
it or any of its material properties is subject.
“Control Agreement” means an agreement, reasonably satisfactory in form and
substance to Administrative Agent and Collateral Agent and executed by the
financial institution or securities intermediary at which a Deposit Account or a
Securities Account, as the case may be, is maintained, pursuant to which such
financial institution or securities intermediary confirms and acknowledges
Collateral Agent’s security interest in such account, and agrees that the
financial institution or securities intermediary, as the case may be, will
comply with instructions originated by Collateral Agent as to disposition of
funds in such account, without further consent by Company or any Subsidiary.
“Converted Capital Lease” means a Capital Lease that was converted from an
Operating Lease (whether such conversion occurs as the result of an amendment or
modification of an existing Operating Lease or of a Loan Party entering into a
new lease with respect to any existing Facility).
“CS” has the meaning assigned to that term in the introduction to this
Agreement.
“Currency Agreement” means any foreign exchange contract, currency swap
agreement, futures contract, option contract, synthetic cap or other similar
agreement or arrangement to which Company or any of its Subsidiaries is a party.
“Defaulting Lender” means any Lender that (i) defaults in its obligation to make
any Revolving Loan required to be made by it hereunder and such default
continues for two Business Days, (ii) defaults in its obligation to fund a
participation in any unreimbursed Letter of Credit drawing pursuant to
subsection 3.3C and such default continues for two Business Days, (iii) has
notified Administrative Agent or any Loan Party in writing that it does not
intend to satisfy any such obligations or (iv) in the case of a Revolving
Lender, has become the subject of a bankruptcy or insolvency proceeding, or has
had a receiver, conservator, trustee, custodian, administrator, assignee for the
benefit of creditors or similar Person charged with reorganization or
liquidation of its business, appointed for it, or has taken any action in
furtherance of, or indicating its consent to, approval of or acquiescence in any
such proceeding or appointment or has a parent company that has become the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, custodian, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business, appointed for it, or has taken any action in furtherance of, or
indicating its consent to, approval of or acquiescence in any such proceeding or
appointment; provided that if a Lender would be a “Defaulting Lender” solely by
reason of events relating to a parent company of such Lender or solely because a
Government Authority has been appointed as receiver, conservator, trustee or
custodian for such Lender, Administrative Agent may, in its discretion,
determine that such Lender is not a “Defaulting Lender” if and for so long as
Administrative Agent is satisfied that such Lender will continue to perform its
funding obligations



--------------------------------------------------------------------------------



hereunder.
“Deposit Account” means a demand, time, savings, passbook or similar account
maintained with a Person engaged in the business of banking, including a savings
bank, savings and loan association, credit union or trust company.
“Deposit Account Instruction Agreement” means an agreement, which may be
terminated upon reasonable notice to Collateral Agent, reasonably satisfactory
in form and substance to Administrative Agent and Collateral Agent and executed
by Company or a Subsidiary of Company and the financial institution at which a
Government Reimbursement Deposit Account is maintained, pursuant to which such
financial institution agrees that it will, on a daily basis (or such other
periodic basis as may be reasonably acceptable to Collateral Agent), transfer,
without further instruction from Company or any such Subsidiary, all funds that
at such time are on deposit in such Government Reimbursement Deposit Account to
a Deposit Account specified in such agreement, which Deposit Account is subject
to a Control Agreement.
“Designated Restricted Cash” has the meaning assigned to such term in subsection
7.1(vi).
“Development Asset” means any Real Property Asset acquired for development into
a Facility that, in accordance with GAAP, would be classified as a development
property on a consolidated balance sheet of Company and its Subsidiaries.
“Dollars” and the sign “$” mean the lawful money of the United States of
America.
“Domestic Subsidiary” means any Subsidiary of Company that is incorporated or
organized under the laws of the United States of America, any state thereof or
the District of Columbia.
“Drawing Date” has the meaning assigned to that term in subsection 3.3B.
“Drawing Notice” has the meaning assigned to that term in subsection 3.3B.
“Effective Date” means April 9, 2010, the effective date of the Existing Credit
Agreement.
“Eligible Assignee” means (i) any Lender, any Affiliate of any Lender and any
Approved Fund of any Lender; and (ii) (a) a commercial bank organized under the
laws of the United States or any state thereof; (b) a savings and loan
association or savings bank organized under the laws of the United States or any
state thereof; (c) a commercial bank organized under the laws of any other
country or a political subdivision thereof; provided that (1) such bank is
acting through a branch or agency located in the United States or (2) such bank
is organized under the laws of a country that is a member of the Organization
for Economic Cooperation and Development or a political subdivision of such
country; and (d) any other entity that is an “accredited investor” (as



--------------------------------------------------------------------------------



defined in Regulation D under the Securities Act) that extends credit or buys
loans as one of its businesses including insurance companies, mutual funds and
lease financing companies; provided that neither Company nor any Affiliate of
Company shall be an Eligible Assignee.
“Employee Benefit Plan” means any “employee benefit plan” as defined in Section
3(3) of ERISA which is or was maintained or contributed to by Company, any of
its Subsidiaries or any of their respective ERISA Affiliates.
“Environmental Claim” means any inquiry, investigation, notice, notice of
violation, claim, action, suit, proceeding, demand, abatement order or other
order or directive (conditional or otherwise), by any Government Authority or
any other Person, arising (i) pursuant to or in connection with any actual or
alleged violation of any Environmental Law, (ii) in connection with any actual
or alleged exposure to Hazardous Materials or any actual or alleged Hazardous
Materials Activity, or (iii) in connection with any actual or alleged damage,
injury, threat or harm to health, safety, natural resources or the environment.
“Environmental Laws” means any and all current or future statutes, ordinances,
orders, rules, regulations, binding guidance documents, judgments, Governmental
Authorizations, or any other requirements of any Government Authority relating
to (i) environmental matters, including those arising out of or relating to any
Hazardous Materials Activity, or (ii) human safety and health, industrial
hygiene or the protection of human, plant or animal health or welfare, in any
manner applicable to Company or any of its Subsidiaries or any Facility.
“Equity Interests” means the capital stock of or other equity interests in a
Person.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and any successor thereto.
“ERISA Affiliate”, as applied to any Person, means (i) any corporation that is a
member of a controlled group of corporations within the meaning of Section
414(b) of the Internal Revenue Code of which that Person is a member; (ii) any
trade or business (whether or not incorporated) that is a member of a group of
trades or businesses under common control within the meaning of Section 414(c)
of the Internal Revenue Code of which that Person is a member; and (iii) any
member of an affiliated service group within the meaning of Section 414(m) or
(o) of the Internal Revenue Code of which that Person, any corporation described
in clause (i) above or any trade or business described in clause (ii) above is a
member. Any former ERISA Affiliate of a Person or any of its Subsidiaries shall
continue to be considered an ERISA Affiliate of such Person or such Subsidiary
within the meaning of this definition with respect to the period such entity was
an ERISA Affiliate of such Person or such Subsidiary and with respect to
liabilities arising after such period for which such Person or such Subsidiary
could be liable under the Internal Revenue Code or ERISA.
“ERISA Event” means (i) a “reportable event” within the meaning of Section 4043
of ERISA and the regulations issued thereunder with respect to any Pension Plan
(excluding those



--------------------------------------------------------------------------------



for which the provision for 30-day notice to the PBGC has been waived by
regulation); (ii) the failure of Company, any of its Subsidiaries or any of
their respective ERISA Affiliates to meet the minimum funding standard of
Section 412 of the Internal Revenue Code with respect to any Pension Plan
(whether or not waived in accordance with Section 412(c) of the Internal Revenue
Code) or the failure of Company, any of its Subsidiaries or any of their
respective ERISA Affiliates to make any required contribution to a Multiemployer
Plan; (iii) the filing pursuant to Section 412(c) of the Code or Section 302(c)
of ERISA of an application for a waiver of the minimum funding standard with
respect to any Pension Plan; (iv) the provision by the administrator of any
Pension Plan pursuant to Section 4041(a)(2) of ERISA of a notice of intent to
terminate such Pension Plan in a distress termination described in Section
4041(c) of ERISA; (v) the withdrawal by Company, any of its Subsidiaries or any
of their respective ERISA Affiliates from any Pension Plan with two or more
contributing sponsors or the termination of any Pension Plan resulting in
liability to Company, any of its Subsidiaries or any of their respective ERISA
Affiliates pursuant to Section 4063 or 4064 of ERISA, respectively; (vi) the
institution by the PBGC of proceedings to terminate any Pension Plan, or the
occurrence of any event or condition which would constitute grounds for the
termination of, or the appointment of a trustee to administer, any Pension Plan
under Section 4042 of ERISA; (vii) the incurrence by Company, any of its
Subsidiaries or any of their respective ERISA Affiliates of any liability with
respect to the withdrawal or partial withdrawal from any Pension Plan;
(viii) the imposition of liability on Company, any of its Subsidiaries or any of
their respective ERISA Affiliates pursuant to Section 4062(e) or 4069 of ERISA
or by reason of the application of Section 4212(c) of ERISA, (ix) the withdrawal
of Company, any of its Subsidiaries or any of their respective ERISA Affiliates
in a complete or partial withdrawal (within the meaning of Sections 4203 and
4205 of ERISA, respectively) from any Multiemployer Plan if there is any direct
or indirect liability to Company, any of its Subsidiaries or any of their
respective ERISA Affiliates therefor, or the receipt by Company, any of its
Subsidiaries or any of their respective ERISA Affiliates of notice from any
Multiemployer Plan concerning the imposition of withdrawal liability or notice
that such Multiemployer Plan is in reorganization or insolvency pursuant to
Section 4241 or 4245 of ERISA, respectively, or that any Multiemployer Plan is
in “endangered” or “critical” status (within the meaning of Section 432 of the
Code or Section 305 of ERISA), or that such Multiemployer Plan intends to
terminate or has terminated under Section 4041A or 4042 of ERISA, if there is
any liability to Company, any of its Subsidiaries or any of their respective
ERISA Affiliates therefor; (x)  receipt from the Internal Revenue Service of
notice of the failure of any Pension Plan (or any other Employee Benefit Plan
(other than a Multiemployer Plan) intended to be qualified under Section 401(a)
of the Internal Revenue Code) to qualify under Section 401(a) of the Internal
Revenue Code, or the failure of any trust forming part of any Pension Plan to
qualify for exemption from taxation under Section 501(a) of the Internal Revenue
Code; (xi) a determination that any Pension Plan is, or is expected to be, in
“at risk” status (as defined in Section 430(i)(4) of the Code or Section
303(i)(4) of ERISA; or (xii) the imposition of a Lien on Company, any of its
Subsidiaries or any of their respective ERISA Affiliates pursuant to ERISA with
respect to any Pension Plan.
“Eurodollar Rate” means, for any Interest Rate Determination Date, with respect
to any Eurodollar Rate Loan for any Interest Period, the rate per annum obtained
by dividing (i) the rate per annum determined by Administrative Agent at
approximately 11:00 a.m. (London time) on the date that is two Business Days
prior to the beginning of such Interest Period by reference to the British
Bankers’ Association Interest Settlement Rate for deposits in Dollars (as set
forth by any



--------------------------------------------------------------------------------



service selected by Administrative Agent which has been nominated by the British
Bankers’ Association as an authorized information vendor for the purpose of
displaying such rates) for a period equal to such Interest Period; provided
that, to the extent that an interest rate is not ascertainable pursuant to the
foregoing provisions of this definition the “Eurodollar Rate” shall be the
interest rate per annum determined by Administrative Agent to be the average of
the rates per annum at which deposits in Dollars are offered for such Interest
Period to major banks in the London interbank market in London, England at
approximately 11:00 a.m. (London time) on the date that is two Business Days
prior to the beginning of such Interest Period by (ii) a percentage equal to
100% minus the stated maximum rate of all reserve requirements (including any
marginal, emergency, supplemental, special or other reserves) applicable on such
Interest Rate Determination Date to any member bank of the Federal Reserve
System in respect of “Eurocurrency liabilities” as defined in Regulation D (or
any successor category of liabilities under Regulation D); provided that,
notwithstanding the foregoing, in the case of Term Loans, if such rate per annum
would be less than 1.50% at any time, such rate per annum shall be deemed to be
1.50% at such time. Each determination by Administrative Agent pursuant to this
definition shall be conclusive absent manifest error.
“Eurodollar Rate Loans” means Loans bearing interest at rates determined by
reference to the Eurodollar Rate as provided in subsection 2.2A.
“Event of Default” means each of the events set forth in Section 8.
“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, and any successor statute.
“Excluded Tax” means, in the case of a Lender or Administrative Agent, (i) Taxes
that are measured by or imposed on overall gross receipts, net income or net
profits (including franchise or other similar Taxes imposed in lieu thereof) (a)
by the United States or any political subdivision thereof, (b) by any other
Government Authority under the laws of which such Lender or Administrative Agent
is organized or has its principal office or maintains its applicable lending
office, or (c) by any jurisdiction solely as a result of a present or former
connection between such Lender or Administrative Agent and such jurisdiction
(other than any such connection arising solely from such Lender or
Administrative Agent having executed, delivered or performed its obligations or
received a payment under, or enforced, any of the Loan Documents), (ii) any
branch profits Taxes imposed by the United States or any similar Tax imposed by
any other jurisdiction in which such Lender or Administrative Agent is located
and (iii) any transfer Taxes imposed as a result of an assignment or transfer of
any interest under any Loan Document (other than an assignment that occurs as a
result of a request by Company pursuant to subsection 2.9).
“Existing Credit Agreement” means the Third Amended and Restated Credit
Agreement, dated as of April 9, 2010, by and among Company, the financial
institutions party thereto as lenders, and CS, as administrative agent and
collateral agent.
“Existing Mortgage” means each Mortgage executed in connection with the



--------------------------------------------------------------------------------



Existing Credit Agreement (or any predecessor credit agreement) encumbering an
Existing Mortgaged Property to secure the Obligations.
“Existing Mortgaged Properties” means collectively the Real Property Assets
listed in Schedule 1.1.
“FATCA” means Sections 1471 through 1474 of the Internal Revenue Code, as of the
Effective Date (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with) and any current or
future regulations or official interpretations thereof.
“Facilities” means any and all real property (including all buildings, fixtures
or other improvements located thereon) now, hereafter or heretofore owned,
leased, operated or used by Company or any of its Subsidiaries or any of their
respective predecessors or Affiliates.
“Federal Funds Effective Rate” means, for any period, a fluctuating interest
rate equal for each day during such period to the weighted average of the rates
on overnight Federal funds transactions with members of the Federal Reserve
System arranged by Federal funds brokers, as published for such day (or, if such
day is not a Business Day, for the next preceding Business Day) by the Federal
Reserve Bank of New York, or, if such rate is not so published for any day which
is a Business Day, the average of the quotations for such day on such
transactions received by Administrative Agent from three Federal funds brokers
of recognized standing selected by Administrative Agent.
“Financial Plan” has the meaning assigned to that term in subsection 6.1(xi).
“First Priority” means, with respect to any Lien purported to be created in any
Collateral pursuant to any Collateral Document, that (i) such Lien is perfected
and has priority over any other Lien on such Collateral (other than Liens
permitted pursuant to subsection 7.2A (excluding Liens described in clause (vi)
thereof)) and (ii) such Lien is the only Lien (other than Liens permitted
pursuant to subsection 7.2A) to which such Collateral is subject.
“Fiscal Quarter” means a fiscal quarter of any Fiscal Year.
“Fiscal Year” means the fiscal year of Company and its Subsidiaries ending on
December 31 of each calendar year. For purposes of this Agreement, any
particular Fiscal Year shall be designated by reference to the calendar year in
which such Fiscal Year ends.
“Flood Hazard Property” means an Existing Mortgaged Property or an Additional
Mortgaged Property located in an area designated by the Federal Emergency
Management Agency as having special flood or mud slide hazards.
“Foreign Pledge Agreement” means each pledge agreement or similar instrument
governed by the laws of a country other than the United States, executed in
connection with the



--------------------------------------------------------------------------------



Existing Credit Agreement (or any predecessor credit agreement to secure the
Obligations), or from time to time thereafter in accordance with subsection 6.8
by Company or any Domestic Subsidiary that owns Equity Interests of one or more
Foreign Subsidiaries organized in such country, in form and substance reasonably
satisfactory to Administrative Agent.
“Foreign Subsidiary” means any Subsidiary of Company that is not a Domestic
Subsidiary.
“Fourth Restatement Effective Date” means April 12, 2012.
“Fund” means any Person (other than a natural Person) that is (or will be)
engaged primarily in making, purchasing, holding or otherwise investing in
commercial loans and similar extensions of credit in the ordinary course of its
business.
“Funding and Payment Account” means the account specified in the payment
instructions appearing below Administrative Agent’s signature herein or at the
account designated as such in any other written notice delivered by
Administrative Agent to Company and each Lender.
“Funding and Payment Office” means the office of Administrative Agent located at
Eleven Madison Avenue, New York, New York 10010 or such other office of
Administrative Agent as may from time to time hereafter be designated as such in
a written notice delivered by Administrative Agent to Company and each Lender.
“Funding Date” means the date of funding of a Loan.
“GAAP” means, subject to the limitations on the application thereof set forth in
subsection 1.2, generally accepted accounting principles set forth in opinions
and pronouncements of the Accounting Principles Board of the American Institute
of Certified Public Accountants and statements and pronouncements of the
Financial Accounting Standards Board or in such other statements by such other
entity as may be approved by a significant segment of the accounting profession,
in each case as the same are applicable to the circumstances as of the date of
determination.
“Governing Body” means the board of directors or other body having the power to
direct or cause the direction of the management and policies of a Person that is
a corporation, partnership, trust, limited liability company, association, Joint
Venture or other business entity.
“Government Authority” means any political subdivision or department thereof,
any other governmental or regulatory body, commission, central bank, board,
bureau, organ or instrumentality or any court, in each case whether federal,
state, local or foreign (including supra-national bodies such as the European
Union or the European Central Bank).
“Governmental Authorization” means any permit, license, registration,
authorization, plan, directive, accreditation, consent, order or consent decree
of or from, or notice



--------------------------------------------------------------------------------



to, any Government Authority.
“Government Reimbursement Deposit Account” means a Deposit Account into which
proceeds of receivables from Government Reimbursement Programs are deposited.
“Government Reimbursement Program” means (i) the Medicare program established
under the Title XVIII of the Federal Social Security Act, the Federal Employees
Health Benefit Program under 5 U.S.C. §§ 8902 et seq., the TRICARE program
established by the Department of Defense under 10 U.S.C. §§ 1071 et seq. or the
Civilian Health and Medical Program of the Uniformed Services under 10 U.S.C. §§
1079 and 1086, (ii) the Medicaid program of any state or the District of
Columbia acting pursuant to a health plan adopted pursuant to title XIX of the
Federal Social Security Act or (iii) any agent, administrator intermediary or
carrier for any of the foregoing.
“Hazardous Materials” means (i) any chemical, material or substance at any time
defined as or included in the definition of “hazardous substances”, “hazardous
wastes”, “hazardous materials”, “extremely hazardous waste”, “acutely hazardous
waste”, “radioactive waste”, “biohazardous waste”, “pollutant”, “toxic
pollutant”, “contaminant”, “restricted hazardous waste”, “infectious waste”,
“medical waste”, “toxic substances”, or any other term or expression intended to
define, list or classify substances by reason of properties harmful to health,
safety or the indoor or outdoor environment (including harmful properties such
as ignitability, corrosivity, reactivity, carcinogenicity, toxicity,
reproductive toxicity, “TCLP toxicity” or “EP toxicity” or words of similar
import under any applicable Environmental Laws); (ii) any oil, petroleum,
petroleum fraction or petroleum derived substance; (iii) any flammable
substances or explosives; (iv) any radioactive materials; (v) any
asbestos-containing materials; (vi) urea formaldehyde foam insulation;
(vii) electrical equipment which contains any oil or dielectric fluid containing
polychlorinated biphenyls; (viii) pesticides; and (ix) any other chemical,
material or substance, exposure to which is prohibited, limited or regulated by
any Government Authority or which may or could pose a hazard to the health and
safety of the owners, occupants or any Persons in the vicinity of any Facility
or to the indoor or outdoor environment.
“Hazardous Materials Activity” means any past, current, proposed or threatened
activity, event or occurrence involving any Hazardous Materials, including the
use, manufacture, possession, storage, holding, presence, existence, location,
Release, threatened Release, discharge, placement, generation, transportation,
processing, treatment, abatement, removal, remediation, disposal, disposition or
handling of any Hazardous Materials, and any corrective action or response
action with respect to any of the foregoing.
“Healthcare Authorizations” means any and all Governmental Authorizations and
permits, licenses, authorizations, certificates, certificates of need,
accreditations and plans of third-party accreditation agencies (such as the
Joint Commission on Accreditation of Healthcare Organizations) and
Nongovernmental Payors (i) necessary to enable Company or any of its
Subsidiaries to engage in the Healthcare Service Business, participate in and
receive payment under Government Reimbursement Programs and plans of
Nongovernmental Payors or otherwise continue



--------------------------------------------------------------------------------



to conduct its business as it is conducted on the Effective Date or
(ii) required under any Law relating to any Government Reimbursement Program or
Law applicable to HMOs, healthcare-related insurance companies, or Persons
engaged in the Healthcare Service Business.
“Healthcare Regulations” means any and all current or future Laws relating to
HMOs, healthcare service providers, Government Reimbursement Programs, Persons
engaged in the Healthcare Service Business, healthcare-related insurance
companies, or any other similar Person and any rule, regulation, directive,
order or decision promulgated or issued pursuant thereto. Healthcare Regulations
shall include the Food, Drug and Cosmetic Act (21 U.S.C. § 301 et seq.), the
federal anti-kickback statute (42 U.S.C. § 1320a-7b), the False Claims Act (31
U.S.C. §§ 3729 et seq.), the Health Insurance Portability and Accountability Act
of 1996 (Pub. L. No. 104-191, 110 Stat. 1936 (1996)) and the federal physician
self-referral laws (42 U.S.C. § 1395nn).
“Healthcare Service Business” means a business, the majority of whose revenues
are derived from providing or arranging to provide or administering, managing or
monitoring healthcare services, long-term care or any business or activity that
is reasonably similar thereto or a reasonable extension, development or
expansion thereof or ancillary thereto.
“Hedge Agreement” means an Interest Rate Agreement or a Currency Agreement
designed to hedge against fluctuations in interest rates or currency values,
respectively.
“HMO” means any person doing business as a health maintenance organization (or
required to qualify or be licensed as such) under applicable Healthcare
Regulations.
“HUD Facility” means a Facility and the tangible personal property related
thereto, including the fixtures, furnishings and equipment therein, Healthcare
Authorizations related thereto and accounts receivable arising from the
operations thereof, which is subject to HUD Financing.
“HUD Financing” means mortgage Indebtedness (i) guaranteed by the United States
Department of Housing and Urban Development (such Indebtedness, a “Final HUD
Financing”) or (ii) which is a bridge loan made in anticipation of incurring a
Final HUD Financing (such Indebtedness, a “Bridge HUD Financing”), in each case
incurred by a HUD Subsidiary or group of HUD Subsidiaries that is not guaranteed
by (other than customary limited non-recourse guarantees), or otherwise recourse
to, Company or any Subsidiary (or any of their respective assets) other than one
or more HUD Subsidiaries and HUD Facilities. For purposes of subsections
2.4B(iii)(c) and 7.3B, the amount of a Final HUD Financing that refinances a
Bridge HUD Financing shall be the excess of principal amount, if any, of the
Final HUD Financing over the principal amount of the Bridge HUD Financing.


“HUD Lessee Subsidiary” means a Domestic Subsidiary or group of Domestic
Subsidiaries of Company that (i) have entered into leases, operating agreements
or other management agreements with one or more HUD Lessor Subsidiaries, (ii)
own no material assets other than Equity Interests of HUD Lessor Subsidiaries
and assets primarily related to HUD Facilities or the services to be provided to
one or more HUD Lessor Subsidiaries under such leases, operating



--------------------------------------------------------------------------------



agreements or management agreements, in each case as determined by Company in
good faith acting reasonably, (iii) derive no income other than dividends,
distributions or other payments from HUD Lessor Subsidiaries or income relating
to the operation of HUD Facilities as determined by Company in good faith acting
reasonably and (iv) have no material liabilities other than liabilities incurred
in connection with any HUD Financing and liabilities (other than indebtedness
for borrowed money) incurred in connection with the ownership and operation of
HUD Facilities in the ordinary course of business. No HUD Lessee Subsidiary may
own any Equity Interests of a Subsidiary.
“HUD Lessor Subsidiary” means a Domestic Subsidiary or group of Domestic
Subsidiaries of Company that (i) have entered into leases, operating agreements
or other management agreements with one or more HUD Lessee Subsidiaries, (ii)
own no material assets other than one or more HUD Facilities, (iii) derive no
income other than payments from HUD Lessee Subsidiaries or income relating to
the operation of HUD Facilities as determined by Company in good faith acting
reasonably and (iv) have no material liabilities other than liabilities incurred
in connection with any HUD Financing and liabilities (other than indebtedness
for borrowed money) incurred in connection with the ownership and operation of
HUD Facilities in the ordinary course of business. No HUD Lessor Subsidiary may
own any Equity Interests of a Subsidiary.
“HUD Subsidiary” means a HUD Lessee Subsidiary or a HUD Lessor Subsidiary. It is
understood and agreed that (a) no Person shall be a HUD Subsidiary unless such
Person shall have been designated as such in connection with a HUD Financing and
in accordance with subsection 7.3B and (b) following the designation of any
Person as a HUD Subsidiary, Company shall at all times cause such Person to
satisfy the requirements of the definition of HUD Lessee Subsidiary or HUD
Lessor Subsidiary, as the case may be.
“Indebtedness”, as applied to any Person, means (i) all indebtedness for
borrowed money, (ii) that portion of obligations with respect to Capital Leases
that is properly classified as a liability on a balance sheet in conformity with
GAAP, (iii) notes payable and drafts accepted representing extensions of credit
whether or not representing obligations for borrowed money, (iv) any obligation
owed for all or any part of the deferred purchase price of property or services
(excluding any such obligations incurred under ERISA), which purchase price is
(a) due more than six months from the date of incurrence of the obligation in
respect thereof or (b) evidenced by a note or similar written instrument,
(v) Synthetic Lease Obligations, and (vi) all indebtedness secured by any Lien
on any property or asset owned or held by that Person regardless of whether the
indebtedness secured thereby shall have been assumed by that Person or is
nonrecourse to the credit of that Person. Obligations under Interest Rate
Agreements and Currency Agreements constitute (1) in the case of Hedge
Agreements, Contingent Obligations, and (2) in all other cases, Investments, and
in neither case constitute Indebtedness.
“Indemnified Liabilities” has the meaning assigned to that term in
subsection 10.3.
“Indemnified Tax” means any Tax other than an Excluded Tax.
“Indemnitee” has the meaning assigned to that term in subsection 10.3.



--------------------------------------------------------------------------------



“Initial Yield” means with respect to Term Loans or Revolving Loan Commitments
extended pursuant to subsection 2.1(A)(iii), the amount (as determined by
Administrative Agent) equal to the sum of (a) the margin above the Eurodollar
Rate on such Term Loans or the Revolving Loans to be made under such Revolving
Loan Commitments, as applicable (including as margin the effect of any “LIBOR
floor” applicable on the date of the calculation), and (b) the amount of any
Up-Front Fees on such Term Loans or Revolving Loan Commitments, as applicable
(including any fee or discount received by Lenders in connection with the
initial extension thereof), divided by the lesser of (x) the Weighted Average
Life to Maturity of such Term Loans or Revolving Loan Commitments, as
applicable, and (y) four.
“Intellectual Property” means all patents, trademarks, tradenames, copyrights,
technology, software, know-how and processes used in or necessary for the
conduct of the business of Company and its Subsidiaries.
“Interest Payment Date” means (i) with respect to any Base Rate Loan, the last
Business Day of each of March, June, September and December of each year,
commencing with June 30, 2010, and (ii) with respect to any Eurodollar Rate
Loan, the last day of each Interest Period applicable to such Loan; provided
that in the case of any Eurodollar Rate Loan with an Interest Period of longer
than three months “Interest Payment Date” shall also include each date that
would have been an Interest Payment Date had successive Interest Periods of
three months’ duration been applicable to such Eurodollar Rate Loan.
“Interest Period” has the meaning assigned to that term in subsection 2.2B.
“Interest Rate Agreement” means any interest rate swap agreement, interest rate
cap agreement, interest rate collar agreement or other similar agreement or
arrangement to which Company or any of its Subsidiaries is a party.
“Interest Rate Determination Date”, with respect to any Interest Period, means
the second Business Day prior to the first day of such Interest Period.
“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended to
the Effective Date and from time to time thereafter, and any successor statute.
“Investment” means (i) any direct or indirect purchase or other acquisition by
Company or any of its Subsidiaries of, or of a beneficial interest in, any
Securities of any other Person (including any Subsidiary of Company), (ii) any
direct or indirect redemption, retirement, purchase or other acquisition for
value, by any Subsidiary of Company from any Person other than Company or any of
the Subsidiary Guarantors, of any equity Securities of such Subsidiary,
(iii) any direct or indirect loan, advance (other than advances to employees for
moving, entertainment and travel expenses, drawing accounts and similar
expenditures in the ordinary course of business) or capital contribution by
Company or any of its Subsidiaries to any other Person, including all
indebtedness and accounts receivable from that other Person that are not current
assets or did not arise from sales to that other Person in the ordinary course
of business, or (iv) Interest Rate



--------------------------------------------------------------------------------



Agreements or Currency Agreements not constituting Hedge Agreements. The amount
of any Investment shall be the original cost of such Investment plus the cost of
all additions thereto, without any adjustments for increases or decreases in
value, or write-ups, write-downs or write-offs with respect to such Investment
(other than adjustments for the repayment of, or the refund of capital with
respect to, the original amount of any such Investment).
“IP Collateral” means, collectively, the Intellectual Property that constitutes
Collateral under the Security Agreement.
“IP Filing Office” means the United States Patent and Trademark Office, the
United States Copyright Office or any successor or substitute office in which
filings are necessary or, in the opinion of Administrative Agent, desirable in
order to create or perfect Liens on any IP Collateral.
“Issuing Lender”, with respect to any Letter of Credit, means the Lender that
agrees or is otherwise obligated to issue such Letter of Credit, determined as
provided in subsection 3.1B(ii).
“Joint Venture” means a joint venture, partnership or other similar arrangement,
whether in corporate, partnership or other legal form.
“Landlord Consent and Estoppel”, with respect to any Leasehold Property, means a
letter, certificate or other instrument in writing from the lessor under the
related lease, reasonably satisfactory in form and substance to Administrative
Agent and Collateral Agent.
“Law” means any constitutional provision, statute or other law, code, ordinance,
rule, regulation, Governmental Authorization or interpretation of any
Governmental Authority or any decree, decision, notice, injunction, judgment,
order, ruling, assessment or writ of any Governmental Authority.
“Lead Arrangers” means Credit Suisse Securities (USA) LLC, Banc of America
Securities LLC, Barclays Capital, the investment banking division of Barclays
Bank PLC and J.P. Morgan Securities Inc., in their capacities as joint lead
arrangers and joint bookrunners.
“Leasehold Property” means any leasehold interest of any Loan Party as lessee
under any lease of real property.
“Lender” and “Lenders” means the Persons identified as “Lenders” and listed on
the signature pages of the Amendment and Restatement Agreement (as defined in
the Existing Credit Agreement) and Persons providing additional Term Loans on
the Fourth Restatement Effective Date pursuant to subsection 2.1A(iii), together
with their successors and permitted assigns pursuant to subsection 10.1;
provided that the term “Lenders”, when used in the context of a particular
Commitment, shall mean Lenders having that Commitment.
“Letter of Credit” or “Letters of Credit” means Commercial Letters of Credit and



--------------------------------------------------------------------------------



Standby Letters of Credit issued or to be issued by Issuing Lenders for the
account of Company or any Subsidiary of Company pursuant to subsection 3.1.
“Letter of Credit Usage” means, as at any date of determination, the sum of
(i) the maximum aggregate amount which is or at any time thereafter may become
available for drawing under all Letters of Credit then outstanding plus (ii) the
aggregate amount of all drawings under Letters of Credit honored by Issuing
Lenders and not theretofore reimbursed out of the proceeds of Revolving Loans
pursuant to subsection 3.3B or otherwise reimbursed by Company.
“Lien” means any lien, mortgage, pledge, assignment, security interest, charge
or encumbrance of any kind (including any conditional sale or other title
retention agreement, any lease in the nature thereof, and any agreement to give
any security interest) and any option, call, trust or other preferential
arrangement having the practical effect of any of the foregoing.
“Loan” or “Loans” means one or more Term Loans and one or more of the Loans made
by Lenders to Company pursuant to subsection 2.1A.
“Loan Documents” means this Agreement, the Amendment and Restatement Agreement,
the Notes, the Letters of Credit (and any applications for or other documents or
certificates executed by Company in favor of an Issuing Lender relating to, the
Letters of Credit), the Subsidiary Guaranty, the Collateral Documents and all
amendments, waivers and consents relating thereto.
“Loan Party” means each of Company and any of Company’s Subsidiaries from time
to time executing a Loan Document, and “Loan Parties” means all such Persons,
collectively.
“Margin Stock” has the meaning assigned to that term in Regulation U of the
Board of Governors of the Federal Reserve System as in effect from time to time.
“Material Adverse Effect” means (i) a material adverse effect upon the business,
operations, properties, assets, condition (financial or otherwise) or prospects
of Company and its Subsidiaries taken as a whole or (ii) the impairment in any
material respect of the ability of any Loan Party to perform, or of
Administrative Agent, Collateral Agent or Lenders to enforce, the Obligations.
“Material Leasehold Property” means a Leasehold Property (i) with annual rent
payable thereunder of $500,000 or more or (ii) with respect to which both the
lessor and lessee are Loan Parties.
“Material Subsidiary” means (a) each Subsidiary of Company that (i) for the most
recent Fiscal Year accounted for more than 3% of the Consolidated Revenues of
Company and its Subsidiaries or (ii) as at the end of such Fiscal Year, was the
owner of more than 3% of the consolidated assets of Company and its Subsidiaries
or (b) any Subsidiaries of Company which, in the aggregate, (i) for the most
recent Fiscal Year accounted for more than 5% of the Consolidated



--------------------------------------------------------------------------------



Revenues of Company and its Subsidiaries or (ii) as at the end of such Fiscal
Year, were the owners of more than 5% of the consolidated assets of Company and
its Subsidiaries.
“Measurement Period” means, as of any date, the four Fiscal Quarter period
ending as of the last date of the most recent Fiscal Quarter for which financial
statements have been, or were required to be, delivered pursuant to Section
6.1(ii) or Section 6.1(iii).
“Moody’s” means Moody’s Investor Services, Inc. or any successor thereto.
“Mortgage” means (i) a security instrument (whether designated as a deed of
trust or a mortgage or by any similar title) executed and delivered by any Loan
Party, substantially in the form of Exhibit XI annexed hereto or in such other
form as may be approved by Administrative Agent in its reasonable discretion, in
each case with such changes thereto as may be reasonably recommended by
Administrative Agent’s local counsel based on local laws or customary local
mortgage or deed of trust practices or (ii) at Administrative Agent’s option, in
the case of an Additional Mortgaged Property, an amendment to an existing
Mortgage, in form reasonably satisfactory to Administrative Agent, adding such
Additional Mortgaged Property to the Real Property Assets encumbered by such
existing Mortgage. “Mortgages” means all such instruments, including the
Existing Mortgages and any Additional Mortgages, collectively.
“Multiemployer Plan” means any Employee Benefit Plan that is a “multiemployer
plan” as defined in Section 3(37) of ERISA and is subject to Title IV of ERISA.
“Net Asset Sale Proceeds”, with respect to any Asset Sale, means Cash or Cash
Equivalent payments (including any Cash or Cash Equivalent received by way of
deferred payment pursuant to, or by monetization of, a note receivable or
otherwise, but only as and when so received) received from such Asset Sale, net
of any bona fide direct costs incurred by Company or any Subsidiary in
connection with such Asset Sale, including (i) income taxes reasonably estimated
to be actually payable within two years of the date of such Asset Sale as a
result of any gain recognized in connection with such Asset Sale and
(ii) payment of the outstanding principal amount of, premium or penalty, if any,
and interest on any Indebtedness (other than the Loans) that is (a) secured by a
Lien on the stock or assets in question and that is required to be repaid under
the terms thereof as a result of such Asset Sale and (b) actually paid at the
time of receipt of such cash payment to a Person that is not an Affiliate of any
Loan Party or an Affiliate of any Affiliate of a Loan Party.
“Net Indebtedness Proceeds” means Cash proceeds (net of all taxes and
underwriting discounts, fees and commissions and other reasonable costs and
expenses associated therewith, including reasonable legal fees and expenses)
from the issuance or incurrence of Indebtedness by Company, any of its
Subsidiaries or any HUD Subsidiaries.
“Net Insurance/Condemnation Proceeds” means any Cash payments or proceeds
received by Company or any of its Domestic Subsidiaries (i) under any casualty
insurance policy in respect of a covered loss thereunder or (ii) as a result of
the taking of any assets of Company or any of its Subsidiaries by any Person
pursuant to the power of eminent domain, condemnation or



--------------------------------------------------------------------------------



otherwise, or pursuant to a sale of any such assets to a purchaser with such
power under threat of such a taking, in each case net of any bona fide direct
costs incurred by Company or any of its Subsidiaries in connection with the
adjustment or settlement of any claims of Company or such Subsidiary in respect
thereof, including (x) income taxes reasonably estimated to be realized within
two years of the date of such adjustment or settlement as a result of any gain
recognized in connection therewith and (y) payment of the outstanding principal
amount of, premium or penalty, if any, and interest on any Indebtedness (other
than the Loans) that is (A) secured by a Lien on the assets in question and that
is required to be repaid under the terms thereof as a result of such adjustment
or settlement and (B) actually paid at the time of receipt of such cash payment
to a Person that is not an Affiliate of any Loan Party or an Affiliate of any
Affiliate of a Loan Party.
“Net Operating Income” means, with respect to any Facility, (a) the total
revenue and other income from the operation of such Facility for the applicable
Measurement Period, minus (b) all expenses and other proper charges incurred in
connection with the operation and maintenance of such Facility during the
applicable Measurement Period, including, without limitation, repairs, real
estate and chattel taxes and bad debt expenses, but before payment or provision
for debt service charges, income taxes and depreciation, amortization and other
non-cash expenses, all as determined in accordance with GAAP, but excluding from
the calculations in (a) and (b) any intercompany expenses and charges; provided
that with respect to any Facility that has not been owned by the Loan Parties
for a full Measurement Period, or that has not been in operation for a full
Measurement Period, Net Operating Income shall be calculated on an annualized
basis based on the full Fiscal Quarters during which such Facility has been
owned or in operation.
“Nongovernmental Payors” means third-party payors (other than the Government
Reimbursement Programs) that reimburse providers for healthcare goods and
services rendered in the Healthcare Service Business, such as private insurers
and managed care organizations.
“Non-Conforming Credit Extensions” has the meaning assigned to such term in
subsection 2.1A(iii).
“Non-US Lender” means a Lender that is organized under the laws of any
jurisdiction other than the United States or any state thereof or the District
of Columbia.
“Notes” means one or more of the Term Notes or Revolving Notes or any
combination thereof.
“Notice of Borrowing” means a notice substantially in the form of Exhibit I
annexed hereto.
“Notice of Conversion/Continuation” means a notice substantially in the form of
Exhibit II annexed hereto.
“Notice of Prepayment” means a notice substantially in the form of Exhibit VI
annexed hereto.
“Obligations” means all obligations of every nature of each Loan Party from time



--------------------------------------------------------------------------------



to time owed to Administrative Agent, Collateral Agent, Lenders or any of them
under the Loan Documents, whether for principal, interest, reimbursement of
amounts drawn under Letters of Credit, fees, expenses, indemnification or
otherwise.
“Officer” means the president, chief executive officer, a vice president, chief
financial officer, treasurer, general partner (if an individual), managing
member (if an individual) or other individual appointed by the Governing Body or
the Organizational Documents of a corporation, partnership, trust or limited
liability company to serve in a similar capacity to the foregoing (or, on the
Effective Date, to execute Loan Documents and related documents).
“Officer's Certificate”, as applied to any Person that is a corporation,
partnership, trust or limited liability company, means a certificate executed on
behalf of such Person by one or more Officers of such Person or one or more
Officers of a general partner or a managing member if such general partner or
managing member is a corporation, partnership, trust or limited liability
company.
“Onex” means Onex Corporation, an Ontario corporation, and Onex Partners LP, a
Delaware limited partnership.
“Operating Lease”, as applied to any Person, means any lease (including leases
that may be terminated by the lessee at any time) of any property (whether real,
personal or mixed) that is not a Capital Lease other than any such lease under
which that Person is the lessor.
“Organizational Documents” means the documents (including Bylaws, if applicable)
pursuant to which a Person that is a corporation, partnership, trust or limited
liability company is organized.
“Participant” means a purchaser of a participation in the rights and obligations
under this Agreement pursuant to subsection 10.1C.
“Participant Register” has the meaning assigned to such term in subsection 2.1D.
“Patriot Act” means the Uniting And Strengthening America By Providing
Appropriate Tools Required To Intercept And Obstruct Terrorism (USA Patriot Act)
Act of 2001.
“PBGC” means the Pension Benefit Guaranty Corporation or any successor thereto.
“Pension Plan” means any Employee Benefit Plan, other than a Multiemployer Plan,
that is subject to Section 412 of the Internal Revenue Code or Section 302 of
ERISA.
“Perfection Certificate” means the Perfection Certificate substantially in the
form of Exhibit XII to this Agreement.
“Permitted Acquisition” means collectively, the acquisition of all or any
portion of the business and assets, or all of the Equity Interests, of any
Person which acquisition is permitted pursuant to clause (vi) of subsection
7.3A.



--------------------------------------------------------------------------------



“Permitted Encumbrances” means the following types of Liens (excluding any such
Lien imposed pursuant to Section 401(a)(29) or 412(n) of the Internal Revenue
Code or by ERISA, any such Lien relating to or imposed in connection with any
Environmental Claim, and any such Lien expressly prohibited by any applicable
terms of any of the Collateral Documents):
(i)    Liens for Taxes, assessments or governmental charges or claims the
payment of which is not, at the time, required by subsection 6.3;
(ii)    statutory Liens of landlords, Liens of collecting banks under the UCC on
items in the course of collection, statutory Liens and rights of set-off of
banks, statutory Liens of carriers, warehousemen, mechanics, repairmen, workmen
and materialmen, and other Liens imposed by law, in each case incurred in the
ordinary course of business (a) for amounts not yet overdue by more than thirty
days or (b) for amounts that are being contested in good faith by appropriate
proceedings, so long as (1) such reserves or other appropriate provisions, if
any, as shall be required by GAAP shall have been made for any such contested
amounts, and (2) in the case of a Lien with respect to any portion of the
Collateral, such contest proceedings conclusively operate to stay the sale of
any portion of the Collateral on account of such Lien;
(iii)    deposits made in the ordinary course of business in connection with
workers' compensation, unemployment insurance and other types of social
security, or to secure the performance of statutory obligations, bids, leases,
government contracts, trade contracts, and other similar obligations (exclusive
of obligations for the payment of borrowed money), so long as no foreclosure,
sale or similar proceedings have been commenced with respect to any portion of
the Collateral on account thereof;
(iv)    any attachment or judgment Lien not constituting an Event of Default
under subsection 8.8;
(v)    licenses (with respect to Intellectual Property and other property),
leases or subleases granted to third parties in accordance with any applicable
terms of the Collateral Documents and not interfering in any material respect
with the ordinary conduct of the business of Company or any of its Subsidiaries
or resulting in a material diminution in the value of any Collateral as security
for the Obligations;
(vi)    easements, rights-of-way, restrictions, encroachments, and other minor
defects or irregularities in title, in each case which do not and will not
interfere in any material respect with the ordinary conduct of the business of
Company or any of its Subsidiaries or result in a material diminution in the
value of any Collateral as security for the Obligations;
(vii)    any (a) interest or title of a lessor or sublessor under any lease not
prohibited by this Agreement, (b) Lien or restriction that the interest or title
of



--------------------------------------------------------------------------------



such lessor or sublessor may be subject to, or (c) subordination of the interest
of the lessee or sublessee under such lease to any Lien or restriction referred
to in the preceding clause (b), so long as the holder of such Lien or
restriction agrees to recognize the rights of such lessee or sublessee under
such lease;
(viii)    Liens arising from filing UCC financing statements relating solely to
leases not prohibited by this Agreement;
(ix)    Liens in favor of customs and revenue authorities arising as a matter of
law to secure payment of customs duties in connection with the importation of
goods;
(x)    any zoning or similar law or right reserved to or vested in any
governmental office or agency to control or regulate the use of any real
property;
(xi)    Liens granted pursuant to the Collateral Documents;
(xii)    Liens securing obligations (other than obligations representing
Indebtedness for borrowed money) under operating, reciprocal easement or similar
agreements entered into in the ordinary course of business of Company and its
Subsidiaries; and
(xiii)    Liens acceptable to Administrative Agent disclosed as exceptions to
coverage in the final title policies and endorsements issued to Administrative
Agent with respect to the Existing Mortgaged Properties and any Additional
Mortgaged Properties.
“Permitted Holders” means Onex or any officer of any Loan Party or any of the
Permitted Transferees of any of the foregoing Persons.
“Permitted Refinancing Indebtedness” means any modification, refinancing,
refunding, renewal or extension of the Senior Subordinated Notes or any
Permitted Refinancing Indebtedness thereof; provided that (a) the principal
amount (or accreted value, if applicable) thereof does not exceed the principal
amount (or accreted value, if applicable) of the Indebtedness so modified,
refinanced, refunded, renewed or extended except by an amount equal to unpaid
accrued interest and premium thereon plus other reasonable amounts paid, and
fees and expenses reasonably incurred, in connection with such modification,
refinancing, refunding, renewal or extension, (b) such modification,
refinancing, refunding, renewal or extension has a Weighted Average Life to
Maturity equal to or greater than the Weighted Average Life to Maturity of (i)
the Indebtedness being modified, refinanced, refunded, renewed or extended and
(ii) the Term Loans, (c) such modification, refinancing, refunding, renewal or
extension has a final maturity date equal to or later than (i) the final
maturity date of the Indebtedness being modified, refinanced, refunded, renewed
or extended and (ii) the date 180 days after the later of the Revolving Loan
Commitment Termination Date and the Term Loan Maturity Date, and (d) (i) such
modification, refinancing, refunding, renewal or extension is unsecured and
subordinated in right of payment to the Obligations on terms at least as
favorable to Lenders as those contained in the documentation governing the
Indebtedness



--------------------------------------------------------------------------------



being modified, refinanced, refunded, renewed or extended, (ii) the terms and
conditions (excluding as to interest rate and redemption premium) of any such
modified, refinanced, refunded, renewed or extended Indebtedness, taken as a
whole, are not materially less favorable to Loan Parties or Lenders than the
terms and conditions of the Indebtedness being modified, refinanced, refunded,
renewed or extended; provided that a certificate of an Officer delivered to
Administrative Agent at least five Business Days prior to the incurrence of such
Permitted Refinancing Indebtedness, together with a reasonably detailed
description of the material terms and conditions of such Permitted Refinancing
Indebtedness or drafts of the documentation relating thereto, stating that
Company has determined in good faith that such terms and conditions satisfy the
foregoing requirement shall be conclusive evidence that such terms and
conditions satisfy the foregoing requirement unless Administrative Agent
notifies Company within such five Business Day period that it disagrees with
such determination (including a reasonable description of the basis upon which
it disagrees).
“Permitted Transferees” means, with respect to any Person, (i) any Affiliate of
such Person, (ii) the heirs, executors, administrators, testamentary trustees,
legatees or beneficiaries of any such Person or (iii) a trust, the beneficiaries
of which, or a corporation or partnership, the stockholders, or general and
limited partners, of which, or a limited liability company, the members of
which, include only such Person or his or her spouse or lineal descendants, in
each case to whom such Person has transferred the beneficial ownership of any
Securities of Company.
“Person” means and includes natural persons, corporations, limited partnerships,
general partnerships, limited liability companies, limited liability
partnerships, joint stock companies, Joint Ventures, associations, companies,
trusts, banks, trust companies, land trusts, business trusts or other
organizations, whether or not legal entities, and Government Authorities.
“Pledged Collateral” means, collectively, the “Pledged Collateral” as defined in
the Security Agreement and any Foreign Pledge Agreement.
“Potential Event of Default” means a condition or event that, after notice or
lapse of time or both, would constitute an Event of Default.
“Pricing Certificate” means an Officer's Certificate of Company certifying the
Consolidated Leverage Ratio as at the last day of any Fiscal Quarter and setting
forth the calculation of such Consolidated Leverage Ratio in reasonable detail.
“Prime Rate” means the rate that CS announces from time to time as its prime
lending rate, as in effect from time to time. The Prime Rate is a reference rate
and does not necessarily represent the lowest or best rate actually charged to
any customer. CS or any other Lender may make commercial loans or other loans at
rates of interest at, above or below the Prime Rate.
“Pro Forma Basis” means, with respect to compliance with any test or covenant
hereunder, compliance with such test or covenant after giving effect to (a) the
Transactions, (b) any proposed Permitted Acquisition, (c) any Asset Sale of a
Subsidiary or operating entity for which historical financial statements for the
relevant period are available and any related payment of Indebtedness, (d) any
incurrence of Indebtedness or (e) any designation of a HUD Subsidiary in
accordance with subsection 7.3B (including pro forma adjustments arising out of
events which are



--------------------------------------------------------------------------------



directly attributable to the proposed Permitted Acquisition, Asset Sale,
incurrence of Indebtedness or designation of a HUD Subsidiary, are factually
supportable and are expected to have a continuing impact, in each case as
determined on a basis consistent with Article 11 of Regulation S-X of the
Securities Act, as interpreted by the Staff of the Securities and Exchange
Commission, and such other adjustments as are reasonably satisfactory to
Administrative Agent, in each case as certified by the chief financial officer
of Company) using, for purposes of determining such compliance, the historical
financial statements of all entities or assets so acquired, sold or designated
and the consolidated financial statements of Company or any of its Subsidiaries
which shall be reformulated as if such Permitted Acquisitions, Asset Sale or
designation of a HUD Subsidiary, and all other Permitted Acquisitions, Asset
Sales or designations of HUD Subsidiaries that have been consummated during the
period, and any Indebtedness or other liabilities to be incurred in connection
therewith had been consummated and incurred at the beginning of such period.
“Pro Forma Compliance” means, at any date of determination, that Company shall
be in pro forma compliance with any or all of the covenants set forth in
subsections 7.6A and 7.6B, as applicable, as of (unless otherwise specifically
stated herein) the last day of the most recently completed Fiscal Quarter
(computed on the basis of (a) balance sheet amounts as of such date and (b)
income statement amounts for the most recently completed period of four
consecutive Fiscal Quarters for which financial statements shall have been
delivered to Administrative Agent and calculated on a Pro Forma Basis in respect
of the event giving rise to such determination).
“Pro Rata Share” means (i) with respect to all payments, computations and other
matters relating to the Term Loan Commitment or the Term Loan of any Lender of
any Class, the percentage obtained by dividing (x) the applicable Term Loan
Exposure of that Lender by (y) the aggregate Term Loan Exposure of all Lenders
of such Class, (ii) with respect to all payments, computations and other matters
relating to the Revolving Loan Commitment or the Revolving Loans of any Lender
of any Class or any Letters of Credit issued or participations therein deemed
purchased by any Lender, the percentage obtained by dividing (x) the applicable
Revolving Loan Exposure of that Lender by (y) the aggregate applicable Revolving
Loan Exposure of all Lenders of such Class, and (iii) for all other purposes
with respect to each Lender, the percentage obtained by dividing (x) the sum of
the Term Loan Exposure of that Lender plus the Revolving Loan Exposure of that
Lender by (y) the sum of the aggregate Term Loan Exposure of all Lenders plus
the aggregate Revolving Loan Exposure of all Lenders, in any such case as the
applicable percentage may be adjusted by assignments permitted pursuant to
subsection 10.1.
“Proceedings” means any action, suit, proceeding (whether administrative,
judicial or otherwise), governmental investigation or arbitration.
“Real Property Asset” means, at any time of determination, any interest then
owned by any Loan Party in any real property.
“Recorded Leasehold Interest” means a Leasehold Property with respect to which a
Record Document (as hereinafter defined) has been recorded in all places
necessary or desirable, in Administrative Agent's reasonable judgment, to give
constructive notice of such Leasehold Property to third-party purchasers and
encumbrancers of the affected real property. For purposes of this definition,
the term “Record Document” means, with respect to any Leasehold Property,



--------------------------------------------------------------------------------



(a) the lease evidencing such Leasehold Property or a memorandum thereof, or (b)
if such Leasehold Property was acquired or subleased from the holder of a
Recorded Leasehold Interest, the applicable assignment or sublease document, in
each case in form sufficient to give such constructive notice upon recordation
and otherwise in form reasonably satisfactory to Administrative Agent.
“Register” has the meaning assigned to that term in subsection 2.1D.
“Regulation D” means Regulation D of the Board of Governors of the Federal
Reserve System, as in effect from time to time.
“Reimbursement Date” has the meaning assigned to that term in subsection 3.3B.
“Release” means any release, spill, emission, leaking, pumping, pouring,
injection, escaping, deposit, disposal, discharge, dispersal, dumping, leaching
or migration of Hazardous Materials into the indoor or outdoor environment
(including the abandonment or disposal of any barrels, containers, tanks or
other closed receptacles containing any Hazardous Materials), including the
movement or migration of any Hazardous Materials through the air, soil, surface
water or groundwater.
“Remaining Asset Pool Value” means, at any time, the aggregate Asset Value of
all of the Facilities and Development Assets with respect to which (a) the Loan
Parties own the fee interest in the Real Property Assets where such Facilities
are located and (b) such Real Property Assets are subject to the Lien of the
Collateral Agent and are not collateral for a HUD Financing or any other
Indebtedness that has a Lien prior to the Lien of the Collateral Agent on such
Real Property Assets.
“Request for Issuance” means a request substantially in the form of Exhibit III
annexed hereto.
“Requisite Class Lenders” means, at any time of determination (i) for the Class
of Lenders having Revolving Loan Exposure, Lenders having or holding more than
50% of the aggregate Revolving Loan Exposure of all Lenders, provided that the
Revolving Loan Exposure of any Defaulting Lender shall be disregarded in the
determination of the Requisite Class Lenders at any time, and (ii) for the Class
of Lenders having Term Loan Exposure, Lenders having or holding more than 50% of
the aggregate Term Loan Exposure of all Lenders.
“Requisite Lenders” means Lenders having or holding more than 50% of the sum of
the aggregate Term Loan Exposure of all Lenders plus the aggregate Revolving
Loan Exposure of all Lenders, provided that the Revolving Loan Exposure of any
Defaulting Lender shall be disregarded in the determination of the Requisite
Lenders at any time.
“Restricted Junior Payment” means (i) any dividend or other distribution, direct
or indirect, on account of any Equity Interests of Company now or hereafter
outstanding, except a dividend payable solely in shares of that class of Equity
Interests to the holders of that class, (ii) any redemption, retirement, sinking
fund or similar payment, purchase or other acquisition for value, direct or
indirect, of any Equity Interests of Company now or hereafter outstanding,
(iii) any payment



--------------------------------------------------------------------------------



made to retire, or to obtain the surrender of, any outstanding warrants, options
or other rights to acquire Equity Interests of Company now or hereafter
outstanding and (iv) any payment or prepayment of principal of, premium, if any,
or interest on, or redemption, purchase, retirement, defeasance (including
in-substance or legal defeasance), sinking fund or similar payment with respect
to, any Subordinated Indebtedness.
“Revolving Lender” means a Lender that has a Revolving Loan Commitment and/or
that has outstanding Revolving Loan Exposure.
“Revolving Loan Commitment” means the commitment of a Lender to make Revolving
Loans to Company pursuant to subsection 2.1A(ii), and “Revolving Loan
Commitments” means such commitments of all Lenders in the aggregate.
“Revolving Loan Commitment Amount” means, at any date, the aggregate amount of
the Revolving Loan Commitments of all Revolving Lenders.
“Revolving Loan Commitment Termination Date” means April 9, 2015; provided that
if any Senior Subordinated Notes remain outstanding on October 14, 2013, the
Revolving Loan Commitment Termination Date shall be October 14, 2013.
“Revolving Loan Exposure”, with respect to any Lender, means, as of any date of
determination (i) prior to the termination of the Revolving Loan Commitments,
the amount of that Lender's Revolving Loan Commitment, and (ii) after the
termination of the Revolving Loan Commitments, the sum of (a) the aggregate
outstanding principal amount of the Revolving Loans of that Lender plus (b) in
the event that Lender is an Issuing Lender, the aggregate Letter of Credit Usage
in respect of all Letters of Credit issued by that Lender (in each case net of
any participations purchased by other Lenders in such Letters of Credit or in
any unreimbursed drawings thereunder) plus (c) the aggregate amount of all
participations purchased by that Lender in any outstanding Letters of Credit or
any unreimbursed drawings under any Letters of Credit.
“Revolving Loans” means the Loans made by Lenders to Company pursuant to
subsection 2.1A(ii).
“Revolving Notes” means any promissory notes of Company issued pursuant to
subsection 2.1E to evidence the Revolving Loans of any Lenders, substantially in
the form of Exhibit V annexed hereto.
“S&P” means Standard & Poor's Ratings Services, a division of The McGraw-Hill
Companies, Inc., or any successor thereto.
“Secured Obligations” has the meaning assigned to that term in the Security
Agreement.
“Securities” means any stock, shares, partnership interests, voting trust
certificates, certificates of interest or participation in any profit-sharing
agreement or arrangement, options, warrants, bonds, debentures, notes, or other
evidences of indebtedness, secured or unsecured,



--------------------------------------------------------------------------------



convertible, subordinated, certificated or uncertificated, or otherwise, or in
general any instruments commonly known as “securities” or any certificates of
interest, shares or participations in temporary or interim certificates for the
purchase or acquisition of, or any right to subscribe to, purchase or acquire,
any of the foregoing.
“Securities Account” means an account to which a financial asset is or may be
credited in accordance with an agreement under which the Person maintaining the
account undertakes to treat the Person for whom the account is maintained as
entitled to exercise the rights that comprise the financial asset.
“Securities Act” means the Securities Act of 1933, as amended from time to time,
and any successor statute.
“Security Agreement” means the Amended and Restated First Lien Security
Agreement, dated as of June 15, 2005, by and among Company, the Subsidiaries
party thereto and Collateral Agent, as such agreement may have been amended or
may be amended from time to time hereafter.
“Senior Subordinated Note Indenture” means the Indenture, dated as of December
27, 2005, by and among SHG Acquisition Corp., Wells Fargo Bank, N.A. and certain
Subsidiaries of Company, as such Indenture may have been amended or may be
amended from time to time hereafter to the extent permitted under subsection
7.11A.
“Senior Subordinated Notes” means the Senior Subordinated Notes of Company
issued pursuant to the Senior Subordinated Note Indenture.
“Solvent”, with respect to any Person, means that as of the date of
determination both (i)(a) the then fair saleable value of the property of such
Person is (1) greater than the total amount of liabilities (including contingent
liabilities) of such Person and (2) not less than the amount that will be
required to pay the probable liabilities on such Person's then existing debts as
they become absolute and due considering all financing alternatives and
potential asset sales reasonably available to such Person; (b) such Person's
capital is not unreasonably small in relation to its business or any
contemplated or undertaken transaction; and (c) such Person does not intend to
incur, or believe (nor should it reasonably believe) that it will incur, debts
beyond its ability to pay such debts as they become due; and (ii) such Person is
“solvent” within the meaning given that term and similar terms under applicable
laws relating to fraudulent transfers and conveyances. For purposes of this
definition, the amount of any contingent liability at any time shall be computed
as the amount that, in light of all of the facts and circumstances existing at
such time, represents the amount that can reasonably be expected to become an
actual or matured liability.
“Standby Letter of Credit” means any letter of credit or similar instrument
other than a Commercial Letter of Credit.
“Subject Lender” has the meaning assigned to that term in Section 2.9.
“Subordinated Indebtedness” means any Indebtedness of Company incurred from



--------------------------------------------------------------------------------



time to time and subordinated in right of payment to the Obligations.
“Subsidiary”, with respect to any Person, means any corporation, partnership,
trust, limited liability company, association, Joint Venture or other business
entity of which more than 50% of the total voting power of shares of stock or
other ownership interests entitled (without regard to the occurrence of any
contingency) to vote in the election of the members of the Governing Body is at
the time owned or controlled, directly or indirectly, by that Person or one or
more of the other Subsidiaries of that Person or a combination thereof; provided
that for all purposes of this Agreement (other than subsection 6.1) HUD
Subsidiaries shall not be considered Subsidiaries of Company or its
Subsidiaries. For the avoidance of doubt, except as provided in the definition
of Consolidated Net Income, all financial and accounting terms set forth herein
shall be determined as if the accounts of the HUD Subsidiaries were not
consolidated with the accounts of Company (and such determination shall
otherwise be made after eliminating accounts of the HUD Subsidiaries),
notwithstanding that such terms refer to consolidated accounts of Company, or to
consolidated accounts of Company and its Subsidiaries, in conformity with GAAP.
“Subsidiary Guarantor” means any Subsidiary of Company that is a party to the
Subsidiary Guaranty on the Effective Date or that executes and delivers a
counterpart of the Subsidiary Guaranty from time to time thereafter pursuant to
subsection 6.8.
“Subsidiary Guaranty” means the Amended and Restated First Lien Subsidiary
Guaranty, dated as of June 15, 2005, entered into by the Subsidiaries party
thereto for the benefit of the Collateral Agent and the Beneficiaries, and to be
executed and delivered by additional Subsidiaries of Company from time to time
in accordance with subsection 6.8.
“Supplemental Collateral Agent” has the meaning assigned to that term in
subsection 9.1B.
“Swap Counterparty” means a Lender, Administrative Agent or Collateral Agent or
an Affiliate of a Lender, Administrative Agent or Collateral Agent that has
entered into a Hedge Agreement with Company or one of its Subsidiaries.
“Synthetic Lease Obligation” means the monetary obligation of a Person under
(i) a so-called synthetic, off-balance sheet or tax retention lease, or (ii) an
agreement for the use or possession of property creating obligations that do not
appear on the balance sheet of such Person but which, upon the insolvency or
bankruptcy of such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).
“Tax” or “Taxes” means any present or future tax, levy, impost, duty, charge,
fee, deduction or withholding of any nature and whatever called, by whomsoever,
on whomsoever and wherever imposed, levied, collected, withheld or assessed,
including interest, penalties, additions to tax and any similar liabilities with
respect thereto.
“Term Loan Commitment” means the commitment of a Lender to make a Term Loan to
Company pursuant to this Agreement, if any.



--------------------------------------------------------------------------------



“Term Loan Exposure”, with respect to any Lender, means, as of any date of
determination, the outstanding principal amount of the Term Loans and Term Loan
Commitments of that Lender.
“Term Loan Maturity Date” means April 9, 2016; provided that if any Senior
Subordinated Notes remain outstanding on October 14, 2013, the Term Loan
Maturity Date shall be deemed to be October 14, 2013.
“Term Loans” means the Loans made by Lenders to Company referenced in subsection
2.1A(i), and any term loan made by Lenders to Company referenced in subsection
2.1A(iii).
“Term Notes” means any promissory notes of Company issued pursuant to subsection
2.1E to evidence the Term Loans of any Lenders, substantially in the form of
Exhibit IV annexed hereto.
“Title Company” means one or more title insurance companies reasonably
satisfactory to Administrative Agent.
“Total Credit Agreement Indebtedness” means the sum of the aggregate Term Loan
Exposure of all Lenders plus the aggregate Revolving Loan Exposure of all
Lenders.
“Total Utilization of Revolving Loan Commitments” means, as at any date of
determination, the sum of (i) the aggregate principal amount of all outstanding
Revolving Loans plus (ii) the Letter of Credit Usage.
“Transactions” has the meaning assigned to that term in the recitals to this
Agreement.
“Transaction Costs” means the actual non-recurring fees, costs and expenses paid
by Company in connection with the Transactions.
“Treasury Regulations” means the United States Treasury regulations promulgated
under the Internal Revenue Code.
“UCC” means the Uniform Commercial Code as in effect in any applicable
jurisdiction.
“Unasserted Obligations” means, at any time, Obligations for Taxes, costs,
indemnifications, reimbursements, damages and other liabilities (except for
(i) the principal of and interest on, and fees relating to, any Indebtedness and
(ii) contingent reimbursement obligations in respect of amounts that may be
drawn under Letters of Credit) in respect of which no claim or demand for
payment has been made (or, in the case of Obligations for indemnification, no
notice for indemnification has been issued by the Indemnitee) at such time.
“Up-Front Fees” means the amount of any fees or discounts received by Lenders in
connection with the making of loans or extensions of credit, expressed as a
percentage of such



--------------------------------------------------------------------------------



loan or extension of credit.
“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing: (i) the sum of the products
obtained by multiplying (a) the amount of each then remaining installment,
sinking fund, serial maturity or other required payments of principal, including
payment at final maturity, in respect thereof, by (b) the number of years
(calculated to the nearest one-twelfth) that will elapse between such date and
the making of such payment by (ii) the then outstanding principal amount of such
Indebtedness.
1.2
Accounting Terms; Utilization of GAAP for Purposes of Calculations Under
Agreement.

Except as otherwise expressly provided in this Agreement, all accounting terms
not otherwise defined herein shall have the meanings assigned to them in
conformity with GAAP. Financial statements and other information required to be
delivered by Company to Lenders pursuant to clauses (ii), (iii), and (xi) of
subsection 6.1 shall be prepared in accordance with GAAP as in effect at the
time of such preparation (and delivered together with the reconciliation
statements provided for in subsection 6.1(v), if applicable). Calculations in
connection with the definitions, covenants and other provisions of this
Agreement shall utilize GAAP as in effect on the date of determination, applied
in a manner consistent with that used in preparing the financial statements
referred to in subsection 5.3. If at any time any change in GAAP would affect
the computation of any financial ratio or requirement set forth in any Loan
Document, and Company, Administrative Agent or Requisite Lenders shall so
request, Administrative Agent, Lenders and Company shall negotiate in good faith
to amend such ratio or requirement to preserve the original intent thereof in
light of such change in GAAP (subject to the approval of Requisite Lenders),
provided that, until so amended, such ratio or requirement shall continue to be
computed in accordance with GAAP prior to such change therein and Company shall
provide to Administrative Agent reconciliation statements provided for in
subsection 6.1(v).
1.3
Other Definitional Provisions and Rules of Construction.

A.    Any of the terms defined herein may, unless the context otherwise
requires, be used in the singular or the plural, depending on the reference.
B.    References to “Sections” and “subsections” shall be to Sections and
subsections, respectively, of this Agreement unless otherwise specifically
provided. Section and subsection headings in this Agreement are included herein
for convenience of reference only and shall not constitute a part of this
Agreement for any other purpose or be given any substantive effect.
C.    The use in any of the Loan Documents of the word “include” or “including”,
when following any general statement, term or matter, shall not be construed to
limit such statement, term or matter to the specific items or matters set forth
immediately following such word or to similar items or matters, whether or not
nonlimiting language (such as “without limitation” or “but not limited to” or
words of similar import) is used with reference thereto, but rather shall be
deemed to refer to all other items or matters that fall within the broadest
possible scope of such general statement, term or matter.
D.    Unless otherwise expressly provided herein, references to Organizational
Documents,



--------------------------------------------------------------------------------



agreements (including the Loan Documents) and other contractual instruments
shall be deemed to include all subsequent amendments, restatements, extensions,
supplements and other modifications thereto, in each case which are not
prohibited by this Agreement.
Section 2.AMOUNTS AND TERMS OF COMMITMENTS AND LOANS
2.1
Commitments; Making of Loans; the Register; Optional Notes.

A.    Commitments.
(i)    Term Loans. The Term Loans (including the Delayed Draw Term Loans (as
defined in the Existing Credit Agreement)) advanced under the Existing Credit
Agreement shall, to the extent outstanding on the Fourth Restatement Effective
Date, remain outstanding immediately following the Fourth Restatement Effective
Date as Term Loans hereunder. The amount of each Lender’s Term Loan Exposure is
set forth in the Register; provided that the amount of the Term Loan Exposure of
each Lender shall be adjusted to give effect to any assignment of Term Loans
pursuant to subsection 10.1B and any making of Term Loans contemplated by
subsection 2.1A(iii). Term Loans repaid or prepaid may not be reborrowed.
(ii)    Revolving Loans. Each Revolving Lender severally and not jointly agrees,
subject to the limitations set forth below with respect to the maximum amount of
Revolving Loans permitted to be outstanding from time to time, to lend to
Company Revolving Loans from time to time during the period from the Effective
Date to but excluding the Revolving Loan Commitment Termination Date, an
aggregate amount not exceeding its Pro Rata Share of the aggregate amount of the
Revolving Loan Commitments. Proceeds of the Revolving Loans will be used for the
purposes identified in subsection 2.5B. The original amount of each Revolving
Lender’s Revolving Loan Commitment (after giving effect to this Agreement) is
set forth opposite its name on Schedule 2.1 annexed hereto and the original
Revolving Loan Commitment Amount is $100,000,000; provided that the amount of
the Revolving Loan Commitment of each Revolving Lender shall be adjusted to give
effect to any assignment of such Revolving Loan Commitment pursuant to
subsection 10.1B and shall be reduced from time to time by the amount of any
reductions thereto made pursuant to subsection 2.4 and shall be increased from
time to time by the amount of any increases thereto made pursuant to subsection
2.1A(iii). Each Revolving Lender’s Revolving Loan Commitment shall expire on the
Revolving Loan Commitment Termination Date and all Revolving Loans and all other
amounts owed hereunder with respect to the Revolving Loans and the Revolving
Loan Commitments shall be paid in full no later than that date. Amounts borrowed
under this subsection 2.1A(ii) may be repaid and reborrowed to but excluding the
Revolving Loan Commitment Termination Date.
Anything contained in this Agreement to the contrary notwithstanding, the
Revolving Loans and the Revolving Loan Commitments shall be subject to the
limitation that in no event shall the Total Utilization of Revolving Loan
Commitments at any time exceed the Revolving Loan Commitment Amount then in
effect.
(iii)    Increases of the Commitments. Company may, not more than five times on
or after the Effective Date, increase, in a minimum amount of at least
$10,000,000, at Company’s request, the then effective aggregate principal amount
of the Revolving Loan Commitments and/or Term Loan Commitments; provided that
(1) the aggregate principal amount of the increases in the



--------------------------------------------------------------------------------



Revolving Loan Commitments and/or Term Loan Commitments pursuant to this
subsection 2.1A(iii) (including any increases in the Term Loan Commitments
effected on the Fourth Restatement Effective Date) shall not exceed
$150,000,000, (2) such increases shall be for the purpose of funding Permitted
Acquisitions or for general corporate purposes, (3) Company shall execute and
deliver such documents and instruments and take such other actions as may be
reasonably requested by Administrative Agent in connection with such increases
and at the time of any such proposed increase, including the execution and
delivery of any requested Mortgage amendments, (4) no Potential Event of Default
or Event of Default shall have occurred and be continuing or would occur after
giving effect to such increase, (5) Company and its Subsidiaries shall be in Pro
Forma Compliance with each of the financial covenants specified in subsection
7.6; (6) (i) the Term Loans made under this subsection 2.1A(iii) shall have a
maturity date no earlier than the Term Loan Maturity Date, and shall have a
Weighted Average Life to Maturity no shorter than the Term Loans referenced
under subsection 2.1A(i), and (ii) the Revolving Loan Commitments provided under
this subsection 2.1A(iii) shall expire on the same date as the existing
Revolving Loan Commitments under subsection 2.1A(ii); (7) if the Initial Yield
applicable to the Term Loans or Revolving Loan Commitments extended pursuant to
this subsection 2.1A(iii) exceeds by more than 50 basis points the sum of the
Applicable Margin (as adjusted to give effect to any “LIBOR floor” applicable on
the date of the calculation) then in effect for Eurodollar Rate Term Loans or
Eurodollar Rate Revolving Loans, as the case may be, plus one fourth of the
Up-Front Fees paid in respect of the Term Loans or the Revolving Loan
Commitments, as the case may be, incurred pursuant to subsections 2.1(A)(i) and
2.1(A)(ii) hereunder, then the Applicable Margin of the Term Loans or Revolving
Loans, as applicable, shall increase by the amount necessary to reduce such
difference to 50 basis points; (8) all other terms and conditions with respect
to the Revolving Loan Commitments and/or Term Loans provided pursuant to this
subsection 2.1A(iii) shall be satisfactory to Administrative Agent; (9) the
Revolving Loan Commitments (and related Revolving Loans) and Term Loans provided
pursuant to this subsection 2.1A(iii) shall be permitted indebtedness under the
Senior Subordinated Note Indenture or any Permitted Refinancing Indebtedness, as
applicable, and shall constitute “Senior Indebtedness” (as defined in the Senior
Subordinated Note Indenture or the definitive documents governing any Permitted
Refinancing Indebtedness) for purposes of the Senior Subordinated Note Indenture
or such Permitted Refinancing Indebtedness; and (10) with respect to any
increase after the Fourth Restatement Effective Date, Company and its
Subsidiaries would have a Consolidated Secured Leverage Ratio of less than
3.25:1.00 on a Pro Forma Basis for such increase and the use of proceeds
thereof. Any request under this subsection 2.1A(iii) shall be submitted by
Company to Administrative Agent (which shall promptly forward copies to
Lenders). Company may also, but is not required to, specify any fees offered to
those Lenders (the “Increasing Lenders”) which agree to increase the principal
amount of their Revolving Loan Commitments and/or Term Loan Commitments, which
fees may be variable based upon the amount by which any such Lender is willing
to increase the principal amount of its Revolving Loan Commitment and/or Term
Loan Commitment, as applicable. No Lender shall have any obligation, express or
implied, to offer to increase the aggregate principal amount of its Revolving
Loan Commitment and/or Term Loan Commitment. Only the consent of each Increasing
Lender shall be required for an increase in the aggregate principal amount of
the Revolving Loan Commitments and/or Term Loan Commitments, as applicable,
pursuant to this subsection 2.1A(iii). No Lender which declines to increase the
principal amount of its Revolving Loan Commitment and/or Term Loan Commitment
may be replaced in respect to its existing Revolving Loan Commitment and/or Term
Loan Commitment, as applicable, as a result thereof without such Lender’s
consent.
Each Increasing Lender shall as soon as practicable specify the amount of the
proposed increase



--------------------------------------------------------------------------------



that it is willing to assume. Company may accept some or all of the offered
amounts or designate new lenders that qualify as Eligible Assignees and that are
reasonably acceptable to Administrative Agent as additional Lenders hereunder in
accordance with this subsection 2.1A(iii) (each such new lender being a “New
Lender”), which New Lenders may assume all or a portion of the increase in the
aggregate principal amount of the applicable Revolving Loan Commitments and/or
Term Loan Commitments. Company and Administrative Agent shall have discretion
jointly to adjust the allocation of the increased aggregate principal amount of
the Revolving Loan Commitments and/or Term Loan Commitments among Increasing
Lenders and New Lenders.
Subject to the foregoing, any increase requested by Company shall be effective
upon delivery to Administrative Agent of each of the following documents: (i) an
originally executed copy of an instrument of joinder signed by a duly authorized
officer of each New Lender, in form and substance reasonably acceptable to
Administrative Agent; (ii) a notice to the Increasing Lenders and New Lenders,
in form and substance reasonably acceptable to Administrative Agent, signed by a
duly authorized officer of Company; (iii) an Officer’s Certificate of Company,
in form and substance reasonably acceptable to Administrative Agent; (iv) to the
extent requested by any New Lender or Increasing Lender, executed Revolving
Notes or Term Notes, as applicable, issued by Company in accordance with
subsection 2.1E hereof; and (v) any other certificates or documents that
Administrative Agent shall reasonably request, in form and substance reasonably
satisfactory to Administrative Agent. Any such increase shall be in a principal
amount equal to (A) the principal amount that Increasing Lenders are willing to
assume as increases to the principal amount of their Revolving Loan Commitments
and/or Term Loan Commitments, as applicable plus (B) the principal amount
offered by New Lenders with respect to the Revolving Loan Commitments and/or
Term Loan Commitments, in either case as adjusted by Company and Administrative
Agent pursuant to this subsection 2.1A(iii). Upon effectiveness of any such
increase, the Commitments and Pro Rata Share of each Lender will be adjusted to
give effect to the increase in the Revolving Loan Commitments and/or Term Loan
Commitments, as applicable.
If any new Term Loans or Revolving Loan Commitments incurred pursuant to this
subsection 2.1A(iii) are to have terms that are different from the Term Loans or
Revolving Loan Commitments, as applicable, outstanding immediately prior to such
incurrence (any such new Term Loans or Revolving Loan Commitments,
“Non-Conforming Credit Extensions”), all such terms shall be as set forth in a
separate assumption agreement among Company, the Lenders providing such new Term
Loans or Revolving Commitments and Administrative Agent, the execution and
delivery of which agreement shall be a condition to the effectiveness of the
Non-Conforming Credit Extensions. In the case of additional Term Loans incurred
after the Fourth Restatement Effective Date, the scheduled principal payments on
the Term Loans to be made pursuant to subsection 2.4A shall be ratably increased
after the making of any such new Term Loans (other than such Term Loans that are
Non-Conforming Credit Extensions) under this subsection 2.1A(iii) by the
aggregate principal amount of such new Term Loans. After the incurrence of any
Non-Conforming Credit Extensions that are Term Loans, (x) all optional
prepayments of Term Loans may be allocated between the then-outstanding Term
Loans and such Non-Conforming Credit Extensions as Company may elect and (y) all
mandatory prepayments of Term Loans shall be allocated ratably between the
then-outstanding Term Loans and the then-outstanding Non-Conforming Credit
Extensions. If Company incurs new Revolving Loan Commitments under this
subsection 2.1A(iii), regardless of whether such Revolving Loan Commitments are
Non-Conforming Credit Extensions, Company shall, after such time, incur and
repay Revolving Loans ratably as between the new Revolving Loan Commitments and
the Revolving Loan Commitments outstanding immediately prior to such incurrence.



--------------------------------------------------------------------------------



Notwithstanding anything to the contrary in subsection 10.6, Administrative
Agent is expressly permitted to amend the Loan Documents to the extent necessary
to give effect to any increases pursuant to this subsection 2.1A(iii) and
mechanical changes necessary or advisable in connection therewith (including
amendments to implement the requirements in the preceding two sentences,
amendments to ensure pro rata allocations of Eurodollar Rate Loans and Base Rate
Loans between Loans incurred pursuant to this subsection 2.1A(iii) and Loans
outstanding immediately prior to any such incurrence, amendments to implement
ratable participation in Letters of Credit between the Non-Conforming Credit
Extensions consisting of Revolving Loan Commitments and the Revolving Loan
Commitments outstanding immediately prior to any such incurrence and amendments
to the definitions of Requisite Class Lenders and Requisite Lenders and any
other applicable definitions to reflect the existence of any additional Class
resulting from such Non-Conforming Credit Extensions).
B.    Borrowing Mechanics. Loans made as Base Rate Loans on any Funding Date
(other than Revolving Loans made pursuant to subsection 3.3B) shall be in an
aggregate minimum amount of $1,000,000 and integral multiples of $500,000 in
excess of that amount. Loans made on any Funding Date as Eurodollar Rate Loans
with a particular Interest Period shall be in an aggregate minimum amount of
$2,000,000 and integral multiples of $500,000 in excess of that amount. Whenever
Company desires that Lenders make Loans it shall deliver to Administrative Agent
a duly executed Notice of Borrowing no later than 1:00 P.M. (New York City time)
at least three Business Days in advance of the proposed Funding Date (in the
case of a Eurodollar Rate Loan) or no later than 1:00 P.M. (New York City time)
on the proposed Funding Date (in the case of a Base Rate Loan). Term Loans and
Revolving Loans may be continued as or converted into Base Rate Loans and
Eurodollar Rate Loans in the manner provided in subsection 2.2D. In lieu of
delivering a Notice of Borrowing, Company may give Administrative Agent
telephonic notice by the required time of any proposed borrowing under this
subsection 2.1B; provided that such notice shall be promptly confirmed in
writing by delivery of a duly executed Notice of Borrowing to Administrative
Agent on or before the applicable Funding Date.
Neither Administrative Agent nor any Lender shall incur any liability to Company
in acting upon any telephonic notice referred to above that Administrative Agent
believes in good faith to have been given by an Officer or other person
authorized to borrow on behalf of Company or for otherwise acting in good faith
under this subsection 2.1B or under subsection 2.2D, and upon funding of Loans
by Lenders, and upon conversion or continuation of the applicable basis for
determining the interest rate with respect to any Loans pursuant to subsection
2.2D, in each case in accordance with this Agreement, pursuant to any such
telephonic notice Company shall have effected Loans or a conversion or
continuation, as the case may be, hereunder.
Company shall notify Administrative Agent prior to the funding of any Loans in
the event that any of the matters to which Company is required to certify in the
applicable Notice of Borrowing is no longer true and correct as of the
applicable Funding Date, and the acceptance by Company of the proceeds of any
Loans shall constitute a re-certification by Company, as of the applicable
Funding Date, as to the matters to which Company is required to certify in the
applicable Notice of Borrowing.
Except as otherwise provided in subsections 2.6B, 2.6C and 2.6G, a Notice of
Borrowing for a Eurodollar Rate Loan (or telephonic notice in lieu thereof)
shall be irrevocable and Company shall be bound to make a borrowing in
accordance therewith.
C.    Disbursement of Funds. All Term Loans and Revolving Loans under this
Agreement and



--------------------------------------------------------------------------------



the Amendment and Restatement Agreement shall be made by Lenders simultaneously
and proportionately to their respective Pro Rata Shares, it being understood
that (i) the failure of any Lender to make its Pro Rata Share of any Loan shall
not relieve any other Lender of its obligations hereunder and (ii) neither
Administrative Agent nor any Lender shall be responsible for any default by any
other Lender in that other Lender’s obligation to make a Loan requested
hereunder nor shall the amount of the Commitment of any Lender to make the
particular type of Loan requested or Pro Rata Share of any Lender be increased
or decreased as a result of a default by any other Lender in that other Lender’s
obligation to make a Loan requested hereunder.
Promptly after receipt by Administrative Agent of a Notice of Borrowing pursuant
to subsection 2.1B (or telephonic notice in lieu thereof), Administrative Agent
shall notify each Lender for that type of Loan of the proposed borrowing. Each
such Lender shall make the amount of its Loan available to Administrative Agent
at the Funding and Payment Office not later than 3:00 p.m. (New York City time)
on the applicable Funding Date in same day funds in Dollars, at the Funding and
Payment Office. Except as provided in subsection 3.3B with respect to Revolving
Loans used to reimburse any Issuing Lender for the amount of a drawing under a
Letter of Credit issued by it, upon satisfaction or waiver of the conditions
precedent specified in subsections 4.1 (in the case of Loans made on the
Effective Date) and 4.2 (in the case of all Loans), Administrative Agent shall
make the proceeds of such Loans available to Company on the applicable Funding
Date by causing an amount of same day funds in Dollars equal to the proceeds of
all such Loans received by Administrative Agent from Lenders to be credited to
the account designated by Company in the applicable Notice of Borrowing.
Unless Administrative Agent shall have been notified by any Lender prior to a
Funding Date for any Loans that such Lender does not intend to make available to
Administrative Agent the amount of such Lender’s Loan requested on such Funding
Date, Administrative Agent may assume that such Lender has made such amount
available to Administrative Agent on such Funding Date and Administrative Agent
may, in its sole discretion, but shall not be obligated to, make available to
Company a corresponding amount on such Funding Date. If such corresponding
amount is not in fact made available to Administrative Agent by such Lender,
Administrative Agent shall be entitled to recover such corresponding amount on
demand from such Lender together with interest thereon, for each day from such
Funding Date until the date such amount is paid to Administrative Agent, at the
customary rate set by Administrative Agent for the correction of errors among
banks for three Business Days and thereafter at the Base Rate. If such Lender
does not pay such corresponding amount forthwith upon Administrative Agent’s
demand therefor, Administrative Agent shall promptly notify Company and Company
shall immediately pay such corresponding amount to Administrative Agent together
with interest thereon, for each day from such Funding Date until the date such
amount is paid to Administrative Agent, at the rate payable under this Agreement
for Base Rate Loans. Nothing in this subsection 2.1C shall be deemed to relieve
any Lender from its obligation to fulfill its Commitments hereunder or to
prejudice any rights that Company may have against any Lender as a result of any
default by such Lender hereunder.
D.    The Register. Administrative Agent, acting for these purposes solely as an
agent of Company (it being acknowledged that Administrative Agent, in such
capacity, and its officers, directors, employees, agent and affiliates shall
constitute Indemnitees under subsection 10.3), shall maintain (and make
available for inspection by Company and Lenders upon reasonable prior notice at
reasonable times) at its address referred to in subsection 10.8 a register for
the recordation of, and shall record, the names and addresses of Lenders and the
respective amounts of the Term Loan Commitment, Revolving Loan Commitment, Term
Loans and Revolving Loans of each Lender from time to time (the “Register”).
Company, Administrative Agent, Collateral Agent and Lenders shall, absent
manifest error, deem and treat the Persons listed as Lenders in the Register as
the holders and owners of the corresponding Commitments



--------------------------------------------------------------------------------



and Loans listed therein for all purposes hereof; all amounts owed with respect
to any Commitment or Loan shall be owed to the Lender listed in the Register as
the owner thereof, and any request, authority or consent of any Person who, at
the time of making such request or giving such authority or consent, is listed
in the Register as a Lender shall be conclusive and binding on any subsequent
holder, assignee or transferee of the corresponding Commitments or Loans. Each
Lender shall record on its internal records the amount of its Loans and
Commitments and each payment in respect hereof, and any such recordation shall
be conclusive and binding on Company, absent manifest error, subject to the
entries in the Register, which shall, absent manifest error, govern in the event
of any inconsistency with any Lender’s records. Failure to make any recordation
in the Register or in any Lender’s records, or any error in such recordation,
shall not affect any Loans or Commitments or any Obligations in respect of any
Loans. Each Lender that sells a participation, or grants an option to an SPC,
shall, acting solely for this purpose as an agent of Company, maintain a
register on which it enters the name and address of each participant and each
SPC, and the principal amounts (and stated interest) of each participant’s
interest in the Loans or other obligations under this Agreement and of the
interest underlying each option granted to an SPC (the “Participant Register”).
The entries in the Participant Register shall be conclusive absent manifest
error, and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation or such SPC option grant
for all purposes of this Agreement notwithstanding any notice to the contrary.
E.    Optional Notes. If so requested by any Lender by written notice to Company
(with a copy to Administrative Agent) at least two Business Days prior to the
Effective Date or at any time thereafter, Company shall execute and deliver to
such Lender (and/or, if applicable and if so specified in such notice, to any
Person who is an assignee of such Lender pursuant to subsection 10.1) on the
Effective Date (or, if such notice is delivered after the Effective Date,
promptly after Company’s receipt of such notice) a promissory note or promissory
notes to evidence such Lender’s Term Loan or Revolving Loans, substantially in
the form of Exhibit IV or Exhibit V annexed hereto, respectively, with
appropriate insertions.
2.2
Interest on the Loans.

A.    Rate of Interest. Subject to the provisions of subsections 2.6 and 2.7,
each Term Loan and each Revolving Loan shall bear interest on the unpaid
principal amount thereof from the date made through maturity (whether by
acceleration or otherwise) at a rate determined by reference to the Base Rate or
the Eurodollar Rate. The applicable basis for determining the rate of interest
with respect to any Term Loan or any Revolving Loan shall be selected by Company
initially at the time a Notice of Borrowing is given with respect to such Loan
pursuant to subsection 2.1B, and the basis for determining the interest rate
with respect to any Term Loan or any Revolving Loan may be changed from time to
time pursuant to subsection 2.2D. If on any day a Term Loan or Revolving Loan is
outstanding with respect to which notice has not been delivered to
Administrative Agent in accordance with the terms of this Agreement specifying
the applicable basis for determining the rate of interest, then for that day
that Loan shall bear interest determined by reference to the Base Rate. Subject
to the provisions of subsections 2.2E, 2.2G and 2.7, the Term Loans and the
Revolving Loans shall bear interest through maturity as follows:
(a)    if a Base Rate Loan, then at the sum of the Base Rate plus the Applicable
Margin for Base Rate Loans; or
(b)    if a Eurodollar Rate Loan, then at the sum of the Eurodollar Rate plus
the Applicable Margin for Eurodollar Rate Loans.



--------------------------------------------------------------------------------



B.    Interest Periods. In connection with each Eurodollar Rate Loan, Company
may, pursuant to the applicable Notice of Borrowing or Notice of
Conversion/Continuation, as the case may be, select an interest period (each an
“Interest Period”) to be applicable to such Loan, which Interest Period shall
be, at Company’s option, either a one, two, three or six month period; provided
that:
(i)    the initial Interest Period for any Eurodollar Rate Loan shall commence
on the Funding Date in respect of such Loan, in the case of a Loan initially
made as a Eurodollar Rate Loan, or on the date specified in the applicable
Notice of Conversion/Continuation, in the case of a Loan converted to a
Eurodollar Rate Loan;
(ii)    in the case of immediately successive Interest Periods applicable to a
Eurodollar Rate Loan continued as such pursuant to a Notice of
Conversion/Continuation, each successive Interest Period shall commence on the
day on which the next preceding Interest Period expires;
(iii)    if an Interest Period would otherwise expire on a day that is not a
Business Day, such Interest Period shall expire on the next succeeding Business
Day; provided that, if any Interest Period would otherwise expire on a day that
is not a Business Day but is a day of the month after which no further Business
Day occurs in such month, such Interest Period shall expire on the next
preceding Business Day;
(iv)    any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall, subject to clause (v)
of this subsection 2.2B, end on the last Business Day of a calendar month;
(v)    no Interest Period with respect to any portion of the Term Loans shall
extend beyond the Term Loan Maturity Date, and no Interest Period with respect
to any portion of the Revolving Loans shall extend beyond the Revolving Loan
Commitment Termination Date;
(vi)    no Interest Period with respect to any type of Term Loans shall extend
beyond a date on which Company is required to make a scheduled payment of
principal of such type of Term Loans, unless the sum of (a) the aggregate
principal amount of such type of Term Loans that are Base Rate Loans plus (b)
the aggregate principal amount of such type of Term Loans that are Eurodollar
Rate Loans with Interest Periods expiring on or before such date equals or
exceeds the principal amount required to be paid on such type of Term Loans on
such date;
(vii)    there shall be no more than ten Interest Periods outstanding at any
time; and
(viii)    in the event Company fails to specify an Interest Period for any
Eurodollar Rate Loan in the applicable Notice of Borrowing or Notice of
Conversion/Continuation, Company shall be deemed to have selected an Interest
Period of one month.
C.    Interest Payments. Subject to the provisions of subsection 2.2E, interest
on each Loan shall be payable in arrears on and to each Interest Payment Date
applicable to that Loan, upon any prepayment of that Loan (to the extent accrued
on the amount being prepaid) and at maturity (including final maturity);
provided that, in the event any Revolving Loans that are Base Rate Loans are
prepaid pursuant to subsection 2.4B(i), interest accrued on such Loans through
the date of such prepayment shall be payable on the next succeeding Interest
Payment Date applicable to Base Rate Loans (or, if earlier, at



--------------------------------------------------------------------------------



final maturity).
D.    Conversion or Continuation. Subject to the provisions of subsection 2.6,
Company shall have the option (i) to convert at any time all or any part of its
outstanding Term Loans or Revolving Loans that are Base Rate Loans to Eurodollar
Rate Loans in amounts equal to $2,000,000 and integral multiples of $500,000 in
excess of that amount or (ii) upon the expiration of any Interest Period
applicable to a Eurodollar Rate Loan, to continue all or any portion of such
Loan equal to $2,000,000 and integral multiples of $500,000 in excess of that
amount as a Eurodollar Rate Loan or convert all or any portion of such Loan
equal to $1,000,000 and integral multiples of $500,000 in excess of that amount
to a Base Rate Loan; provided, however, that a Eurodollar Rate Loan may only be
converted into a Base Rate Loan on the expiration date of an Interest Period
applicable thereto.
Company shall deliver a duly executed Notice of Conversion/Continuation to
Administrative Agent no later than 1:00 P.M. (New York City time) on the
Business Day of the proposed conversion date (in the case of a conversion to a
Base Rate Loan) and at least three Business Days in advance of the proposed
conversion/continuation date (in the case of a conversion to, or a continuation
of, a Eurodollar Rate Loan). In lieu of delivering a Notice of
Conversion/Continuation, Company may give Administrative Agent telephonic notice
by the required time of any proposed conversion/continuation under this
subsection 2.2D; provided that such notice shall be promptly confirmed in
writing by delivery of a duly executed Notice of Conversion/Continuation to
Administrative Agent on or before the proposed conversion/continuation date.
Administrative Agent shall notify each Lender of any Loan subject to a Notice of
Conversion/Continuation.
Except as otherwise provided in subsections 2.6B, 2.6C and 2.6G, a Notice of
Conversion/Continuation for conversion to, or continuation of, a Eurodollar Rate
Loan (or telephonic notice in lieu thereof) shall be irrevocable and Company
shall be bound to effect a conversion or continuation in accordance therewith.
E.    Default Rate. Upon the occurrence and during the continuation of any Event
of Default, the outstanding principal amount of all Loans and, to the extent
permitted by applicable law, any interest payments thereon not paid when due and
any fees and other amounts then due and payable hereunder, shall thereafter bear
interest (including post-petition interest in any proceeding under the
Bankruptcy Code or other applicable bankruptcy laws) payable upon demand by
Administrative Agent at a rate that is 2% per annum in excess of the interest
rate otherwise payable under this Agreement with respect to the applicable Loans
(or, in the case of any such fees and other amounts, at a rate which is 2% per
annum in excess of the interest rate otherwise payable under this Agreement for
Base Rate Loans); provided that, in the case of Eurodollar Rate Loans, upon the
expiration of the Interest Period in effect at the time any such increase in
interest rate is effective such Eurodollar Rate Loans shall thereupon become
Base Rate Loans and shall thereafter bear interest payable upon demand by
Administrative Agent at a rate which is 2% per annum in excess of the interest
rate otherwise payable under this Agreement for Base Rate Loans. Payment or
acceptance of the increased rates of interest provided for in this
subsection 2.2E is not a permitted alternative to timely payment and shall not
constitute a waiver of any Event of Default or otherwise prejudice or limit any
rights or remedies of Administrative Agent or any Lender.
F.    Computation of Interest. Interest on the Loans shall be computed (i) in
the case of Base Rate Loans based on the Prime Rate, on the basis of a 365-day
or 366-day year, as the case may be, and (ii) in the case of Eurodollar Rate
Loans and other Base Rate Loans, on the basis of a 360-day year, in each case
for the actual number of days elapsed in the period during which it accrues. In
computing interest on any Loan, the date of the making of such Loan or the first
day of an Interest Period applicable



--------------------------------------------------------------------------------



to such Loan or, with respect to a Base Rate Loan being converted from a
Eurodollar Rate Loan, the date of conversion of such Eurodollar Rate Loan to
such Base Rate Loan, as the case may be, shall be included, and the date of
payment of such Loan or the expiration date of an Interest Period applicable to
such Loan or, with respect to a Base Rate Loan being converted to a Eurodollar
Rate Loan, the date of conversion of such Base Rate Loan to such Eurodollar Rate
Loan, as the case may be, shall be excluded; provided that if a Loan is repaid
on the same day on which it is made, one day’s interest shall be paid on that
Loan.
G.    Maximum Rate. Notwithstanding the foregoing provisions of this subsection
2.2, in no event shall the rate of interest payable by Company with respect to
any Loan exceed the maximum rate of interest permitted to be charged under
applicable law.
2.3
Fees.

A.    Commitment Fees. Company agrees to pay to Administrative Agent, for
distribution to each Revolving Lender in proportion to that Lender’s Pro Rata
Share, commitment fees for the period from and including the Effective Date to
and excluding the date the Revolving Loan Commitments are terminated under this
Agreement equal to the average of the daily excess of the Revolving Loan
Commitment Amount over the sum of (i) the aggregate principal amount of
outstanding Revolving Loans plus (ii) the Letter of Credit Usage multiplied by a
rate equal to 0.50% per annum, such commitment fees to be calculated on the
basis of a 360-day year and the actual number of days elapsed and to be payable
quarterly in arrears on the last Business Day of each March, June, September and
December of each year, commencing on June 30, 2010, and on the date the
Revolving Loan Commitments are terminated under this Agreement. Notwithstanding
the foregoing, the Pro Rata Share of the Revolving Loan Commitment Amount and
outstanding Revolving Loans attributable to any Defaulting Lender shall be
excluded from the calculations above, and such Defaulting Lender shall not be
entitled to the fees described above, for so long as, and with respect to the
period during which, such Lender is a Defaulting Lender.
B.    Other Fees. Company agrees to pay to Administrative Agent such fees in the
amounts and at the times separately agreed upon.
2.4
Repayments, Prepayments and Reductions of Revolving Loan Commitment Amount;
General Provisions Regarding Payments; Application of Proceeds of Collateral and
Payments Under Subsidiary Guaranty.

A.    Scheduled Payments of Term Loans.
Company shall make principal payments on the Term Loans in installments equal to
0.625% of the aggregate principal amount of all Term Loans outstanding on the
Fourth Restatement Effective Date, such installments to be made on the last
Business Day of each March, June, September and December, commencing on
June 30, 2012; provided that such scheduled installments of principal of the
Term Loans shall be reduced in connection with any voluntary or mandatory
prepayments of the Term Loans made after the Fourth Restatement Effective Date
in accordance with subsection 2.4B(iv); and provided further that the Term Loans
and all other amounts owed hereunder with respect to the Term Loans shall be
paid in full no later than the Term Loan Maturity Date, and the final
installment payable by Company in respect of the Term Loans on such date shall
be in an amount sufficient to repay all amounts owing by Company under this
Agreement with respect to the Term Loans.



--------------------------------------------------------------------------------



B.    Prepayments of Loans and Reductions in Revolving Loan Commitment Amount.
(i)    Voluntary Prepayments. Company may, upon written or telephonic notice to
Administrative Agent on or prior to 1:00 P.M. (New York City time) on the date
of prepayment, in the case of Base Rate Loans, and on or prior to 1:00 P.M.
(New York City time) on the day three Business Days prior to such prepayment, in
the case of Eurodollar Rate Loans, in each case given to Administrative Agent
and, if given by telephone, promptly confirmed in writing to Administrative
Agent, who will promptly notify each Lender whose Loans are to be prepaid of
such prepayment, at any time and from time to time prepay any Term Loans or
Revolving Loans on any Business Day in whole or in part in an aggregate minimum
amount of $1,000,000 and integral multiples of $500,000 in excess of that
amount; provided, however, that a Eurodollar Rate Loan may only be prepaid on
the expiration of the Interest Period applicable thereto unless Company
compensates Lenders for all breakage costs resulting from such payment or
conversion pursuant to subsection 2.6D. All written notices delivered pursuant
to this subsection 2.4B(i) shall be in the form of a Notice of Prepayment and
all notices whether written or telephonic delivered pursuant to this subsection
2.4B(i) shall be irrevocable, and once given as aforesaid, the principal amount
of the Loans specified in such notice shall become due and payable on the
prepayment date specified therein; provided that in connection with the
termination of all commitments under this Agreement and the repayment in full of
all Obligations under this Agreement (including the cash collateralization of
all Letters of Credit in an amount equal to 105% of the maximum amount which may
be drawn thereunder), such repayment may be made conditional on the closing of
the transaction from which the funds required for such repayment are to be
received. Any such voluntary prepayment shall be applied as specified in
subsection 2.4B(iv).
(ii)    Voluntary Reductions of Commitments. Company may, upon not less than
three Business Days’ prior written or telephonic notice confirmed in writing to
Administrative Agent, or upon such lesser number of days’ prior written or
telephonic notice, as determined by Administrative Agent in its sole discretion,
at any time and from time to time, terminate in whole or permanently reduce in
part, without premium or penalty, the Revolving Loan Commitment Amount in an
amount up to the amount by which the Revolving Loan Commitment Amount exceeds
the Total Utilization of Revolving Loan Commitments at the time of such proposed
termination or reduction; provided that any such partial reduction of the
Revolving Loan Commitment Amount shall be in an aggregate minimum amount of
$1,000,000 and integral multiples of $500,000 in excess of that amount. The
Notice of Prepayment shall designate the date (which shall be a Business Day) of
such termination or reduction and the amount of any partial reduction, and such
termination or reduction shall be effective on the date specified in Company’s
notice and shall reduce the amount of the Revolving Loan Commitment of each
Revolving Lender proportionately to its Pro Rata Share. Administrative Agent
will promptly notify each Revolving Lender of such notice. Any such voluntary
reduction of the Revolving Loan Commitment Amount shall be applied as specified
in subsection 2.4B(iv). All written notices delivered pursuant to this
subsection 2.4B(ii) shall be in the form of a Notice of Prepayment, all notices,
whether written or telephonic, delivered pursuant to this subsection 2.4B(ii)
shall be irrevocable and Company shall be bound to the termination or reduction
of the Revolving Loan Commitments referenced in such notice; provided that in
connection with the termination of all commitments under this Agreement and the
repayment in full of all Obligations under this Agreement (including the cash
collateralization of all Letters of Credit in an amount equal to 105% of the
maximum amount which may be drawn thereunder), any related termination may be
made conditional on the closing of the transaction from which the funds required
for such repayment are to be received.



--------------------------------------------------------------------------------



(iii)    Mandatory Prepayments. The Term Loans shall be prepaid and (subject to
subsection 2.4B(iv)(b)) after the Term Loans have been paid in full, Revolving
Loans shall be prepaid (but without a reduction of the Revolving Loan
Commitments) and, after all Revolving Loans have been paid, outstanding Letters
of Credit shall be Cash collateralized in an amount equal to 105% of the maximum
amount which may be drawn thereunder, in each case in the amounts and under the
circumstances (including the giving of the Notice of Prepayment and Officer’s
Certificate required by subsection 2.4B(iii)(e)), set forth below, all such
prepayments to be applied as set forth below or as more specifically provided in
subsection 2.4B(iv) and subsection 2.4D:
(a)    Prepayments and Reductions From Net Asset Sale Proceeds. No later than
the tenth Business Day following the date of receipt by Company or any of its
Subsidiaries of any Net Asset Sale Proceeds in respect of any Asset Sale,
Company shall either (1) prepay the Term Loans in an aggregate amount equal to
such Net Asset Sale Proceeds (provided that Company may defer making any such
prepayment until the cumulative amount of such Net Asset Sale Proceeds to be
applied to the prepayment of the Term Loans exceeds $1,500,000) or (2) so long
as no Potential Event of Default or Event of Default shall have occurred and be
continuing, deliver to Administrative Agent an Officer’s Certificate setting
forth that portion of such Net Asset Sale Proceeds that Company or such
Subsidiary intends to reinvest in equipment or other productive assets of the
general type used in the business of Company and its Subsidiaries or in
connection with Permitted Acquisitions within 270 days of such date of receipt,
and Company shall, or shall cause one or more of its Subsidiaries to, promptly
and diligently apply such portion to such reinvestment purposes; provided,
however, that, pending such reinvestment, such portion of the Net Asset Sale
Proceeds may be applied to prepay outstanding Revolving Loans (without a
reduction in the Revolving Loan Commitment Amount) to the full extent thereof.
In addition, to the extent that such Net Asset Sale Proceeds have not
theretofore been applied to the Obligations or that have not been so reinvested
as provided above, Company shall make an additional prepayment of the Term Loans
in an amount equal to such unapplied Net Asset Sale Proceeds.
(b)    Prepayments and Reductions from Net Insurance/Condemnation Proceeds. No
later than the tenth Business Day following the date of receipt by
Administrative Agent or by Company or any of its Subsidiaries of any Net
Insurance/Condemnation Proceeds (other than any business interruption insurance
proceeds), Company shall either (1) prepay the Term Loans in an aggregate amount
equal to such Net Insurance/Condemnation Proceeds (provided that Company may
defer making any such prepayment until the cumulative amount of such Net
Insurance/Condemnation Proceeds to be applied to the prepayment of the Term
Loans exceeds $1,500,000) or (2) so long as no Potential Event of Default or
Event of Default shall have occurred and be continuing, deliver to
Administrative Agent an Officer’s Certificate setting forth that portion of such
Net Insurance/Condemnation Proceeds that Company or such Subsidiary intends to
reinvest in equipment or other productive assets of the general type used in the
business of Company and its Subsidiaries or in connection with Permitted
Acquisitions within 270 days of such date of receipt, and Company shall, or
shall cause one or more of its Subsidiaries to, promptly and diligently apply
such portion to such reinvestment purpose; provided, however, that, pending such
reinvestment, such portion of the Net Insurance/Condemnation Proceeds may be
applied to prepay outstanding Revolving Loans (without a reduction in the
Revolving Loan Commitment Amount) to the full extent thereof. In addition, to
the



--------------------------------------------------------------------------------



extent that such Net Insurance/Condemnation Proceeds have not theretofore been
applied to the Obligations or that have not been so reinvested as provided
above, Company shall make an additional prepayment of the Term Loans in an
amount equal to such unapplied Net Insurance/Condemnation Proceeds.
(c)    Prepayments and Reductions Due to Issuance of Indebtedness. No later than
(i) the tenth Business Day following the date of receipt by Company or any of
its Subsidiaries of the Net Indebtedness Proceeds from the issuance or
incurrence of any Indebtedness of Company or any of its Subsidiaries after the
Effective Date, other than Indebtedness permitted pursuant to subsection 7.1,
and (ii) the tenth Business Day following the date of receipt by Company, any
Subsidiary or any HUD Subsidiary of the Net Indebtedness Proceeds from the
issuance or incurrence of any HUD Financing, Company shall prepay the Term Loans
in an aggregate amount equal to such Net Indebtedness Proceeds.
(d)    Prepayments and Reductions from Consolidated Excess Cash Flow. In the
event that there shall be Consolidated Excess Cash Flow for any Fiscal Year
(commencing with the Fiscal Year ending December 31, 2010), Company shall, no
later than the tenth Business Day after the date by which Company is required to
deliver the financial statements contemplated by subsection 6.1(iii), prepay the
Term Loans in an aggregate amount equal to (i) 75% (or, if the Consolidated
Leverage Ratio as of the last day of the applicable Fiscal Year shall have been
(x) equal to or greater than 2.50 to 1.00 but less than 3.00 to 1.00, 50% or (y)
less than 2.50 to 1.00, 25%) of such Consolidated Excess Cash Flow for such
Fiscal Year less (ii) in the case of any Fiscal Year ending on or after December
31, 2012, the aggregate principal amount of any voluntary prepayments of Term
Loans made by Company pursuant to subsection 2.4B(i) during such Fiscal Year
(excluding voluntary prepayments financed with the proceeds of Indebtedness).
(e)    Calculations of Net Proceeds Amounts; Additional Prepayments and
Reductions Based on Subsequent Calculations. Company shall provide
Administrative Agent with not less than ten Business Days’ prior written notice
by delivery of a Notice of Prepayment or prior telephonic notice promptly
confirmed in writing by the delivery of a Notice of Prepayment, of any
prepayment of the Term Loans pursuant to subsections 2.4B(iii)(a)-(d). Such
written or telephonic notice shall be irrevocable and Company shall be bound to
make the mandatory prepayment referenced in such notice on the date indicated in
such notice. Administrative Agent shall promptly notify each Lender of such
prepayment and of the amount of the prepayment proposed to be applied to such
Lender’s Term Loans. Concurrently with any prepayment of the Term Loans pursuant
to subsections 2.4B(iii)(a)-(d), Company shall deliver to Administrative Agent
an Officer’s Certificate demonstrating the calculation of the amount of the
applicable Net Asset Sale Proceeds, Net Insurance/Condemnation Proceeds, Net
Indebtedness Proceeds or Consolidated Excess Cash Flow, as the case may be, that
gave rise to such prepayment. In the event that Company shall subsequently
determine that the actual amount was greater than the amount set forth in such
Officer’s Certificate, Company shall promptly make an additional prepayment of
the Term Loans in an amount equal to the amount of such excess, and Company
shall concurrently therewith deliver to Administrative Agent an Officer’s
Certificate demonstrating the derivation of the additional amount resulting in
such excess.



--------------------------------------------------------------------------------



(f)    Prepayments Due to Reductions of Revolving Loan Commitment Amount.
Company shall from time to time prepay the Revolving Loans (and, after prepaying
all Revolving Loans, Cash collateralize any outstanding Letters of Credit by
depositing the requisite amount in the Collateral Account) to the extent
necessary so that the Total Utilization of Revolving Loan Commitments shall not
at any time exceed the Revolving Loan Commitment Amount then in effect. At such
time as the Total Utilization of Revolving Loan Commitments shall be equal to or
less than the Revolving Loan Commitment Amount, if no Event of Default has
occurred and is continuing, to the extent any Cash collateral was provided by
Company and has not been applied to any Obligations as provided in the Security
Agreement, such amount may, at the request of Company, be released to Company.
(iv)    Application of Prepayments.
(a)    Application of Voluntary Prepayments by Type of Loans and Order of
Maturity. Any voluntary prepayments pursuant to subsection 2.4B(i) shall be
applied as specified by Company in the applicable Notice of Prepayment; provided
that all such voluntary prepayments shall, irrespective of any application
specified by Company, first be applied to repay any amounts owing to Issuing
Lenders due to the failure of any Revolving Lender to (A) fund a Revolving Loan
for the purpose of repaying any unreimbursed amounts of a drawing under a Letter
of Credit pursuant to subsection 3.3B or (B) fund a participation in any such
unreimbursed Letter of Credit drawing pursuant to subsection 3.3C; provided
further that in the event Company fails to specify the Loans to which any such
prepayment shall be applied, such prepayment shall be applied first to repay
outstanding Revolving Loans to the full extent thereof, and second to repay
outstanding Term Loans to the full extent thereof. Any voluntary prepayments of
the Term Loans pursuant to subsection 2.4B(i) made after the Fourth Restatement
Effective Date shall be applied to reduce the scheduled installments of
principal of the Term Loans as specified by Company in the applicable Notice of
Prepayment and if no application is specified, such voluntary prepayment shall
be applied to reduce the scheduled installments of principal of the Term Loans
set forth in subsection 2.4A on a pro rata basis (in accordance with the
respective outstanding principal amounts thereof) to each remaining scheduled
installment of principal of the Term Loans set forth in subsection 2.4A.
(b)    Application of Mandatory Prepayments of Term Loans to the Scheduled
Installments of Principal Thereof and to Revolving Loans and Cash
Collateralization of Letters of Credit
(1)    Except as provided in subsection 2.4D, any mandatory prepayments of the
Term Loans pursuant to subsections 2.4B(iii)(a)-(d) made after the Fourth
Restatement Effective Date shall be applied to reduce the scheduled installments
of principal of the Term Loans set forth in subsection 2.4A as follows: (i)
first in direct order of maturity against installments of principal due within
12 months after the date of any such prepayment and (ii) thereafter on a pro
rata basis (in accordance with the respective outstanding principal amounts
thereof) to each scheduled installment of principal of the Term Loans set forth
in subsection 2.4A that remains unpaid. Notwithstanding the foregoing, in the
case of any mandatory prepayment of the Term Loans, Lenders of the Term Loans
may waive the right to receive the



--------------------------------------------------------------------------------



amount of such mandatory prepayment by providing written notice to
Administrative Agent of such waiver by 2:00 P.M. (New York City time) at least
eight Business Days prior to the date such mandatory prepayment is to be made.
If any Lender or Lenders elect to waive the right to receive the amount of such
mandatory prepayment, all of the amount that otherwise would have been applied
to mandatorily prepay the Term Loans of such Lender or Lenders shall be offered
on a pro rata basis to each Lender that initially accepted such mandatory
prepayment and such Lenders shall have the right to waive such additional
mandatory prepayment offer by providing written notice to Administrative Agent
of such waiver by 2:00 P.M. (New York City time) at least six Business Days
prior to the date such mandatory prepayment is to be made. If any Lender or
Lenders that are offered such additional mandatory prepayment waive the right to
receive the amount of such additional mandatory prepayment, all of the amount
that otherwise would have been applied to mandatorily prepay the Term Loans of
such Lender or Lenders may be retained by Company.
(2)    Notwithstanding the provisions in subsection 2.4B, after the Term Loans
have been repaid in full, all mandatory prepayments (or the excess portion
thereof if the Terms Loans are repaid in full in connection with a mandatory
prepayment) shall be applied first to repay outstanding Revolving Loans to the
full extent thereof (but without a reduction of the Revolving Loan Commitments),
and second to Cash collateralize any outstanding Letters of Credit by depositing
an amount equal to 105% of the maximum amount which may be drawn thereunder in
the Collateral Account and amounts not applied in accordance with the foregoing
may be retained by Company.
(c)    Application of Prepayments to Base Rate Loans and Eurodollar Rate Loans.
In connection with any voluntary prepayments by Company pursuant to subsection
2.4B(i) and considering Term Loans and Revolving Loans being prepaid separately,
any voluntary prepayment thereof shall be applied first to Base Rate Loans to
the full extent thereof before application to Eurodollar Rate Loans, in each
case in a manner that minimizes the amount of any payments required to be made
by Company pursuant to subsection 2.6D. In connection with any mandatory
prepayments by Company of the Term Loans pursuant to subsections
2.4B(iii)(a)-(d), such prepayments shall be applied on a pro rata basis to the
then outstanding Term Loans being prepaid irrespective of whether such
outstanding Term Loans are Base Rate Loans or Eurodollar Rate Loans; provided
that if no Lenders exercise the right to waive a given mandatory prepayment of
the Term Loans pursuant to subsection 2.4B(iv)(b), then, with respect to such
mandatory prepayment, the amount of such mandatory prepayment shall be applied
first to Term Loans that are Base Rate Loans to the full extent thereof before
application to Term Loans that are Eurodollar Rate Loans in a manner that
minimizes the amount of any payments required to be made by Company pursuant to
subsection 2.6D.
(v)    Certain Prepayments and Assignments of Term Loans. If, prior to the first
anniversary of the Fourth Restatement Effective Date, (i) all or any portion of
the Term Loans are prepaid out of the proceeds of a substantially concurrent
issuance or incurrence of Indebtedness (excluding any HUD Financing) and the
interest rate spread applicable to such Indebtedness (whether designated as
“applicable rate” or otherwise, and including in such interest rate spread any
“LIBOR floor” and any original issue discount for, and any upfront fees payable
in connection



--------------------------------------------------------------------------------



with, such Indebtedness based on an assumed four-year average life of such
Indebtedness but excluding any customary arrangement or similar fees in
connection therewith that are not paid to all of the lenders providing such
Indebtedness) is, or upon satisfaction of the specified conditions could be,
less than the Applicable Margin in respect of such Term Loans (based on the
definition of the term “Applicable Margin” as in effect on the Fourth
Restatement Effective Date) or (ii) a Lender must assign its Term Loans pursuant
to subsection 2.9 as a result of its failure to consent to an amendment that
would reduce any of the interest rate margins (or other pricing-related terms)
then in effect with respect to such Term Loans, then in each case the aggregate
principal amount so prepaid or assigned will be subject to a fee payable by
Company equal to 1.0% of the principal amount thereof. No amendment,
modification, termination or waiver of any provision of this subsection 2.4B(v),
and no consent to any departure by Company therefrom, shall in any event be
effective without the written concurrence of each Lender with Obligations
directly affected thereby.
C.    General Provisions Regarding Payments.
(i)    Manner and Time of Payment. All payments by Company of principal,
interest, fees and other Obligations shall be made in Dollars in same day funds,
without defense, setoff or counterclaim, free of any restriction or condition,
and delivered to Administrative Agent not later than 1:00 P.M. (New York City
time) on the date due at the Funding and Payment Account for the account of
Lenders; funds received by Administrative Agent after that time on such due date
shall be deemed to have been paid by Company on the next succeeding Business Day
at Administrative Agent’s sole discretion. Company hereby authorizes
Administrative Agent to charge its accounts with Administrative Agent in order
to cause timely payment to be made to Administrative Agent of all principal,
interest, fees and expenses due hereunder (subject to sufficient funds being
available in its accounts for that purpose).
(ii)    Application of Payments to Principal and Interest. Except as provided in
subsection 2.2C, all payments in respect of the principal amount of any Loan
shall include payment of accrued interest on the principal amount being repaid
or prepaid, and all such payments shall be applied to the payment of interest
before application to principal.
(iii)    Apportionment of Payments. Aggregate principal and interest payments in
respect of Term Loans and Revolving Loans shall be apportioned among all
outstanding Loans to which such payments relate, in each case proportionately to
Lenders’ respective Pro Rata Shares; provided, that all payments in respect of
Revolving Loans shall first be applied to repay any amounts owing to Issuing
Lenders due to the failure of any Revolving Lender to (A) fund a Revolving Loan
for the purpose of repaying any unreimbursed amounts of a drawing under a Letter
of Credit pursuant to subsection 3.3B or (B) fund a participation in any such
unreimbursed Letter of Credit drawing pursuant to subsection 3.3C; provided
further that any payments on the Revolving Loans remaining after the application
of the foregoing proviso shall be allocated to each Revolving Lender, excluding
Defaulting Lenders, in an amount equal to each such Revolving Lender’s Pro Rata
Share of the aggregate payments on the Revolving Loans prior to the application
of the foregoing proviso and each Defaulting Lender shall be entitled to receive
its Pro Rata Share of any such payments less the amount applied in accordance
with the forgoing proviso attributable to such Defaulting Lender. Administrative
Agent shall promptly distribute to each Lender, at the account specified in the
payment instructions delivered to Administrative Agent by such Lender, its Pro
Rata Share of all such payments received by Administrative Agent and the



--------------------------------------------------------------------------------



commitment fees and letter of credit fees of such Lender, if any, when received
by Administrative Agent pursuant to subsections 2.3 and 3.2. Notwithstanding the
foregoing provisions of this subsection 2.4C(iii), if, pursuant to the
provisions of subsection 2.6C, any Notice of Conversion/Continuation is
withdrawn as to any Affected Lender or if any Affected Lender makes Base Rate
Loans in lieu of its Pro Rata Share of any Eurodollar Rate Loans, Administrative
Agent shall give effect thereto in apportioning interest payments received
thereafter.
(iv)    Payments on Business Days. Whenever any payment to be made hereunder
shall be stated to be due on a day that is not a Business Day, such payment
shall be made on the next preceding Business Day.
(v)    Notation of Payment. Each Lender agrees that, before disposing of any
Note held by it, or any part thereof (other than by granting participations
therein), Lender will make a notation thereon of all Loans evidenced by that
Note and all principal payments previously made thereon and of the date to which
interest thereon has been paid; provided that the failure to make (or any error
in the making of) a notation of any Loan made under such Note shall not limit or
otherwise affect the obligations of Company hereunder or under such Note with
respect to any Loan or any payments of principal or interest on such Note.
D.    Application of Proceeds of Collateral. (a) Upon acceleration of the
Obligations pursuant to Section 8, all payments received by Administrative Agent
or Collateral Agent, whether from Company or any Subsidiary Guarantor or
otherwise, and (b) all proceeds received by Administrative Agent or Collateral
Agent in respect of any sale of, collection from, or other realization upon all
or any part of the Collateral under any Collateral Document shall be applied in
full or in part by Administrative Agent, in the following order of priority:
(i)    to the payment of all costs and expenses of such sale, collection or
other realization, all other expenses, liabilities and advances made or incurred
by Administrative Agent or Collateral Agent in connection therewith, and all
amounts for which Administrative Agent or Collateral Agent is entitled to
compensation (including the fees described in subsection 2.3), reimbursement and
indemnification under any Loan Document and all advances made by Administrative
Agent or Collateral Agent thereunder for the account of the applicable Loan
Party, and to the payment of all costs and expenses paid or incurred by
Administrative Agent or Collateral Agent in connection with the Loan Documents,
all in accordance with subsections 9.4, 10.2 and 10.3 and the other terms of
this Agreement and the Loan Documents;
(ii)    thereafter, to the payment of all other Secured Obligations (including
the cash collateralization of any outstanding Letters of Credit in an amount
equal to 105% of the maximum amount that may be drawn under such Letters of
Credit); and
(iii)    thereafter, to the payment to or upon the order of such Loan Party or
to whosoever may be lawfully entitled to receive the same or as a court of
competent jurisdiction may direct.
2.5
Use of Proceeds.

A.    Term Loans. The proceeds of the Term Loans referenced in subsection
2.1A(i) were applied by Company as provided in the Existing Credit Agreement.



--------------------------------------------------------------------------------



B.    Revolving Loans. The proceeds of any Revolving Loans shall be applied by
Company for working capital and other general corporate purposes, which may
include the making of intercompany loans to any of Company’s wholly-owned
Subsidiaries, in accordance with subsection 7.1(iv), for their own general
corporate purposes.
C.    Margin Regulations. No portion of the proceeds of any borrowing under this
Agreement shall be used by Company or any of its Subsidiaries in any manner that
might cause the borrowing or the application of such proceeds to violate
Regulation U, Regulation T or Regulation X of the Board of Governors of the
Federal Reserve System or any other regulation of such Board or to violate the
Exchange Act, in each case as in effect on the date or dates of such borrowing
and such use of proceeds.
2.6
Special Provisions Governing Eurodollar Rate Loans.

Notwithstanding any other provision of this Agreement to the contrary, the
following provisions shall govern with respect to Eurodollar Rate Loans as to
the matters covered:
A.    Determination of Applicable Interest Rate. On each Interest Rate
Determination Date, Administrative Agent shall determine in accordance with the
terms of this Agreement (which determination shall, absent manifest error, be
conclusive and binding upon all parties) the interest rate that shall apply to
the Eurodollar Rate Loans for which an interest rate is then being determined
for the applicable Interest Period and shall promptly give notice thereof (in
writing or by telephone confirmed in writing) to Company and each applicable
Lender.
B.    Inability to Determine Applicable Interest Rate. In the event that
Administrative Agent shall have determined (which determination shall be
conclusive and binding upon all parties hereto), on any Interest Rate
Determination Date that by reason of circumstances affecting the London
interbank market adequate and fair means do not exist for ascertaining the
interest rate applicable to such Loans on the basis provided for in the
definition of Eurodollar Rate, Administrative Agent shall on such date give
notice (by telefacsimile or by telephone confirmed in writing) to Company and
each Lender of such determination, whereupon (i) no Loans may be made as, or
converted to, Eurodollar Rate Loans until such time as Administrative Agent
notifies Company and Lenders that the circumstances giving rise to such notice
no longer exist and (ii) any Notice of Borrowing or Notice of
Conversion/Continuation given by Company with respect to the Loans in respect of
which such determination was made shall be deemed to be for a Base Rate Loan.
C.    Illegality or Impracticability of Eurodollar Rate Loans. In the event that
on any date any Lender shall have determined (which determination shall be
conclusive and binding upon all parties hereto but shall be made only after
consultation with Company and Administrative Agent) that the making, maintaining
or continuation of its Eurodollar Rate Loans (i) has become unlawful as a result
of compliance by such Lender in good faith with any law, treaty, governmental
rule, regulation, guideline or order (or would conflict with any such treaty,
governmental rule, regulation, guideline or order not having the force of law
even though the failure to comply therewith would not be unlawful) or (ii) has
become impracticable, or would cause such Lender material hardship, as a result
of contingencies occurring after the Effective Date which materially and
adversely affect the London interbank market or the position of such Lender in
that market, then, and in any such event, such Lender shall be an “Affected
Lender” and it shall on that day give notice (by telefacsimile or by telephone
confirmed in writing) to Company and Administrative Agent of such determination.
Administrative Agent shall promptly notify each other Lender of the receipt of
such notice. Thereafter (a) the obligation of the Affected Lender to make Loans



--------------------------------------------------------------------------------



as, or to convert Loans to, Eurodollar Rate Loans shall be suspended until such
notice shall be withdrawn by the Affected Lender, (b) to the extent such
determination by the Affected Lender relates to a Eurodollar Rate Loan then
being requested by Company pursuant to a Notice of Borrowing or a Notice of
Conversion/Continuation, the Affected Lender shall make such Loan as (or convert
such Loan to, as the case may be) a Base Rate Loan, (c) the Affected Lender’s
obligation to maintain its outstanding Eurodollar Rate Loans (the “Affected
Loans”) shall be terminated at the earlier to occur of the expiration of the
Interest Period then in effect with respect to the Affected Loans or when
required by law, and (d) the Affected Loans shall automatically convert into
Base Rate Loans on the date of such termination. Notwithstanding the foregoing,
to the extent a determination by an Affected Lender as described above relates
to a Eurodollar Rate Loan then being requested by Company pursuant to a Notice
of Borrowing or a Notice of Conversion/Continuation, Company shall have the
option, subject to the provisions of subsection 2.6D, to rescind such Notice of
Borrowing or Notice of Conversion/Continuation as to all Lenders by giving
notice (by telefacsimile or by telephone confirmed in writing) to Administrative
Agent of such rescission on the date on which the Affected Lender gives notice
of its determination as described above. Administrative Agent shall promptly
notify each other Lender of the receipt of such notice. Except as provided in
the immediately preceding sentence, nothing in this subsection 2.6C shall affect
the obligation of any Lender other than an Affected Lender to make or maintain
Loans as, or to convert Loans to, Eurodollar Rate Loans in accordance with the
terms of this Agreement.
D.    Compensation For Breakage or Non-Commencement of Interest Periods. Company
shall compensate each Lender, upon written request by that Lender pursuant to
subsection 2.8, for all reasonable losses, expenses and liabilities (including
any interest paid by that Lender to lenders of funds borrowed by it to make or
carry its Eurodollar Rate Loans and any loss, expense or liability sustained by
that Lender in connection with the liquidation or re-employment of such funds)
which that Lender may sustain: (i) if for any reason (other than a default by
that Lender) a borrowing of any Eurodollar Rate Loan does not occur on a date
specified therefor in a Notice of Borrowing or a telephonic request therefor, or
a conversion to or continuation of any Eurodollar Rate Loan does not occur on a
date specified therefor in a Notice of Conversion/Continuation or a telephonic
request therefor, (ii) if any prepayment or other principal payment or any
conversion of any of its Eurodollar Rate Loans (including any prepayment or
conversion occasioned by the circumstances described in subsection 2.6C) occurs
on a date prior to the last day of an Interest Period applicable to that Loan,
(iii) if any prepayment of any of its Eurodollar Rate Loans is not made on any
date specified in a Notice of Prepayment given by Company, or (iv) as a
consequence of any other default by Company in the repayment of its Eurodollar
Rate Loans when required by the terms of this Agreement.
E.    Booking of Eurodollar Rate Loans. Any Lender may make, carry or transfer
Eurodollar Rate Loans at, to, or for the account of any of its branch offices or
the office of an Affiliate of that Lender.
F.    Assumptions Concerning Funding of Eurodollar Rate Loans. Calculation of
all amounts payable to a Lender under this subsection 2.6 and under subsection
2.7A shall be made as though that Lender had funded each of its Eurodollar Rate
Loans through the purchase of a Eurodollar deposit bearing interest at the rate
obtained pursuant to clause (i) of the definition of Eurodollar Rate in an
amount equal to the amount of such Eurodollar Rate Loan and having a maturity
comparable to the relevant Interest Period, whether or not its Eurodollar Rate
Loans had been funded in such manner.
G.    Eurodollar Rate Loans After Default. After the occurrence of and during
the continuation of a Potential Event of Default or an Event of Default,
(i) Company may not elect to have a Loan be made or maintained as, or converted
to, a Eurodollar Rate Loan after the expiration of any



--------------------------------------------------------------------------------



Interest Period then in effect for that Loan and (ii) subject to the provisions
of subsection 2.6D, any Notice of Borrowing or Notice of Conversion/Continuation
given by Company with respect to a requested borrowing or
conversion/continuation that has not yet occurred shall be deemed to be for a
Base Rate Loan or, if the conditions to making a Loan set forth in subsection
4.2 cannot then be satisfied, to be rescinded by Company.
2.7
Increased Costs; Taxes; Capital Adequacy.

A.    Compensation for Increased Costs. Subject to the provisions of subsection
2.7B (which shall be controlling with respect to the matters covered thereby),
in the event that any Lender (including any Issuing Lender) shall determine
(which determination shall, absent manifest error, be final and conclusive and
binding upon all parties hereto) that any law, treaty or governmental rule,
regulation or order, or any change therein or in the interpretation,
administration or application thereof (including the introduction of any new
law, treaty or governmental rule, regulation or order), or any determination of
a court or other Government Authority, in each case that becomes effective after
the Effective Date, or compliance by such Lender with any guideline, request or
directive issued or made after the Effective Date by any central bank or other
Government Authority (whether or not having the force of law):
(i)    subjects such Lender to any additional Tax with respect to this Agreement
or any of its obligations hereunder (including with respect to issuing or
maintaining any Letters of Credit or purchasing or maintaining any
participations therein or maintaining any Commitment hereunder) or any payments
to such Lender of principal, interest, fees or any other amount payable
hereunder;
(ii)    imposes, modifies or holds applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets held by,
or deposits or other liabilities in or for the account of, or advances or loans
by, or other credit extended by, or any other acquisition of funds by, any
office of such Lender (other than any such reserve or other requirements with
respect to Eurodollar Rate Loans that are reflected in the definition of
Eurodollar Rate); or
(iii)    imposes any other condition (other than with respect to Taxes) on or
affecting such Lender or its obligations hereunder or the London interbank
market;
and the result of any of the foregoing is to increase the cost to such Lender of
agreeing to make, making or maintaining its Loans or Commitments or agreeing to
issue, issuing or maintaining any Letter of Credit or agreeing to purchase,
purchasing or maintaining any participation therein or to reduce any amount
received or receivable by such Lender with respect thereto, then, in any such
case, from time to time, within five Business Days after receipt from such
Lender of the statement referred to in subsection 2.8A, Company shall pay such
additional amount or amounts (in the form of an increased rate of, or a
different method of calculating, interest or otherwise as such Lender in its
reasonable discretion shall determine) as may be necessary to compensate such
Lender for any such increased cost or reduction in amounts received or
receivable hereunder and any tax incurred or payable by such Lender as a result
of the obligation of Company to pay such additional amounts.
B.    Taxes.
(i)    Payments to Be Free and Clear. All sums payable by any Loan Party under
this Agreement and the other Loan Documents shall be paid free and clear of, and
without any



--------------------------------------------------------------------------------



deduction or withholding on account of, any Tax imposed, levied, collected,
withheld or assessed by or within the United States of America or any political
subdivision in or of the United States of America or any other jurisdiction from
or to which a payment is made by or on behalf of Company or by any federation or
organization of which the United States of America or any such jurisdiction is a
member at the time of payment, unless such deduction or withholding is required
by law.
(ii)    Grossing-up of Payments. If any Loan Party or Administrative Agent
determines, in its sole discretion exercised in good faith, that it is required
by law to make any deduction or withholding on account of any Tax from any sum
paid or payable by it under any of the Loan Documents:
(a)    Such Loan Party shall notify Administrative Agent of any such requirement
or any change in any such requirement within a reasonable time after such Loan
Party becomes aware of it;
(b)    Such Loan Party or Administrative Agent, as the case may be, shall pay
the full amount of any such Tax when such Tax is due, such payment to be made
(if the liability to pay is imposed on such Loan Party) for its own account or
(if that liability is imposed on Administrative Agent or a Lender, as the case
may be) on behalf of and in the name of Administrative Agent or such Lender;
(c)    if the Tax is an Indemnified Tax, the sum payable by such Loan Party in
respect of which the relevant deduction, withholding or payment is required
shall be increased to the extent necessary to ensure that, after the making of
that deduction, withholding or payment (including Taxes imposed on or asserted
on or attributable to amounts payable under this subsection 2.7B(ii)),
Administrative Agent or the applicable Lender, as the case may be, receives on
the due date a net sum equal to what it would have received had no such
deduction, withholding or payment been required or made; and
(d)    as soon as practicable after any payment of such Tax to a Governmental
Authority, such Loan Party shall deliver to Administrative Agent and any
affected party the original or a certified copy of a receipt issued by such
Governmental Authority evidencing such payment, a copy of the return reporting
such payment or other evidence of such payment reasonably satisfactory to
Administrative Agent and such affected party;
provided that no such additional amount shall be required to be paid to any
Lender under this subsection 2.7B(ii) except to the extent that any change after
the date on which such Lender became a Lender in any such requirement for a
deduction, withholding or payment as is mentioned herein shall result in an
increase in the rate of such deduction, withholding or payment from that in
effect on the date on which such Lender became a Lender in respect of payments
to such Lender.
(iii)    Indemnification by Company. Company shall indemnify, without
duplication, Administrative Agent and each Lender, within ten days after demand
therefor, for the full amount of any Indemnified Taxes (including Indemnified
Taxes imposed or asserted on or attributable to amounts payable under this
subsection 2.7) paid by Administrative Agent or such Lender, as the case may be,
and any penalties, interest and reasonable expenses arising therefrom or with
respect thereto, whether or not such Indemnified Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority. A certificate as to
the amount of such payment or liability



--------------------------------------------------------------------------------



delivered to Company by a Lender (with a copy to Administrative Agent), or by
Administrative Agent on its own behalf or on behalf of a Lender, shall be
conclusive absent manifest error.
(iv)    Indemnification by Lenders. Each Lender shall severally indemnify
Administrative Agent, within ten days after written demand therefor, for the
full amount of any Taxes for which no additional amounts are required to be paid
under subsection 2.7B(ii) that are attributable to such Lender and are paid by
Administrative Agent in connection with any Loan Document, whether or not such
Taxes were correctly or legally imposed or asserted by the relevant Governmental
Authority. A certificate as to the amount of such Taxes delivered to Lender by
Administrative Agent shall be conclusive absent manifest error.
(v)    Evidence of Exemption from U.S. Withholding Tax and Backup Withholding.
(a)    Each Non-US Lender shall deliver to Administrative Agent and to Company,
on or prior to the Effective Date (in the case of each Lender listed on the
signature pages of the Amendment and Restatement Agreement), or on or prior to
the date of the Assignment Agreement pursuant to which it becomes a Lender (in
the case of each other Lender), and at such other times as may be reasonably
requested by Company or Administrative Agent, two original copies of Internal
Revenue Service Form W-8BEN or W-8ECI (or any successor forms) properly
completed and duly executed by such Lender, or, in the case of a Non-US Lender
claiming exemption from United States federal withholding tax under Section
871(h) or 881(c) of the Internal Revenue Code with respect to payments of
“portfolio interest”, a form W-8BEN, and a certificate of such Lender certifying
that such Lender is not (i) a “bank” for purposes of Section 881(c) of the
Internal Revenue Code, (ii) a ten-percent shareholder (within the meaning of
Section 871(h)(3)(B) of the Internal Revenue Code) of Company or (iii) a
controlled foreign corporation related to Company (within the meaning of Section
864(d)(4) of the Internal Revenue Code), in each case together with any other
certificate or statement of exemption required under the Internal Revenue Code
or the regulations issued thereunder to establish that such Lender is not
subject to United States withholding tax with respect to any payments to such
Lender of interest payable under any of the Loan Documents.
(b)    Each Non-US Lender, to the extent it does not act or ceases to act for
its own account with respect to any portion of any sums paid or payable to such
Lender under any of the Loan Documents (for example, in the case of a typical
participation by such Lender), shall deliver to Administrative Agent and to
Company, on or prior to the Effective Date (in the case of each Lender listed on
the signature pages of the Amendment and Restatement Agreement), on or prior to
the date of the Assignment Agreement pursuant to which it becomes a Lender (in
the case of each other Lender), or on such later date when such Lender ceases to
act for its own account with respect to any portion of any such sums paid or
payable, and at such other times as may be reasonably requested by Company or
Administrative Agent, (1) two original copies of the forms or statements
required to be provided by such Lender under subsection 2.7B(v)(a), properly
completed and duly executed by such Lender, to establish the portion of any such
sums paid or payable with respect to which such Lender acts for its own account
that is not subject to United States withholding tax, and (2) two original
copies of Internal Revenue Service Form W‑8IMY (or any successor forms) properly
completed and duly executed by such Lender, together with any information, if
any, such Lender chooses to transmit with such form, and any



--------------------------------------------------------------------------------



other certificate or statement of exemption required under the Internal Revenue
Code or the regulations issued thereunder, to establish that such Lender is not
acting for its own account with respect to a portion of any such sums payable to
such Lender.
(c)    Each Non-US Lender hereby agrees, from time to time after the initial
delivery by such Lender of such forms, whenever a lapse in time or change in
circumstances renders such forms, certificates or other evidence so delivered
obsolete or inaccurate in any material respect, that such Lender shall promptly
(1) deliver to Administrative Agent and to Company two original copies of
renewals, amendments or additional or successor forms, properly completed and
duly executed by such Lender, together with any other certificate or statement
of exemption required in order to confirm or establish that such Lender is not
subject to United States withholding tax with respect to payments to such Lender
under the Loan Documents and, if applicable, that such Lender does not act for
its own account with respect to any portion of such payment, or (2) notify
Administrative Agent and Company of its inability to deliver any such forms,
certificates or other evidence.
(d)    Each Lender that is not a Non-US Lender hereby agrees that it shall, on
or prior to the Fourth Restatement Effective Date (in the case of any Lender
that is a Lender on such date), or on or prior to the date of the Assignment
Agreement pursuant to which it becomes a Lender (in the case of each other
Lender), deliver to Administrative Agent and to Company two accurate, complete
and signed copies of Internal Revenue Service Form W‑9 (or any successor forms)
properly completed and duly executed by such Lender, together with any other
certificate or statement of exemption required in order to confirm or establish
that such Lender is not subject to United States withholding tax or backup
withholding with respect to payments to such Lender under the Loan Documents.
(e)    Company shall not be required to pay any additional amount to any Lender
under subsection 2.7B(ii), (1) with respect to any Tax required to be deducted
or withheld on the basis of the information, certificates or statements of
exemption such Lender chooses to transmit with an Internal Revenue Service Form
W-8IMY pursuant to subsection 2.7B(v)(b)(2) or (2) if such Lender shall have
failed to satisfy the requirements of clause (a), (b), (c)(1) or (d) of this
subsection 2.7B(v); provided that if such Lender shall have satisfied the
requirements of subsection 2.7B(v)(a) on the date such Lender became a Lender,
nothing in this subsection 2.7B(v)(e) shall relieve Company of its obligation to
pay any amounts pursuant to subsection 2.7B(ii)(c) in the event that, as a
result of any change in any applicable law, treaty or governmental rule,
regulation or order, or any change in the interpretation, administration or
application thereof, such Lender is no longer properly entitled to deliver
forms, certificates or other evidence at a subsequent date establishing the fact
that such Lender is not subject to withholding as described in subsection
2.7B(v)(a).
(f)    If a payment made to any Lender under any Loan Document would be subject
to United States federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Internal Revenue Code, as
applicable), such Lender shall deliver to Company and Administrative Agent at
the time or times prescribed by law and at such time or times reasonably
requested by Company or Administrative Agent such documentation prescribed by
applicable law (including as prescribed by



--------------------------------------------------------------------------------



Section 1471(b)(3)(C)(i) of the Internal Revenue Code) and such additional
documentation reasonably requested by Company or Administrative Agent as may be
necessary for Company and Administrative Agent to comply with their obligations
under FATCA and to determine that such Lender has complied with such Lender’s
obligations under FATCA or to determine the amount to deduct and withhold from
such payment. Solely for purposes of this clause (f), “FATCA” shall include any
amendments made to FATCA after the Effective Date.
C.    Capital Adequacy Adjustment. If any Lender shall have determined that the
adoption, effectiveness, phase-in or applicability after the Effective Date of
any law, rule or regulation (or any provision thereof) regarding capital
adequacy, or any change therein or in the interpretation or administration
thereof by any Government Authority charged with the interpretation or
administration thereof, or compliance by any Lender with any guideline, request
or directive regarding capital adequacy (whether or not having the force of law)
of any such Government Authority, has or would have the effect of reducing the
rate of return on the capital of such Lender or any corporation controlling such
Lender as a consequence of, or with reference to, such Lender’s Loans or
Commitments or Letters of Credit or participations therein or other obligations
hereunder with respect to the Loans or the Letters of Credit to a level below
that which such Lender or such controlling corporation could have achieved but
for such adoption, effectiveness, phase-in, applicability, change or compliance
(taking into consideration the policies of such Lender or such controlling
corporation with regard to capital adequacy), then from time to time, within
five Business Days after receipt by Company from such Lender of the statement
referred to in subsection 2.8A, Company shall pay to such Lender such additional
amount or amounts as will compensate such Lender or such controlling corporation
for such reduction, increased to the extent necessary to take into account any
tax incurred or payable by such Lender as a result of the obligation of Company
to pay such additional amounts.
D.    Treatment of Certain Refunds. If Administrative Agent or a Lender
determines, in its sole discretion, that it has received a refund of any Taxes
as to which it has been indemnified by Company or with respect to which Company
has paid additional amounts pursuant to this subsection 2.7, it shall pay to
Company an amount equal to such refund (but only to the extent of indemnity
payments made, or additional amounts paid, by Company under this subsection 2.7
with respect to the Taxes giving rise to such refund), net of all out-of-pocket
expenses of Administrative Agent or such Lender, as the case may be, and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund), provided that Company, upon the request of
Administrative Agent or such Lender, agrees to repay the amount paid over to
Company (plus any penalties, interest or other charges imposed by the relevant
Governmental Authority) to Administrative Agent or such Lender in the event
Administrative Agent or such Lender is required to repay such refund to such
Governmental Authority. This paragraph shall not be construed to require
Administrative Agent or any Lender to make available its tax returns (or any
other information relating to its taxes that it deems confidential) to Company
or any other Person.
E.    Notwithstanding anything to the contrary in this subsection 2.7, (i) the
Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines or directives thereunder or issued in connection therewith and
(ii) all requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall in each case be deemed to
be a “change in law” occurring after the Effective Date, regardless of the date
enacted, adopted, promulgated or issued.



--------------------------------------------------------------------------------



2.8
Statement of Lenders; Obligation of Lenders and Issuing Lenders to Mitigate.

A.    Statements. Each Lender claiming compensation or reimbursement pursuant to
subsection 2.6D, 2.7 or 2.8C shall deliver to Company (with a copy to
Administrative Agent) a written statement, setting forth in reasonable detail
the basis of the calculation of such compensation or reimbursement, which
statement shall be conclusive and binding upon all parties hereto absent
manifest error.
B.    Limitation on Recovery. Notwithstanding anything to the contrary contained
in this Agreement, Company shall not be required to compensate any Lender for
compensation or reimbursement claimed pursuant to subsection 2.6D, 2.7 or 2.8C
which relates to a period more than 180 days prior to the date of delivery of
the statement under subsection 2.8A related to such compensation or
reimbursement.
C.    Mitigation. Each Lender and Issuing Lender agrees that, as promptly as
practicable after the officer of such Lender or Issuing Lender responsible for
administering the Loans or Letters of Credit of such Lender or Issuing Lender,
as the case may be, becomes aware of the occurrence of an event or the existence
of a condition that would cause such Lender to become an Affected Lender or that
would entitle such Lender or Issuing Lender to receive payments under subsection
2.7, it will use reasonable efforts to make, issue, fund or maintain the
Commitments of such Lender or the Loans or Letters of Credit of such Lender or
Issuing Lender through another lending or letter of credit office of such Lender
or Issuing Lender, if (i) as a result thereof the circumstances which would
cause such Lender to be an Affected Lender would cease to exist or the
additional amounts which would otherwise be required to be paid to such Lender
or Issuing Lender pursuant to subsection 2.7 would be materially reduced and
(ii) as determined by such Lender or Issuing Lender in its sole discretion, such
action would not otherwise be disadvantageous to such Lender or Issuing Lender;
provided that such Lender or Issuing Lender will not be obligated to utilize
such other lending or letter of credit office pursuant to this subsection 2.8C
unless Company agrees to pay all incremental expenses incurred by such Lender or
Issuing Lender as a result of utilizing such other lending or letter of credit
office as described above.
2.9
Replacement of a Lender.

If Company receives a statement of amounts due pursuant to subsection 2.8A from
a Lender, a Lender becomes a Defaulting Lender, a Lender (a “Non-Consenting
Lender”) refuses to consent to an amendment, modification or waiver of this
Agreement that, pursuant to subsection 10.6, requires consent of 100% of Lenders
or 100% of Lenders with Obligations directly affected and such amendment,
modification or waiver has been approved by Requisite Lenders or a Lender
becomes an Affected Lender (any such Lender, a “Subject Lender”), so long as
(i) Company has obtained a commitment from another Lender or an Eligible
Assignee to purchase at par the Subject Lender’s Loans and assume the Subject
Lender’s Commitments and all other obligations of the Subject Lender hereunder,
(ii) such Lender is not an Issuing Lender with respect to any Letters of Credit
outstanding (unless all such Letters of Credit are terminated or arrangements
reasonably acceptable to such Issuing Lender (such as a “back-to-back” letter of
credit) are made) and (iii) if applicable, the Subject Lender is unwilling to
withdraw the notice delivered to Company pursuant to subsection 2.8A and/or
remains a Defaulting Lender, Company may require the Subject Lender to assign
all of its Loans and Commitments to such other Lender, Lenders, Eligible
Assignee or Eligible Assignees pursuant to the provisions of subsection 10.1B;
provided that, prior to or concurrently with such replacement, (1) the Subject
Lender shall have received payment in full of all principal, accrued interest,
accrued fees and other amounts (including all amounts under subsections 2.6D,
2.7 and/or 2.8C (if applicable)) through such date of replacement and a release
from its obligations under the Loan Documents in respect of the interest so
assigned, (2) the processing fee, if any, required to be paid by subsection
10.1B(i) shall have been paid to



--------------------------------------------------------------------------------



Administrative Agent, (3) all of the requirements for such assignment contained
in subsection 10.1B, including, without limitation, the consent of
Administrative Agent (if required) and the receipt by Administrative Agent of an
executed Assignment Agreement executed by the assignee (Administrative Agent
being hereby authorized to execute any Assignment Agreement on behalf of a
Subject Lender relating to the assignment of Loans and/or Commitments of such
subject Lender) and other supporting documents, have been fulfilled, and (4) in
the event such Subject Lender is a Non-Consenting Lender, each assignee shall
consent, at the time of such assignment, to each matter in respect of which such
Subject Lender was a Non-Consenting Lender. For the avoidance of doubt, if a
Lender is a Non-Consenting Lender solely because it refused to consent to an
amendment, modification or waiver that required the consent of 100% of Lenders
with Obligations directly affected thereby (which amendment, modification or
waiver did not accordingly require the consent of 100% of all Lenders), the
Loans and Commitments of such Non-Consenting Lender that are subject to the
assignments required by this subsection 2.9 shall include only those Loans and
Commitments that constitute the Obligations directly affected by the amendment,
modification or waiver to which such Non-Consenting Lender refused to provide
its consent.


Section 3.LETTERS OF CREDIT
3.1
Issuance of Letters of Credit and Lenders’ Purchase of Participations Therein.

A.    Letters of Credit. Company may request, in accordance with the provisions
of this subsection 3.1, from time to time during the period from the Effective
Date to but excluding the fifth Business Day prior to the Revolving Loan
Commitment Termination Date, that one or more Revolving Lenders issue Letters of
Credit payable on a sight basis for the account of Company for the general
corporate purposes of Company or a Subsidiary of Company. Subject to the terms
and conditions of this Agreement and in reliance upon the representations and
warranties of Company herein set forth, any one or more Revolving Lenders may,
but (except as provided in subsection 3.1B(ii)) shall not be obligated to, issue
such Letters of Credit in accordance with the provisions of this subsection 3.1;
provided that Company shall not request that any Revolving Lender issue (and no
Revolving Lender shall issue):
(i)    any Letter of Credit if, after giving effect to such issuance, the Total
Utilization of Revolving Loan Commitments would exceed the Revolving Loan
Commitment Amount then in effect;
(ii)    any Letter of Credit if, after giving effect to such issuance, the
Letter of Credit Usage would exceed $50,000,000;
(iii)    any Standby Letter of Credit having an expiration date later than the
earlier of (a) five Business Days prior to the Revolving Loan Commitment
Termination Date and (b) the date which is one year from the date of issuance of
such Standby Letter of Credit; provided that the immediately preceding clause
(b) shall not prevent any Issuing Lender from agreeing that a Standby Letter of
Credit will automatically be extended for one or more successive periods not to
exceed one year each unless such Issuing Lender elects not to extend for any
such additional period; and provided, further that such Issuing Lender shall
elect not to extend such Standby Letter of Credit if it has knowledge that an
Event of Default has occurred and is continuing (and has not been waived in
accordance with subsection 10.6) at the time such Issuing Lender must elect
whether or not to allow such extension;



--------------------------------------------------------------------------------



(iv)    any Standby Letter of Credit issued for the purpose of supporting (a)
trade payables or (b) any Indebtedness constituting “antecedent debt” (as that
term is used in Section 547 of the Bankruptcy Code);
(v)    any Commercial Letter of Credit having an expiration date (a) later than
the earlier of (1) the date which is five Business Days prior to the Revolving
Loan Commitment Termination Date and (2) the date which is 180 days from the
date of issuance of such Commercial Letter of Credit or (b) that is otherwise
unacceptable to the applicable Issuing Lender in its reasonable discretion; or
(vi)    any Letter of Credit denominated in a currency other than Dollars.
B.    Mechanics of Issuance.
(i)    Request for Issuance. Whenever Company desires the issuance of a Letter
of Credit, it shall deliver to Administrative Agent a Request for Issuance no
later than 1:00 P.M. (New York City time) at least three Business Days (in the
case of Standby Letters of Credit) or five Business Days (in the case of
Commercial Letters of Credit), or in each case such shorter period as may be
agreed to by the Issuing Lender in any particular instance, in advance of the
proposed date of issuance. The Issuing Lender, in its reasonable discretion, may
require changes in the text of the proposed Letter of Credit or any documents
described in or attached to the Request for Issuance. In furtherance of the
provisions of subsection 10.8, and not in limitation thereof, Company may submit
Requests for Issuance by telefacsimile or electronic transmission and
Administrative Agent and Issuing Lenders may rely and act upon any such Request
for Issuance without receiving an original signed copy thereof. No Letter of
Credit shall require payment against a conforming demand for payment to be made
thereunder on the same business day (under the laws of the jurisdiction in which
the office of the Issuing Lender to which such demand for payment is required to
be presented is located) on which such demand for payment is presented if such
presentation is made after 10:00 A.M. (in the time zone of such office of the
Issuing Lender) on such business day.
Company shall notify the applicable Issuing Lender (and Administrative Agent, if
Administrative Agent is not such Issuing Lender) prior to the issuance of any
Letter of Credit in the event that any of the matters to which Company is
required to certify in the applicable Request for Issuance is no longer true and
correct as of the proposed date of issuance of such Letter of Credit, and upon
the issuance of any Letter of Credit Company shall be deemed to have
re-certified, as of the date of such issuance, as to the matters to which
Company is required to certify in the applicable Request for Issuance.
(ii)    Determination of Issuing Lender. Upon receipt by Administrative Agent of
a Request for Issuance pursuant to subsection 3.1B(i) requesting the issuance of
a Letter of Credit, in the event Administrative Agent elects to issue such
Letter of Credit, Administrative Agent shall promptly so notify Company, and
Administrative Agent shall be the Issuing Lender with respect thereto. In the
event that Administrative Agent, in its sole discretion, elects not to issue
such Letter of Credit, Administrative Agent shall promptly so notify Company,
whereupon Company may request any other Revolving Lender to issue such Letter of
Credit by delivering to such Revolving Lender a copy of the applicable Request
for Issuance. Any Revolving Lender so requested to issue such Letter of Credit
shall promptly notify Company and Administrative Agent whether or not, in its
sole discretion, it has elected to issue such Letter of Credit, and any such
Revolving Lender that so elects to issue such Letter of Credit shall be the
Issuing Lender with respect thereto. In the event that all other



--------------------------------------------------------------------------------



Revolving Lenders shall have declined to issue such Letter of Credit,
notwithstanding the prior election of Administrative Agent not to issue such
Letter of Credit, Administrative Agent shall be obligated to issue such Letter
of Credit and shall be the Issuing Lender with respect thereto, provided that
Administrative Agent shall in no circumstances be obligated to issue, or be
Issuing Lender with respect to, any Commercial Letter of Credit. The Issuing
Lender with respect to each Letter of Credit shall be required to issue such
Letter of Credit notwithstanding the fact that the Letter of Credit Usage with
respect to such Letter of Credit and with respect to all other Letters of Credit
issued by such Issuing Lender, when aggregated with such Issuing Lender’s
outstanding Revolving Loans, may exceed the amount of such Issuing Lender’s
Revolving Loan Commitment then in effect. Notwithstanding anything to the
contrary contained in this subsection or elsewhere in this Agreement, in the
event that a Defaulting Lender with a Revolving Loan Commitment exists,
Administrative Agent shall not be required to issue any Letter of Credit unless
Administrative Agent has entered into arrangements reasonably satisfactory to it
and Company to eliminate Administrative Agent’s risk with respect to the
participation in Letters of Credit by all such Defaulting Lenders, including by
Cash collateralizing each such Defaulting Lender’s Pro Rata Share of each Letter
of Credit.
(iii)    Issuance of Letter of Credit. Upon satisfaction or waiver (in
accordance with subsection 10.6) of the conditions set forth in subsection 4.3,
the Issuing Lender shall issue the requested Letter of Credit in accordance with
the Issuing Lender’s standard operating procedures.
(iv)    Notification to Revolving Lenders. Upon the issuance of or amendment to
any Standby Letter of Credit the applicable Issuing Lender shall promptly notify
Administrative Agent and Company of such issuance or amendment in writing. Upon
receipt of such notice (or, if Administrative Agent is the Issuing Lender,
together with such notice), Administrative Agent shall notify each Revolving
Lender in writing of such issuance or amendment and the amount of such Revolving
Lender’s respective participation in such Standby Letter of Credit or amendment,
and, if so requested by a Revolving Lender, Administrative Agent shall provide
such Lender with a copy of such Letter of Credit or amendment. In the case of
Commercial Letters of Credit, in the event that Issuing Lender is other than
Administrative Agent, such Issuing Lender will send by facsimile or electronic
transmission to Administrative Agent, promptly upon the first Business Day of
each week, a report of its daily aggregate maximum amount available for drawing
under Commercial Letters of Credit for the previous week. Administrative Agent
shall notify each Revolving Lender in writing on a quarterly basis of the
contents thereof.
C.    Revolving Lenders’ Purchase of Participations in Letters of Credit.
Immediately upon the issuance of each Letter of Credit, each Revolving Lender
shall be deemed to, and hereby agrees to, have irrevocably purchased from the
Issuing Lender a participation in such Letter of Credit and any drawings honored
thereunder in an amount equal to such Revolving Lender’s Pro Rata Share of the
maximum amount that is or at any time may become available to be drawn
thereunder. On the Effective Date, each Revolving Lender shall be deemed to and
hereby agrees to have irrevocably purchased from the Issuing Lender a
participation in all Letters of Credit outstanding on the Effective Date and any
drawings honored thereunder in an amount equal to such Revolving Lender’s Pro
Rata Share of the maximum amount that is or at any time may become available to
be drawn thereunder.
3.2
Letter of Credit Fees.

Company agrees to pay the following amounts with respect to Letters of Credit
issued hereunder:



--------------------------------------------------------------------------------



(i)    with respect to each Standby Letter of Credit, (a) a fronting fee,
payable directly to the applicable Issuing Lender for its own account, equal to
a percentage per annum to be agreed upon by the Issuing Lender and Company of
the daily amount available to be drawn under such Standby Letter of Credit (but
not to exceed 0.25% per annum) and (b) a letter of credit fee, payable to
Administrative Agent for the account of Revolving Lenders, equal to the
Applicable Margin for Revolving Loans that are Eurodollar Rate Loans plus, upon
the application of increased rates of interest pursuant to subsection 2.2E, 2%
per annum, multiplied by the daily amount available to be drawn under such
Standby Letter of Credit, each such fronting fee or letter of credit fee to be
payable in arrears on and to (but excluding) the last Business Day of each of
March, June, September and December of each year and on the date of termination
of the Revolving Loan Commitments hereunder and computed on the basis of a
360-day year for the actual number of days elapsed;
(ii)    with respect to each Commercial Letter of Credit, (a) a fronting fee,
payable directly to the applicable Issuing Lender for its own account, equal to
a percentage per annum to be agreed upon by the Issuing Lender and Company of
the daily amount available to be drawn under such Commercial Letter of Credit
and (b) a letter of credit fee, payable to Administrative Agent for the account
of Revolving Lenders, equal to the Applicable Margin for Revolving Loans that
are Eurodollar Rate Loans plus, upon the application of increased rates of
interest pursuant to subsection 2.2E, 2% per annum, multiplied by the daily
amount available to be drawn under such Commercial Letter of Credit, each such
fronting fee or letter of credit fee to be payable in arrears on and to (but
excluding) the last Business Day of each of March, June, September and December
of each year and on the date of the termination of the Revolving Loan
Commitments hereunder and computed on the basis of a 360-day year for the actual
number of days elapsed; and
(iii)    with respect to the issuance, amendment or transfer of each Letter of
Credit and each payment of a drawing made thereunder (without duplication of the
fees payable under clauses (i) and (ii) above), documentary and processing
charges payable directly to the applicable Issuing Lender for its own account in
accordance with such Issuing Lender’s standard schedule for such charges in
effect at the time of such issuance, amendment, transfer or payment, as the case
may be.
For purposes of calculating any fees payable under clauses (i) and (ii) of this
subsection 3.2, (1) the daily amount available to be drawn under any Letter of
Credit shall be determined as of the close of business on any date of
determination. Promptly upon receipt by Administrative Agent of any amount
described in clause (i)(b) or clause (ii)(b) of this subsection 3.2,
Administrative Agent shall distribute to each Revolving Lender its Pro Rata
Share of such amount. Notwithstanding the foregoing, if Company has entered into
an arrangement with Administrative Agent pursuant to subsection 3.1B(ii) above
with respect to any Letter of Credit, then the Defaulting Lender with respect to
which Company was required to enter into such arrangements shall not be entitled
to any fees under this subsection 3.2 with respect to such Letter of Credit.
3.3
Drawings and Reimbursement of Amounts Paid Under Letters of Credit.

A.    Responsibility of Issuing Lender With Respect to Drawings. In determining
whether to honor any drawing under any Letter of Credit by the beneficiary
thereof, the Issuing Lender shall be responsible only to examine the documents
delivered under such Letter of Credit with reasonable care so as to ascertain
whether they appear on their face to be in accordance with the terms and
conditions of such Letter of Credit.
B.    Reimbursement by Company of Amounts Paid Under Letters of Credit. In the
event an



--------------------------------------------------------------------------------



Issuing Lender has determined to honor a drawing under a Letter of Credit issued
by it, such Issuing Lender shall immediately notify Company and Administrative
Agent (each such notice, a “Drawing Notice”) of the Business Day on which such
drawing is to be or was honored (the “Drawing Date”), and Company shall
reimburse such Issuing Lender on the date (the “Reimbursement Date”) determined
as follows: (a) the Drawing Date, if the applicable Drawing Notice is received
on or prior to 12:00 Noon (New York City time) on the Drawing Date or (b) on the
first Business Day following the date of delivery of the Drawing Notice, if the
applicable Drawing Notice is received after 12:00 Noon (New York City time) on
the Drawing Date, in each case, in an amount in Dollars and in same day funds
equal to the amount of such payment; provided that, anything contained in this
Agreement to the contrary notwithstanding, unless Company shall have notified
Administrative Agent and such Issuing Lender prior to 1:00 P.M. (New York City
time) on the Reimbursement Date that Company intends to reimburse such Issuing
Lender for the amount of such payment with funds other than the proceeds of
Revolving Loans, Administrative Agent shall notify each Revolving Lender of such
drawing and the amount thereof, and on the Reimbursement Date, the Revolving
Lenders shall make Revolving Loans that are Base Rate Loans in the amount of
such payment, the proceeds of which shall be applied directly by Administrative
Agent to reimburse such Issuing Lender for the amount of such payment; and
provided, further that if for any reason proceeds of Revolving Loans are not
received by such Issuing Lender on the Reimbursement Date in an amount equal to
the amount of such payment, Company shall reimburse such Issuing Lender, on
demand, in an amount in same day funds equal to the excess of the amount of such
payment over the aggregate amount of such Revolving Loans, if any, which are so
received. Nothing in this subsection 3.3B shall be deemed to relieve any
Revolving Lender from its obligation to make Revolving Loans on the terms and
conditions set forth in this Agreement, and Company shall retain any and all
rights it may have against any Revolving Lender resulting from the failure of
such Revolving Lender to make such Revolving Loans under this subsection 3.3B.
C.    Payment by Lenders of Unreimbursed Amounts Paid Under Letters of Credit.
(i)    Payment by Revolving Lenders. In the event that any Issuing Lender shall
not have been reimbursed on the Reimbursement Date as provided in subsection
3.3B in an amount equal to the amount of any payment by such Issuing Lender
under a Letter of Credit issued by it, such Issuing Lender shall promptly notify
Administrative Agent, who shall notify each other Revolving Lender of the
unreimbursed amount of such honored drawing and of such other Revolving Lender’s
respective participation therein based on such Revolving Lender’s Pro Rata
Share. Each Revolving Lender (other than such Issuing Lender) shall make
available to Administrative Agent an amount equal to its respective
participation, in Dollars and in same day funds, at the Funding and Payment
Account, not later than 12:00 Noon (New York City time) on the first Business
Day after the date notified by Administrative Agent and Administrative Agent
shall make available to such Issuing Lender in Dollars in same day funds, at the
office of such Issuing Lender on such Business Day, the aggregate amount of the
participation payments so received by Administrative Agent. In the event that
any Revolving Lender fails to make available to Administrative Agent on such
Business Day the amount of such Revolving Lender’s participation in such Letter
of Credit as provided in this subsection 3.3C, such Issuing Lender shall be
entitled to recover such amount on demand from such Revolving Lender together
with interest thereon at the Federal Funds Effective Rate. Nothing in this
subsection 3.3C shall be deemed to prejudice the right of Administrative Agent
or Company to recover, for the benefit of Revolving Lenders, from any Issuing
Lender any amounts made available to such Issuing Lender pursuant to this
subsection 3.3C in the event that it is determined by the final judgment of a
court of competent jurisdiction that the payment with respect to a Letter of
Credit by such Issuing Lender in respect of which such participation payments
were made by Revolving Lenders constituted gross negligence or willful
misconduct on the part of such Issuing Lender.



--------------------------------------------------------------------------------



(ii)    Distribution to Lenders of Reimbursements Received From Company. In the
event any Issuing Lender shall have been reimbursed by other Revolving Lenders
pursuant to subsection 3.3C(i) for all or any portion of any payment by such
Issuing Lender under a Letter of Credit issued by it, and Administrative Agent
or such Issuing Lender thereafter receives any payments from Company in
reimbursement of such payment under the Letter of Credit, to the extent any such
payment is received by such Issuing Lender, it shall distribute such payment to
Administrative Agent, and Administrative Agent shall distribute to each other
Revolving Lender that has paid all amounts payable by it under subsection
3.3C(i) with respect to such payment such Revolving Lender’s Pro Rata Share of
all payments subsequently received by Administrative Agent or by such Issuing
Lender from Company. Any such distribution shall be made to a Revolving Lender
at the account specified in subsection 2.4C(iii).
D.    Interest on Amounts Paid Under Letters of Credit.
(i)    Payment of Interest by Company. Company agrees to pay to Administrative
Agent, with respect to payments under any Letters of Credit issued by any
Issuing Lender, interest on the amount paid by such Issuing Lender in respect of
each such payment from the Drawing Date thereof to but excluding the date such
amount is reimbursed by Company (including any such reimbursement out of the
proceeds of Revolving Loans pursuant to subsection 3.3B) at a rate equal to
(a) for the period from the Drawing Date with respect to such payment to but
excluding the Reimbursement Date, the rate then in effect under this Agreement
with respect to Revolving Loans that are Base Rate Loans and (b) thereafter, a
rate which is 2% per annum in excess of the rate of interest otherwise payable
under this Agreement with respect to Revolving Loans that are Base Rate Loans.
Interest payable pursuant to this subsection 3.3D(i) shall be computed on the
basis of a 365 or 366-day year, as the case may be, for the actual number of
days elapsed in the period during which it accrues and shall be payable on the
Reimbursement Date and, if not so paid, shall be payable in accordance with
subsection 2.2E.
(ii)    Distribution of Interest Payments by Administrative Agent. Promptly upon
receipt by Administrative Agent of any payment of interest pursuant to
subsection 3.3D(i) with respect to a payment under a Letter of Credit,
(a) Administrative Agent shall distribute to (x) each Revolving Lender
(including the Revolving Lender that paid such drawing), out of the interest
received by Administrative Agent in respect of the period from the date such
drawing is honored to but excluding the date on which the applicable Issuing
Lender is reimbursed for the amount of such payment (including any such
reimbursement out of the proceeds of Revolving Loans pursuant to subsection
3.3B), the amount that such Revolving Lender would have been entitled to receive
in respect of the letter of credit fee that would have been payable in respect
of such Letter of Credit for such period pursuant to subsection 3.2 if no
drawing had been honored under such Letter of Credit and (y) such Issuing Lender
the amount, if any, remaining after payment of the amounts applied pursuant to
the immediately preceding clause (x), and (b) in the event such Issuing Lender
shall have been reimbursed by other Revolving Lenders pursuant to subsection
3.3C(i) for all or any portion of such payment, Administrative Agent shall
distribute to each Revolving Lender (including such Issuing Lender) that has
paid all amounts payable by it under subsection 3.3C(i) with respect to such
payment such Revolving Lender’s Pro Rata Share of any interest received by
Administrative Agent in respect of that portion of such payment so made by
Revolving Lenders for the period from the date on which such Issuing Lender was
so reimbursed to but excluding the date on which such portion of such payment is
reimbursed by Company. Any such distribution shall be made to a Revolving Lender
at the account specified in subsection 2.4C(iii).



--------------------------------------------------------------------------------



3.4
Obligations Absolute.

The obligation of Company to reimburse each Issuing Lender for payments under
the Letters of Credit issued by it and to repay any Revolving Loans made by
Revolving Lenders pursuant to subsection 3.3B and the obligations of Revolving
Lenders under subsection 3.3C(i) shall be unconditional and irrevocable and
shall be paid strictly in accordance with the terms of this Agreement under all
circumstances including any of the following circumstances:
(i)    any lack of validity or enforceability of any Letter of Credit;
(ii)    the existence of any claim, set-off, defense or other right which
Company or any Lender may have at any time against a beneficiary or any
transferee of any Letter of Credit (or any Persons for whom any such transferee
may be acting), any Issuing Lender or other Revolving Lender or any other Person
or, in the case of a Revolving Lender, against Company, whether in connection
with this Agreement, the transactions contemplated herein or any unrelated
transaction (including any underlying transaction between Company or one of its
Subsidiaries and the beneficiary for which any Letter of Credit was procured);
(iii)    any draft or other document presented under any Letter of Credit
proving to be forged, fraudulent, invalid or insufficient in any respect or any
statement therein being untrue or inaccurate in any respect;
(iv)    payment by the applicable Issuing Lender to the beneficiary under any
Letter of Credit against presentation of a draft or other document which does
not substantially comply with the terms of such Letter of Credit;
(v)    any adverse change in the business, operations, properties, assets,
condition (financial or otherwise) or prospects of Company or any of its
Subsidiaries;
(vi)    any breach of this Agreement or any other Loan Document by any party
thereto;
(vii)    any other circumstance or happening whatsoever, whether or not similar
to any of the foregoing; or
(viii)    the fact that an Event of Default or a Potential Event of Default
shall have occurred and be continuing;
provided, in each case, that payment by the applicable Issuing Lender under the
applicable Letter of Credit shall not have constituted gross negligence or
willful misconduct of such Issuing Lender under the circumstances in question
(as determined by a final judgment of a court of competent jurisdiction).
3.5
Nature of Issuing Lenders’ Duties.

As between Company and any Issuing Lender, Company assumes all risks of the acts
and omissions of, or misuse of the Letters of Credit issued by such Issuing
Lender by, the respective beneficiaries of such Letters of Credit. In
furtherance and not in limitation of the foregoing, such Issuing Lender shall
not be responsible for: (i) the form, validity, sufficiency, accuracy,
genuineness or legal effect of any document submitted by any party in connection
with the application for and issuance of any such Letter of Credit, even



--------------------------------------------------------------------------------



if it should in fact prove to be in any or all respects invalid, insufficient,
inaccurate, fraudulent or forged; (ii) the validity or sufficiency of any
instrument transferring or assigning or purporting to transfer or assign any
such Letter of Credit or the rights or benefits thereunder or proceeds thereof,
in whole or in part, which may prove to be invalid or ineffective for any
reason; (iii) failure of the beneficiary of any such Letter of Credit to comply
fully with any conditions required in order to draw upon such Letter of Credit;
(iv) errors, omissions, interruptions or delays in transmission or delivery of
any messages, by mail, cable, telegraph, telex, electronic transmission or
otherwise, whether or not they be in cipher; (v) errors in interpretation of
technical terms; (vi) any loss or delay in the transmission or otherwise of any
document required in order to make a drawing under any such Letter of Credit or
of the proceeds thereof; (vii) the misapplication by the beneficiary of any such
Letter of Credit of the proceeds of any drawing under such Letter of Credit; or
(viii) any consequences arising from causes beyond the control of such Issuing
Lender, including any act or omission by a Government Authority, and none of the
above shall affect or impair, or prevent the vesting of, any of such Issuing
Lender’s rights or powers hereunder.
In furtherance and extension and not in limitation of the specific provisions
set forth in the first paragraph of this subsection 3.5, any action taken or
omitted by any Issuing Lender under or in connection with the Letters of Credit
issued by it or any documents and certificates delivered thereunder, if taken or
omitted in good faith, shall not put such Issuing Lender under any resulting
liability to Company.
Notwithstanding anything to the contrary contained in this subsection 3.5,
Company shall retain any and all rights it may have against any Issuing Lender
for any liability arising solely out of the gross negligence or willful
misconduct of such Issuing Lender, as determined by a final judgment of a court
of competent jurisdiction.
Section 4.    CONDITIONS TO EFFECTIVENESS AND REVOLVING LOANS AND LETTERS OF
CREDIT
4.1
Conditions to Effectiveness.

The effectiveness of the Existing Credit Agreement was subject to the
satisfaction of all of the following conditions precedent:
A.    Loan Party Documents. On or before the Effective Date, Company shall, and
shall cause each other Loan Party to, deliver to Administrative Agent the
following with respect to Company or such Loan Party, as the case may be, each,
unless otherwise noted, dated the Effective Date:
(i)    Copies of the Organizational Documents of such Person, certified by the
Secretary of State of its jurisdiction of organization or, if such document is
of a type that may not be so certified, certified by the secretary or similar
officer of the applicable Loan Party, together with a good standing certificate
from the Secretary of State of its jurisdiction of organization and each other
state in which such Person is qualified to do business and, to the extent
generally available, a certificate or other evidence of good standing as to
payment of any applicable franchise or similar Taxes from the appropriate taxing
authority of each of such jurisdictions, each dated a recent date prior to the
Effective Date;
(ii)    Resolutions of the Governing Body of such Person approving and
authorizing the execution, delivery and performance of the Loan Documents to
which it is a party, certified as of the Effective Date by the secretary or
similar officer of such Person as being in full force and effect



--------------------------------------------------------------------------------



without modification or amendment;
(iii)    Signature and incumbency certificates of the officers of such Person
executing the Loan Documents to which it is a party;
(iv)    Executed originals of the Amendment and Restatement Agreement and any
other document to be executed by a Loan Party hereunder; and
(v)    Such other documents as Administrative Agent may reasonably request.
B.    Fees. Company shall have paid to Administrative Agent, for distribution
(as appropriate) to Administrative Agent and Lenders, the fees payable on the
Effective Date referred to in subsection 2.3, and other amounts due and payable
on or prior to the Effective Date, including, to the extent invoiced,
reimbursement or payment of all out-of-pocket expenses required to be reimbursed
by Company hereunder or under any Loan Document.
C.    Representations and Warranties; Performance of Agreements. Company shall
have delivered to Administrative Agent an Officer’s Certificate, in form and
substance reasonably satisfactory to Administrative Agent, to the effect that
the representations and warranties in Section 5 and in the other Loan Documents
are true, correct and complete in all material respects on and as of the
Effective Date to the same extent as though made on and as of that date (or, to
the extent such representations and warranties specifically relate to an earlier
date, that such representations and warranties were true, correct and complete
in all material respects on and as of such earlier date) and that Company shall
have performed in all material respects all agreements and satisfied all
conditions which this Agreement provides shall be performed or satisfied by it
on or before the Effective Date except as otherwise disclosed to and agreed to
in writing by Administrative Agent; provided that, if a representation and
warranty, covenant or condition is qualified as to materiality, the applicable
materiality qualifier set forth in this subsection 4.1C shall be disregarded
with respect to such representation and warranty, covenant or condition for
purposes of this condition.
D.    Financial Statements; Pro Forma Financial Statements; Financial Plans.
(i)    Financial Statements; Pro Forma Financial Statements. On or before the
Effective Date, Administrative Agent shall have received from Company for
distribution to Lenders (a) audited financial statements of Company and its
Subsidiaries for Fiscal Years 2007, 2008 and 2009, consisting of the
consolidated balance sheet and the related consolidated statements of income and
cash flows for such Fiscal Years and (b) unaudited financial statements of
Company and its Subsidiaries for each Fiscal Quarter ending after December 31,
2009 but before 45 days prior to the Effective Date, and, consisting of the
consolidated balance sheet and the related consolidated statements of income and
cash flows for the applicable period ending the last day of such Fiscal Quarter,
in each case in reasonable detail and certified by the chief financial officer
of Company that they fairly present the financial condition of Company and its
Subsidiaries as at the dates indicated and the results of their operations and
their cash flows for the periods indicated, subject to changes resulting from
audit and normal year-end adjustments.
(ii)    Financial Plans. On or before the Effective Date, Administrative Agent
shall have received for distribution to Lenders, a consolidated plan and
financial forecast for Fiscal Years 2010 through 2015 and summary information
for each Fiscal Quarter beginning with the Fiscal Quarter ending June 30, 2010
and through the Fiscal Quarter ending March 31, 2012, including (a) forecasted



--------------------------------------------------------------------------------



consolidated balance sheet and forecasted consolidated statements of income and
cash flows of Company and its Subsidiaries for each such Fiscal Year, together
with an explanation of the assumptions on which such forecasts are based and
(b) such other information and projections as any Lender may reasonably request.
E.    Opinions of Counsel to Loan Parties. Administrative Agent shall have
received, on behalf of itself, Collateral Agent and Lenders, one or more
favorable written opinions of (i) Latham & Watkins LLP, counsel for Loan
Parties, and (ii) as may be requested by Administrative Agent in its sole
discretion, such other local counsel from among those listed on Schedule 4.1E,
in each case in form and substance reasonably satisfactory to Administrative
Agent and its counsel, dated as of the Effective Date and setting forth
substantially the matters in the opinions designated in Exhibit VIII annexed
hereto and as to such other matters as Administrative Agent acting on behalf of
Lenders may reasonably request (this Agreement constituting a written request by
Company to such counsel to deliver such opinions).
F.    Solvency Assurances. On the Effective Date, Administrative Agent shall
have received an Officer’s Certificate signed by the chief financial officer of
Company dated the Effective Date, substantially in the form of Exhibit X annexed
hereto and with appropriate attachments, in each case demonstrating that, after
giving effect to the consummation of the transactions contemplated by the Loan
Documents, Company and Subsidiary Guarantors on a consolidated basis will be
Solvent.
G.    Evidence of Insurance. Administrative Agent shall have received a
certificate from Company’s insurance broker or other evidence reasonably
satisfactory to it that all insurance required to be maintained pursuant to
subsection 6.4 is in full force and effect and that Collateral Agent on behalf
of Lenders has been named as additional insured and/or loss payee thereunder to
the extent required under subsection 6.4.
H.    Necessary Governmental Authorizations and Consents; Expiration of Waiting
Periods, Etc. Company shall have obtained all Governmental Authorizations,
Healthcare Authorizations and all consents of other Persons, in each case that
are necessary or advisable in connection with the Transactions and the other
transactions contemplated by the Loan Documents and the continued operation of
the business conducted by Company and its Subsidiaries in substantially the same
manner as conducted prior to the Effective Date. Each such Governmental
Authorization, Healthcare Authorization and consent shall be in full force and
effect, except in a case where the failure to obtain or maintain a Governmental
Authorization, Healthcare Authorization or consent, either individually or in
the aggregate, could not reasonably be expected to result in a Material Adverse
Effect.
I.    Security Interests in Personal and Mixed Property. Administrative Agent
shall have received evidence reasonably satisfactory to it that Company and
Subsidiary Guarantors shall have taken or caused to be taken all such actions,
executed and delivered or caused to be executed and delivered all such
agreements, documents and instruments, and made or caused to be made all such
filings and recordings that may be necessary or, in the opinion of
Administrative Agent, desirable in order to create in favor of Collateral Agent,
for the benefit of Beneficiaries, a valid and (upon such filing and recording)
perfected First Priority security interest in the entire personal and mixed
property Collateral. Such actions shall include the following:
(i)    Stock Certificates and Instruments. To the extent not previously
delivered to Collateral Agent, delivery to Collateral Agent of (a) certificates
(which certificates shall be accompanied by irrevocable undated stock powers,
duly endorsed in blank and otherwise reasonably satisfactory in form and
substance to Collateral Agent) representing all certificated Equity Interests
pledged pursuant



--------------------------------------------------------------------------------



to the Security Agreement and any Foreign Pledge Agreement (Administrative Agent
and Lenders acknowledge that such pledge will not cover any Equity Interests in
Fountain View Reinsurance, Inc.) and (b) all promissory notes or other
instruments (duly endorsed, where appropriate, in a manner satisfactory to
Collateral Agent) evidencing any Collateral; and
(ii)    UCC Financing Statements and Fixture Filings. To the extent not
previously delivered to Collateral Agent, delivery to Collateral Agent of duly
completed UCC financing statements and/or amendments thereto and, where
appropriate, fixture filings, with respect to all personal and mixed property
Collateral of such Loan Party, for filing in all jurisdictions as may be
necessary or, in the opinion of Administrative Agent or Collateral Agent,
desirable to perfect or continue the perfection of the security interests
created in such Collateral pursuant to the Collateral Documents.
J.    Perfection Certificate. Collateral Agent shall have received a Perfection
Certificate with respect to Loan Parties dated the Effective Date and duly
executed by an Officer of Company.
K.    Patriot Act Compliance. At least five Business Days prior to the Effective
Date, Administrative Agent shall have received all documentation and other
information required by bank regulatory authorities under the applicable “know
your customer” and anti-money laundering rules and regulations, including
without limitation the Patriot Act and requested by Administrative Agent or any
Lender.
L.    Material Adverse Effect. No event, change or condition shall have occurred
since December 31, 2009 that, individually or in the aggregate, has had, or
could reasonably be expected to have, a material adverse effect on the assets,
properties, financial condition, business or results of operations of Company
and its Subsidiaries, taken as a whole.
M.    Security Agreement. The Collateral Documents shall have been duly executed
by each Loan Party that is to be a party thereto and shall be in full force and
effect. Collateral Agent, on behalf of Beneficiaries shall have a security
interest in the Collateral of the type and priority described in each Collateral
Documents.
N.    Ratings. On or before the Effective Date, (i) the credit facilities
contemplated hereby shall have received public ratings from both S&P and
Moody’s, (ii) Company shall have obtained or confirmed a public corporate rating
from S&P and a public corporate family rating from Moody’s.
O.    Completion of Proceedings. All corporate and other proceedings taken or to
be taken in connection with the transactions contemplated hereby and all
documents incidental thereto not previously found acceptable by Administrative
Agent, acting on behalf of Lenders, and its counsel shall be reasonably
satisfactory in form and substance to Administrative Agent and such counsel, and
Administrative Agent and such counsel shall have received all such counterpart
originals or certified copies of such documents as Administrative Agent may
reasonably request.
P.    Repayment. All principal, interest, fees and other amounts due or
outstanding to Previous Lenders (as defined in the Existing Credit Agreement) in
connection with the Existing Credit Agreement (as defined in the Existing Credit
Agreement) (other than Unasserted Obligations) shall have been paid in full
substantially simultaneously with the Effective Date, and immediately after
giving effect to the Transactions, Company and the Subsidiary shall have
outstanding no Indebtedness other than Indebtedness permitted pursuant to
Section 7.1.



--------------------------------------------------------------------------------



Q.    Consolidated Leverage Ratio and Consolidated Fixed Charge Coverage Ratio.
Administrative Agent shall have received a certificate from the chief financial
officer of Company demonstrating in reasonable detail the calculation of the
Consolidated Leverage Ratio and Consolidated Fixed Charge Coverage Ratio as of
such date.
R.    No Default. As of the Effective Date, no Potential Event of Default or
Event of Default shall have occurred and be continuing or result from the
consummation of the Transactions. Administrative Agent shall have received an
Officer’s Certificate as to the foregoing.
4.2
Conditions to All Loans.

The obligation of each Lender to make its Loans on each Funding Date are subject
to the following conditions precedent:
A.    Administrative Agent shall have received before that Funding Date, in
accordance with the provisions of subsection 2.1B, a duly executed Notice of
Borrowing, in each case signed by a duly authorized Officer of Company.
B.    As of that Funding Date:
(i)    The representations and warranties contained herein and in the other Loan
Documents shall be true, correct and complete in all material respects on and as
of that Funding Date to the same extent as though made on and as of that date,
except to the extent such representations and warranties specifically relate to
an earlier date, in which case such representations and warranties shall have
been true, correct and complete in all material respects on and as of such
earlier date; provided, that, if a representation and warranty is qualified as
to materiality, the materiality qualifier set forth in this subsection 4.2B(i)
shall be disregarded with respect to such representation and warranty, for
purposes of this condition;
(ii)    No event shall have occurred and be continuing or would result from the
consummation of the borrowing contemplated by such Notice of Borrowing that
would constitute an Event of Default or a Potential Event of Default;
(iii)    No order, judgment or decree of any arbitrator or Government Authority
shall purport to enjoin or restrain such Lender from making the Loans to be made
by it on that Funding Date;
(iv)    Company shall have delivered such other certificates or documents that
Administrative Agent shall reasonably request, in form and substance reasonably
satisfactory to Administrative Agent; and
(v)    Unless and until the Senior Subordinated Note Indenture shall have been
satisfied and discharged, if after giving effect to the making of the Loans and
the use of proceeds thereof, the aggregate amount of Obligations would exceed
the maximum amount of “Senior Credit Facilities” Indebtedness permitted to be
incurred pursuant to Section 4.03(b)(1) of the Senior Subordinated Note
Indenture, Company shall have delivered a certificate, signed by an Officer of
Company, with calculations in reasonable detail demonstrating (if such
demonstration is requested by Administrative Agent) that the incurrence of the
Loans by Company would then be permitted by the Senior Subordinated Notes
Indenture.



--------------------------------------------------------------------------------



4.3
Conditions to Letters of Credit.

The issuance of any Letter of Credit hereunder (whether or not the applicable
Issuing Lender is obligated to issue such Letter of Credit) is subject to the
following conditions precedent:
A.    On or before the date of issuance of such Letter of Credit, Administrative
Agent shall have received, in accordance with the provisions of subsection
3.1B(i), an originally executed Request for Issuance (or a facsimile copy
thereof) in each case signed by a duly authorized Officer of Company, together
with all other information specified in subsection 3.1B(i) and such other
documents or information as the applicable Issuing Lender may reasonably require
in connection with the issuance of such Letter of Credit.
B.    On the date of issuance of such Letter of Credit, all conditions precedent
described in subsection 4.2B shall be satisfied to the same extent as if the
issuance of such Letter of Credit were the making of a Loan and the date of
issuance of such Letter of Credit were a Funding Date.


Section 5.COMPANY’S REPRESENTATIONS AND WARRANTIES
In order to induce Lenders to enter into this Agreement and to purchase and to
make the Loans, to induce Issuing Lenders to issue Letters of Credit and to
induce Revolving Lenders to purchase participations therein, Company represents
and warrants to each Lender:
5.1
Organization, Powers, Qualification, Good Standing, Business and Subsidiaries.

A.    Organization and Powers. Company is a corporation duly organized, validly
existing and in good standing under the laws of its jurisdiction of organization
as specified in Schedule 5.1 annexed hereto. Company has all requisite power and
authority to own and operate its properties, to carry on its business as now
conducted and as proposed to be conducted, to enter into the Loan Documents to
which it is a party and to carry out the transactions contemplated thereby.
B.    Qualification and Good Standing. Company is qualified to do business and
in good standing in every jurisdiction where its assets are located and wherever
necessary to carry out its business and operations, except in jurisdictions
where the failure to be so qualified or in good standing has not had and could
not reasonably be expected to result in a Material Adverse Effect.
C.    Conduct of Business. Company and its Subsidiaries are engaged only in the
businesses permitted to be engaged in pursuant to subsection 7.10.
D.    Subsidiaries. All of the Subsidiaries of Company as of the Effective Date
and their jurisdictions of organization are identified in Schedule 5.1 annexed
hereto, as said Schedule 5.1 may be supplemented from time to time pursuant to
the provisions of subsection 6.1(xiii). The Equity Interests of each of the
Subsidiaries of Company identified in Schedule 5.1 annexed hereto (as so
supplemented) is duly authorized, validly issued, fully paid and nonassessable
and none of such Equity Interests constitutes Margin Stock. Each of the
Subsidiaries of Company identified in Schedule 5.1 annexed hereto (as so
supplemented) is a corporation, partnership, trust or limited liability company
duly organized, validly existing and in good standing under the laws of its
respective jurisdiction of organization set forth therein, has all requisite
power and authority to own and operate its properties and to carry on its
business as now conducted and as proposed to be conducted, and is qualified to
do business and in good standing in every jurisdiction where its assets



--------------------------------------------------------------------------------



are located and wherever necessary to carry out its business and operations, in
each case except where failure to be so qualified or in good standing or a lack
of such power and authority has not had and could not reasonably be expected to
result in a Material Adverse Effect. Schedule 5.1 annexed hereto (as so
supplemented) correctly sets forth the ownership interest of Company and each of
its Subsidiaries in each of the Subsidiaries of Company identified therein.
5.2
Authorization of Borrowing, etc.

A.    Authorization of Borrowing. The execution, delivery and performance of the
Loan Documents have been duly authorized by all necessary action on the part of
each Loan Party that is a party thereto.
B.    No Conflict. The execution, delivery and performance by Loan Parties of
the Loan Documents to which they are parties and the consummation of the
transactions contemplated by the Loan Documents do not and will not (i) violate
any provision of any law or any governmental rule or regulation applicable to
Company or any of its Subsidiaries, the Organizational Documents of Company or
any of its Subsidiaries or any order, judgment or decree of any court or other
Government Authority binding on Company or any of its Subsidiaries,
(ii) conflict with, result in a breach of or constitute (with due notice or
lapse of time or both) a default under any Contractual Obligation of Company or
any of its Subsidiaries, (iii) result in or require the creation or imposition
of any Lien upon any of the properties or assets of Company or any of its
Subsidiaries (other than any Liens created under any of the Loan Documents in
favor of Collateral Agent on behalf of Lenders), or (iv) require any approval of
stockholders or any approval or consent of any Person under any Contractual
Obligation of Company or any of its Subsidiaries, except for such approvals or
consents which will be obtained on or before the Effective Date and except, in
each case, to the extent such violation, conflict, Lien or failure to obtain
such approval or consent could not reasonably be expected either individually or
in the aggregate to result in a Material Adverse Effect.
C.    Governmental Consents. The execution, delivery and performance by Loan
Parties of the Loan Documents to which they are parties and the consummation of
the transactions contemplated by the Loan Documents do not and will not require
any Governmental Authorizations or notice to, or other action to, with or by,
any Government Authority or registration, consent or approval or other action
under any Healthcare Regulations, except for such Governmental Authorizations,
registrations, consents, approvals or notices which will be obtained or taken on
or before the Effective Date or the failure to obtain which could not reasonably
be expected either individually or in the aggregate to result in a Material
Adverse Effect.
D.    Binding Obligation. Each of the Loan Documents has been duly executed and
delivered by each Loan Party that is a party thereto and is the legally valid
and binding obligation of such Loan Party, enforceable against such Loan Party
in accordance with its respective terms, except as may be limited by bankruptcy,
insolvency, reorganization, moratorium or similar laws relating to or limiting
creditors’ rights generally or by equitable principles relating to
enforceability.
E.    Healthcare Authorizations. Except in each case as is not reasonably likely
to have, either individually or in the aggregate, a Material Adverse Effect, all
Healthcare Authorizations have been duly obtained and are in full force and
effect without any known conflict with the rights of others and free from any
restrictions. Except in each case as is not reasonably likely to have, either
individually or in the aggregate, a Material Adverse Effect, none of Company or
any of its Subsidiaries has received any written notice or other written
communications from any Government Authority regarding (i) any revocation,
withdrawal, suspension, termination or modification of, or the imposition of any
material conditions with respect to, any



--------------------------------------------------------------------------------



Healthcare Authorizations, (ii) any violation by Company or any of its
Subsidiaries of any applicable Law (including any Environmental Law or
Healthcare Regulation) or (iii) any other limitations on the conduct of business
by Company or any of its Subsidiaries.
5.3
Financial Condition.

All financial statements delivered pursuant to subsection 4.1D(i) were prepared
in conformity with GAAP and fairly present, in all material respects, the
financial position (on a consolidated basis) of the entities described in such
financial statements as at the respective dates thereof and the results of
operations and cash flows (on a consolidated basis) of the entities described
therein for each of the periods then ended, subject, in the case of any such
unaudited financial statements, to changes resulting from audit and normal
year-end adjustments. Neither Company nor any of its Subsidiaries has any
Contingent Obligation, contingent liability or liability for Taxes, long-term
lease or unusual forward or long-term commitment that, as of the Effective Date,
is not reflected in the foregoing financial statements or the notes thereto and,
as of any Funding Date subsequent to the Effective Date, is not reflected in the
most recent financial statements delivered to Lenders pursuant to subsection 6.1
or the notes thereto and that, in any such case, is material in relation to the
business, operations, properties, assets, condition (financial or otherwise) or
prospects of Company or any of its Subsidiaries.
5.4
No Material Adverse Effect; No Restricted Junior Payments.

Since December 31, 2009, no event or change has occurred that has resulted in or
evidences, either in any case or in the aggregate, a Material Adverse Effect.
Neither Company nor any of its Subsidiaries has directly or indirectly declared,
ordered, paid or made, or set apart any sum or property for, any Restricted
Junior Payment or agreed to do so except as permitted by subsection 7.5.
5.5
Title to Properties; Liens; Real Property; Intellectual Property.

A.    Title to Properties; Liens. Company and its Subsidiaries have (i) good,
sufficient and legal title to (in the case of fee interests in real property),
(ii) valid leasehold interests in (in the case of leasehold interests in real or
personal property), or (iii) good title to (in the case of all other personal
property), all of their respective properties and assets reflected in the
financial statements referred to in subsection 5.3 or in the most recent
financial statements delivered pursuant to subsection 6.1, in each case except
for assets disposed of since the date of such financial statements in the
ordinary course of business or as otherwise permitted under subsection 7.7.
Except as permitted by this Agreement, all such properties and assets are free
and clear of Liens.
B.    Real Property. As of the Effective Date, Schedule 5.5B annexed hereto
contains a true, accurate and complete list of (i) all fee interests in any Real
Property Assets and (ii) all leases, subleases or assignments of leases
(together with all amendments, modifications, supplements, renewals or
extensions of any thereof) affecting each Real Property Asset, regardless of
whether a Loan Party is the landlord or tenant (whether directly or as an
assignee or successor in interest) under such lease, sublease or assignment.
Except as specified in Schedule 5.5B annexed hereto, each agreement listed in
clause (ii) of the immediately preceding sentence is in full force and effect
and Company does not have knowledge of any material default that has occurred
and is continuing thereunder, and each such agreement constitutes the legally
valid and binding obligation of each applicable Loan Party, enforceable against
such Loan Party in accordance with its terms, except as enforcement may be
limited by bankruptcy, insolvency, reorganization, moratorium or similar laws
relating to or limiting creditors’ rights generally or by equitable principles.



--------------------------------------------------------------------------------



C.    Intellectual Property. As of the Effective Date, Company and its
Subsidiaries own or have the right to use, all Intellectual Property used in the
conduct of their business, except where the failure to own or have such right to
use in the aggregate could not reasonably be expected to result in a Material
Adverse Effect. No claim has been asserted and is pending by any Person
challenging or questioning the use of any such Intellectual Property or the
validity or effectiveness of any such Intellectual Property, nor does Company
know of any valid basis for any such claim, except for such claims that in the
aggregate could not reasonably be expected to result in a Material Adverse
Effect. The use of such Intellectual Property by Company and its Subsidiaries
does not infringe on the rights of any Person, except for such claims and
infringements that, in the aggregate, could not reasonably be expected to result
in a Material Adverse Effect. All federal, state and foreign registrations of
and applications for Intellectual Property, and all unregistered Intellectual
Property, that are owned or licensed by Company or any of its Subsidiaries on
the Effective Date are described on Schedule 5.5C annexed hereto.
5.6
Litigation; Adverse Facts.

Except as set forth in Schedule 5.6 annexed hereto, there are no Proceedings
(whether or not purportedly on behalf of Company or any of its Subsidiaries) at
law or in equity, before or by any court or other Government Authority
(including any Environmental Claims) that are pending or, to the knowledge of
Company, threatened against or affecting Company or any of its Subsidiaries or
any property of Company or any of its Subsidiaries that, individually or in the
aggregate, could reasonably be expected to result in a Material Adverse Effect.
Neither Company nor any of its Subsidiaries (i) is in violation of any
Healthcare Authorizations or any applicable Laws (including Environmental Laws
and Healthcare Regulations) that, individually or in the aggregate, could
reasonably be expected to result in a Material Adverse Effect, or (ii) is
subject to or in default with respect to any final judgments, writs,
injunctions, decrees, rules or regulations of any court or other Government
Authority, that, individually or in the aggregate, could reasonably be expected
to result in a Material Adverse Effect.
5.7
Payment of Taxes.

A.    Except to the extent permitted by subsection 6.3, all material Tax returns
and reports of Company and its Subsidiaries required to be filed by any of them
have been timely filed, and all Taxes due and payable and all assessments, fees
and other governmental charges upon Company and its Subsidiaries and upon their
respective properties, assets, income, businesses and franchises that are due
and payable have been paid when due and payable (taking into account any
extensions). Company knows of no proposed tax assessment against Company or any
of its Subsidiaries that could reasonably be expected to result in a Material
Adverse Effect and is not being actively contested by Company or such Subsidiary
in good faith and by appropriate proceedings; provided that such reserves or
other appropriate provisions, if any, as shall be required in conformity with
GAAP shall have been made or provided therefor.
B.    As of the Effective Date, (i)  Company intends that no Senior Subordinated
Notes will remain outstanding on October 14, 2013, and (ii) based on Company’s
understanding of the facts and circumstances, Company expects with a high degree
of likelihood to be able to issue additional Indebtedness or Equity Interests
and use the proceeds thereof to retire the Senior Subordinated Notes such that
no Senior Subordinated Notes will remain outstanding on October 14, 2013.
5.8
Performance of Agreements.

Neither Company nor any of its Subsidiaries is in default in the performance,
observance or



--------------------------------------------------------------------------------



fulfillment of any of the obligations, covenants or conditions contained in any
of its Contractual Obligations, and no condition exists that, with the giving of
notice or the lapse of time or both, would constitute such a default, except
where the consequences, direct or indirect, of such default or defaults, if any,
could not reasonably be expected to result in a Material Adverse Effect.
5.9
Governmental Regulation.

Neither Company nor any of its Subsidiaries is subject to regulation under the
Federal Power Act, the Interstate Commerce Act or the Investment Company Act of
1940 or under any other federal or state statute or regulation which may limit
its ability to incur Indebtedness or which may otherwise render all or any
portion of the Obligations unenforceable.
5.10
Securities Activities.

A.    Neither Company nor any of its Subsidiaries is engaged principally, or as
one of its important activities, in the business of extending credit for the
purpose of purchasing or carrying any Margin Stock.
B.    Following application of the proceeds of each Loan, not more than 25% of
the value of the assets (either of Company only or of Company and its
Subsidiaries on a consolidated basis) subject to the provisions of subsection
7.2 or 7.7 or subject to any restriction contained in any agreement or
instrument, between Company and any Lender or any Affiliate of any Lender,
relating to Indebtedness and within the scope of subsection 8.2, will be Margin
Stock.
5.11
Employee Benefit Plans.

A.    Company and each of its Subsidiaries are in compliance in all material
respects with all applicable provisions and requirements of ERISA and the
regulations thereunder with respect to each Employee Benefit Plan (other than a
Multiemployer Plan), and have performed all their obligations in all material
respects under each Employee Benefit Plan. Each Employee Benefit Plan (other
than a Multiemployer Plan) that is intended to qualify under Section 401(a) of
the Internal Revenue Code is so qualified.
B.    No ERISA Event has occurred or is reasonably expected to occur.
C.    Except to the extent required under Section 4980B of the Internal Revenue
Code or other applicable Law, or except as set forth in Schedule 5.11 annexed
hereto, no Employee Benefit Plan provides health or welfare benefits (through
the purchase of insurance or otherwise) for any retired or former employee of
Company or any of its Subsidiaries.
D.    As of the date of the most recent actuarial valuation for any Pension
Plan, the amount equal to the accrued liability, less the actuarial value of
assets, of such Pension Plan (in each case, as determined under such actuarial
valuation for funding purposes), individually or in the aggregate for all
Pension Plans (excluding for purposes of such computation any Pension Plans with
respect to which the actuarial value of assets exceeds the accrued liability, as
so determined), does not exceed $12,500,000.
E.    As of the date of the most recent actuarial valuation for each
Multiemployer Plan for which the actuarial report is available, the potential
withdrawal liability of Company, its Subsidiaries and their respective ERISA
Affiliates for a complete withdrawal from such Multiemployer Plan (within the
meaning



--------------------------------------------------------------------------------



of Section 4203 of ERISA), when aggregated with such potential withdrawal
liability for a complete withdrawal from all Multiemployer Plans, based on
information available pursuant to Section 4221(e) of ERISA, does not exceed
$12,500,000.
5.12
Certain Fees.

Except for fees referred to in subsection 2.3B, amounts owed to Lead Arrangers
in connection with the Existing Credit Agreement and amounts owed to Amendment
Arrangers in connection with the Amendment and Restatement Agreement and this
Agreement, no broker’s or finder’s fee or commission will be payable with
respect to this Agreement or any of the transactions contemplated hereby, and
Company hereby indemnifies Lenders against, and agrees that it will hold Lenders
harmless from, any claim, demand or liability for any such broker’s or finder’s
fees alleged to have been incurred in connection herewith or therewith and any
expenses (including reasonable fees, expenses and disbursements of counsel)
arising in connection with any such claim, demand or liability.
5.13
Environmental Protection.

Except as set forth in Schedule 5.13 annexed hereto:
(i)    neither Company nor any of its Subsidiaries nor any of their respective
Facilities or operations are subject to any Environmental Claim that could
reasonably be expected to result in a Material Adverse Effect;
(ii)    there are and, to Company’s knowledge, have been no conditions,
occurrences, or Hazardous Materials Activities that could reasonably be expected
to form the basis of an Environmental Claim against Company or any of its
Subsidiaries that could reasonably be expected to result in a Material Adverse
Effect;
(iii)    neither Company nor any of its Subsidiaries nor, to Company’s
knowledge, any predecessor of Company or any of its Subsidiaries has filed any
notice under any Environmental Law indicating past or present treatment,
disposal or Release of Hazardous Materials at any Facility, and none of
Company’s or any of its Subsidiaries’ operations involves the generation,
transportation, treatment, storage or disposal of Hazardous Materials except in
the ordinary course of business and in compliance with applicable law;
(iv)    compliance with all current or reasonably foreseeable future
requirements pursuant to or under Environmental Laws would not, individually or
in the aggregate, be reasonably expected to result in a Material Adverse Effect.
5.14
Employee Matters.

There is no strike or work stoppage in existence or threatened involving Company
or any of its Subsidiaries that could reasonably be expected to result in a
Material Adverse Effect.
5.15
Solvency.

Each Loan Party is and, upon the incurrence of any Obligations by such Loan
Party on any date on which this representation is made, will be, Solvent.



--------------------------------------------------------------------------------



5.16
Matters Relating to Collateral.

A.    Creation, Perfection and Priority of Liens. The execution and delivery of
the Collateral Documents by Loan Parties, together with (i) the actions taken to
date pursuant to the Existing Credit Agreement and subsections 4.1I, 6.8 and 6.9
hereof and (ii) the delivery to Collateral Agent of any Pledged Collateral not
delivered to Collateral Agent at the time of execution and delivery of the
applicable Collateral Document (all of which Pledged Collateral has been so
delivered) are effective to create or to continue in favor of Collateral Agent
for the benefit of Beneficiaries, as security for the respective Secured
Obligations, a valid First Priority Lien on all of the Collateral (except as
indicated in the applicable Collateral Document), and all filings and other
actions necessary or desirable to perfect and maintain the perfection and First
Priority status of such Liens have been duly made or taken and remain in full
force and effect, other than the filing of any UCC financing statements and PTO
filings delivered to Collateral Agent on the Effective Date for filing (but not
yet filed), the periodic filing of UCC continuation statements in respect of UCC
financing statements filed by or on behalf of Collateral Agent and the
amendments or modifications to the Mortgages described in subsection 6.9(D) or
permitted alternatives thereto.
B.    Governmental Authorizations. No authorization, approval or other action
by, and no notice to or filing with, any Government Authority is required for
either (i) the pledge or grant by any Loan Party of the Liens purported to be
created in favor of Collateral Agent pursuant to any of the Collateral Documents
or (ii) the exercise by Administrative Agent or Collateral Agent of any rights
or remedies in respect of any Collateral (whether specifically granted or
created pursuant to any of the Collateral Documents or created or provided for
by applicable law), except for filings or recordings contemplated by the
Collateral Documents and except as may be required, in connection with the
disposition of any Pledged Collateral, by laws generally affecting the offering
and sale of securities.
C.    Absence of Third-Party Filings. Except such as may have been filed in
favor of Collateral Agent as contemplated by the Collateral Documents and to
evidence permitted lease obligations and other Liens permitted pursuant to
subsection 7.2, (i) no effective UCC financing statement, fixture filing or
other instrument similar in effect covering all or any part of the Collateral is
on file in any filing or recording office and (ii) no effective filing covering
all or any part of the IP Collateral is on file in any IP Filing Office.
D.    Margin Regulations. The pledge of the Pledged Collateral pursuant to the
Collateral Documents does not violate Regulation T, U or X of the Board of
Governors of the Federal Reserve System.
E.    Information Regarding Collateral. All information supplied to
Administrative Agent or Collateral Agent by or on behalf of any Loan Party with
respect to any of the Collateral (in each case taken as a whole with respect to
any particular Collateral) is accurate and complete in all material respects.
F.    Accounts. The Accounts of Company and its Subsidiaries represent sales
actually made in the ordinary course of business, and are, in all material
respects, current and fully collectible net of reserves shown on the financial
statements delivered to Administrative Agent pursuant to subsection 4.1D (which
reserves are adequate and were calculated on a basis consistent with GAAP and
past practices). The Accounts have, in all material respects, been appropriately
adjusted to reflect current reimbursement policies of Government Reimbursement
Programs and Nongovernmental Payors. The Accounts, adjusted as set forth above,
relating to third party payors, do not exceed in any material respects amounts
Company reasonably believes it or a Subsidiary is entitled to receive, under any
capitalization arrangement, fee schedule, discount formula, cost based
reimbursement or other adjustment or limitation to the usual charges of Company
and its Subsidiaries.



--------------------------------------------------------------------------------



5.17
Disclosure.

No representation or warranty of Company or any of its Subsidiaries contained in
the Confidential Information Memorandum, in any Loan Document or in any other
document, certificate or written statement furnished to Lenders by or on behalf
of Company or any of its Subsidiaries for use in connection with the
transactions contemplated by this Agreement contains any untrue statement of a
material fact or omits to state a material fact (known to Company, in the case
of any document or information not furnished by it) necessary in order to make
the statements contained herein or therein not materially misleading in light of
the circumstances in which the same were made. Any projections and pro forma
financial information contained in such materials are based upon good faith
estimates and assumptions believed by Company to be reasonable at the time made,
it being recognized by Lenders that such projections as to future events are not
to be viewed as facts and that actual results during the period or periods
covered by any such projections may differ from the projected results.
5.18
Subordinated Indebtedness.

The Obligations constitute senior indebtedness that is entitled to the benefits
of the subordination provisions, if any, of all Subordinated Indebtedness.
5.19
Reporting to IRS.

Company does not intend to treat the Loans and related transactions as being a
“reportable transaction” (within the meaning of Treasury Regulation Section
1.6011-4). In the event Company determines to take any action inconsistent with
such intention, it will promptly notify Administrative Agent thereof.
Company acknowledges that one or more Lenders may treat their Loans as part of a
transaction that is subject to Treasury Regulation Section 1.6011-4 or Section
301.6112-1, and Administrative Agent and such Lender or Lenders, as applicable,
may file such IRS forms or maintain such lists and other records as they may
determine is required by such Treasury Regulations.
5.20
Healthcare Matters.

Company and each of its Subsidiaries has developed and implemented a Compliance
Program. Neither Company nor any of its Subsidiaries (i) is a party to a
corporate integrity agreement, (ii) has reporting obligations pursuant to a
settlement agreement entered into with a Governmental Authority, (iii) to
Company’s best knowledge, has been the subject of any investigation conducted by
any federal or state enforcement agency, (iv) to Company’s best knowledge, has
been a defendant in any qui tam/false claims act litigation and (v) has been
served with or received any written search warrant, subpoena, civil
investigative demand or contact letter from any federal or state enforcement
agency, except in each case where such event or circumstance could not
reasonably be expected to have Material Adverse Effect.
5.21
Reimbursement; Nongovernmental Payors.

A.    The healthcare Facilities operated by Company and its Subsidiaries and the
services provided at such Facilities are qualified for participation in the
Government Reimbursement Programs, and Company and its Subsidiaries are entitled
to reimbursement under the Government Reimbursement Programs for services
rendered to qualified beneficiaries, and Company and its Subsidiaries and the
healthcare Facilities operated by Company and its Subsidiaries comply in all
material respects with the conditions of participation



--------------------------------------------------------------------------------



in all Government Reimbursement Programs and related contracts. Company and its
Subsidiaries are in compliance in all material respects with contracts with
Nongovernmental Payors and are entitled to reimbursement under such contracts.
B.    With respect to Government Reimbursement Programs and contracts with
Nongovernmental Payors, (i) no notice of any offsets against future
reimbursement has been received by Company or any of its Subsidiaries, nor to
the knowledge of Company, is there any reasonable basis therefor, except with
respect to offsets in the ordinary course of business that could not,
individually or in the aggregate, reasonably be expected to result in a Material
Adverse Effect, (ii) there are no pending appeals, adjustments, challenges,
audits, litigation, notices of intent to reopen or open completed payments
and/or cost reports, except such adjustments made in the ordinary course of
business that could not, individually or in the aggregate, reasonably be
expected to result in a Material Adverse Effect, and (iii) neither Company nor
any of its Subsidiaries has received notice of pending, threatened or possible
suspension, exclusion, decertification or other loss of participation which
could, individually or in the aggregate, reasonably be expected to result in a
Material Adverse Effect.
5.22
Foreign Assets Control Regulations, etc.

Neither the making of the Loans to, or issuance of a Letter of Credit on behalf
of, Company nor its use of the proceeds thereof will violate in any material
respect the Trading with the Enemy Act, as amended, or any of the foreign assets
control regulations of the United States Treasury Department (31 CFR, Subtitle
B, Chapter V, as amended) or any enabling legislation or executive order
relating thereto. Without limiting the foregoing, neither Company nor any of its
Subsidiaries or Affiliates (a) is or will become a Person whose property or
interests in property are blocked pursuant to Section 1 of Executive Order 13224
of September 23, 2001 Blocking Property and Prohibiting Transactions With
Persons Who Commit, Threaten to Commit, or Support Terrorism (66 Fed. Reg. 49079
(2001)) or (b) to its knowledge engages or will engage in any dealings or
transactions, or be otherwise associated, with any such Person. Company and its
Subsidiaries and Affiliates are in compliance, in all material respects, with
the Uniting And Strengthening America By Providing Appropriate Tools Required To
Intercept And Obstruct Terrorism (USA Patriot Act of 2001).
Section 6.    COMPANY’S AFFIRMATIVE COVENANTS
Company covenants and agrees that, so long as any of the Commitments hereunder
shall remain in effect and until payment in full of all of the Loans and other
Obligations (other than Unasserted Obligations) and the cancellation or
expiration of all Letters of Credit, unless Requisite Lenders shall otherwise
give prior written consent, Company shall perform, and shall cause each of its
Subsidiaries to perform, all covenants in this Section 6.
6.1
Financial Statements and Other Reports.

Company will maintain, and cause each of its Subsidiaries to maintain, a system
of accounting established and administered in accordance with sound business
practices to permit preparation of financial statements in conformity with GAAP.
Company will deliver to Administrative Agent for distribution to Lenders:
(i)    Events of Default, etc.: promptly upon any officer of Company obtaining
knowledge (a) of any condition or event that constitutes an Event of Default or
Potential Event of Default, (b) that



--------------------------------------------------------------------------------



any Person has given any notice to Company or any of its Subsidiaries or taken
any other action with respect to a claimed default or event or condition of the
type referred to in subsection 8.2, or (c) of the occurrence of any event or
change that has caused or evidences, either in any case or in the aggregate, a
Material Adverse Effect, an Officer’s Certificate specifying the nature and
period of existence of such condition, event or change, or specifying the notice
given or action taken by any such Person and the nature of such claimed Event of
Default, Potential Event of Default, default, event or condition, and what
action Company has taken, is taking and proposes to take with respect thereto;
(ii)    Quarterly Financials: on or before the date on which such financial
statements are required or permitted to be filed with the Securities and
Exchange Commission with respect to each of the first three Fiscal Quarters of
each Fiscal Year of Company (or, if such financial statements are not required
to be filed with the Securities and Exchange Commission, on or before the date
that is 45 days after the end of each such Fiscal Quarter), (a) the consolidated
balance sheet of Company and its Subsidiaries as at the end of such Fiscal
Quarter and the related consolidated statements of income and cash flows of
Company and its Subsidiaries for such Fiscal Quarter and for the period from the
beginning of the then current Fiscal Year to the end of such Fiscal Quarter,
setting forth in each case in comparative form the corresponding figures for the
corresponding periods of the previous Fiscal Year and the corresponding figures
from the Financial Plan for the current Fiscal Year, to the extent prepared for
such Fiscal Quarter, all in reasonable detail and certified by the chief
financial officer, controller or treasurer of Company that they fairly present,
in all material respects, the financial condition of Company and its
Subsidiaries as at the dates indicated and the results of their operations and
their cash flows for the periods indicated, subject to changes resulting from
audit and normal year-end adjustments, (b) a narrative report describing the
operations of Company and its Subsidiaries in the form prepared for presentation
to senior management for such Fiscal Quarter and for the period from the
beginning of the then current Fiscal Year to the end of such Fiscal Quarter and
(c) consolidating information that explains in reasonable detail the differences
between the foregoing information relating to Company and its Subsidiaries, on
the one hand, and such information relating to HUD Subsidiaries, if any, on a
stand-alone basis, on the other hand; provided, however, that so long as Company
is required to file reports under Section 13 of the Exchange Act, the
requirements of clauses (a) and (b) of this paragraph shall be deemed satisfied
by the delivery of the quarterly financial statements of Company on Form 10-Q
for the relevant Fiscal Quarter, signed by the duly authorized Officer or
Officers of Company;
(iii)    Year-End Financials: on or before the date on which such financial
statements are required or permitted to be filed with the Securities and
Exchange Commission (or, if such financial statements are not required to be so
filed, on or before the date that is 90 days after the end of each such Fiscal
Year of Company), (a) the consolidated balance sheet of Company and its
Subsidiaries as at the end of such Fiscal Year and the related consolidated
statements of income, stockholders’ equity and cash flows of Company and its
Subsidiaries for such Fiscal Year, setting forth in each case in comparative
form the corresponding figures for the previous Fiscal Year and the
corresponding figures from the Financial Plan for the Fiscal Year covered by
such financial statements, all in reasonable detail and certified by the chief
financial officer, controller or treasurer of Company that they fairly present,
in all material respects, the financial condition of Company and its
Subsidiaries as at the dates indicated and the results of their operations and
their cash flows for the periods indicated, (b) a narrative report describing
the operations of Company and its Subsidiaries in the form prepared for
presentation to senior management for such Fiscal Year, (c) consolidating
information that explains in reasonable detail the differences between the
foregoing information relating to Company and its Subsidiaries, on the one hand,
and such information relating to HUD Subsidiaries, if any, on a stand-



--------------------------------------------------------------------------------



alone basis, on the other hand and (d) in the case of such consolidated
financial statements, a report thereon of Ernst & Young LLP or other independent
certified public accountants of recognized national standing selected by Company
and reasonably satisfactory to Administrative Agent, which report shall be
unqualified as to scope and, shall express no doubts, assumptions or
qualifications concerning the ability of Company and its Subsidiaries to
continue as a going concern, and shall state that such consolidated financial
statements fairly present, in all material respects, the consolidated financial
position of Company and its Subsidiaries as at the dates indicated and the
results of their operations and their cash flows for the periods indicated in
conformity with GAAP applied on a basis consistent with prior years (except as
otherwise disclosed in such financial statements) and that the examination by
such accountants in connection with such consolidated financial statements has
been made in accordance with generally accepted auditing standards; provided,
however, that so long as Company is required to file reports under Section 13 of
the Exchange Act, the requirements of clauses (a), (b) and (d) of this paragraph
shall be deemed satisfied by the delivery of the annual financial statements of
Company on Form 10-K for the relevant Fiscal Year, signed by the duly authorized
Officer or Officers of Company;
(iv)    Pricing and Compliance Certificates: together with each delivery of
financial statements pursuant to subdivisions (ii) and (iii) above, (a) an
Officer’s Certificate of Company stating that the signers have reviewed the
terms of this Agreement and have made, or caused to be made under their
supervision, a review in reasonable detail of the transactions and condition of
Company and its Subsidiaries during the accounting period covered by such
financial statements and that such review has not disclosed the existence during
or at the end of such accounting period, and that the signers do not have
knowledge of the existence as at the date of such Officer’s Certificate, of any
condition or event that constitutes an Event of Default or Potential Event of
Default, or, if any such condition or event existed or exists, specifying the
nature and period of existence thereof and what action Company has taken, is
taking and proposes to take with respect thereto; (b) a Compliance Certificate
demonstrating in reasonable detail compliance during and at the end of the
applicable accounting periods with the restrictions contained in Section 7, in
each case to the extent compliance with such restrictions is required to be
tested at the end of the applicable accounting period; and (c) a Pricing
Certificate demonstrating in reasonable detail the calculation of the
Consolidated Leverage Ratio as of the end of the four Fiscal Quarter period then
ended;
(v)    Reconciliation Statements: if, as a result of any change in accounting
principles and policies from those used in the preparation of the audited
financial statements referred to in subsection 5.3, the consolidated financial
statements of Company and its Subsidiaries delivered pursuant to subdivisions
(ii), (iii) or (xi) of this subsection 6.1 will differ in any material respect
from the consolidated financial statements that would have been delivered
pursuant to such subdivisions had no such change in accounting principles and
policies been made, then, if requested by Administrative Agent (a) together with
the first delivery of financial statements pursuant to subdivision (ii), (iii)
or (xi) of this subsection 6.1 following such change, consolidated financial
statements of Company and its Subsidiaries for (y) the current Fiscal Year to
the effective date of such change and (z) the Fiscal Year immediately preceding
the Fiscal Year in which such change is made, in each case prepared on a pro
forma basis as if such change had been in effect during such periods, and
(b) together with each delivery of financial statements pursuant to subdivision
(ii), (iii) or (xi) of this subsection 6.1 following such change, if required
pursuant to subsection 1.2, a written statement of the chief accounting officer,
chief financial officer, controller or treasurer of Company setting forth the
differences (including any differences that would affect any calculations
relating to the financial covenants set forth in subsection 7.6) which would
have resulted if such financial statements had been prepared without giving
effect to such change;



--------------------------------------------------------------------------------



(vi)    Accountants’ Certification: together with each delivery of consolidated
financial statements pursuant to subdivision (iii) above, a written statement by
the independent certified public accountants giving the report thereon (a)
stating whether, in connection with their audit examination, any condition or
event that constitutes an Event of Default or Potential Event of Default has
come to their attention and, if such a condition or event has come to their
attention, specifying the nature and period of existence thereof; provided that
such accountants shall not be liable by reason of any failure to obtain
knowledge of any such Event of Default or Potential Event of Default that would
not be disclosed in the course of their audit examination, and (b) stating that
based on their audit examination nothing has come to their attention that causes
them to believe either or both that the information contained in the
certificates delivered therewith pursuant to subdivision (iv) above is not
correct or that the matters set forth in the Compliance Certificates delivered
therewith pursuant to clause (b) of subdivision (v) above for the applicable
Fiscal Year are not stated in accordance with the terms of this Agreement;
(vii)    Accountants’ Reports: promptly upon receipt thereof (unless restricted
by applicable professional standards), copies of all reports submitted to
Company by independent certified public accountants in connection with each
annual, interim or special audit of the financial statements of Company and its
Subsidiaries made by such accountants, including any comment letter submitted by
such accountants to management in connection with their annual audit;
(viii)    Litigation or Other Proceedings: promptly upon any Officer of Company
obtaining knowledge of (a) the institution of, or non-frivolous threat of, any
Proceeding against or affecting Company or any of its Subsidiaries or any
property of Company or any of its Subsidiaries not previously disclosed in
writing by Company to Lenders, or (b) any development in any Proceeding that:
(1)    with respect to (A) Company’s or any of its Subsidiaries’ qualification
or right to participate in any Government Reimbursement Program, (B) the
compliance or non-compliance by Company or any of its Subsidiaries with the
terms or provisions of any Government Reimbursement Program or any contract with
a Nongovernmental Payor or (C) the right of Company or any of its Subsidiaries
to receive or retain amounts received or due or to become due from any
Government Reimbursement Programs or any Nongovernmental Payor, together with
all other such Proceedings, has a reasonable possibility of giving rise to a
Material Adverse Effect; or
(2)    with respect to any other matter which has a reasonable possibility after
giving effect to the coverage and policy limits of insurance policies issued to
Company and its Subsidiaries of giving rise to a Material Adverse Effect; or
(3)    seeks to enjoin or otherwise prevent the consummation of, or to recover
any damages or obtain relief as a result of, the transactions contemplated
hereby;
written notice thereof together with such other information as may be reasonably
available to Company to enable Lenders and their counsel to evaluate such
matters;
(ix)    ERISA Events: promptly upon becoming aware of the occurrence of or
forthcoming occurrence of any ERISA Event, a written notice specifying the
nature thereof, what action Company, any of its Subsidiaries or any of their
respective ERISA Affiliates has taken, is taking or proposes to



--------------------------------------------------------------------------------



take with respect thereto and, when known, any action taken or threatened by the
Internal Revenue Service, the Department of Labor or the PBGC with respect
thereto;
(x)    ERISA Notices: with reasonable promptness, copies of (a) all notices
received by Company, any of its Subsidiaries or any of their respective ERISA
Affiliates from a Multiemployer Plan sponsor concerning an ERISA Event; and (b)
copies of such other documents or governmental reports or filings relating to
any Employee Benefit Plan as Administrative Agent shall reasonably request;
(xi)    Financial Plans: as soon as practicable and in any event no later than
90 days after the beginning of each Fiscal Year, a consolidated plan and
financial forecast for such Fiscal Year (the “Financial Plan” for such Fiscal
Year), including (a) a forecasted consolidated balance sheet and forecasted
consolidated statements of income and cash flows of Company and its Subsidiaries
for each such Fiscal Year, together with a pro forma Compliance Certificate for
each such Fiscal Year and an explanation of the assumptions on which such
forecasts are based, (b) forecasted consolidated statements of income and cash
flows of Company and its Subsidiaries for each month of each such Fiscal Year,
together with an explanation of the assumptions on which such forecasts are
based, and (c) such other information and projections as Administrative Agent
may reasonably request;
(xii)    Insurance: as soon as practicable after any material change in
insurance coverage maintained by Company and its Subsidiaries notice thereof to
Administrative Agent specifying the changes and reasons therefor;
(xiii)    New Subsidiaries: promptly upon any Person becoming a Subsidiary of
Company, a written notice setting forth with respect to such Person (a) the date
on which such Person became a Subsidiary of Company and (b) all of the data
required to be set forth in Schedule 5.1 annexed hereto with respect to all
Subsidiaries of Company (it being understood that such written notice shall be
deemed to supplement Schedule 5.1 annexed hereto for all purposes of this
Agreement);
(xiv)    Healthcare Compliance: Promptly upon any Officer of Company obtaining
knowledge of (a) any material claim, audit or complaint received by Company or
any of its Subsidiaries (excluding malpractice claims, routine or random audits
and routine license and certification surveys, unless such surveys include a
recommendation that the Government Reimbursement Program certification or
license of a Facility should be terminated, revoked or suspended) by or on
behalf of a Government Reimbursement Program, other Government Authority or a
Nongovernmental Payor relating to the delivery of medical services and payment
therefor or billing procedures, or (b) the suspension, termination, revocation,
decertification or restriction or proposed suspension, termination, revocation,
decertification or restriction of any Healthcare Authorization by any Government
Authority which could reasonably be expected to result in a Material Adverse
Effect, written notice thereof together with such other information as may be
reasonably available to Company to enable Lenders and their counsel to evaluate
such matters;
(xv)    Patriot Act, etc.: with reasonable promptness, information to confirm
compliance with the representations contained in subsection 5.22 reasonably
requested by any Lender through Administrative Agent; and
(xvi)    Other Information: with reasonable promptness, such other information
and data with respect to Company or any of its Subsidiaries as from time to time
may be reasonably requested by



--------------------------------------------------------------------------------



any Lender.
Information required to be delivered pursuant to subdivisions (ii)(a), (iii)(a)
and (iii)(c) of this subsection 6.1 shall be deemed to have been delivered on
the date on which Company provides notice to Lenders that such information has
been posted on Company’s Internet website at the website address listed on the
signature page hereof or at another website identified in such notice and
accessible to Lenders without charge; provided that Company shall deliver paper
copies of such information to any Lender that requests such delivery.
6.2
Existence, Healthcare Authorizations, etc.

Except as permitted under subsection 7.7, Company will, and will cause each of
its Subsidiaries to, at all times (i) preserve and keep in full force and effect
its existence in the jurisdiction of organization specified on Schedule 5.1 and
all rights and franchises material to its business and (ii) maintain and keep in
full force and effect its Healthcare Authorizations material to its business;
provided, however that neither Company nor any of its Subsidiaries shall be
required to preserve or maintain any such right, franchise or Healthcare
Authorization if the Governing Body of Company or such Subsidiary shall
determine that the preservation or maintenance thereof is no longer desirable in
the conduct of the business of Company or such Subsidiary, as the case may be,
and that the loss thereof is not disadvantageous in any material respect to
Company, such Subsidiary or Lenders.
6.3
Payment of Taxes and Claims; Tax.

Company will, and will cause each of its Subsidiaries to, pay all material
Taxes, assessments and other governmental charges imposed upon it or any of its
properties or assets or in respect of any of its income, businesses or
franchises before any penalty accrues thereon, and all material claims
(including material claims for labor, services, materials and supplies) for sums
that have become due and payable and that by law have or may become a Lien upon
any of its properties or assets, prior to the time when any penalty or fine
shall be incurred with respect thereto; provided that no such Tax, assessment,
charge or claim need be paid if it is being contested in good faith by
appropriate proceedings promptly instituted and diligently conducted, so long as
(i) such reserve or other appropriate provision, if any, as shall be required in
conformity with GAAP shall have been made therefor and (ii) in the case of a
Tax, assessment, charge or claim which has or may become a Lien against any of
the Collateral, such proceedings conclusively operate to stay the sale of any
portion of the Collateral to satisfy such charge or claim.
6.4
Maintenance of Properties; Insurance; Application of Net Insurance/ Condemnation
Proceeds.

A.    Maintenance of Properties. Company will, and will cause each of its
Subsidiaries to, maintain or cause to be maintained in good repair, working
order and condition, ordinary wear and tear excepted, all material properties
used or useful in the business of Company and its Subsidiaries (including all
Intellectual Property) and from time to time will make or cause to be made all
appropriate repairs, renewals and replacements thereof.
B.    Insurance. Company will maintain or cause to be maintained, with
financially sound and reputable insurers, such public liability insurance, third
party property damage insurance, business interruption insurance and casualty
insurance with respect to liabilities, losses or damage in respect of the
assets, properties and businesses of Company and its Subsidiaries as may
customarily be carried or maintained under similar circumstances by corporations
of established reputation engaged in similar businesses, in each



--------------------------------------------------------------------------------



case in such amounts (giving effect to self-insurance), with such deductibles,
covering such risks and otherwise on such terms and conditions as shall be
customary for business entities similarly situated in the industry. Without
limiting the generality of the foregoing, Company will maintain or cause to be
maintained (i) flood insurance with respect to each Flood Hazard Property that
is located in a community that participates in the National Flood Insurance
Program, in each case in compliance with any applicable regulations of the Board
of Governors of the Federal Reserve System, and (ii) replacement value casualty
insurance on the Collateral under such policies of insurance, with such
insurance companies, in such amounts, with such deductibles, and covering such
risks as are at all times satisfactory to Administrative Agent in its
commercially reasonable judgment. Each such policy of insurance shall (a) name
Collateral Agent for the benefit of Beneficiaries as an additional insured
thereunder as its interests may appear and (b) in the case of each business
interruption and casualty insurance policy, contain a loss payable clause or
endorsement, reasonably satisfactory in form and substance to Administrative
Agent, that names Collateral Agent for the benefit of Beneficiaries as the loss
payee thereunder for any covered loss in excess of $1,000,000 and (c) provide
for at least 30 days prior written notice to Administrative Agent of any
modification or cancellation of such policy.
C.    Application of Net Insurance/Condemnation Proceeds.
(i)    Business Interruption Insurance. Upon receipt by Company or any of its
Subsidiaries of any business interruption insurance proceeds, Company or such
Subsidiary may retain and apply such business interruption proceeds for general
corporate purposes. Upon receipt by Administrative Agent of any business
interruption insurance proceeds, so long as no Event of Default or Potential
Event of Default shall have occurred and be continuing, Administrative Agent
shall turn over such proceeds to Company to use for general corporate purposes.
(ii)    Other Net Insurance/Condemnation Proceeds. Upon receipt by Company or
any of its Subsidiaries or by Administrative Agent as loss payee of any Net
Insurance/Condemnation Proceeds other than from business interruption insurance:
(a)    so long as no Event of Default or Potential Event of Default shall have
occurred and be continuing, Administrative Agent, if it received such Net
Insurance/Condemnation Proceeds, shall deliver them to Company, and Company
shall, or shall cause one or more of its Subsidiaries to, promptly and
diligently apply any such Net Insurance/Condemnation Proceeds to pay or
reimburse the costs of repairing, restoring or replacing (including replacing
such assets by investing in a different geographical area) the assets in respect
of which such Net Insurance/Condemnation Proceeds were received or, to the
extent not so applied, to prepay the Loans as provided in subsection 2.4B; and
(b)    if at any time (1) an Event of Default or Potential Event of Default
shall have occurred and be continuing or (2) Administrative Agent reasonably
determines (A) that Company or such Subsidiary is not proceeding diligently with
such repair, restoration or replacement, (B) that such repair, restoration or
replacement cannot be completed with the Net Insurance/Condemnation Proceeds,
together with funds otherwise available to Company for such purpose, or (C) that
such repair, restoration or replacement cannot be completed within 270 days
after the receipt by Company and/or Administrative Agent of such Net
Insurance/Condemnation Proceeds, Administrative Agent, if it holds such Net
Insurance/Condemnation Proceeds, is hereby authorized by Company to, and
Company, if it or one of its Subsidiaries holds such Net Insurance/Condemnation
Proceeds, shall, apply such Net



--------------------------------------------------------------------------------



Insurance/Condemnation Proceeds to prepay the Loans as provided in subsection
2.4B and subsection 2.4D.
6.5
Inspection Rights; Lender Meeting.

A.    Inspection Rights. Company shall, and shall cause each of its Subsidiaries
to, permit any authorized representatives designated by any Lender, at the
expense of such Lender, to visit and inspect any of the properties of Company or
of any of its Subsidiaries, to inspect, copy and take extracts from its and
their financial and accounting records, and to discuss its and their affairs,
finances and accounts with its and their officers and independent public
accountants (provided that Company may, if it so chooses, be present at or
participate in any such discussion), all upon reasonable notice and at such
reasonable times during normal business hours and as often as may reasonably be
requested or at any time or from time to time following the occurrence and
during the continuation of an Event of Default.
B.    Lender Meeting. Company will, upon the request of Administrative Agent or
Requisite Lenders, participate in a meeting of Administrative Agent and Lenders
once during each Fiscal Year to be held at Company’s principal offices (or at
such other location as may be agreed to by Company and Administrative Agent) at
such time as may be agreed to by Company and Administrative Agent.
6.6
Compliance with Laws, etc.

Company shall comply, and shall cause each of its Subsidiaries and all other
Persons on or occupying any Facilities to comply, with the requirements of all
applicable Laws (including all Environmental Laws and Healthcare Regulations),
noncompliance with which could reasonably be expected to result in, individually
or in the aggregate, a Material Adverse Effect.
6.7
Environmental Matters.

A.    Environmental Disclosure. Company will deliver to Administrative Agent:
(i)    Environmental Audits and Reports. As soon as practicable following
receipt thereof by Company or any of its Subsidiaries, copies of all
environmental audits, investigations, analyses and reports, whether prepared by
personnel of Company or any of its Subsidiaries or by independent consultants,
Governmental Authorities or any other Persons, with respect to environmental
matters at or involving any Facility that, individually or in the aggregate,
could reasonably be expected to result in a Material Adverse Effect or with
respect to any Environmental Claims that, individually or in the aggregate,
could reasonably be expected to result in a Material Adverse Effect.
(ii)    Notice of Certain Releases, Remedial Actions, Etc. Promptly upon the
occurrence thereof, written notice describing in reasonable detail (a) any
Release required to be reported to any federal, state or local governmental or
regulatory agency under any applicable Environmental Laws and (b) any remedial
action taken by Company or any other Person in response to (1) any Hazardous
Materials Activities the existence of which could reasonably be expected to
result in one or more Environmental Claims having, individually or in the
aggregate, a Material Adverse Effect, or (2) any Environmental Claims that,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Effect.
(iii)    Written Communications Regarding Environmental Claims, Releases, Etc.
As soon



--------------------------------------------------------------------------------



as practicable following the sending or receipt thereof by Company or any of its
Subsidiaries, a copy of any and all written communications with respect to (a)
any Environmental Claims that, individually or in the aggregate, could
reasonably be expected to result in a Material Adverse Effect, (b) any Release
required to be reported to any Governmental Authority and (c) any request for
information from any Governmental Authority concerning any investigation as to
whether Company or any of its Subsidiaries may be responsible for any Hazardous
Materials Activity.
(iv)    Notice of Certain Proposed Actions Having Environmental Impact. Prompt
written notice describing in reasonable detail (a) any proposed acquisition of
stock, assets, or property by Company or any of its Subsidiaries that could
reasonably be expected to (1) expose Company or any of its Subsidiaries to, or
result in, Environmental Claims that could reasonably be expected to result in,
individually or in the aggregate, a Material Adverse Effect or (2) affect the
ability of Company or any of its Subsidiaries to maintain in full force and
effect all material Governmental Authorizations required under any Environmental
Laws for their respective operations and (b) any proposed action to be taken by
Company or any of its Subsidiaries to modify current operations in a manner that
could reasonably be expected to subject Company or any of its Subsidiaries to
any additional obligations or requirements under any Environmental Laws that
could reasonably be expected to result in, individually or in the aggregate, a
Material Adverse Effect.
B.    Company’s Actions Regarding Hazardous Materials Activities, Environmental
Claims and Violations of Environmental Laws.
(i)    Remedial Actions Relating to Hazardous Materials Activities. Company
shall, in compliance with all applicable Environmental Laws, undertake, and
shall cause each of its Subsidiaries promptly to undertake, any and all
investigations, studies, sampling, testing, permitting, abatement, cleanup,
removal, remediation or other response actions necessary to remove, remediate,
clean up or abate any Hazardous Materials Activity on, under or about any
Facility that is in violation of any Environmental Laws or that presents a
material risk of giving rise to an Environmental Claim.
(ii)    Actions with Respect to Environmental Claims and Violations of
Environmental Laws. Company shall promptly take, and shall cause each of its
Subsidiaries promptly to take, any and all actions necessary to (i) cure any
violation of applicable Environmental Laws by Company or its Subsidiaries that
could reasonably be expected to result in, individually or in the aggregate, a
Material Adverse Effect and (ii) make an appropriate response to any
Environmental Claim against Company or any of its Subsidiaries where failure to
do so could reasonably be expected to result in, individually or in the
aggregate, a Material Adverse Effect.
C.    Phase I Environmental Reports on Leasehold Properties. Upon the occurrence
and during the continuation of any Event of Default and upon the request of
Administrative Agent, Company shall promptly deliver to Administrative Agent a
Phase I environmental assessment for any Leasehold Property which is occupied by
Company or any of its Subsidiaries and which is subject to a Mortgage, which
assessment (a) conforms to the ASTM Standard Practice for Environmental Site
Assessments: Phase I Environmental Site Assessment Process, E 1527-05, (b) was
conducted by one or more environmental consulting firms reasonably satisfactory
to Administrative Agent and (c) is accompanied by an estimate of the reasonable
worst-case cost of investigating and remediating any recognized environmental
condition.
6.8
Execution of Subsidiary Guaranty and Personal Property Collateral Documents
After the Effective Date.




--------------------------------------------------------------------------------



A.    Execution of Subsidiary Guaranty and Personal Property Collateral
Documents. In the event that any Person becomes a Domestic Subsidiary after the
Effective Date, Company will promptly notify Administrative Agent and Collateral
Agent of that fact and (except in the case of a Joint Venture permitted pursuant
to subsection 7.3A(xi)) cause such Domestic Subsidiary to execute and deliver to
Administrative Agent a counterpart of the Subsidiary Guaranty and Security
Agreement and to take all such further actions and execute all such further
documents and instruments (including actions, documents and instruments
comparable to those described in subsection 4.1I as well as lien searches, lien
terminations, documents filed with any IP Filing Office, and, if requested by
Administrative Agent, opinions of local counsel with respect to the creation and
perfection of any security interests granted in favor of Collateral Agent and
such other matters governed by the laws of the applicable jurisdiction regarding
such security interests as Administrative Agent or Collateral Agent may
reasonably request, in form and substance reasonably satisfactory to
Administrative Agent and Collateral Agent) as may be necessary or, in the
reasonable opinion of Administrative Agent or Collateral Agent, desirable to
create in favor of Collateral Agent, for the benefit of Beneficiaries, a valid
and perfected First Priority Lien on all of the personal and mixed property
assets of such Domestic Subsidiary described in the applicable forms of
Collateral Documents. In addition, as provided in the Security Agreement,
Company shall, or shall cause the Subsidiary that owns the Equity Interests of
such Person to, execute and deliver to Collateral Agent a supplement to the
Security Agreement and to deliver to Collateral Agent all certificates
representing such Equity Interests of such Person (accompanied by irrevocable
undated stock powers, duly endorsed in blank).
B.    Foreign Subsidiaries. In the event that any Person becomes a Foreign
Subsidiary of Company after the Effective Date, Company will promptly notify
Administrative Agent of that fact and, if such Subsidiary is directly owned by
Company or a Domestic Subsidiary, cause such Subsidiary to execute and deliver
to Administrative Agent such documents and instruments and take such further
actions (including actions, documents and instruments comparable to those
described in subsection 4.1I as well as lien searches, lien terminations, pledge
agreements enforceable under local law, and, if requested by Administrative
Agent, opinions of local counsel with respect to the creation and perfection of
any security interests granted in favor of Collateral Agent and such other
matters governed by the laws of the applicable jurisdiction regarding such
security interests as Administrative Agent or Collateral Agent may reasonably
request, in form and substance reasonably satisfactory to Administrative Agent
and Collateral Agent) as may be necessary, or in the reasonable opinion of
Administrative Agent or Collateral Agent, desirable to create in favor of
Collateral Agent, for the benefit of Beneficiaries, a valid and perfected First
Priority Lien on 65% of the voting Equity Interests of such Foreign Subsidiary.
To the extent no adverse tax consequences to Company would result therefrom,
Company shall comply with subsection 6.8A with respect to any Person which
becomes a Foreign Subsidiary of Company after the Effective Date as if it were a
Domestic Subsidiary.
C.    Subsidiary Organizational Documents, Legal Opinions, Etc. Company shall
deliver to Administrative Agent, together with such Loan Documents,
(i) certified copies of such Subsidiary’s Organizational Documents, together
with, if such Subsidiary is a Domestic Subsidiary, a good standing certificate
from the Secretary of State of the jurisdiction of its organization and each
other state in which such Person is qualified to do business and, to the extent
generally available, a certificate or other evidence of good standing as to
payment of any applicable franchise or similar Taxes from the appropriate taxing
authority of each of such jurisdiction, each to be dated a recent date prior to
their delivery to Administrative Agent, (ii) a certificate executed by the
secretary or similar officer of such Subsidiary as to (a) the fact that the
attached resolutions of the Governing Body of such Subsidiary approving and
authorizing the execution, delivery and performance of such Loan Documents are
in full force and effect and have not been modified or amended and (b) the
incumbency and signatures of the officers of such Subsidiary executing such Loan
Documents, and (iii) to the extent requested by Administrative Agent, a
favorable opinion of counsel to such Subsidiary, in form and substance
reasonably satisfactory to Administrative Agent and Collateral Agent and



--------------------------------------------------------------------------------



their counsel.
D.    Timing. Notwithstanding anything to the contrary in the foregoing, Company
and its Subsidiaries shall be deemed to be in compliance with this subsection
6.8 with respect to any new Subsidiary if they perform the obligations under
this subsection 6.8 on or prior to the next succeeding date on which financial
statements are required to be delivered by Company to Administrative Agent
pursuant to clause (ii) or (iii) of subsection 6.1, so long as the aggregate
value of the assets of all Subsidiaries for which performance under subsection
6.8 has not been made, when added to the aggregate fair market value of all real
property for which performance has not been made under subsection 6.9A, does not
exceed $10,000,000 in the aggregate at any time.
6.9
Matters Relating to Real Property Collateral.

A.    Additional Mortgages, Etc. From and after the Effective Date, in the event
that (i) (x) Company or any Subsidiary Guarantor acquires any fee interest in
real property with a value of more than $1,500,000 or any Material Leasehold
Property or (y) any fee interest in real property or leasehold interest
previously acquired by Company or any Subsidiary Guarantor and not included in
the prior clause (x) has a book value of more than $1,500,000 or becomes a
Material Leasehold Property or (ii) at the time any Person becomes a Subsidiary
Guarantor, such Person owns or holds any fee interest in real property or any
Material Leasehold Property, in the case of clause (ii) above excluding any such
Real Property Asset the encumbrancing of which requires the consent of any
applicable lessor (including any third party master lessor) or then-existing
senior lienholder, where Company and its Subsidiaries have attempted in good
faith, but are unable, to obtain such lessor’s or senior lienholder’s consent
(any such non-excluded Real Property Asset described in the foregoing clause (i)
or (ii) being an “Additional Mortgaged Property”), Company or such Subsidiary
Guarantor shall deliver to Administrative Agent, as soon as practicable after
such Person acquires such Additional Mortgaged Property or becomes a Subsidiary
Guarantor, as the case may be, a fully executed and notarized Mortgage (an
“Additional Mortgage,” and together with all such Mortgages, the “Additional
Mortgages”), in proper form for recording in all appropriate places in all
applicable jurisdictions, encumbering the interest of such Loan Party in such
Additional Mortgaged Property, and such opinions, appraisal, documents, title
insurance, environmental reports that would have been delivered on the Effective
Date or prior thereto under the Existing Credit Agreement if such Additional
Mortgaged Property were an Existing Mortgaged Property or that may be reasonably
required by Administrative Agent or Collateral Agent; provided, however, that
notwithstanding anything to the contrary in the foregoing, Company and its
Subsidiaries shall be deemed to be in compliance with this subsection 6.9A if
they perform the obligations under this subsection 6.9A on or prior to the next
succeeding date on which financial statements are required to be delivered by
Company to Administrative Agent pursuant to clause (ii) or (iii) of subsection
6.1, so long as the fair market value of all real property for which performance
under subsection 6.9A has not been made, when added to the aggregate value of
the assets of all Subsidiaries for which performance under subsection 6.8 has
not been made, does not exceed $10,000,000 in the aggregate at any time.
B.    Real Estate Appraisals. Company shall, and shall cause each of its
Subsidiaries to, permit an independent real estate appraiser reasonably
satisfactory to Administrative Agent, upon reasonable notice, to visit and
inspect any Additional Mortgaged Property for the purpose of preparing an
appraisal of such Additional Mortgaged Property satisfying the requirements of
any applicable laws and regulations (in each case to the extent required under
such laws and regulations as determined by Administrative Agent in its
discretion).
C.    Conforming Leasehold Interests. If Company or any of its Subsidiaries
acquires any



--------------------------------------------------------------------------------



Leasehold Property, Company shall, or shall cause such Subsidiary to, use its
commercially reasonable efforts (without requiring Company or such Subsidiary to
relinquish any material rights or incur any material obligations or to expend
more than a nominal amount of money over and above the reimbursement, if
required, of the landlord’s out-of-pocket costs, including attorneys fees) to
cause such Leasehold Property to be a Conforming Leasehold Interest.
D.    Mortgage Modifications. Within 60 days following the Effective Date, or at
such later date as determined in the sole discretion of Collateral Agent,
Company shall deliver or cause to be delivered the following:
(i)    amendments to or modifications of each of the Existing Mortgages in form
and substance reasonably satisfactory to Collateral Agent;
(ii)    with respect to each amended or modified Mortgage, a date-down and
modification endorsement to the policy or policies of title insurance insuring
the Lien of such Mortgage, issued by a nationally recognized title insurance
company insuring the Lien of each amended or modified Mortgage as a valid Lien
on the Mortgaged Property described therein, free of any Liens other than Liens
permitted pursuant to subsection 7.2, together with such endorsements,
coinsurance and reinsurance as Collateral Agent may reasonably request having
the effect of a valid, issued and binding title insurance policy, provided that
no date-down or modification endorsement shall be required with respect to any
amended or modified Mortgage covering any Mortgaged Property in the State of
Texas or the State of New Mexico; and
(iii)    with respect to each amended or modified Mortgage, a favorable written
opinion (a) rendered by the relevant local counsel listed on Schedule 4.1E, (b)
furnished to Administrative Agent, Collateral Agent and Lenders and (c) in form
and substance reasonably acceptable to Collateral Agent.
Notwithstanding anything herein to the contrary, Collateral Agent may, in its
sole discretion, permit Company at its option to satisfy its obligations
pursuant to this subsection 6.9D as to any Existing Mortgage by delivering or
causing to be delivered to Collateral Agent a new fully executed and notarized
Mortgage, in proper form for recording in all appropriate places in all
applicable jurisdictions and encumbering the Existing Mortgaged Property
previously encumbered by such Existing Mortgage to secure the Obligations with
priority as to any other Lien on such Existing Mortgaged Property equal to or
better than the priority of such Existing Mortgage as to such other Lien,
together with such opinions, documents and title insurance as Collateral Agent
may reasonably request.
6.1
Interest Rate Protection.

No later than the 90th day after the Effective Date, to the extent necessary to
result in at least 40% of the aggregate principal amount of the funded long-term
Indebtedness of Company and its Subsidiaries being effectively subject to a
fixed or a maximum interest rate for a term of at least three years, Company
shall enter into one or more Interest Rate Agreements, each such Interest Rate
Agreement to be in form and substance reasonably satisfactory to Administrative
Agent.
6.2
Deposit Accounts, Securities Accounts and Cash Management Systems; Government
Reimbursement Deposit Accounts.

A.    Deposit Accounts and Cash Management Systems. Company shall, and shall
cause each



--------------------------------------------------------------------------------



of its Domestic Subsidiaries to, use and maintain its Deposit Accounts,
Securities Accounts and cash management systems in a manner reasonably
satisfactory to Administrative Agent. Beginning with the date 60 days after the
Effective Date (or at such later date as determined in the sole discretion of
Collateral Agent), Company shall not permit any of such Deposit Accounts (other
than Government Reimbursement Deposit Accounts) and Securities Accounts at any
time to have a principal balance in excess of $100,000 unless Company or such
Domestic Subsidiary, as the case may be, has (i) executed and delivered to
Administrative Agent a Control Agreement, and (ii) taken all other steps
necessary or, in the reasonable opinion of Administrative Agent or Collateral
Agent, desirable to ensure that Collateral Agent has a perfected security
interest in such Deposit Account; provided that, if Company or such Domestic
Subsidiary is unable to obtain a Control Agreement from the financial
institution at which the Deposit Account or Securities Account is maintained,
Company shall, or shall cause such Domestic Subsidiary to, within 60 days after
receiving a written request by Administrative Agent to do so, transfer all
amounts in the applicable Deposit Account or Securities Account to a Deposit
Account or Securities Account, as applicable, maintained at a financial
institution from which Company or such Domestic Subsidiary has obtained a
Control Agreement. Beginning with the date 60 days after the Effective Date (or
at such later date as determined in the sole discretion of Collateral Agent),
Company shall not permit the aggregate amount on deposit in all Deposit Accounts
of Company and of its Domestic Subsidiaries (other than Deposit Accounts
maintained with Administrative Agent and Deposit Accounts with respect to which
the depository institution has executed a Control Agreement) at any time to
exceed $1,000,000.
B.    Government Reimbursement Deposit Accounts. With respect to each Government
Reimbursement Deposit Account, Company shall, and shall cause each of its
Domestic Subsidiaries to, (i) execute and deliver to Administrative Agent a
Deposit Account Instruction Agreement and (ii) deposit therein only proceeds of
receivables of Government Reimbursement Programs; provided that, if Company or
such Domestic Subsidiary is unable to obtain a Deposit Account Instruction
Agreement from the financial institution at which the Government Reimbursement
Deposit Account is maintained, Company shall, or shall cause such Domestic
Subsidiary to, within 30 days after receiving a written request by
Administrative Agent to do so, transfer all amounts in the applicable Government
Reimbursement Deposit Account to a Government Reimbursement Deposit Account
maintained at a financial institution from which Company or such Domestic
Subsidiary has obtained a Deposit Account Instruction Agreement.
6.3
Ratings.

Company shall maintain continually in effect the ratings described in
subsection 4.1N.


Section 7.NEGATIVE COVENANTS
Company covenants and agrees that, so long as any of the Commitments hereunder
shall remain in effect and until payment in full of all of the Loans and other
Obligations (other than Unasserted Obligations) and the cancellation or
expiration of all Letters of Credit, unless Requisite Lenders shall otherwise
give prior written consent, Company shall perform, and shall cause each of its
Subsidiaries to perform, all covenants in this Section 7.
7.1
Indebtedness.

Company shall not, and shall not permit any of its Subsidiaries to, directly or
indirectly, create, incur, assume or guaranty, or otherwise become or remain
directly or indirectly liable with respect to, any



--------------------------------------------------------------------------------



Indebtedness, except:
(i)    Company may become and remain liable with respect to the Obligations;
(ii)    Company and its Domestic Subsidiaries may become and remain liable with
respect to Contingent Obligations permitted by subsection 7.4 and, upon any
matured obligations actually arising pursuant thereto, the Indebtedness
corresponding to the Contingent Obligations so extinguished;
(iii)    Company and its Domestic Subsidiaries may become and remain liable with
respect to Indebtedness in respect of Capital Leases incurred at the time of, or
within ninety days after, the acquisition of the related property (it being
understood that the completion of the construction or development of express
recovery or similar units, additional beds at existing Facilities or new
Facilities shall constitute the acquisition of property) aggregating not in
excess of $25,000,000 at any one time; provided that the aggregate amount of
Indebtedness represented by (x) Converted Capital Leases or (y) other Capital
Leases that are assumed in connection with Permitted Acquisitions, shall not be
included in calculating the aggregate amount of Indebtedness outstanding in
respect of Capital Leases for the purposes of this subsection 7.1(iii) if, after
giving effect to such conversion or assumption, Company is in Pro Forma
Compliance with the maximum Consolidated Leverage Ratio permitted by subsection
7.6B less 0.25x;
(iv)    Company may become and remain liable with respect to Indebtedness to any
Subsidiary, and any Subsidiary Guarantor may become and remain liable with
respect to Indebtedness to Company or any Subsidiary Guarantor; provided that
(a) a security interest in all such intercompany Indebtedness shall have been
granted to Collateral Agent for the benefit of Beneficiaries and (b) if such
intercompany Indebtedness is evidenced by a promissory note or other instrument,
such promissory note or instrument shall have been pledged to Administrative
Agent pursuant to the Security Agreement;
(v)    Company and its Subsidiaries, as applicable, may remain liable with
respect to Indebtedness described in Schedule 7.1 annexed hereto;
(vi)    Company may become and remain liable with respect to (x) the Senior
Subordinated Notes and any Permitted Refinancing Indebtedness; and (y) unsecured
Subordinated Indebtedness on terms and conditions substantially the same as the
Senior Subordinated Notes or otherwise reasonably satisfactory to Administrative
Agent the proceeds of which shall be used solely to (1) refinance Indebtedness
previously incurred under this subsection 7.1(vi)(y), (2) refinance Indebtedness
outstanding under this Agreement or (3) finance Permitted Acquisitions (which
financing may occur as a repayment of a Revolving Loan, the purpose of which
Revolving Loan was to finance a Permitted Acquisition, or which financing may be
used to finance Permitted Acquisitions occurring within 180 days after the
incurrence of such Indebtedness if the Net Indebtedness Proceeds thereof are
deposited in a separate Deposit Account or Securities Account (the “Designated
Account”) subject to a Control Agreement until such time as they are used for
such Permitted Acquisition (the Net Indebtedness Proceeds so deposited being
referred to herein as “Designated Restricted Cash”); provided that (A) the
maximum principal amount of Indebtedness permitted pursuant to this subsection
7.1(vi)(y) at any time shall not exceed $300,000,000 and (B) any Designated
Restricted Cash that remains in the Designated Account on the date 180 days
after of the incurrence of the related Indebtedness shall be used to prepay



--------------------------------------------------------------------------------



Indebtedness outstanding under this Agreement;
(vii)    Company or a Subsidiary of Company may become and remain liable with
respect to Indebtedness of any Person assumed in connection with a Permitted
Acquisition and a Person that becomes a direct or indirect wholly-owned
Subsidiary of Company as a result of a Permitted Acquisition may remain liable
with respect to Indebtedness existing on the date of such acquisition; provided
that such Indebtedness is not created in anticipation of such acquisition and
the aggregate principal amount of such Indebtedness does not exceed $65,000,000,
and an additional $30,000,000 of such Indebtedness, if after giving effect to
the assumption of any such Indebtedness, the Consolidated Leverage Ratio,
calculated on a Pro Forma Basis, is equal to or less than 3.00:1.00;
(viii)    Indebtedness of Company or any of its Subsidiaries in respect of
insurance premiums payable to Fountain View Reinsurance, Inc. in an aggregate
amount not to exceed $35,000,000;
(ix)    Indebtedness of Company to directors, employees and officers of any Loan
Party for the purpose of purchasing from such directors, employees and officers
Equity Interests of Company; provided that the amount of the annual principal
payments with respect to such Indebtedness, together with all Restricted Junior
Payments made pursuant to subsection 7.5(ii)(b), shall not at any time exceed
the amounts of Restricted Junior Payments permitted pursuant to subsection
7.5(ii)(b);
(x)    Indebtedness of Company or any of its Subsidiaries to sellers in
connection with an exercise of a purchase option under a lease with respect to
any existing Facility or a Permitted Acquisition in an amount not to exceed 60%
of the purchase price or total consideration paid with respect to such purchase
option or Permitted Acquisition; provided that, except to the extent permitted
by subsection 7.2A(v), such Indebtedness shall be unsecured and subordinated in
right of payment to the Obligations (including any guaranty thereof) on terms
and conditions reasonably satisfactory to Administrative Agent; and
(xi)    Company and its Domestic Subsidiaries may become and remain liable with
respect to other Indebtedness in an aggregate principal amount not to exceed
$35,000,000 at any time outstanding.
7.2
Liens and Related Matters.

A.    Prohibition on Liens. Company shall not and shall not permit any of its
Subsidiaries to, directly or indirectly, create, incur, assume or permit to
exist any Lien on or with respect to any property or asset of any kind
(including any document or instrument in respect of goods or accounts
receivable) of Company or any of its Subsidiaries, whether now owned or
hereafter acquired, or any income or profits therefrom, or file or permit the
filing of, or permit to remain in effect, any financing statement or other
similar notice of any Lien with respect to any such property, asset, income or
profits under the UCC or under any similar recording or notice statute, except:
(i)    Permitted Encumbrances;
(ii)    Liens securing Capital Leases permitted pursuant to subsection 7.1;
provided,



--------------------------------------------------------------------------------



however, that the Lien shall apply only to the asset so acquired and proceeds
thereof;
(iii)    Liens assumed in connection with a Permitted Acquisition and Liens on
assets of a Person that becomes a direct or indirect Subsidiary of Company after
the Effective Date in a Permitted Acquisition, provided, however, that such
Liens exist at the time such Person becomes a Subsidiary, apply only to the
assets so acquired and the proceeds thereof and are not created in anticipation
of such acquisition and, in any event, only secure Indebtedness incurred
pursuant to subsection 7.1(vii);
(iv)    Liens described in Schedule 7.2 annexed hereto;
(v)    Liens securing Indebtedness permitted to be incurred pursuant to
subsection 7.1(x) on the assets so acquired and the proceeds thereof; provided
that the aggregate original principal amount of the Indebtedness so secured does
not exceed $50,000,000; and
(vi)    Other Liens securing Indebtedness in an aggregate amount not to exceed
$10,000,000 at any time outstanding.
Notwithstanding the foregoing, Company and its Domestic Subsidiaries shall not
enter into, or suffer to exist, any control agreements (as such term is defined
in the UCC), other than Control Agreements entered into pursuant to subsection
6.11 or the Security Agreement.
B.    Equitable Lien in Favor of Lenders. If Company or any of its Subsidiaries
shall create or assume any Lien upon any of its properties or assets, whether
now owned or hereafter acquired, other than Liens excepted by the provisions of
subsection 7.2A, it shall make or cause to be made effective provision whereby
the Secured Obligations will be secured by such Lien equally and ratably with
any and all other Indebtedness secured thereby as long as any such Indebtedness
shall be so secured; provided that, notwithstanding the foregoing, this covenant
shall not be construed as a consent by Requisite Lenders to the creation or
assumption of any such Lien not permitted by the provisions of subsection 7.2A.
C.    No Further Negative Pledges. Neither Company nor any of its Subsidiaries
shall enter into any agreement (other than the Senior Subordinated Note
Indenture or an agreement prohibiting only the creation of Liens securing
Subordinated Indebtedness) prohibiting the creation or assumption of any Lien
upon any of its properties or assets, whether now owned or hereafter acquired,
except with respect to (i) specific property encumbered to secure payment of
particular Indebtedness or to be sold pursuant to an executed agreement with
respect to an Asset Sale; or (ii) customary restrictions or conditions contained
in any agreement, indenture or other instrument governing any Indebtedness
permitted hereunder.
D.    No Restrictions on Subsidiary Distributions to Company or Other
Subsidiaries. Company shall not, and shall not permit any of its Subsidiaries
to, create or otherwise cause or suffer to exist or become effective any
consensual encumbrance or restriction of any kind on the ability of any such
Subsidiary to (i) pay dividends or make any other distributions on any of such
Subsidiary’s Equity Interests owned by Company or any other Subsidiary of
Company, (ii) repay or prepay any Indebtedness owed by such Subsidiary to
Company or any other Subsidiary of Company, (iii) make loans or advances to
Company or any other Subsidiary of Company, or (iv) transfer any of its property
or assets to Company or any other Subsidiary of Company, except (a) as provided
in this Agreement, (b) customary restrictions or conditions contained in any
agreement, indenture or other instrument governing any Indebtedness permitted
hereunder and (c) as may be provided in an agreement with respect to an Asset
Sale.



--------------------------------------------------------------------------------



7.3
Investments; Acquisitions; HUD Subsidiary Designations.

A.    Investments; Acquisitions. Company shall not, and shall not permit any of
its Subsidiaries to, directly or indirectly, make or own any Investment in any
Person, including any Joint Venture, or acquire, by purchase or otherwise, all
or substantially all the business, property or fixed assets of, or Equity
Interests of any Person, or any division or line of business of any Person
except:
(i)    Company and its Subsidiaries may make and own Investments in Cash and
Cash Equivalents;
(ii)    Company and its wholly-owned Domestic Subsidiaries may make and own
equity Investments in their respective wholly-owned Domestic Subsidiaries;
(iii)    Company and its Subsidiaries may make intercompany loans to the extent
permitted under subsection 7.1(iv);
(iv)    Company and its Subsidiaries may (x) make Consolidated Capital
Expenditures, (y) enter into any Converted Capital Lease otherwise permitted
pursuant to this Agreement and (z) exercise a purchase option under any lease
with respect to any existing Facility, to the extent otherwise permitted under
this Agreement;
(v)    Company and its Subsidiaries may continue to own the Investments owned by
them and described in Schedule 7.3 annexed hereto;
(vi)    Company and its Domestic Subsidiaries may (x) acquire assets (including
Equity Interests and including Equity Interests of Subsidiaries formed in
connection with any such acquisition), (y) incur construction and development
costs and expenses in connection with the construction and development of
express recovery or similar units or (z) incur construction and development
costs and expenses in connection with the construction and development of
additional beds at existing Facilities or the construction and development of
new Facilities; provided that (i) no Potential Event of Default or Event of
Default shall have occurred and be continuing at the time such acquisition,
development or construction occurs or after giving effect thereto, (ii) Company
shall, and shall cause its Domestic Subsidiaries to, comply with the
requirements of subsections 6.8 and 6.9 with respect to each such acquisition,
development or construction, (iii) at the time of and after giving effect to
such acquisition, development or construction, Company is in Pro Forma
Compliance with (a) the financial covenants contained in subsection 7.6 and (b)
the maximum Consolidated Leverage Ratio permitted by subsection 7.6B less 0.25x,
(iv) for any acquisition, development or construction with a value in excess of
$7,500,000, prior to the consummation of such acquisition, development or
construction, Company shall have delivered written notice thereof to
Administrative Agent (which notice shall include a reasonably detailed
description of such proposed acquisition, development or construction), together
with the most recent audited financial statements, if available, of the seller
or entity to be acquired and (v) for any acquisition, development or
construction with a value in excess of $5,000,000, Company shall have delivered
projections updating the Financial Plans delivered pursuant to subsection
6.1(xi), which projections shall reflect Pro Forma Compliance by Company with
the financial covenants contained in subsection 7.6 as of the last day of each
of the four Fiscal Quarters ending immediately after such acquisition,
development or construction;



--------------------------------------------------------------------------------



(vii)    Company and its Domestic Subsidiaries may make and own other
Investments in an aggregate amount not to exceed at any time $25,000,000;
(viii)    Company may acquire and hold obligations of one or more officers or
other employees of Company or its Subsidiaries in connection with such officers’
or employees’ acquisition of shares of Company’s Equity Interests, so long as no
cash is actually advanced by Company or any of its Subsidiaries to such officers
or employees in connection with the acquisition of any such obligations;
(ix)    Company and its Subsidiaries may receive and hold promissory notes and
other non-cash consideration received in connection with any Asset Sale
permitted by subsection 7.7;
(x)    Company and its Subsidiaries may acquire Securities in connection with
the satisfaction or enforcement of Indebtedness or claims due or owing to
Company or any of its Subsidiaries or as security for any such Indebtedness or
claim;
(xi)    Company and its Subsidiaries may make and own equity and debt
Investments in domestic Joint Ventures in an aggregate amount at any time
outstanding not to exceed $30,000,000 (it being agreed the amount of any
investment “outstanding” shall not be reduced by any amount received in respect
of such investment that is included in Consolidated EBITDA for any period); and
(xii)    Company and its Subsidiaries may own equity Investments in any HUD
Subsidiary, provided that such Investments exist at the time of the designation
of such HUD Subsidiary as such in accordance with subsection 7.3B.
B.    HUD Subsidiary Designations. In connection with the consummation of a HUD
Financing, Company may from time to time designate by written notice to
Administrative Agent one or more Domestic Subsidiaries as HUD Subsidiaries, so
long as (A) such Domestic Subsidiary satisfies the requirements of the
definition of HUD Lessee Subsidiary or HUD Lessor Subsidiary, (B) no Potential
Event of Default or Event of Default shall have occurred and be continuing or
would result after giving effect to such designation, (C) the aggregate
principal amount of Indebtedness incurred by HUD Subsidiaries in connection with
HUD Financings from and after the Fourth Restatement Effective Date does not
exceed $250,000,000 and (D) after giving effect to such designation and the
application of proceeds of such HUD Financing in accordance with subsection
2.4B(iii)(c), the ratio of Remaining Asset Pool Value to Total Credit Agreement
Indebtedness is not less than 1.25 : 1.00, in the case of each of the clauses
(A) through (D) above, all as certified by an Officer of Company at the time of
such designation with supporting calculations in reasonable detail.


7.4
Contingent Obligations.

Company shall not, and shall not permit any of its Subsidiaries to, directly or
indirectly, create or become or remain liable with respect to any Contingent
Obligation, except:
(i)    Company may become and remain liable with respect to Contingent
Obligations in respect of Letters of Credit;



--------------------------------------------------------------------------------



(ii)    Company may become and remain liable with respect to Contingent
Obligations under Hedge Agreements required under subsection 6.10 and under
other Hedge Agreements with respect to permitted Indebtedness;
(iii)    Company and its Subsidiaries may become and remain liable with respect
to Contingent Obligations in respect of customary indemnification and purchase
price adjustment obligations incurred in connection with Asset Sales or other
sales of assets;
(iv)    Company and its Subsidiaries may become and remain liable with respect
to Contingent Obligations in respect of any Indebtedness of Company or any of
its Subsidiaries permitted by subsection 7.1; provided that any Contingent
Obligations with respect to Indebtedness permitted pursuant to subsections
7.1(vi) or 7.1(x) shall be subordinated to the Obligations (including any
guaranty thereof) to the same extent as such Indebtedness is required to be so
subordinated;
(v)    Company or any Subsidiary Guarantor may become and remain liable with
respect to Contingent Obligations in respect of other obligations of Company,
any other Subsidiary Guarantor or Fountain View Reinsurance, Inc. not prohibited
by this Agreement;
(vi)    Company and its Subsidiaries, as applicable, may remain liable with
respect to Contingent Obligations described in Schedule 7.4 annexed hereto;
(vii)    Company and its Subsidiaries, as applicable, may become and remain
liable with respect to Contingent Obligations in respect of customary limited
non-recourse guarantees of any HUD Financing; and
(viii)    Company and its Subsidiaries may become and remain liable with respect
to other Contingent Obligations; provided that the maximum aggregate liability,
contingent or otherwise, of Company and its Subsidiaries in respect of all such
Contingent Obligations shall at no time exceed $3,000,000.
7.5
Restricted Junior Payments.

Company shall not, and shall not permit any of its Subsidiaries to, directly or
indirectly, declare, order, pay, make or set apart any sum for any Restricted
Junior Payment; provided that Company may (i) make regularly scheduled payments
of interest in respect of any Subordinated Indebtedness in accordance with the
terms of, and only to the extent required by, and subject to the subordination
provisions contained in, the indenture or other agreement pursuant to which such
Subordinated Indebtedness was issued, as such indenture or other agreement may
be amended from time to time to the extent permitted under subsection 7.11A,
(ii) (a) so long as no Event of Default or Potential Event of Default shall have
occurred and be continuing or shall be caused thereby, excluding the repurchases
of Equity Interests described in clause (b) of this subsection 7.5, pay
dividends on, repurchase or redeem its Equity Interests or repay Subordinated
Indebtedness in an amount not to exceed the Company’s Share of Consolidated
Excess Cash Flow at the time thereof; provided that the Consolidated Leverage
Ratio as of the last day of the Fiscal Quarter immediately preceding such
payment, repurchase, redemption or repayment is less than 3.00:1.00 and (b) so
long as no Event of Default or Potential Event of Default shall have occurred
and be continuing or would result therefrom, repurchase its Equity Interests
owned by directors, officers and employees of Company or its Subsidiaries or
make payments to directors, officers and employees of Company or its
Subsidiaries upon



--------------------------------------------------------------------------------



termination of employment in connection with the exercise of stock options,
stock appreciation rights or similar equity incentives or equity based
incentives pursuant to management or other incentive plans or in connection with
the death or disability of such directors, officers and employees in an
aggregate amount, together with principal payments on Indebtedness permitted
pursuant subsection 7.1(ix), not to exceed $1,000,000 in any Fiscal Year, (iii)
repay Subordinated Indebtedness (including the Senior Subordinated Notes) with
the proceeds of other Subordinated Indebtedness permitted to be incurred
pursuant to subsection 7.1(vi) or with the proceeds of Equity Interests of
Company, (iv) repay the Senior Subordinated Notes with proceeds of additional
Term Loans and Revolving Loans, in each case made to Company on the Fourth
Restatement Effective Date (provided that the proceeds thereof shall be
irrevocably deposited with the trustee under the Senior Subordinated Note
Indenture on the Fourth Restatement Effective Date for the purpose of redeeming
the Senior Subordinated Notes in accordance with the Fourth Restatement
Effective Date Notice of Redemption (as defined in the Amendment and Restatement
Agreement)) and (v) so long as no Event of Default or Potential Event of Default
shall have occurred and be continuing or shall be caused thereby, repay the
Senior Subordinated Notes; provided that (A) Company is in Pro Forma Compliance
with the minimum Consolidated Fixed Charge Coverage Ratio then permitted by
subsection 7.6A, (B) Company is in Pro Forma Compliance with the maximum
Consolidated Leverage Ratio then permitted by subsection 7.6B less 0.25x and (C)
after giving effect to such repayment, the sum of the Revolving Loan Commitment
Amount then in effect minus the Total Utilization of Revolving Loan Commitments
plus the aggregate amount of unrestricted Cash of Company and its Subsidiaries
(in each case free and clear of all Liens, other than Liens granted under the
Collateral Documents and nonconsensual liens permitted by subsection 7.2) would
be no less than $45,000,000.
7.6
Financial Covenants.

A.    Minimum Fixed Charge Coverage Ratio. Company shall not permit the
Consolidated Fixed Charge Coverage Ratio, calculated on a Pro Forma Basis, for
any four-Fiscal Quarter period ending during any period set forth below to be
less than the correlative ratio indicated:
Period
Minimum Fixed Charge 
Coverage Ratio
Effective Date up to but not including December 31, 2011
1.50 : 1.00
December 31, 2011 up to but not including December 31, 2012
1.60 : 1.00
December 31, 2012 up to but not including December 31, 2013
1.75 : 1:00
December 31, 2013 and thereafter
2.00 : 1.00



B.    Maximum Leverage Ratio. Company shall not permit the Consolidated Leverage
Ratio, calculated on a Pro Forma Basis, as of the last day of each Fiscal
Quarter ending during the periods set forth below to exceed the correlative
ratio indicated:



--------------------------------------------------------------------------------



Period
Maximum Leverage Ratio
Effective Date up to but not including Dec 31, 2010
5.50 : 1.00
December 31, 2010 up to but not including June 30, 2011
5.40 : 1.00
June 30, 2011 up to but not including December 31, 2011
5.25 : 1.00
December 31, 2011 up to but not including December 31, 2012
5.00 : 1.00
December 31, 2012 up to but not including December 31, 2013
4.75 : 1:00
December 31, 2013 up to but not including December 31, 2014
4.50 : 1.00
December 31, 2014 up to but not including December 31, 2015
4.25 : 1.00
December 31, 2015 and thereafter
4.00 : 1.00



7.7
Restriction on Fundamental Changes; Asset Sales.

Company shall not, and shall not permit any of its Subsidiaries to, alter the
corporate, capital or legal structure of Company or any of its Subsidiaries, or
enter into any transaction of merger or consolidation, or liquidate, wind-up or
dissolve itself (or suffer any liquidation or dissolution), or convey, sell,
lease or sub-lease (as lessor or sublessor), transfer or otherwise dispose of,
in one transaction or a series of transactions, all or any part of its business,
property or assets (including its notes or receivables and Equity Interests of a
Subsidiary, whether newly issued or outstanding), whether now owned or hereafter
acquired, except:
(i)    any Subsidiary of Company may be merged or consolidated with or into
Company or any wholly-owned Subsidiary Guarantor, or be liquidated, wound up or
dissolved, or all or any part of its business, property or assets may be
conveyed, sold, sub-leased, leased, transferred or otherwise disposed of, in one
transaction or a series of transactions, to Company or any wholly-owned
Subsidiary Guarantor; provided that, in the case of such a merger, Company or
such wholly-owned Subsidiary Guarantor shall be the continuing or surviving
Person;
(ii)    Company and its Subsidiaries may convey, sell, transfer or otherwise
dispose of assets in transactions that do not constitute Asset Sales; provided
that the consideration received for such assets shall be in an amount at least
equal to the fair market value thereof;
(iii)    Company and its Subsidiaries may dispose of obsolete, worn out or
surplus property in the ordinary course of business;
(iv)    Company and its Subsidiaries may make Asset Sales of assets having a
fair market value not in excess of $35,000,000, in the case of Asset Sales of
the Facilities set forth on Schedule 7.7, and $20,000,000, in the case of all
other Asset Sales, in each case in any Fiscal Year; provided that (a) the
consideration received for such assets shall be in an amount at least equal to
the fair market value thereof; (b) not less than 75% of the consideration
received shall be Cash or Cash Equivalents, provided, however, that in the case
of any Asset Sale to a domestic Joint Venture permitted pursuant to subsection
7.3A(xi), the amount of the Investment therein received or retained by Company
and its Subsidiaries in consideration of such Asset Sale shall be treated as
Cash solely for purposes of satisfying this requirement; (c) no Potential Event
of Default or Event of Default shall have occurred or be continuing after giving
effect thereto; and (d) the proceeds of such Asset Sales shall be applied as
required by subsection 2.4B(iii)(a) or subsection 2.4D;



--------------------------------------------------------------------------------



(v)    in order to resolve disputes that occur in the ordinary course of
business, Company and its Subsidiaries may discount or otherwise compromise for
less than the face value thereof, notes or accounts receivable;
(vi)    Company or a Subsidiary may sell or dispose of shares of Equity
Interests of any of its Subsidiaries in order to qualify members of the
Governing Body of the Subsidiary if required by applicable law;
(vii)    any Person may be merged with or into Company or any Subsidiary if the
acquisition of the Equity Interests of such Person by Company or such Subsidiary
would have been permitted pursuant to subsection 7.3A; provided that (a) in the
case of Company, Company shall be the continuing or surviving Person, (b) if a
Subsidiary is not the surviving or continuing Person, the surviving Person
becomes a Subsidiary and complies with the provisions of subsection 6.8 and (c)
no Potential Event of Default or Event of Default shall have occurred or be
continuing after giving effect thereto; and
(viii)    Company or any Subsidiary may sell or dispose of all or any portion of
the assets, or the Equity Interests of the Subsidiaries that own the assets,
related to the pharmacy or therapy business of Company and its Subsidiaries;
provided that the proceeds of such asset sales are applied as required pursuant
to subsection 2.4B(iii).
7.8
Transactions with Shareholders and Affiliates.

Company shall not, and shall not permit any of its Subsidiaries to, directly or
indirectly, enter into or permit to exist any transaction (including the
purchase, sale, lease or exchange of any property or the rendering of any
service) with any holder of 5% or more of any class of equity Securities of
Company or with any Affiliate of Company or of any such holder, on terms that
are less favorable to Company or that Subsidiary, as the case may be, than those
that might be obtained at the time from Persons who are not such a holder or
Affiliate; provided that the foregoing restriction shall not apply to (i) any
transaction between Company and any of its wholly-owned Subsidiaries or between
any of its wholly-owned Subsidiaries, (ii) reasonable and customary fees paid to
members of the Governing Bodies of Company and its Subsidiaries, or (iii)
payments of consulting fees to Onex or any Affiliate of Onex in an amount not to
exceed $500,000 per Fiscal Year, provided that if an Event of Default shall
occur, then no payment of such fees shall be permitted for so long as such Event
of Default shall be continuing, it being agreed that any amount of such fees
which accrues while such Event of Default exists may be paid to Onex and/or its
Affiliates, as applicable, when such Event of Default is fully cured (and no
other Event of Default then exists).
7.9
Sales and Lease-Backs.

Company shall not, and shall not permit any of its Subsidiaries to, directly or
indirectly, become or remain liable as lessee or as a guarantor or other surety
with respect to any lease, whether an Operating Lease or a Capital Lease, of any
property (whether real, personal or mixed), whether now owned or hereafter
acquired, (i) that Company or any of its Subsidiaries has sold or transferred or
is to sell or transfer to any other Person (other than Company or any of its
Subsidiaries) or (ii) that Company or any of its Subsidiaries intends to use for
substantially the same purpose as any other property that has been or is to be
sold or transferred by Company or any of its Subsidiaries to any Person (other
than Company or any of its Subsidiaries) in connection with such lease; provided
that Company and its Subsidiaries may become and remain liable as lessee,
guarantor or other surety with respect to any such lease if and to the extent
that



--------------------------------------------------------------------------------



Company or any of its Subsidiaries would be permitted to enter into, and remain
liable under, such lease to the extent that the transaction would be permitted
under subsection 7.1, assuming the sale and lease back transaction constituted
Indebtedness in a principal amount equal to the gross proceeds of the sale.
7.10
Conduct of Business.

From and after the Effective Date, Company shall not permit any of its
Subsidiaries to engage in any business other than (i) the businesses engaged in
by such Subsidiaries on the Effective Date and similar or related businesses and
(ii) such other lines of business as may be consented to by Requisite Lenders.
7.11
Amendments of Documents Relating to Subordinated Indebtedness; Amendments or
Waivers of Related Agreements; Designation of Designated Senior Indebtedness.

A.    Amendments of Documents Relating to Subordinated Indebtedness. Company
shall not, and shall not permit any of its Subsidiaries to, amend or otherwise
change the terms of any Subordinated Indebtedness, or make any payment
consistent with an amendment thereof or change thereto, if the effect of such
amendment or change is to increase the interest rate on such Subordinated
Indebtedness, change (to earlier dates) any dates upon which payments of
principal or interest are due thereon, change any event of default or condition
to an event of default with respect thereto (other than to eliminate any such
event of default or increase any grace period related thereto), change the
redemption, prepayment or defeasance provisions thereof, change the
subordination provisions thereof (or of any guaranty thereof), or change any
collateral therefor (other than to release such collateral), or if the effect of
such amendment or change, together with all other amendments or changes made, is
to increase materially the obligations of the obligor thereunder or to confer
any additional rights on the holders of such Subordinated Indebtedness (or a
trustee or other representative on their behalf) which would be materially
adverse to Company or Lenders.
B.    Designation of “Designated Senior Indebtedness.” Company shall not
designate any Indebtedness as “Designated Senior Debt” (as defined in the Senior
Subordinated Note Indenture) for purposes of the Senior Subordinated Note
Indenture without the prior written consent of Requisite Lenders.
7.12
Fiscal Year.

Company shall not change its Fiscal Year-end from December 31.
7.13
Government Reimbursement Deposit Accounts.

Company shall not, and shall not permit any of or any of its Subsidiaries, to
(i) make any withdrawal from a Deposit Account for which a Deposit Account
Instruction Agreement has been entered into, or (ii) change the payment
instructions in a Deposit Account Instruction Agreement or (iii) terminate a
Deposit Account Instruction Agreement, in each case, without the written consent
of Administrative Agent; provided that each such action shall be permitted in
connection with the transfer of the cash management operations of Company to a
new financial institution that, prior to such action, enters into Deposit
Account Instruction Agreements reasonably satisfactory to Administrative Agent
and Collateral Agent.
Section 8.    EVENTS OF DEFAULT



--------------------------------------------------------------------------------



If any of the following conditions or events (“Events of Default”) shall occur:
8.1
Failure to Make Payments When Due.

Failure by Company to pay any installment of principal of any Loan when due,
whether at stated maturity, by acceleration, by notice of voluntary prepayment,
by mandatory prepayment or otherwise; failure by Company to pay when due any
amount payable to an Issuing Lender in reimbursement of any drawing under a
Letter of Credit; or failure by Company to pay any interest on any Loan or any
fee or any other amount due under this Agreement within five days after the date
due; or
8.2
Default in Other Agreements.

(i)    Failure of Company or any of its Subsidiaries to pay when due any
principal of or interest on or any other amount payable in respect of one or
more items of Indebtedness (other than Indebtedness referred to in subsection
8.1) or Contingent Obligations in an individual principal amount of $15,000,000
or more or with an aggregate principal amount of $15,000,000 or more, in each
case beyond the end of any grace period provided therefor; or
(ii)    breach or default by Company or any of its Subsidiaries with respect to
any other material term of (a) one or more items of Indebtedness or Contingent
Obligations in the individual or aggregate principal amounts referred to in
clause (i) above or (b) any loan agreement, mortgage, indenture or other
agreement relating to such item(s) of Indebtedness or Contingent Obligation(s),
if the effect of such breach or default is to cause, or to permit the holder or
holders of that Indebtedness or Contingent Obligation(s) (or a trustee on behalf
of such holder or holders) to cause, that Indebtedness or Contingent
Obligation(s) to become or be declared due and payable prior to its stated
maturity or the stated maturity of any underlying obligation, as the case may be
(upon the giving or receiving of notice, lapse of time, both, or otherwise); or
8.3
Breach of Certain Covenants.

Failure of Company to perform or comply with any term or condition contained in
subsection 2.5 or 6.2 or Section 7 of this Agreement; or
8.4
Breach of Warranty.

Any representation, warranty, certification or other statement made by Company
or any of its Subsidiaries in any Loan Document or in any statement or
certificate at any time given by Company or any of its Subsidiaries in writing
pursuant hereto or thereto or in connection herewith or therewith shall be false
in any material respect on the date as of which made; or
8.5
Other Defaults Under Loan Documents.

Any Loan Party shall default in the performance of or compliance with any term
contained in this Agreement or any of the other Loan Documents, other than any
such term referred to in any other subsection of this Section 8, and such
default shall not have been remedied or waived within 45 days (except for
defaults with respect to the terms contained in subsections 6.1(ii), (iii) and
(xi), for which such period shall be 30 days) after the earlier of (i) an
Officer of Company or such Loan Party becoming aware of such default or
(ii) receipt by Company and such Loan Party of notice from Administrative Agent
or any Lender



--------------------------------------------------------------------------------



of such default; or
8.6
Involuntary Bankruptcy; Appointment of Receiver, etc.

(i)    A court having jurisdiction in the premises shall enter a decree or order
for relief in respect of Company or any of its Material Subsidiaries in an
involuntary case under the Bankruptcy Code or under any other applicable
bankruptcy, insolvency or similar law now or hereafter in effect, which decree
or order is not stayed; or any other similar relief shall be granted under any
applicable federal or state law; or
(ii)    an involuntary case shall be commenced against Company or any of its
Material Subsidiaries under the Bankruptcy Code or under any other applicable
bankruptcy, insolvency or similar law now or hereafter in effect; or a decree or
order of a court having jurisdiction in the premises for the appointment of a
receiver, liquidator, sequestrator, trustee, custodian or other officer having
similar powers over Company or any of its Material Subsidiaries, or over all or
a substantial part of its property, shall have been entered; or there shall have
occurred the involuntary appointment of an interim receiver, trustee or other
custodian of Company or any of its Material Subsidiaries for all or a
substantial part of its property; or a warrant of attachment, execution or
similar process shall have been issued against any substantial part of the
property of Company or any of its Material Subsidiaries, and any such event
described in this clause (ii) shall continue for 60 days unless dismissed,
bonded or discharged; or
8.7
Voluntary Bankruptcy; Appointment of Receiver, etc.

(i)    Company or any of its Material Subsidiaries shall have an order for
relief entered with respect to it or commence a voluntary case under the
Bankruptcy Code or under any other applicable bankruptcy, insolvency or similar
law now or hereafter in effect, or shall consent to the entry of an order for
relief in an involuntary case, or to the conversion of an involuntary case to a
voluntary case, under any such law, or shall consent to the appointment of or
taking possession by a receiver, trustee or other custodian for all or a
substantial part of its property; or Company or any of its Material Subsidiaries
shall make any assignment for the benefit of creditors; or
(ii)    Company or any of its Material Subsidiaries shall be unable, or shall
fail generally, or shall admit in writing its inability, to pay its debts as
such debts become due; or the Governing Body of Company or any of its Material
Subsidiaries (or any committee thereof) shall adopt any resolution or otherwise
authorize any action to approve any of the actions referred to in clause (i)
above or this clause (ii); or
8.8
Judgments and Attachments.

Any money judgment, writ or warrant of attachment or similar process involving
(i) in any individual case an amount in excess of $15,000,000 or (ii) in the
aggregate at any time an amount in excess of $15,000,000, in either case to the
extent not adequately covered by insurance as to which a solvent and
unaffiliated insurance company has acknowledged coverage, shall be entered or
filed against Company or any of its Subsidiaries or any of their respective
assets and shall remain undischarged, unvacated, unbonded or unstayed for a
period of 60 days (or in any event later than five days prior to the date of any
proposed sale thereunder); or



--------------------------------------------------------------------------------



8.9
Dissolution.

Any order, judgment or decree shall be entered against Company or any of its
Material Subsidiaries decreeing the dissolution or split up of Company or that
Material Subsidiary and such order shall remain undischarged or unstayed for a
period in excess of 30 days; or
8.10
Employee Benefit Plans.

There shall occur one or more ERISA Events that, individually or in the
aggregate, result in or would reasonably be expected to result in liability of
Company, any of its Subsidiaries or any of their respective ERISA Affiliates in
excess of $15,000,000 during the term of this Agreement; or, as of the date of
the most recent actuarial valuation of any Pension Plan, there shall exist an
amount equal to the accrued liability, less the actuarial value of assets, of
such Pension Plan (in each case, determined under such actuarial valuation for
funding purposes), individually or in the aggregate for all Pension Plans
(excluding for purposes of such computation any Pension Plans with respect to
which the actuarial value of assets exceeds the accrued liability, as so
determined), which exceeds $15,000,000; or
8.11
Change in Control.

A Change in Control shall have occurred; or
8.12
Invalidity of Loan Documents; Failure of Security; Repudiation of Obligations.

At any time after the execution and delivery thereof, (i) any Loan Document or
any provision thereof, for any reason other than the satisfaction in full of all
Obligations, shall cease to be in full force and effect (other than in
accordance with its terms) or shall be declared to be null and void,
(ii) Administrative Agent shall not have or shall cease to have a valid and
perfected First Priority Lien in any Collateral purported to be covered by the
Collateral Documents, in each case for any reason other than the failure of
Administrative Agent or any Lender to take any action within its control or
(iii) any Loan Party shall contest the validity or enforceability of any Loan
Document or any provision thereof in writing or deny in writing that it has any
further liability, including with respect to future advances by Lenders, under
any Loan Document or any provision thereof to which it is a party; or
8.13
Failure to Maintain Healthcare Authorizations.

Any Government Authority shall finally revoke or fail to renew any Healthcare
Authorization of Company or one of its Subsidiaries or Company or one of its
Subsidiaries shall for any reason lose any Healthcare Authorization or suffer
the imposition of any restraining order, escrow, suspension or impound of funds
in connection with any proceeding (judicial or administrative) with respect to
any license, permit or franchise which event, either individually or in the
aggregate for all such events, could reasonably be expected to have a Material
Adverse Effect:
THEN (i) upon the occurrence of any Event of Default described in subsection 8.6
or 8.7, each of (a) the unpaid principal amount of and accrued interest on the
Loans, (b) an amount equal to 105% of the maximum amount that may at any time be
drawn under all Letters of Credit then outstanding (whether or not any
beneficiary under any such Letter of Credit shall have presented, or shall be
entitled at such time to present, the drafts or other documents or certificates
required to draw under such Letter of Credit), and (c) all other Obligations
shall automatically become immediately due and payable, without presentment,



--------------------------------------------------------------------------------



demand, protest or other requirements of any kind, all of which are hereby
expressly waived by Company, and the obligation of each Lender to make any Loan,
the obligation of Administrative Agent to issue any Letter of Credit and the
right of any Lender to issue any Letter of Credit hereunder shall thereupon
terminate, (ii) upon the occurrence and during the continuation of any Event of
Default, Administrative Agent may (and at the written request of Requisite Class
Lenders for Lenders having Revolving Loan Exposure shall), without notice,
suspend all Revolving Loan borrowings with respect to additional Revolving Loans
and/or the incurrence of additional Letters of Credit, whereupon any additional
Revolving Loans and/or additional Letters of Credit shall be made or incurred in
Administrative Agent’s sole discretion (or in the sole discretion of Requisite
Class Lenders for Lenders having Revolving Loan Exposure, if such suspension
occurred at their direction), and (iii) upon the occurrence and during the
continuation of any other Event of Default, Administrative Agent shall, upon the
written request or with the written consent of Requisite Lenders, by written
notice to Company, declare all or any portion of the amounts described in
clauses (a) through (c) above to be, and the same shall forthwith become,
immediately due and payable without presentment, demand, protest or other
requirements of any kind, all of which are hereby expressly waived by Company,
and the obligation of each Lender to make any Loan, the obligation of
Administrative Agent to issue any Letter of Credit and the right of any Lender
to issue any Letter of Credit hereunder shall thereupon terminate; provided that
the foregoing shall not affect in any way the obligations of Revolving Lenders
under subsection 3.3C(i).
Any amounts described in clause (b) above, when received by Administrative
Agent, shall be held by Administrative Agent pursuant to the terms of the
Security Agreement and shall be applied as therein provided.
Company hereby further expressly waives (a) all rights to notice and a hearing
prior to Administrative Agent’s or Collateral Agent’s taking possession or
control of, or to Administrative Agent’s or Collateral Agent’s replevy,
attachment or levy upon, the Collateral or any bond or security that might be
required by any court prior to allowing Administrative Agent or Collateral Agent
to exercise any of their remedies, and (b) the benefit of all valuation,
appraisal, marshaling and exemption laws.
8.14    Right to cure. Notwithstanding anything to the contrary contained in
this Section 8, in the event that Company and its Subsidiaries fail to comply
with the requirements of subsection 7.6 as of the last day of any Fiscal Quarter
or Fiscal Year, as applicable, at any time on or after such last day of such
Fiscal Quarter or Fiscal Year, as applicable, until the expiration of the 10th
day subsequent to the earlier of (i) the date on which a Compliance Certificate
with respect to such Fiscal Quarter or Fiscal Year, as applicable, is delivered
in accordance with subsection 6.1(iv) and (ii) the date on which the financial
statements with respect to such Fiscal Quarter or Fiscal Year, as applicable,
are required to be delivered pursuant to subsection 6.1(ii) or 6.1(iii), as
applicable, Company shall have the right to issue to Onex or any Affiliate of
Onex common stock (or other Securities on terms and conditions reasonable
satisfactory to Administrative Agent) for Cash or otherwise receive Cash
contributions to the capital of Company from Onex and/or any Affiliate of Onex
(collectively, the “Cure Right”), and upon the receipt by Company of the net
Cash proceeds of such issuance or contribution, excluding a portion of such net
Cash proceeds equal to the aggregate amount (if any) of all Restricted Junior
Payments made to Onex and/or any Affiliate of Onex pursuant to
subsection 7.5(ii)(a) during the 90 day period immediately preceding Company’s
receipt (the amount of such net Cash proceeds collectively, the “Cure Amount”)
pursuant to the exercise by Company of such Cure Right, subsection 7.6 shall be
recalculated giving effect to the following pro forma adjustment:



--------------------------------------------------------------------------------



A.    Consolidated EBITDA shall be increased with respect to such applicable
Fiscal Quarter and any four Fiscal Quarter period that contains such Fiscal
Quarter, solely for the purpose of calculating amounts under subsection 7.6 and
not for any other purpose under this Agreement, by an amount equal to the Cure
Amount; and
B.    If, after giving effect to the foregoing pro forma adjustment, Company and
its Subsidiaries shall then be in compliance with the requirements of subsection
7.6, Company and its Subsidiaries shall be deemed to have satisfied the
requirements of subsection 7.6 as of the relevant date of determination with the
same effect as though there had been no failure to comply therewith at such
date, and the applicable breach or default of the provisions of subsection 7.6
that had occurred shall be deemed cured for the purposes of this Agreement.
Notwithstanding anything herein to the contrary, (i) in each four consecutive
Fiscal Quarter period of Company there shall be no more than one Fiscal Quarter
with respect to which the Cure Right is exercised, (ii) the Cure Right may not
be exercised more than three times, and (iii) for purposes of this subsection
8.14, the Cure Amount shall be no greater than the amount required for purposes
of complying with each financial covenant contained in subsection 7.6. The Cure
Amount received pursuant to any exercise of the Cure Right shall be disregarded
for purposes of determining any available basket under Section 7 of this
Agreement.
Section 9.    ADMINISTRATIVE AGENT AND COLLATERAL AGENT
9.1
Appointment.

A.    Appointment of Administrative Agent and Collateral Agent. CS is hereby
appointed Administrative Agent and Collateral Agent hereunder and under the
other Loan Documents, as applicable. Each Lender (including any Lender in its
capacity as a Swap Counterparty) hereby authorizes Administrative Agent and
Collateral Agent to act as its agent in accordance with the terms of this
Agreement and the other Loan Documents. Administrative Agent and Collateral
Agent agree to act upon the express conditions contained in this Agreement and
the other Loan Documents, as applicable. Except as expressly provided in this
Section 9, the provisions of this Section 9 are solely for the benefit of
Administrative Agent, Collateral Agent and Lenders and no Loan Party shall have
rights as a third party beneficiary of any of the provisions thereof. In
performing its functions and duties under this Agreement, Administrative Agent
(other than as provided in subsection 2.1D) shall act solely as an agent of
Lenders and does not assume and shall not be deemed to have assumed any
obligation towards or relationship of agency or trust with or for Company or any
other Loan Party.
B.    Appointment of Supplemental Collateral Agents. It is the purpose of this
Agreement and the other Loan Documents that there shall be no violation of any
law of any jurisdiction denying or restricting the right of banking corporations
or associations to transact business as agent or trustee in such jurisdiction.
It is recognized that in case of litigation under this Agreement or any of the
other Loan Documents, and in particular in case of the enforcement of any of the
Loan Documents, or in case Administrative Agent deems that by reason of any
present or future law of any jurisdiction it or Collateral Agent may not
exercise any of the rights, powers or remedies granted herein or in any of the
other Loan Documents or take any other action which may be desirable or
necessary in connection therewith, it may be necessary that Administrative Agent
appoint an additional individual or institution as a separate trustee,
co-trustee, collateral agent or collateral co-agent (any such additional
individual or institution being referred to herein individually as a
“Supplemental Collateral Agent” and collectively as “Supplemental



--------------------------------------------------------------------------------



Collateral Agents”).
In the event that Administrative Agent appoints a Supplemental Collateral Agent
with respect to any Collateral, (i) each and every right, power, privilege or
duty expressed or intended by this Agreement or any of the other Loan Documents
to be exercised by or vested in or conveyed to Administrative Agent or
Collateral Agent with respect to such Collateral shall be exercisable by and
vest in such Supplemental Collateral Agent to the extent, and only to the
extent, necessary to enable such Supplemental Collateral Agent to exercise such
rights, powers and privileges with respect to such Collateral and to perform
such duties with respect to such Collateral, and every covenant and obligation
contained in the Loan Documents and necessary to the exercise or performance
thereof by such Supplemental Collateral Agent shall run to and be enforceable by
Administrative Agent, Collateral Agent or such Supplemental Collateral Agent,
and (ii) the provisions of this Section 9 and of subsections 10.2 and 10.3 that
refer to Administrative Agent or Collateral Agent shall inure to the benefit of
such Supplemental Collateral Agent and all references therein to Administrative
Agent or Collateral Agent shall be deemed to be references to Administrative
Agent, Collateral Agent and/or such Supplemental Collateral Agent, as the
context may require.
Should any instrument in writing from Company or any other Loan Party be
required by any Supplemental Collateral Agent so appointed by Administrative
Agent for more fully and certainly vesting in and confirming to him or it such
rights, powers, privileges and duties, Company shall, or shall cause such Loan
Party to, execute, acknowledge and deliver any and all such instruments promptly
upon request by Administrative Agent. In case any Supplemental Collateral Agent,
or a successor thereto, shall die, become incapable of acting, resign or be
removed, all the rights, powers, privileges and duties of such Supplemental
Collateral Agent, to the extent permitted by law, shall vest in and be exercised
by Administrative Agent until the appointment of a new Supplemental Collateral
Agent.
C.    Control. Each Lender, Administrative Agent and Collateral Agent hereby
appoint each other Lender as agent for the purpose of perfecting Collateral
Agent’s security interest in assets that, in accordance with the UCC, can be
perfected by possession or control.
9.2
Powers and Duties; General Immunity.

A.    Powers; Duties Specified. Each Lender irrevocably authorizes
Administrative Agent and Collateral Agent to take such action on such Lender’s
behalf and to exercise such powers, rights and remedies hereunder and under the
other Loan Documents as are specifically delegated or granted to Administrative
Agent and/or Collateral Agent by the terms hereof and thereof, together with
such powers, rights and remedies as are reasonably incidental thereto.
Administrative Agent and Collateral Agent shall have only those duties and
responsibilities that are expressly specified in this Agreement and the other
Loan Documents. Administrative Agent and Collateral Agent may exercise such
powers, rights and remedies and perform such duties by or through its agents or
employees. Administrative Agent and Collateral Agent shall not have, by reason
of this Agreement or any of the other Loan Documents, a fiduciary relationship
in respect of any Lender or Company; and nothing in this Agreement or any of the
other Loan Documents, expressed or implied, is intended to or shall be so
construed as to impose upon Administrative Agent or Collateral Agent any
obligations in respect of this Agreement or any of the other Loan Documents
except as expressly set forth herein or therein.
B.    No Responsibility for Certain Matters. No Agent shall be responsible to
any Lender for the execution, effectiveness, genuineness, validity,
enforceability, collectibility or sufficiency of this Agreement or any other
Loan Document or for any representations, warranties, recitals or statements



--------------------------------------------------------------------------------



made herein or therein or made in any written or oral statements or in any
financial or other statements, instruments, reports or certificates or any other
documents furnished or made by such Agent to Lenders or by or on behalf of
Company to such Agent or any Lender in connection with the Loan Documents and
the transactions contemplated thereby or for the financial condition or business
affairs of Company or any other Person liable for the payment of any
Obligations, nor shall such Agent be required to ascertain or inquire as to the
performance or observance of any of the terms, conditions, provisions, covenants
or agreements contained in any of the Loan Documents or as to the use of the
proceeds of the Loans or the use of the Letters of Credit or as to the existence
or possible existence of any Event of Default or Potential Event of Default and
each Agent may conclusively rely on a certificate of an officer of Company as to
whether an Event of Default or a Potential Event of Default has occurred and is
continuing. Anything contained in this Agreement to the contrary
notwithstanding, Administrative Agent shall not have any liability arising from
confirmations of the amount of outstanding Loans or the Letter of Credit Usage
or the component amounts thereof.
C.    Exculpatory Provisions. No Agent or any of its officers, directors,
employees or agents shall be liable to Lenders for any action taken or omitted
by such Agent under or in connection with any of the Loan Documents except to
the extent caused by such Agent’s gross negligence or willful misconduct. An
Agent shall be entitled to refrain from any act or the taking of any action
(including the failure to take an action) in connection with this Agreement or
any of the other Loan Documents or from the exercise of any power, discretion or
authority vested in it hereunder or thereunder unless and until such Agent shall
have received instructions in respect thereof from Requisite Lenders (or such
other Lenders as may be required to give such instructions under subsection
10.6) and, upon receipt of such instructions from Requisite Lenders (or such
other Lenders, as the case may be), such Agent shall be entitled to act or
(where so instructed) refrain from acting, or to exercise such power, discretion
or authority, in accordance with such instructions; provided that no Agent shall
be required to take any action that, in its opinion or the opinion of its
counsel, may expose such Agent to liability or that is contrary to any Loan
Document or applicable law. Without prejudice to the generality of the
foregoing, (i) each Agent shall be entitled to rely, and shall be fully
protected in relying, upon any communication (including any electronic message,
Internet or intranet website posting or other distribution), instrument or
document believed by it to be genuine and correct and to have been signed or
sent by the proper person or persons, and shall be entitled to rely and shall be
protected in relying on opinions and judgments of attorneys (who may be
attorneys for Company and its Subsidiaries), accountants, experts and other
professional advisors selected by it; and (ii) no Lender shall have any right of
action whatsoever against an Agent as a result of such Agent acting or (where so
instructed) refraining from acting under this Agreement or any of the other Loan
Documents in accordance with the instructions of Requisite Lenders (or such
other Lenders as may be required to give such instructions under subsection
10.6).
D.    Agents Entitled to Act as Lender. The agency hereby created shall in no
way impair or affect any of the rights and powers of, or impose any duties or
obligations upon, an Agent in its individual capacity as a Lender hereunder.
With respect to its participation in the Loans and the Letters of Credit, an
Agent shall have the same rights and powers hereunder as any other Lender and
may exercise the same as though it were not performing the duties and functions
delegated to it hereunder, and the term “Lender” or “Lenders” or any similar
term shall, unless the context clearly otherwise indicates, include each Agent
in its individual capacity. An Agent and its Affiliates may accept deposits
from, lend money to, acquire equity interests in and generally engage in any
kind of commercial banking, investment banking, trust, financial advisory or
other business with Company or any of its Affiliates as if it were not
performing the duties specified herein, and may accept fees and other
consideration from Company for services in connection with this Agreement and
otherwise without having to account for the same to Lenders.



--------------------------------------------------------------------------------



9.3
Independent Investigation by Lenders; No Responsibility For Appraisal of
Creditworthiness.

Each Lender agrees that it has made its own independent investigation of the
financial condition and affairs of Company and its Subsidiaries in connection
with the making of the Loans and the issuance of Letters of Credit hereunder and
that it has made and shall continue to make its own appraisal of the
creditworthiness of Company and its Subsidiaries. No Agent shall have any duty
or responsibility, either initially or on a continuing basis, to make any such
investigation or any such appraisal on behalf of Lenders or to provide any
Lender with any credit or other information with respect thereto, whether coming
into its possession before the making of the Loans or at any time or times
thereafter, and no Agent shall have any responsibility with respect to the
accuracy of or the completeness of any information provided to Lenders.
9.4
Right to Indemnity.

Each Lender, in proportion to its Pro Rata Share, severally agrees to indemnify
Administrative Agent, Collateral Agent and Issuing Lender and each of their
officers, directors, employees, agents, attorneys, professional advisors and
Affiliates to the extent that any such Person shall not have been reimbursed by
Company, for and against any and all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses (including counsel fees
and disbursements and fees and disbursements of any financial advisor engaged by
Administrative Agent, Collateral Agent or Issuing Lender) or disbursements of
any kind or nature whatsoever which may be imposed on, incurred by or asserted
against Administrative Agent, Collateral Agent or Issuing Lender, in their
capacities as such, or such other Person in exercising their powers, rights and
remedies hereunder or performing their duties hereunder or under the other Loan
Documents or otherwise in their capacities as Administrative Agent, Collateral
Agent or Issuing Lender, as applicable, in any way relating to or arising out of
this Agreement or the other Loan Documents; provided that no Lender shall be
liable for any portion of such liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements of
Administrative Agent, Collateral Agent or Issuing Lender resulting solely from
such Person’s gross negligence or willful misconduct as determined by a final
judgment of a court of competent jurisdiction. If any indemnity furnished to
Administrative Agent, Collateral Agent or Issuing Lender or any other such
Person for any purpose shall, in the opinion of Administrative Agent, Collateral
Agent or Issuing Lender, as applicable, be insufficient or become impaired,
Administrative Agent, Collateral Agent or Issuing Lender, as the case may be,
may call for additional indemnity and cease, or not commence, to do the acts
indemnified against until such additional indemnity is furnished.
9.5
Resignation of Agents; Successor Administrative Agent and Collateral Agent.

Any Agent may resign at any time by giving 30 days’ prior written notice thereof
to Lenders and Company. Upon any such notice of resignation by Administrative
Agent or Collateral Agent, Requisite Lenders shall have the right to appoint a
successor Administrative Agent or Collateral Agent, as applicable, reasonably
acceptable to Company. If no such successor shall have been so appointed by
Requisite Lenders and consented to by Company and shall have accepted such
appointment within 30 days after the retiring Administrative Agent or Collateral
Agent, as applicable, gives notice of its resignation, the retiring
Administrative Agent or Collateral Agent, as applicable, may, on behalf of
Lenders, appoint a successor Administrative Agent or Collateral Agent,
respectively, without the further consent of Requisite Lenders or Company. If
Administrative Agent or Collateral Agent shall notify Lenders and Company that
no Person has accepted such appointment as successor Administrative Agent or
Collateral Agent, as the case may be, such resignation shall nonetheless become
effective in accordance with Administrative Agent’s or Collateral Agent’s notice
and (i) the retiring Administrative Agent or Collateral Agent shall be
discharged from its duties



--------------------------------------------------------------------------------



and obligations under the Loan Documents, except that any Collateral held by
Collateral Agent will continue to be held by it until a Person shall have
accepted the appointment of successor Collateral Agent, and (ii) all payments,
communications and determinations provided to be made by, to or through
Administrative Agent or Collateral Agent, as applicable, shall instead be made
by, to or through each Lender directly, until such time as Requisite Lenders
appoint a successor Administrative Agent or Collateral Agent and Company shall
consent to such appointment in accordance with this subsection 9.5. Upon the
acceptance of any appointment as Administrative Agent or Collateral Agent
hereunder by a successor Administrative Agent or Collateral Agent, that
successor Administrative Agent or Collateral Agent shall thereupon succeed to
and become vested with all the rights, powers, privileges and duties of the
retiring Administrative Agent or Collateral Agent, as applicable, and the
retiring Administrative Agent or Collateral Agent shall be discharged from its
duties and obligations under this Agreement (if not already discharged as set
forth above). After any retiring Agent’s resignation hereunder, the provisions
of this Section 9 shall inure to its benefit as to any actions taken or omitted
to be taken by it while it was an Agent under this Agreement.
9.6
Collateral Documents and Subsidiary Guaranty.

Each Lender (including each Lender in its capacity as a Swap Counterparty)
hereby further authorizes Collateral Agent, on behalf of and for the benefit of
Beneficiaries, to enter into each Collateral Document as secured party and to be
the agent for and representative of Lenders under the Subsidiary Guaranty, and
each Lender agrees to be bound by the terms of each Collateral Document and the
Subsidiary Guaranty; provided that Collateral Agent shall not (i) enter into or
consent to any material amendment, modification, termination or waiver of any
provision contained in any Collateral Document or the Subsidiary Guaranty or
(ii) release or subordinate any Collateral (except as otherwise expressly
permitted or required pursuant to the terms of this Agreement or the applicable
Collateral Document), in each case without the prior consent of Requisite
Lenders (or, if required pursuant to subsection 10.6, all Lenders); provided
further, however, that, without further written consent or authorization from
Lenders, Collateral Agent may execute any documents or instruments necessary to
(a) release any Lien encumbering any item of Collateral that (1) is the subject
of a sale or other disposition of assets permitted by this Agreement or to which
Requisite Lenders have otherwise consented or (2) is owned by any Subsidiary
that is designated as a HUD Subsidiary in accordance with the provisions of
subsection 7.3B, (b) release any Subsidiary Guarantor from the Subsidiary
Guaranty if (1) all of the Equity Interests of such Subsidiary Guarantor are
sold to any Person (other than an Affiliate of Company) pursuant to a sale or
other disposition permitted hereunder or to which Requisite Lenders have
otherwise consented or (2) such Subsidiary Guarantor has been designated as a
HUD Subsidiary in accordance with the provisions of subsection 7.3B or
(c) subordinate the Liens of Collateral Agent, on behalf of Beneficiaries, to
any Liens permitted by subsection 7.2A (excluding Liens described in clause (vi)
thereof); provided that, in the case of a sale of such item of Collateral or
stock referred to in subdivision (a) or (b), the requirements of subsection
10.14 are satisfied. Anything contained in any of the Loan Documents to the
contrary notwithstanding, Company, Administrative Agent, Collateral Agent and
each Lender hereby agree that (1) no Lender shall have any right individually to
realize upon any of the Collateral under any Collateral Document or to enforce
the Subsidiary Guaranty, it being understood and agreed that all powers, rights
and remedies under the Collateral Documents and the Subsidiary Guaranty may be
exercised solely by Collateral Agent for the benefit of Beneficiaries in
accordance with the terms thereof, and (2) in the event of a foreclosure by
Collateral Agent on any of the Collateral pursuant to a public or private sale,
Collateral Agent or any Lender may be the purchaser of any or all of such
Collateral at any such sale and Collateral Agent, as agent for and
representative of Lenders (but not any Lender or Lenders in its or their
respective individual capacities unless Requisite Lenders shall otherwise agree
in writing), shall be entitled, for the purpose of bidding and making settlement
or payment of the purchase price for all or any portion of the Collateral sold
at any such public sale, to use and apply any of the Obligations as a credit on
account of the purchase price for any Collateral payable by Collateral Agent at
such sale.



--------------------------------------------------------------------------------



Without derogating from any other authority granted to Administrative Agent or
Collateral Agent herein or in the Collateral Documents or any other document
relating thereto, each Lender hereby specifically (i) authorizes Collateral
Agent to enter into pledge agreements pursuant to this subsection 9.6 with
respect to the Equity Interests of all existing and future first-tier Foreign
Subsidiaries, which pledge agreements may be governed by the laws of each of the
jurisdictions of formation of such Foreign Subsidiaries, as agent on behalf of
each of Lenders, with the effect that Lenders each become a secured party
thereunder or, where relevant in a jurisdiction, as agent and trustee, with the
effect that Lenders each become a beneficiary of a trust and Collateral Agent
has all the rights, powers, discretions, protections and exemptions from
liability set out in the pledge agreements and (ii) appoints Collateral Agent as
its attorney-in-fact granting it the powers to execute each such pledge
agreement and any registrations of the security interest thereby created, in
each case in its name and on its behalf, with the effect that each Lender
becomes a secured party thereunder. With respect to each such pledge agreement,
Collateral Agent has the power to sub-delegate to third parties its powers as
attorney-in-fact of each Lender.
9.7
Duties of Other Agents.

To the extent that any Lender is identified in this Agreement as a co-agent,
Lead Arranger, documentation agent or syndication agent, such Lender shall not
have any right, power, obligation, liability, responsibility or duty under this
Agreement other than those applicable to all Lenders as such. Without limiting
the foregoing, none of such Lenders shall have or be deemed to have a fiduciary
relationship with any Lender.
9.8
Administrative Agent May File Proofs of Claim.

In case of the pendency of any receivership, insolvency, liquidation,
bankruptcy, reorganization, arrangement, adjustment, composition or other
judicial proceeding relative to Company or any of the Subsidiaries of Company,
Administrative Agent (irrespective of whether the principal of any Loan shall
then be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether Administrative Agent shall have made any demand on
Company) shall be entitled and empowered, by intervention in such proceeding or
otherwise
(i)    to file and prove a claim for the whole amount of principal and interest
owing and unpaid in respect of the Loans and any other Obligations that are
owing and unpaid and to file such other papers or documents as may be necessary
or advisable in order to have the claims of Lenders and Agents (including any
claim for the reasonable compensation, expenses, disbursements and advances of
Lenders and Agents and their agents and counsel and all other amounts due
Lenders and Agents under subsections 2.3 and 10.2) allowed in such judicial
proceeding, and
(ii)    to collect and receive any moneys or other property payable or
deliverable on any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to Administrative Agent and, in the event that
Administrative Agent shall consent to the making of such payments directly to
Lenders, to pay to Administrative Agent any amount due for the reasonable
compensation, expenses, disbursements and advances of Agents and their agents
and counsel, and any other amounts due Agents under subsections 2.3 and 10.2.



--------------------------------------------------------------------------------



Nothing herein contained shall be deemed to authorize Administrative Agent to
authorize or consent to or accept or adopt on behalf of any Lender any plan of
reorganization, arrangement, adjustment or composition affecting the Obligations
or the rights of any Lenders or to authorize Administrative Agent to vote in
respect of the claim of any Lender in any such proceeding.






Section 10.MISCELLANEOUS
10.1
Successors and Assigns; Assignments and Participations in Loans and Letters of
Credit.

A.    General. This Agreement shall be binding upon the parties hereto and their
respective successors and assigns and shall inure to the benefit of the parties
hereto and the successors and assigns of Lenders (it being understood that
Lenders’ rights of assignment are subject to the further provisions of this
subsection 10.1). Neither Company’s rights or obligations hereunder nor any
interest therein may be assigned or delegated by Company without the prior
written consent of all Lenders (and any attempted assignment or transfer by
Company without such consent shall be null and void). No sale, assignment or
transfer or participation of any Letter of Credit or any participation therein
may be made separately from a sale, assignment, transfer or participation of a
corresponding interest in the Revolving Loan Commitment and the Revolving Loans
of the Revolving Lender effecting such sale, assignment, transfer or
participation. Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby and, to the extent expressly
contemplated hereby, the Amendment Arrangers, the Affiliates of each of
Administrative Agent, Collateral Agent, the Amendment Arrangers and Lenders and
Indemnitees) any legal or equitable right, remedy or claim under or by reason of
this Agreement.
B.    Assignments.
(i)    Amounts and Terms of Assignments. Any Lender may assign to one or more
Eligible Assignees all or any portion of its rights and obligations under this
Agreement; provided that (a) except (1) in the case of an assignment of the
entire remaining amount of the assigning Lender’s rights and obligations under
this Agreement or (2) in the case of an assignment to a Lender or an Affiliate
of a Lender or an Approved Fund of a Lender, the aggregate amount of the
Revolving Loan Exposure or Term Loan Exposure, as the case may be, of the
assigning Lender and the assignee subject to each such assignment shall not be
less than $2,500,000, in the case of any assignment of a Revolving Loan, or
$1,000,000, in the case of any assignment of a Term Loan, unless each of
Administrative Agent and, so long as no Event of Default has occurred and is
continuing, Company otherwise consent (each such consent not to be unreasonably
withheld or delayed), (b) each partial assignment shall be made as an assignment
of a proportionate part of all the assigning Lender’s rights and obligations
under this Agreement with respect to the Loans or Commitments assigned and any
assignment of all or any portion of a Revolving Loan Commitment, Revolving Loans
or Letter of Credit participations shall be made only as an assignment of the
same proportionate part of the assigning Lender’s Revolving Loan Commitment,
Revolving Loans and Letter of Credit participations, (c) the parties to each
assignment shall (A) electronically execute and deliver to Administrative Agent
an Assignment Agreement via an electronic settlement system acceptable to
Administrative Agent or (B) manually execute and deliver to Administrative Agent
an Assignment Agreement, together with a processing and recordation fee of
$3,500, and the Eligible Assignee, if it shall not already be a party to this



--------------------------------------------------------------------------------



Agreement, shall deliver to Administrative Agent information reasonably
requested by Administrative Agent, including an administrative questionnaire and
such forms, certificates or other evidence, if any, with respect to United
States federal income tax withholding matters as the assignee under such
Assignment Agreement may be required to deliver to Administrative Agent pursuant
to subsection 2.7B(v) and with respect to information requested under the
Patriot Act, and (d) Administrative Agent, and if no Event of Default has
occurred and is continuing, Company, and, in the case of the assignment of
Revolving Loans or Revolving Loan Commitments, each Issuing Lender, shall have
consented thereto (which consents shall not be unreasonably withheld or
delayed); provided that, (I) with respect to the Term Loans, in the case of an
assignment to an Eligible Assignee, no consent of Company shall be required,
(II) with respect to the Revolving Loans and Revolving Loan Commitments, no
consent of Company shall be required in the case of any assignment to a Lender,
any Affiliate of a Lender or any Approved Fund of a Lender and (III) no consent
of Company shall be required in connection with any assignment relating to the
primary allocation or syndication of the Loans and Commitments by CS to Eligible
Assignees that are either organized under the laws of the United States or are
qualified to do business in one or more states of the United States.
Upon acceptance and recording by Administrative Agent pursuant to clause (ii)
below, from and after the effective date specified in such Assignment Agreement,
(y) the assignee thereunder shall be a party hereto and, to the extent that
rights and obligations hereunder have been assigned to it pursuant to such
Assignment Agreement, shall have the rights and obligations of a Lender
hereunder and shall be deemed to have made all of the agreements of a Lender
contained in the Loan Documents arising out of or otherwise related to such
rights and obligations and (z) the assigning Lender thereunder shall, to the
extent that rights and obligations hereunder have been assigned by it pursuant
to such Assignment Agreement, relinquish its rights (other than any rights which
survive the termination of this Agreement under subsection 10.9B) and be
released from its obligations under this Agreement (and, in the case of an
Assignment Agreement covering all or the remaining portion of an assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto; provided that, anything contained in any of the Loan
Documents to the contrary notwithstanding, if such Lender is an Issuing Lender
such Lender shall continue to have all rights and obligations of an Issuing
Lender until the cancellation or expiration of any Letters of Credit issued by
it and the reimbursement of any amounts drawn thereunder). The assigning Lender
shall, upon the effectiveness of such assignment or as promptly thereafter as
practicable, surrender its Notes, if any, to Administrative Agent for
cancellation, and thereupon new Notes shall, if so requested by the assignee
and/or the assigning Lender in accordance with subsection 2.1E, be issued to the
assignee and/or to the assigning Lender, substantially in the form of Exhibit IV
or Exhibit V annexed hereto, as the case may be, with appropriate insertions, to
reflect the amounts of the new Commitments and/or outstanding Revolving Loans
and/or outstanding Term Loans, as the case may be, of the assignee and/or the
assigning Lender. Other than as provided in subsection 2.1A(iii) and subsection
10.5, any assignment or transfer by a Lender of rights or obligations under this
Agreement that does not comply with this subsection 10.1B shall be treated for
purposes of this Agreement as a sale by such Lender of a participation in such
rights and obligations in accordance with subsection 10.1C.
(ii)    Acceptance by Administrative Agent; Recordation in Register. Upon its
receipt of an Assignment Agreement executed by an assigning Lender and an
assignee representing that it is an Eligible Assignee, together with the
processing and recordation fee referred to in subsection 10.1B(i) and any forms,
certificates or other evidence with respect to United States federal income tax
withholding matters that such assignee may be required to deliver to
Administrative Agent



--------------------------------------------------------------------------------



pursuant to subsection 2.7B(v), Administrative Agent shall, if Administrative
Agent and Company have consented to the assignment evidenced thereby (in each
case to the extent such consent is required pursuant to subsection 10.1B(i)),
(a) accept such Assignment Agreement by executing a counterpart thereof as
provided therein (which acceptance shall evidence any required consent of
Administrative Agent to such assignment) and (b) record the information
contained therein in the Register. Administrative Agent shall maintain a copy of
each Assignment Agreement delivered to and accepted by it as provided in this
subsection 10.1B(ii). No assignment shall be effective for purposes of this
Agreement unless it has been recorded in the Register as provided in this clause
(ii).
(iii)    Deemed Consent by Company. If the consent of Company to an assignment
or to an Eligible Assignee is required hereunder (including a consent to an
assignment which does not meet the minimum assignment thresholds specified in
subsection 10.1B(i)), Company shall be deemed to have given its consent five
Business Days after the date written notice thereof has been delivered by the
assigning Lender (through Administrative Agent or the electronic settlement
system used in connection with any such assignment) unless such consent is
expressly refused by Company prior to such fifth Business Day.
(iv)    Special Purpose Funding Vehicles. Notwithstanding anything to the
contrary contained herein, any Lender (a “Granting Lender”) may grant to a
special purpose funding vehicle (an “SPC”), identified as such in writing from
time to time by the Granting Lender to Administrative Agent and Company, the
option to provide to Company all or any part of any Loan that such Granting
Lender would otherwise be obligated to make to Company pursuant to this
Agreement; provided that (i) nothing herein shall constitute a commitment by any
SPC to make any Loan, and (ii) if an SPC elects not to exercise such option or
otherwise fails to provide all or any part of such Loan, the Granting Lender
shall be obligated to make such Loan pursuant to the terms hereof. The making of
a Loan by an SPC hereunder shall utilize the Commitment of the Granting Lender
to the same extent, and as if, such Loan were made by such Granting Lender. Each
party hereto hereby agrees that no SPC shall be liable for any indemnity or
similar payment obligation under this Agreement (all liability for which shall
remain with the Granting Lender). In furtherance of the foregoing, each party
hereto hereby agrees (which agreement shall survive the termination of this
Agreement) that, prior to the date that is one year and one day after the
payment in full of all outstanding commercial paper or other senior indebtedness
of any SPC, it will not institute against, or join any other person in
instituting against, such SPC any bankruptcy, reorganization, arrangement,
insolvency or liquidation proceedings under the laws of the United States or any
state thereof. In addition, notwithstanding anything to the contrary contained
in this subsection 10.1B(iv), any SPC may (i) with notice to, but without the
prior written consent of, Company and Administrative Agent and without paying
any processing fee therefor, assign all or a portion of its interests in any
Loans to the Granting Lender or to any financial institutions (consented to by
Company and Administrative Agent) providing liquidity and/or credit support to
or for the account of such SPC to support the funding or maintenance of Loans
and (ii) disclose on a confidential basis any non-public information relating to
its Loans to any rating agency, commercial paper dealer or provider of any
surety, guarantee or credit or liquidity enhancement to such SPC. This
subsection 10.1B(iv) may not be amended without the written consent of the SPC.
C.    Participations. Any Lender may, without the consent of, or notice to,
Company or Administrative Agent, sell participations to one or more Persons
(other than a natural Person or Company or any of its Affiliates) in all or a
portion of such Lender’s rights and/or obligations under this Agreement;
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender



--------------------------------------------------------------------------------



shall remain solely responsible to the other parties hereto for the performance
of such obligations and (iii) Company, Administrative Agent, Collateral Agent
and Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement. Any
agreement or instrument pursuant to which a Lender sells such a participation
shall provide that such Lender shall retain the sole right to enforce this
Agreement and to approve any amendment, modification or waiver of any provision
of this Agreement; provided that such agreement or instrument may provide that
such Lender will not, without the consent of the Participant, agree to any
amendment, modification or waiver directly affecting (i) the extension of the
regularly scheduled maturity of any portion of the principal amount of or
interest on any Loan allocated to such participation, (ii) a reduction of the
principal amount of, or the rate of interest payable on, or any fees with
respect to, any Loan allocated to such participation, (iii) the release of all
or substantially all of the Subsidiary Guarantors from their obligations under
the Subsidiary Guaranty or the release of any Lien granted in favor of
Collateral Agent with respect to all or substantially all of the Collateral, or
(iv) the increase in the commitment allocated to any such Participant. Subject
to the further provisions of this subsection 10.1C, Company agrees that each
Participant shall be entitled to the benefits of subsections 2.6D and 2.7 to the
same extent as if it were a Lender and had acquired its interest by assignment
pursuant to subsection 10.1B. To the extent permitted by law, each Participant
also shall be entitled to the benefits of subsection 10.4 as though it were a
Lender, provided such Participant agrees to be subject to subsection 10.5 as
though it were a Lender. A Participant shall not be entitled to receive any
greater payment under subsections 2.6D and 2.7 than the applicable Lender would
have been entitled to receive with respect to the participation sold to such
Participant unless the sale of the participation to such Participant is made
with Company’s prior written consent. A Participant that would be a Non-US
Lender if it were a Lender shall not be entitled to the benefits of subsection
2.7 unless Company is notified of the participation sold to such Participant and
such Participant agrees, for the benefit of Company, to comply with subsection
2.7B(v) as though it were a Lender.
D.    Pledges and Assignments. Any Lender may at any time (1) pledge or assign a
security interest in all or any portion of its Loans, and the other Obligations
owed to such Lender, to secure obligations of such Lender, including without
limitation any pledge or assignment to secure obligations to any Federal Reserve
Bank and (2) transfer its rights to receive payments hereunder to one or more of
its Affiliates; provided that (i) no Lender shall be relieved of any of its
obligations hereunder as a result of any such assignment, pledge or transfer and
(ii) in no event shall any assignee, pledgee or transferee be considered to be a
“Lender” or be entitled to require the assigning Lender to take or omit to take
any action hereunder.
E.    Information. Each Lender may furnish any information concerning Company
and its Subsidiaries in the possession of that Lender from time to time to
assignees and participants (including prospective assignees and participants),
subject to subsection 10.19.
F.    Agreements of Lenders. Each Lender listed on the signature pages hereof
hereby agrees, and each Lender that becomes a party hereto pursuant to an
Assignment Agreement shall be deemed to agree, (i) that it is an Eligible
Assignee described in clause (ii) of the definition thereof; (ii) that it has
experience and expertise in the making of or purchasing loans such as the Loans;
and (iii) that it will make or purchase its Loans for its own account in the
ordinary course of its business and without a view to distribution of such Loans
within the meaning of the Securities Act or the Exchange Act or other federal
securities laws (it being understood that, subject to the provisions of this
subsection 10.1, the disposition of such Loans or any interests therein shall at
all times remain within its exclusive control). Each Lender that becomes a party
hereto pursuant to an Assignment Agreement shall also be deemed to represent
that such Assignment Agreement constitutes a legal, valid and binding obligation
of such Lender, enforceable



--------------------------------------------------------------------------------



against such Lender in accordance with its terms, except as enforceability may
be limited by applicable bankruptcy, insolvency, reorganization, moratorium or
other similar laws affecting creditors’ rights generally and by general
principles of equity.
10.2
Expenses.

Whether or not the transactions contemplated hereby shall be consummated,
Company agrees to pay promptly (i) all reasonable costs and expenses of
Administrative Agent in the negotiation, preparation and execution of the Loan
Documents and any consents, amendments, waivers or other modifications thereto;
(ii) all reasonable costs and expenses of furnishing all opinions by counsel for
Company (including any opinions requested by Agents (other than Amendment
Arrangers) or Lenders as to any legal matters arising hereunder) and of
Company’s performance of and compliance with all agreements and conditions on
its part to be performed or complied with under this Agreement and the other
Loan Documents including with respect to confirming compliance with
environmental, insurance and solvency requirements; (iii) all reasonable fees,
expenses and disbursements of counsel to Agents (other than Amendment Arrangers)
(including reasonable allocated costs of internal counsel) in connection with
the negotiation, preparation, execution and administration of the Loan Documents
and any consents, amendments, waivers or other modifications thereto and any
other documents or matters requested by Company; (iv) all costs and expenses of
creating and perfecting Liens in favor of Collateral Agent on behalf of Lenders
pursuant to any Collateral Document, including filing and recording fees,
expenses and taxes, stamp or documentary taxes, search fees, title insurance
premiums, and reasonable fees, expenses and disbursements of counsel to
Administrative Agent, Collateral Agent and of counsel providing any opinions
that Administrative Agent, Collateral Agent or Requisite Lenders may reasonably
request in respect of the Collateral Documents or the Liens created pursuant
thereto; (v) all reasonable costs and expenses (including the reasonable fees,
expenses and disbursements of any auditors, accountants or appraisers and any
environmental or other consultants, advisors and agents employed or retained by
Administrative Agent or its counsel) of obtaining and reviewing any appraisals
provided for under subsection 6.9B and any environmental audits or reports
provided for under subsection 6.9A; (vi) all reasonable costs and expenses
incurred by Collateral Agent in connection with the custody or preservation of
any of the Collateral; (vii) all other reasonable costs and expenses incurred by
Administrative Agent and Lead Arrangers in connection with the syndication of
the Commitments; (viii) all reasonable costs and expenses, including reasonable
attorneys’ fees (including allocated costs of internal counsel) and fees, costs
and expenses of accountants, advisors and consultants, incurred by
Administrative Agent, Collateral Agent and each of their counsel relating to
efforts to (a) evaluate or assess any Loan Party, its business or financial
condition and (b) protect, evaluate, assess or dispose of any of the Collateral;
and (ix) all reasonable costs and expenses, including reasonable attorneys’ fees
(including allocated costs of internal counsel), fees, costs and expenses of
accountants, advisors and consultants and costs of settlement, incurred by
Agents and Lenders in enforcing any Obligations of or in collecting any payments
due from any Loan Party hereunder or under the other Loan Documents (including
in connection with the sale of, collection from, or other realization upon any
of the Collateral or the enforcement of the Loan Documents) or in connection
with any refinancing or restructuring of the credit arrangements provided under
this Agreement in the nature of a “work-out” or pursuant to any insolvency or
bankruptcy proceedings. Whether or not the transactions contemplated hereby
shall be consummated, Company agrees to pay promptly all reasonable costs and
expenses of Amendment Arrangers in the negotiation, preparation and execution of
the Loan Documents entered into in connection with the transactions to occur on
the Fourth Restatement Effective Date as contemplated by the Amendment and
Restatement Agreement.
10.3
Indemnity.




--------------------------------------------------------------------------------



In addition to the payment of expenses pursuant to subsection 10.2, whether or
not the transactions contemplated hereby shall be consummated, Company agrees to
defend (subject to Indemnitees’ selection of counsel), indemnify, pay and hold
harmless Agents and Lenders (including Issuing Lenders), and the officers,
directors, trustees, employees, agents, advisors, successors and assigns,
controlling persons, members, Affiliates and other representatives of Agents and
Lenders (collectively called the “Indemnitees”), from and against any and all
Indemnified Liabilities (as hereinafter defined); provided that Company shall
not have any obligation to any Indemnitee hereunder with respect to any
Indemnified Liabilities to the extent such Indemnified Liabilities arise solely
from the gross negligence or willful misconduct of that Indemnitee as determined
by a final nonappealable judgment of a court of competent jurisdiction. In the
case of an investigation, litigation or proceeding to which the indemnity in
this subsection 10.3 applies, such indemnity shall be effective whether or not
such investigation, litigation or proceeding is brought by Company, any equity
holders or creditors of Company, or an Indemnitee, whether or not an Indemnitee
is otherwise a party thereto and whether or not any aspect of the Transactions
are consummated.
As used herein, “Indemnified Liabilities” means, collectively, any and all
liabilities, obligations, losses, damages (including natural resource damages),
penalties, actions, judgments, suits, claims (including Environmental Claims),
reasonable costs (including the reasonable costs of any investigation, study,
sampling, testing, abatement, cleanup, removal, remediation or other response
action necessary to remove, remediate, clean up or abate any Hazardous Materials
Activity), reasonable expenses and disbursements of any kind or nature
whatsoever (including the reasonable fees and disbursements of counsel for
Indemnitees (including reasonable allocated costs of internal counsel) in
connection with any investigative, administrative or judicial proceeding
commenced or threatened by any Person, whether or not any such Indemnitee shall
be designated as a party or a potential party thereto, and any fees or expenses
incurred by Indemnitees in enforcing this indemnity), whether direct, indirect
or consequential and whether based on any federal, state or foreign laws,
statutes, rules or regulations (including securities and commercial laws,
statutes, rules or regulations, foreign assets control executive orders and
regulations of the Treasury Department, and Environmental Laws), on common law
or equitable cause or on contract or otherwise, that may be imposed on, incurred
by, or asserted against any such Indemnitee, in any manner relating to or
arising out of (i) this Agreement or the other Loan Documents or the
transactions contemplated hereby or thereby (including Lenders’ agreement to
make the Loans hereunder or the use or intended use of the proceeds thereof or
the issuance of Letters of Credit hereunder or the use or intended use of any
thereof, the failure of an Issuing Lender to honor a drawing under a Letter of
Credit as a result of any act or omission, whether rightful or wrongful, of any
present or future de jure or de facto Government Authority, or any enforcement
of any of the Loan Documents (including any sale of, collection from, or other
realization upon any of the Collateral or the enforcement of the Subsidiary
Guaranty)) or (ii) any Environmental Claim or any Hazardous Materials Activity
relating to or arising from, directly or indirectly, any past or present
activity, operation, land ownership, or practice of Company or any of its
Subsidiaries.
To the extent that the undertakings to defend, indemnify, pay and hold harmless
set forth in this subsection 10.3 may be unenforceable in whole or in part
because they are violative of any law or public policy, Company shall contribute
the maximum portion that it is permitted to pay and satisfy under applicable law
to the payment and satisfaction of all Indemnified Liabilities incurred by
Indemnitees or any of them.
Company hereby agrees that no Indemnitee shall have any liability (whether
direct or indirect, in contract or tort or otherwise) to Company or any of its
Subsidiaries or Affiliates or to equity holders or creditors of Company arising
out of, related to or in connection with any aspect of the Transactions, except
only for direct (as opposed to special, indirect, consequential or punitive)
damages determined in a final nonappealable judgment by a court of competent
jurisdiction to have resulted primarily from such Indemnitee’s gross negligence
or willful misconduct.



--------------------------------------------------------------------------------



10.4
Set-Off.

In addition to any rights now or hereafter granted under applicable law and not
by way of limitation of any such rights, upon the occurrence and during the
continuation of any Event of Default each of Lenders and their Affiliates is
hereby authorized by Company at any time or from time to time, without notice to
Company or to any other Person, any such notice being hereby expressly waived,
to set off and to appropriate and to apply any and all deposits (general or
special, time or demand, provisional or final, including Indebtedness evidenced
by certificates of deposit, whether matured or unmatured, but not including
trust accounts) and any other Indebtedness at any time held or owing by that
Lender or any Affiliate of that Lender to or for the credit or the account of
Company and each other Loan Party against and on account of the Obligations of
Company or any other Loan Party then due and owing to that Lender (or any
Affiliate of that Lender) or to any other Lender (or any Affiliate of any other
Lender) under this Agreement, the Letters of Credit and participations therein
and the other Loan Documents, including all claims of any nature or description
arising out of or connected with this Agreement, the Letters of Credit and
participations therein or any other Loan Document, irrespective of whether or
not that Lender shall have made any demand hereunder and although said
obligations and liabilities, or any of them, may be contingent or unmatured.
10.5
Ratable Sharing.

Lenders hereby agree among themselves that if any of them shall, whether by
voluntary or mandatory payment (other than a payment or prepayment of Loans made
and applied in accordance with the terms of this Agreement), by realization upon
security, through the exercise of any right of set-off or banker’s lien, by
counterclaim or cross action or by the enforcement of any right under the Loan
Documents or otherwise, or as adequate protection of a deposit treated as cash
collateral under the Bankruptcy Code, receive payment or reduction of a
proportion of the aggregate amount of principal, interest, amounts payable in
respect of Letters of Credit, fees and other amounts then due and owing to that
Lender hereunder or under the other Loan Documents (collectively, the “Aggregate
Amounts Due” to such Lender) that is greater than the proportion received by any
other Lender in respect of the Aggregate Amounts Due to such other Lender, then
the Lender receiving such proportionately greater payment shall, unless such
proportionately greater payment is required by the terms of this Agreement,
(i) notify Administrative Agent and each other Lender of the receipt of such
payment and (ii) apply a portion of such payment to purchase assignments (which
it shall be deemed to have purchased from each seller of an assignment
simultaneously upon the receipt by such seller of its portion of such payment)
of the Aggregate Amounts Due to the other Lenders so that all such recoveries of
Aggregate Amounts Due shall be shared by all Lenders in proportion to the
Aggregate Amounts Due to them; provided that (A) if all or part of such
proportionately greater payment received by such purchasing Lender is thereafter
recovered from such Lender upon the bankruptcy or reorganization of Company or
otherwise, those purchases shall be rescinded and the purchase prices paid for
such assignments shall be returned to such purchasing Lender ratably to the
extent of such recovery, but without interest and (B) the foregoing provisions
shall not apply to (1) any payment made by Company pursuant to and in accordance
with the express terms of this Agreement or (2) any payment obtained by a Lender
as consideration for the assignment (other than an assignment pursuant to this
subsection 10.5) of or the sale of a participation in any of its Obligations to
any Eligible Assignee or Participant pursuant to subsection 10.1B. Company
expressly consents to the foregoing arrangement and agrees that any purchaser of
an assignment so purchased may exercise any and all rights of a Lender as to
such assignment as fully as if that Lender had complied with the provisions of
subsection 10.1B with respect to such assignment. In order to further evidence
such assignment (and without prejudice to the effectiveness of the assignment
provisions set forth above), each purchasing Lender and each selling Lender
agree to enter into an Assignment Agreement at the request of a selling Lender
or a purchasing Lender, as the case may be, in form and substance reasonably
satisfactory to each such Lender.



--------------------------------------------------------------------------------



10.6
Amendments and Waivers.

No amendment, modification, termination or waiver of any provision of this
Agreement or of the Notes, and no consent to any departure by Company therefrom,
shall in any event be effective without the written concurrence of Requisite
Lenders; provided that no such amendment, modification, termination, waiver or
consent shall, without the consent of:
(a)    each Lender with Obligations directly affected (whose consent shall be
sufficient for any such amendment, modification, termination or waiver without
the consent of Requisite Lenders) (1) reduce the principal amount of any Loan,
(2) postpone the scheduled final maturity date of any Loan or postpone the date
or reduce the amount of any scheduled payment (but not prepayment) of principal
of any Loan, (3) postpone the date on which any interest or any fees are
payable, (4) decrease the interest rate borne by any Loan (other than any waiver
of any increase in the interest rate applicable to any of the Loans pursuant to
subsection 2.2E) or the amount of any fees payable hereunder (other than any
waiver of any increase in the fees applicable to Letters of Credit pursuant to
subsection 3.2 following an Event of Default) excluding any change in the manner
in which any financial ratio used in determining any interest rate or fee is
calculated that would result in a reduction of any such rate or fee, (5) reduce
the amount or postpone the due date of any amount payable in respect of any
Letter of Credit, (6) extend the expiration date of any Letter of Credit beyond
the Revolving Loan Commitment Termination Date, (7) extend the Revolving
Commitment Termination Date or (8) change in any manner the obligations of
Revolving Lenders relating to the purchase of participations in Letters of
Credit;
(b)    each Lender, (1) change in any manner the definition of “Requisite Class
Lenders” or the definition of “Requisite Lenders” (except for any changes
resulting solely from an increase in the aggregate amount of the Commitments
approved by Requisite Lenders), (2) change in any manner any provision of this
Agreement that, by its terms, expressly requires the approval or concurrence of
all Lenders, (3) increase the maximum duration of Interest Periods permitted
hereunder, (4) release any Lien granted in favor of Collateral Agent with
respect to all or substantially all of the Collateral or release all or
substantially all of the Subsidiary Guarantors from their obligations under the
Subsidiary Guaranty, in each case other than in accordance with the terms of the
Loan Documents, or (5) change in any manner or waive the provisions contained in
subsection 8.1 or this subsection 10.6.
In addition, no amendment, modification, termination or waiver of any provision
(i)  of Section 3 shall be effective without the written concurrence of
Administrative Agent and, with respect to the purchase of participations in
Letters of Credit, without the written concurrence of each Issuing Lender that
has issued an outstanding Letter of Credit or has not been reimbursed for a
payment under a Letter of Credit, (ii) of Section 9 or of any other provision of
this Agreement which, by its terms, expressly requires the approval or
concurrence of Administrative Agent or Collateral Agent, as applicable, shall be
effective without the written concurrence of Administrative Agent or Collateral
Agent, as applicable, (iii) of subsection 2.4 that has the effect of changing
any voluntary or mandatory prepayments, or Commitment reductions applicable to a
Class in a manner that disproportionately disadvantages such Class relative to
any other Class shall be effective without the written concurrence of Requisite
Class Lenders of such affected Class (it being understood and agreed that any
amendment, modification, termination or waiver of any such provision which



--------------------------------------------------------------------------------



only postpones or reduces any interim scheduled payment, voluntary or mandatory
prepayment, or Commitment reduction from those set forth in subsection 2.4 with
respect to one Class but not any other Class shall be deemed to
disproportionately disadvantage such one Class but not to disproportionately
disadvantage any such other Class for purposes of this clause (iii)); (iv) of
Section 8 that has the effect of obligating Revolving Lenders to make Revolving
Loans during the occurrence and continuation of an Event of Default shall be
effective without the written concurrence of Requisite Class Lenders having
Revolving Loan Exposure; (v) that increases the amount of a Commitment of a
Lender shall be effective without the consent of such Lender; and (vi) that
increases the maximum amount of Letters of Credit shall be effective without the
consent of Revolving Lenders constituting Requisite Class Lenders.
Administrative Agent may, but shall have no obligation to, with the concurrence
of any Lender, execute amendments, modifications, waivers or consents on behalf
of that Lender. Any waiver or consent shall be effective only in the specific
instance and for the specific purpose for which it was given. No notice to or
demand on Company in any case shall entitle Company to any other or further
notice or demand in similar or other circumstances. Any amendment, modification,
termination, waiver or consent effected in accordance with this subsection 10.6
shall be binding upon each Lender at the time outstanding, each future Lender
and, if signed by Company, on Company.
10.7
Independence of Covenants.

All covenants hereunder shall be given independent effect so that if a
particular action or condition is not permitted by any of such covenants, the
fact that it would be permitted by an exception to, or would otherwise be within
the limitations of, another covenant shall not avoid the occurrence of an Event
of Default or Potential Event of Default if such action is taken or condition
exists.
10.8
Notices; Effectiveness of Signatures.

Unless otherwise specifically provided herein, any notice or other communication
herein required or permitted to be given shall be in writing and may be
personally served, or sent by telefacsimile or United States mail or courier
service and shall be deemed to have been given when delivered in person or by
courier service, upon receipt of telefacsimile in complete and legible form, or
three Business Days after depositing it in the United States mail with postage
prepaid and properly addressed; provided that notices to Administrative Agent
and any Issuing Lender shall not be effective until received. For the purposes
hereof, the address of each party hereto shall be as set forth under such
party’s name on the signature pages hereof or (i) as to Company and
Administrative Agent, such other address as shall be designated by such Person
in a written notice delivered to the other parties hereto and (ii) as to each
other party, such other address as shall be designated by such party in a
written notice delivered to Administrative Agent. Electronic mail and Internet
and intranet websites may be used to distribute routine communications, such as
financial statements and other information as provided in subsection 6.1.
Administrative Agent or Company may, in its discretion, agree to accept notices
and other communications to it hereunder by electronic communications pursuant
to procedures approved by it, provided that approval of such procedures may be
limited to particular notices or communications.
Loan Documents and notices under the Loan Documents may be transmitted and/or
signed by telefacsimile and by signatures delivered in ‘PDF’ format by
electronic mail. The effectiveness of any such documents and signatures shall,
subject to applicable law, have the same force and effect as an original copy
with manual signatures and shall be binding on all Loan Parties, Agents and
Lenders. Administrative Agent may also require that any such documents and
signature be confirmed by a manually-signed copy



--------------------------------------------------------------------------------



thereof; provided, however, that the failure to request or deliver any such
manually-signed copy shall not affect the effectiveness of any facsimile
document or signature.
10.9
Survival of Representations, Warranties and Agreements.

A.    All representations, warranties and agreements made herein shall survive
the execution and delivery of this Agreement and the making of the Loans and the
issuance of the Letters of Credit hereunder.
B.    Notwithstanding anything in this Agreement or implied by law to the
contrary, the agreements of Company set forth in subsections 2.6D, 2.7, 10.2,
10.3, 10.4, 10.17 and 10.18 and the agreements of Lenders set forth in
subsections 9.2C, 9.4, 10.5 and 10.18 shall survive the payment of the Loans,
the cancellation or expiration of the Letters of Credit and the reimbursement of
any amounts drawn thereunder, and the termination of this Agreement.
10.10
Failure or Indulgence Not Waiver; Remedies Cumulative.

No failure or delay on the part of an Agent or any Lender in the exercise of any
power, right or privilege hereunder or under any other Loan Document shall
impair such power, right or privilege or be construed to be a waiver of any
default or acquiescence therein, nor shall any single or partial exercise of any
such power, right or privilege preclude other or further exercise thereof or of
any other power, right or privilege. All rights and remedies existing under this
Agreement and the other Loan Documents are cumulative to, and not exclusive of,
any rights or remedies otherwise available.
10.11
Marshalling; Payments Set Aside.

Neither any Agent nor any Lender shall be under any obligation to marshal any
assets in favor of Company or any other party or against or in payment of any or
all of the Obligations. To the extent that Company makes a payment or payments
to Administrative Agent or Lenders (or to Administrative Agent for the benefit
of Lenders), or Agents or Lenders enforce any security interests or exercise
their rights of setoff, and such payment or payments or the proceeds of such
enforcement or setoff or any part thereof are subsequently invalidated, declared
to be fraudulent or preferential, set aside and/or required to be repaid to a
trustee, receiver or any other party under any bankruptcy law, any other state
or federal law, common law or any equitable cause, then, to the extent of such
recovery, the obligation or part thereof originally intended to be satisfied,
and all Liens, rights and remedies therefor or related thereto, shall be revived
and continued in full force and effect as if such payment or payments had not
been made or such enforcement or setoff had not occurred.
10.12
Severability.

In case any provision in or obligation under this Agreement or the Notes shall
be invalid, illegal or unenforceable in any jurisdiction, the validity, legality
and enforceability of the remaining provisions or obligations, or of such
provision or obligation in any other jurisdiction, shall not in any way be
affected or impaired thereby.
10.13
Obligations Several; Independent Nature of Lenders’ Rights; Damage Waiver.

The obligations of Lenders hereunder are several and no Lender shall be
responsible for the



--------------------------------------------------------------------------------



obligations or Commitments of any other Lender hereunder. Nothing contained
herein or in any other Loan Document, and no action taken by Lenders pursuant
hereto or thereto, shall be deemed to constitute Lenders, or Lenders and
Company, as a partnership, an association, a Joint Venture or any other kind of
entity. The amounts payable at any time hereunder to each Lender shall be a
separate and independent debt, and, subject to subsection 9.6, each Lender shall
be entitled to protect and enforce its rights arising out of this Agreement and
it shall not be necessary for any other Lender to be joined as an additional
party in any proceeding for such purpose.
To the extent permitted by law, Company shall not assert, and hereby waives, any
claim against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with or as a result of this Agreement (including,
without limitation, subsection 2.1C hereof), any other Loan Document, any
transaction contemplated by the Loan Documents, any Loan or the use of proceeds
thereof. No Indemnitee shall be liable for any damages arising from the use by
unintended recipients of any information or other materials distributed by it
through telecommunications, electronic or other information transmission systems
in connection with the Loan Documents or the transactions contemplated thereby.
10.14
Release of Security Interest or Guaranty.

Upon (a) the proposed sale or other disposition of any Collateral to any Person
(other than an Affiliate of Company) that is permitted by this Agreement or to
which Requisite Lenders have otherwise consented, (b) the sale or other
disposition of all of the Equity Interests of a Subsidiary Guarantor to any
Person (other than an Affiliate of Company) that is permitted by this Agreement
or to which Requisite Lenders have otherwise consented or (c) the permitted
designation of a HUD Subsidiary under subsection 7.3B, for which a Loan Party
desires to obtain a security interest release or a release of the Subsidiary
Guaranty from Collateral Agent, such Loan Party shall deliver an Officer’s
Certificate (i) stating that the Collateral or the Equity Interests subject to
such disposition or such designation, as the case may be, is being sold or
otherwise disposed of or designated in compliance with the terms hereof and
(ii) specifying the Collateral or Equity Interests being sold or otherwise
disposed of or the identity of the Subsidiary so designated in the proposed
transaction. Upon the receipt of such Officer’s Certificate, Collateral Agent
shall, at such Loan Party’s expense, so long as Collateral Agent (a) has no
reason to believe that the facts stated in such Officer’s Certificate are not
true and correct and (b) (x) if the sale or other disposition of such item of
Collateral or Equity Interests constitutes an Asset Sale, shall have received
evidence reasonably satisfactory to it that arrangements reasonably satisfactory
to it have been made for delivery of the Net Asset Sale Proceeds if and as
required by subsection 2.4 and (y) in the case of a designation of a HUD
Subsidiary, shall have received evidence reasonably satisfactory to it that
arrangements reasonably satisfactory to it have been made for delivery of the
Net Indebtedness Proceeds required by subsection 2.4, execute and deliver such
releases of its security interest in such Collateral or such Subsidiary
Guaranty, as may be reasonably requested by such Loan Party (it being understood
that, in the case of the designation of a HUD Subsidiary, Collateral Agent shall
not be required to release the Lien in the Equity Interests of such HUD
Subsidiary).
10.15
Applicable Law.

THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS (EXCEPT AS OTHERWISE EXPRESSLY SET
FORTH IN ANY SUCH LOAN DOCUMENT), AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER AND THEREUNDER SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND
ENFORCED IN ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF NEW YORK
(INCLUDING SECTION 5-1401 OF THE



--------------------------------------------------------------------------------



GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK), WITHOUT REGARD TO CONFLICTS
OF LAWS PRINCIPLES THAT WOULD REQUIRE APPLICATION OF ANOTHER LAW.
10.16
Construction of Agreement; Nature of Relationship.

Each of the parties hereto acknowledges that (i) it has been represented by
counsel in the negotiation and documentation of the terms of this Agreement,
(ii) it has had full and fair opportunity to review and revise the terms of this
Agreement, (iii) this Agreement has been drafted jointly by all of the parties
hereto, and (iv) neither Administrative Agent nor any Lender or other Agent has
any fiduciary relationship with or duty to Company arising out of or in
connection with this Agreement or any of the other Loan Documents, and the
relationship between Administrative Agent, the other Agents and Lenders, on one
hand, and Company, on the other hand, in connection herewith or therewith is
solely that of debtor and creditor. Accordingly, each of the parties hereto
acknowledges and agrees that the terms of this Agreement shall not be construed
against or in favor of another party.
10.17
Consent to Jurisdiction and Service of Process.

ALL JUDICIAL PROCEEDINGS BROUGHT AGAINST ANY PARTY HERETO ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR ANY OBLIGATIONS
HEREUNDER AND THEREUNDER, SHALL BE BROUGHT EXCLUSIVELY IN ANY STATE OR FEDERAL
COURT OF COMPETENT JURISDICTION IN THE STATE, COUNTY AND CITY OF NEW YORK. BY
EXECUTING AND DELIVERING THIS AGREEMENT, COMPANY, FOR ITSELF AND IN CONNECTION
WITH ITS PROPERTIES, IRREVOCABLY
(I)    ACCEPTS GENERALLY AND UNCONDITIONALLY THE EXCLUSIVE JURISDICTION AND
VENUE OF SUCH COURTS;
(II)    WAIVES ANY DEFENSE OF FORUM NON CONVENIENS;
(III)    AGREES THAT SERVICE OF ALL PROCESS TO IT IN ANY SUCH PROCEEDING IN ANY
SUCH COURT MAY BE MADE BY REGISTERED OR CERTIFIED MAIL, RETURN RECEIPT
REQUESTED, TO COMPANY AT ITS ADDRESS PROVIDED IN ACCORDANCE WITH SUBSECTION
10.8;
(IV)    AGREES THAT SERVICE AS PROVIDED IN CLAUSE (III) ABOVE IS SUFFICIENT TO
CONFER PERSONAL JURISDICTION OVER COMPANY IN ANY SUCH PROCEEDING IN ANY SUCH
COURT, AND OTHERWISE CONSTITUTES EFFECTIVE AND BINDING SERVICE IN EVERY RESPECT;
(V)    AGREES THAT LENDERS RETAIN THE RIGHT TO SERVE PROCESS IN ANY OTHER MANNER
PERMITTED BY LAW OR TO BRING PROCEEDINGS AGAINST COMPANY IN THE COURTS OF ANY
OTHER JURISDICTION; AND
(VI)    AGREES THAT THE PROVISIONS OF THIS SUBSECTION 10.17 RELATING TO
JURISDICTION AND VENUE SHALL BE BINDING AND ENFORCEABLE TO THE FULLEST EXTENT
PERMISSIBLE UNDER NEW YORK



--------------------------------------------------------------------------------



GENERAL OBLIGATIONS LAW SECTION 5-1402 OR OTHERWISE.
NOTHING IN THIS AGREEMENT SHALL AFFECT ANY RIGHT THAT ADMINISTRATIVE AGENT,
COLLATERAL AGENT, ANY ISSUING LENDER OR ANY LENDER MAY OTHERWISE HAVE TO BRING
ANY ACTION OR PROCEEDING AGAINST COMPANY, ITS SUBSIDIARIES OR THEIR RESPECTIVE
PROPERTIES IN THE COURTS OF ANY JURISDICTION FOR THE PURPOSE OF THE RECOGNITION
OR ENFORCEMENT OF ANY JUDGMENT OR IN ORDER TO PROCEED AGAINST OR EXERCISE ANY
RIGHTS OR REMEDIES WITH RESPECT TO COLLATERAL.
10.18
Waiver of Jury Trial.

EACH OF THE PARTIES TO THIS AGREEMENT HEREBY AGREES TO WAIVE ITS RESPECTIVE
RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT
OF THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS OR ANY DEALINGS BETWEEN
THEM RELATING TO THE SUBJECT MATTER OF THIS LOAN TRANSACTION OR THE
LENDER/BORROWER RELATIONSHIP THAT IS BEING ESTABLISHED. THE SCOPE OF THIS WAIVER
IS INTENDED TO BE ALL-ENCOMPASSING OF ANY AND ALL DISPUTES THAT MAY BE FILED IN
ANY COURT AND THAT RELATE TO THE SUBJECT MATTER OF THIS TRANSACTION, INCLUDING
CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS AND ALL OTHER COMMON LAW AND
STATUTORY CLAIMS. EACH PARTY HERETO ACKNOWLEDGES THAT THIS WAIVER IS A MATERIAL
INDUCEMENT TO ENTER INTO A BUSINESS RELATIONSHIP, THAT EACH HAS ALREADY RELIED
ON THIS WAIVER IN ENTERING INTO THIS AGREEMENT, AND THAT EACH WILL CONTINUE TO
RELY ON THIS WAIVER IN THEIR RELATED FUTURE DEALINGS. EACH PARTY HERETO FURTHER
WARRANTS AND REPRESENTS THAT IT HAS REVIEWED THIS WAIVER WITH ITS LEGAL COUNSEL
AND THAT IT KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING
CONSULTATION WITH LEGAL COUNSEL. THIS WAIVER IS IRREVOCABLE, MEANING THAT IT MAY
NOT BE MODIFIED EITHER ORALLY OR IN WRITING (OTHER THAN BY A MUTUAL WRITTEN
WAIVER SPECIFICALLY REFERRING TO THIS SUBSECTION 10.18 AND EXECUTED BY EACH OF
THE PARTIES HERETO), AND THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS,
RENEWALS, SUPPLEMENTS OR MODIFICATIONS TO THIS AGREEMENT OR ANY OF THE OTHER
LOAN DOCUMENTS OR TO ANY OTHER DOCUMENTS OR AGREEMENTS RELATING TO THE LOANS
MADE HEREUNDER. IN THE EVENT OF LITIGATION, THIS AGREEMENT MAY BE FILED AS A
WRITTEN CONSENT TO A TRIAL BY THE COURT.
10.19
Confidentiality.

Each Lender shall hold all non-public information obtained pursuant to the
requirements of this Agreement in accordance with such Lender’s customary
procedures for handling confidential information of this nature, it being
understood and agreed by Company that in any event a Lender may make disclosures
(a) to its and its Affiliates’ directors, officers, employees and agents,
including accountants, legal counsel and other advisors (it being understood
that the Persons to whom such disclosure is made will be informed of the
confidential nature of such information and instructed to keep such information
confidential), (b) to the extent requested by any Government Authority having
jurisdiction over such Lender, (c) to the extent required by applicable laws or
regulations or by any subpoena or similar legal process, (d) to any other party
to this Agreement, (e) in connection with the exercise of any remedies hereunder
or any suit, action or



--------------------------------------------------------------------------------



proceeding relating to this Agreement or the enforcement of rights hereunder,
(f) subject to an agreement containing provisions substantially the same as
those of this subsection 10.19, to (i) any Eligible Assignee of or Participant
in, or any prospective Eligible Assignee of or Participant in, any of its rights
or obligations under this Agreement or (ii) any direct or indirect contractual
counterparty or prospective counterparty (or such contractual counterparty’s or
prospective counterparty’s professional advisor) to any credit derivative
transaction relating to obligations of Company, (g) with the consent of Company,
(h) to the extent such information (i) becomes publicly available other than as
a result of a breach of this subsection 10.19 or (ii) becomes available to
Administrative Agent or any Lender on a nonconfidential basis from a source
other than Company or (i) to the National Association of Insurance Commissioners
or any other similar organization or any nationally recognized rating agency
that requires access to information about a Lender’s or its Affiliates’
investment portfolio in connection with ratings issued with respect to such
Lender or its Affiliates; provided that, unless specifically prohibited by
applicable law or court order, each Lender shall notify Company of any request
by any Government Authority or representative thereof (other than any such
request in connection with any examination of the financial condition of such
Lender by such Government Authority) for disclosure of any such non-public
information prior to disclosure of such information; and provided, further that
in no event shall any Lender be obligated or required to return any materials
furnished by Company or any of its Subsidiaries. In addition, Administrative
Agent and Lenders may disclose the existence of this Agreement and information
about this Agreement to market data collectors, similar service providers to the
lending industry, and service providers to Administrative Agent and Lenders, and
Agents or any of their Affiliates may place customary “tombstone” advertisements
relating hereto in publications (including publications circulated in electronic
form) of its choice at its own expense.
Notwithstanding anything herein to the contrary, information required to be
treated as confidential by reason of the foregoing shall not include, and
Administrative Agent and each Lender may disclose to any and all Persons,
without limitation of any kind, any information with respect to United States
federal income tax treatment and United States federal income tax structure of
the transactions contemplated hereby and all materials of any kind (including
opinions or other tax analyses) that are provided to Administrative Agent or
such Lender relating to such tax treatment and tax structure.
10.20
Counterparts; Effectiveness.

Any amendments, waivers, consents or supplements to this Agreement or in
connection herewith may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed and delivered shall be deemed an original, but all such counterparts
together shall constitute but one and the same instrument; signature pages may
be detached from multiple separate counterparts and attached to a single
counterpart so that all signature pages are physically attached to the same
document. This Agreement shall become effective as provided in the Amendment and
Restatement Agreement.


[Remainder of page intentionally left blank]





--------------------------------------------------------------------------------





FOURTH AMENDED AND RESTATED
CREDIT AGREEMENT
DATED AS OF APRIL 12, 2012
AMONG
SKILLED HEALTHCARE GROUP, INC.,


THE LENDERS LISTED HEREIN,
as Lenders,
CREDIT SUISSE AG,
as Administrative Agent and as Collateral Agent,
and
J.P. MORGAN SECURITIES LLC
and
CREDIT SUISSE SECURITIES (USA) LLC,
as Joint Lead Arrangers and Joint Bookrunners







--------------------------------------------------------------------------------



 
TABLE OF CONTENTS
 
 
 
 
 
 
Section 1.
DEFINITIONS
1


1.1
Certain Defined Terms.
1


1.2
Accounting Terms; Utilization of GAAP for Purposes of Calculations Under
Agreement.
36


1.3
Other Definitional Provisions and Rules of Construction.
36


Section 2.
AMOUNTS AND TERMS OF COMMITMENTS AND LOANS
37


2.1
Commitments; Making of Loans; the Register; Optional Notes.
37


2.2
Interest on the Loans.
43


2.3
Fees.
46


2.4
Repayments, Prepayments and Reductions of Revolving Loan Commitment Amount;
General Provisions Regarding Payments; Application of Proceeds of Collateral and
Payments Under Subsidiary Guaranty.
46


2.5
Use of Proceeds.
55


2.6
Special Provisions Governing Eurodollar Rate Loans.
55


2.7
Increased Costs; Taxes; Capital Adequacy.
57


2.8
Statement of Lenders; Obligation of Lenders and Issuing Lenders to Mitigate.
63


2.9
Replacement of a Lender.
63


Section 3.
LETTERS OF CREDIT
64


3.1
Issuance of Letters of Credit and Lenders’ Purchase of Participations Therein.
64


3.2
Letter of Credit Fees.
67


3.3
Drawings and Reimbursement of Amounts Paid Under Letters of Credit.
68


3.4
Obligations Absolute.
71


3.5
Nature of Issuing Lenders’ Duties.
72


Section 4.
CONDITIONS TO EFFECTIVENESS AND REVOLVING LOANS AND LETTERS OF CREDIT
72


4.1
Conditions to Effectiveness.
72


4.2
Conditions to All Loans.
77


4.3
Conditions to Letters of Credit.
78


Section 5.
COMPANY’S REPRESENTATIONS AND WARRANTIES
78


5.1
Organization, Powers, Qualification, Good Standing, Business and Subsidiaries.
78


5.2
Authorization of Borrowing, etc.
79


5.3
Financial Condition.
80


5.4
No Material Adverse Effect; No Restricted Junior Payments.
80


5.5
Title to Properties; Liens; Real Property; Intellectual Property.
80


5.6
Litigation; Adverse Facts.
81


5.7
Payment of Taxes.
82


5.8
Performance of Agreements.
82


5.9
Governmental Regulation.
82


5.10
Securities Activities.
82


5.11
Employee Benefit Plans.
83


5.12
Certain Fees.
83


5.13
Environmental Protection.
84


5.14
Employee Matters.
84


5.15
Solvency.
84


5.16
Matters Relating to Collateral.
84






--------------------------------------------------------------------------------



5.17
Disclosure.
86


5.18
Subordinated Indebtedness.
86


5.19
Reporting to IRS.
86


5.20
Healthcare Matters.
86


5.21
Reimbursement; Nongovernmental Payors.
87


5.22
Foreign Assets Control Regulations, etc.
87


Section 6.
COMPANY’S AFFIRMATIVE COVENANTS
87


6.1
Financial Statements and Other Reports.
88


6.2
Existence, Healthcare Authorizations, etc.
93


6.3
Payment of Taxes and Claims; Tax.
93


6.4
Maintenance of Properties; Insurance; Application of Net Insurance/ Condemnation
Proceeds.
93


6.5
Inspection Rights; Lender Meeting.
95


6.6
Compliance with Laws, etc.
95


6.7
Environmental Matters.
95


6.8
Execution of Subsidiary Guaranty and Personal Property Collateral Documents
After the Effective Date.
97


6.9
Matters Relating to Real Property Collateral.
99


6.10
Interest Rate Protection.
100


6.11
Deposit Accounts, Securities Accounts and Cash Management Systems; Government
Reimbursement Deposit Accounts.
100


6.12
Ratings.
101


Section 7.
NEGATIVE COVENANTS
101


7.1
Indebtedness.
102


7.2
Liens and Related Matters.
104


7.3
Investments; Acquisitions; HUD Subsidiary Designations.
105


7.4
Contingent Obligations.
107


7.5
Restricted Junior Payments.
108


7.6
Financial Covenants.
109


7.7
Restriction on Fundamental Changes; Asset Sales.
110


7.8
Transactions with Shareholders and Affiliates.
111


7.9
Sales and Lease-Backs.
112


7.10
Conduct of Business.
112


7.11
Amendments of Documents Relating to Subordinated Indebtedness; Amendments or
Waivers of Related Agreements; Designation of Designated Senior Indebtedness.
112


7.12
Fiscal Year.
113


7.13
Government Reimbursement Deposit Accounts.
113


Section 8.
EVENTS OF DEFAULT
113


8.1
Failure to Make Payments When Due.
113


8.2
Default in Other Agreements.
113


8.3
Breach of Certain Covenants.
114


8.4
Breach of Warranty.
114


8.5
Other Defaults Under Loan Documents.
114


8.6
Involuntary Bankruptcy; Appointment of Receiver, etc.
114


8.7
Voluntary Bankruptcy; Appointment of Receiver, etc.
115


8.8
Judgments and Attachments.
115


8.9
Dissolution.
115






--------------------------------------------------------------------------------



8.10
Employee Benefit Plans.
115


8.11
Change in Control.
116


8.12
Invalidity of Loan Documents; Failure of Security; Repudiation of Obligations.
116


8.13
Failure to Maintain Healthcare Authorizations.
116


8.14
Right to cure.
117


Section 9.
ADMINISTRATIVE AGENT AND COLLATERAL AGENT
118


9.1
Appointment.
118


9.2
Powers and Duties; General Immunity.
119


9.3
Independent Investigation by Lenders; No Responsibility For Appraisal of
Creditworthiness.
121


9.4
Right to Indemnity.
121


9.5
Resignation of Agents; Successor Administrative Agent and Collateral Agent.
122


9.6
Collateral Documents and Subsidiary Guaranty.
122


9.7
Duties of Other Agents.
123


9.8
Administrative Agent May File Proofs of Claim.
124


Section 10.
MISCELLANEOUS
124


10.1
Successors and Assigns; Assignments and Participations in Loans and Letters of
Credit.
124


10.2
Expenses.
129


10.3
Indemnity.
130


10.4
Set-Off.
131


10.5
Ratable Sharing.
131


10.6
Amendments and Waivers.
132


10.7
Independence of Covenants.
134


10.8
Notices; Effectiveness of Signatures.
134


10.9
Survival of Representations, Warranties and Agreements.
135


10.10
Failure or Indulgence Not Waiver; Remedies Cumulative.
135


10.11
Marshalling; Payments Set Aside.
135


10.12
Severability.
135


10.13
Obligations Several; Independent Nature of Lenders’ Rights; Damage Waiver.
136


10.14
Release of Security Interest or Guaranty.
136


10.15
Applicable Law.
137


10.16
Construction of Agreement; Nature of Relationship.
137


10.17
Consent to Jurisdiction and Service of Process.
137


10.18
Waiver of Jury Trial.
138


10.19
Confidentiality.
139


10.20
Counterparts; Effectiveness.
140


 
Signature Pages
S-1














--------------------------------------------------------------------------------



EXHIBITS
I
FORM OF NOTICE OF BORROWING

II
FORM OF NOTICE OF CONVERSION/CONTINUATION

III
FORM OF REQUEST FOR ISSUANCE

IV
FORM OF TERM NOTE

V
FORM OF REVOLVING NOTE

VI
FORM OF NOTICE OF PREPAYMENT

VII
FORM OF COMPLIANCE CERTIFICATE

VIII
OPINIONS OF COMPANY COUNSEL

IX
FORM OF ASSIGNMENT AGREEMENT

X
FORM OF SOLVENCY CERTIFICATE

XI
FORM OF MORTGAGE

XII
PERFECTION CERTIFICATE






--------------------------------------------------------------------------------



SCHEDULES
1.1
EXISTING MORTGAGED PROPERTIES

2.1
LENDERS’ COMMITMENTS

4.1E
CERTAIN LOCAL COUNSEL

5.1
JURISDICTIONS OF ORGANIZATION; SUBSIDIARIES OF COMPANY

5.5B
REAL PROPERTY

5.5C
INTELLECTUAL PROPERTY

5.6
LITIGATION

5.11
CERTAIN EMPLOYEE BENEFIT PLANS

5.13
ENVIRONMENTAL MATTERS

7.1
CERTAIN EXISTING INDEBTEDNESS

7.2
CERTAIN EXISTING LIENS

7.3
CERTAIN EXISTING INVESTMENTS

7.4
CERTAIN EXISTING CONTINGENT OBLIGATIONS

7.7
CERTAIN FACILITIES










--------------------------------------------------------------------------------





EXHIBIT I
[FORM OF] NOTICE OF BORROWING
Pursuant to that certain Fourth Amended and Restated Credit Agreement dated as
of April 12, 2012 (as it may be amended, amended and restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”, the terms defined
therein and not otherwise defined herein being used herein as therein defined),
by and among Skilled Healthcare Group, Inc., a Delaware corporation (“Company”),
the Lenders from time to time party thereto (“Lenders”) and Credit Suisse AG, as
Administrative Agent (“Administrative Agent”) and Collateral Agent, this
represents Company’s request to borrow as follows:
1.    Date of borrowing:    ___________________, _________
2.    Amount of borrowing: $___________________
3.    Type of Loans:
[ ] a.    Term Loans
[ ] b.    Revolving Loans
4.    Interest rate option:
[ ] a.    Base Rate Loan(s)
[ ] b.    Eurodollar Rate Loans with an initial Interest Period of ____________
month(s)
The proceeds of such Loans are to be deposited in Company’s account at
Administrative Agent.
The undersigned officer, to the best of his or her knowledge, and Company
certify that:
(i)    The representations and warranties contained in the Credit Agreement and
the other Loan Documents are true, correct and complete in all material respects
on and as of the date hereof to the same extent as though made on and as of the
date hereof, except to the extent such representations and warranties
specifically relate to an earlier date, in which case such representations and
warranties were true, correct and complete in all material respects on and as of
such earlier date; provided, that, if a representation and warranty is qualified
as to materiality, with respect to such representation and warranty the
materiality qualifier set forth above shall be disregarded for purposes of this
condition;
(ii)    No event has occurred and is continuing or would result from the
consummation of the borrowing contemplated hereby that would constitute an Event
of Default or a Potential Event of Default;
[(iii)    Company has delivered a certificate, signed by an Officer of Company,
certifying



--------------------------------------------------------------------------------



that the incurrence of the Loans by Company pursuant to this Notice of Borrowing
will be permitted by the Senior Subordinated Notes Indenture;] and
(iv)    Each Loan Party has performed in all material respects all agreements
and satisfied all conditions which the Credit Agreement provides shall be
performed or satisfied by it on or before the date hereof.
DATED: ___________________
SKILLED HEALTHCARE GROUP, INC., A DELAWARE CORPORATION

By:                         
Name:                         
Title:                         


































































1 To be included in all Notices of Borrowing, unless and until the Senior
Subordinated Note Indenture has been satisfied and discharged, if after giving
effect to the making of Loans pursuant hereto and the use of proceeds thereof,
the aggregate amount of Obligations would exceed the maximum amount of “Senior
Credit Facilities” Indebtedness permitted to be incurred pursuant to Section
4.03(b)(1) of the Senior Subordinated Note Indenture.



--------------------------------------------------------------------------------








--------------------------------------------------------------------------------



EXHIBIT II
[FORM OF] NOTICE OF CONVERSION/CONTINUATION
Pursuant to that certain Fourth Amended and Restated Credit Agreement dated as
of April 12, 2012 (as it may be amended, amended and restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”, the terms defined
therein and not otherwise defined herein being used herein as therein defined),
by and among Skilled Healthcare Group, Inc., a Delaware corporation (“Company”),
the Lenders from time to time party thereto and Credit Suisse AG, as
Administrative Agent and Collateral Agent, this represents Company’s request to
convert or continue Loans as follows:
1.    Date of conversion/continuation: __________________, _______
2.    Amount of Loans being converted/continued: $___________________
3.
Type of Loans being converted/continued:

[ ] a.    Term Loans
[ ] b.    Revolving Loans
4.    Nature of conversion/continuation:
[ ] a.    Conversion of Base Rate Loans to Eurodollar Rate Loans
[ ] b.    Conversion of Eurodollar Rate Loans to Base Rate Loans
[ ] c.    Continuation of Eurodollar Rate Loans as such
5.    If Loans are being continued as or converted to Eurodollar Rate Loans, the
duration of the new Interest Period that commences on the
conversion/continuation date: _______________ month(s)
In the case of a conversion to or continuation of Eurodollar Rate Loans, the
undersigned officer, to the best of his or her knowledge, and Company certify
that no Event of Default or Potential Event of Default has occurred and is
continuing under the Credit Agreement.
DATED: ____________________    SKILLED HEALTHCARE GROUP,
INC., A DELAWARE CORPORATION
By:                         
Name:                     
Title:                         







--------------------------------------------------------------------------------





EXHIBIT III
[FORM OF] REQUEST FOR ISSUANCE
REQUEST FOR ISSUANCE
Pursuant to that certain Fourth Amended and Restated Credit Agreement dated as
of April 12, 2012 (as it may be amended, amended and restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”, the terms defined
therein and not otherwise defined herein being used herein as therein defined),
by and among Skilled Healthcare Group, Inc., a Delaware corporation (“Company”),
the Lenders from time to time party thereto and Credit Suisse AG, as
Administrative Agent (“Administrative Agent”) and Collateral Agent, this
represents Company’s request for the issuance of a Letter of Credit by
[Administrative Agent][name of other Lender] as follows:
1.    Issuing Lender:    [Administrative Agent]
[_________________________________]
2.    Date of issuance of Letter of Credit: ________________, ________
3.    Type of Letter of Credit:
[ ] a.    Commercial Letter of Credit
[ ] b.    Standby Letter of Credit
4.    Face amount of Letter of Credit: $________________________
5.    Expiration date of Letter of Credit: ________________, ________
6.    Name and address of beneficiary:
___________________________________________
___________________________________________
___________________________________________
___________________________________________
7.    Attached hereto is:
[ ]
the verbatim text of such proposed Letter of Credit

[ ]
a description of the proposed terms and conditions of such Letter of Credit,
including a precise description of any documents to be presented by the
beneficiary which, if presented by the beneficiary prior to the expiration date
of such Letter of Credit, would require the Issuing Lender to make payment under
such Letter of Credit.




--------------------------------------------------------------------------------



The undersigned officer, to the best of his or her knowledge, and Company
certify that:
(i)    The representations and warranties contained in the Credit Agreement and
the other Loan Documents are true, correct and complete in all material respects
on and as of the date hereof to the same extent as though made on and as of the
date hereof, except to the extent such representations and warranties
specifically relate to an earlier date, in which case such representations and
warranties were true, correct and complete in all material respects on and as of
such earlier date; provided, that, if a representation and warranty is qualified
as to materiality, with respect to such representation and warranty the
materiality qualifier set forth above shall be disregarded for purposes of this
condition;
(ii)    No event has occurred and is continuing or would result from the
issuance of the Letter of Credit contemplated hereby that would constitute an
Event of Default or a Potential Event of Default;
[(iii)    Company has delivered a certificate by an Officer of Company,
certifying that the issuance of such Letter of Credit to Company pursuant to
this Request for Issuance is permitted by the Senior Subordinated Notes
Indenture;] and
(iv)    Each Loan Party has performed in all material respects all agreements
and satisfied all conditions which the Credit Agreement provides shall be
performed or satisfied by it on or before the date hereof.
DATED: ____________________    SKILLED HEALTHCARE GROUP,
INC., A DELAWARE CORPORATION
By:                         
Name:                        
Title:                         














1 To be included in all Requests for Issuance, unless and until the Senior
Subordinated Note Indenture shall have been satisfied and discharged, if after
giving effect to the issuance of any Letter of Credit pursuant hereto and the
use of proceeds thereof, the aggregate amount of Obligations would exceed the
maximum amount of “Senior Credit Facilities” Indebtedness permitted to be
incurred pursuant to Section 4.03(b)(1) of the Senior Subordinated Note
Indenture.





--------------------------------------------------------------------------------



EXHIBIT IV
[FORM OF] TERM NOTE
SKILLED HEALTHCARE GROUP, INC.
$_____________________                 New York, New York
    {Issuance date}      
FOR VALUE RECEIVED, SKILLED HEALTHCARE GROUP, INC., a Delaware corporation
(“Company”), promises to pay to __________________ (“Payee”) or its registered
assigns the principal amount of _________________
($[___________________________________1]). The principal amount of this Note
shall be payable on the dates and in the amounts specified in that certain
Fourth Amended and Restated Credit Agreement dated as of April 12, 2012 (as it
may be amended, amended and restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”, the terms defined therein and not
otherwise defined herein being used herein as therein defined) by and among
Company, Lenders from time to time party thereto and Credit Suisse AG, as
Administrative Agent and Collateral Agent; provided that the last such
installment shall be in an amount sufficient to repay the entire unpaid
principal balance of this Note, together with all accrued and unpaid interest
thereon.
Company also promises to pay interest on the unpaid principal amount hereof,
until paid in full, at the rates and at the times which shall be determined in
accordance with the provisions of the Credit Agreement.
This Note is one of Company’s “Term Notes” and is issued pursuant to and
entitled to the benefits of the Credit Agreement, to which reference is hereby
made for a more complete statement of the terms and conditions under which the
Term Loan evidenced hereby was made and is to be repaid.
All payments of principal and interest in respect of this Note shall be made in
lawful money of the United States of America in same day funds at the Funding
and Payment Office or at such other place as shall be designated in writing for
such purpose in accordance with the terms of the Credit Agreement. Unless and
until an Assignment Agreement effecting the assignment or transfer of this Note
shall have been accepted by Administrative Agent and recorded in the Register as
provided in the Credit Agreement, Company and Administrative Agent shall be
entitled to deem and treat Payee as the owner and holder of this Note and the
Loan evidenced hereby. Payee hereby agrees, by its acceptance hereof, that
before disposing of this Note or any part hereof it will make a notation hereon
of all principal payments previously made hereunder and of the date to which
interest hereon has been paid; provided, however, that the failure to make a
notation of any payment made on this Note shall not limit or otherwise affect
the obligations of Company hereunder with respect to payments of principal of or
interest on this Note.
1    Insert amount of Lender's Term Loan in numbers.
2    Insert Lender's name in capital letters.
3    Insert amount of Lender's Term Loan in words


This Note is subject to mandatory prepayment as provided in the Credit Agreement
and to prepayment at the option of Company as provided in the Credit Agreement.



--------------------------------------------------------------------------------



THIS NOTE AND THE RIGHTS AND OBLIGATIONS OF COMPANY AND PAYEE HEREUNDER SHALL BE
GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE
INTERNAL LAWS OF THE STATE OF NEW YORK (INCLUDING SECTION 5-1401 OF THE GENERAL
OBLIGATIONS LAW OF THE STATE OF NEW YORK), WITHOUT REGARD TO CONFLICTS OF LAWS
PRINCIPLES.
Upon the occurrence and during the continuance of an Event of Default, the
unpaid balance of the principal amount of this Note, together with all accrued
and unpaid interest thereon, may become, or may be declared to be, due and
payable in the manner, upon the conditions and with the effect provided in the
Credit Agreement.
The terms of this Note are subject to amendment only in the manner provided in
the Credit Agreement.
This Note is subject to restrictions on transfer or assignment as provided in
the Credit Agreement.
No reference herein to the Credit Agreement and no provision of this Note or the
Credit Agreement shall alter or impair the obligations of Company, which are
absolute and unconditional, to pay the principal of and interest on this Note at
the place, at the respective times, and in the currency herein prescribed.
Company promises to pay all reasonable costs and expenses, including reasonable
attorneys’ fees, all as provided in the Credit Agreement, incurred in the
collection and enforcement of this Note. Company and any endorsers of this Note
hereby consent to renewals and extensions of time at or after the maturity
hereof in accordance with the Credit Agreement, without notice, and hereby waive
diligence, presentment, protest, demand and notice of every kind and, to the
full extent permitted by law, the right to plead any statute of limitations as a
defense to any demand hereunder.



--------------------------------------------------------------------------------



IN WITNESS WHEREOF, Company has caused this Note to be duly executed and
delivered by its officer thereunto duly authorized as of the date and at the
place first written above.
SKILLED HEALTHCARE GROUP, INC., A DELAWARE CORPORATION
By:                         
Name:                        
Title:                         









--------------------------------------------------------------------------------





EXHIBIT V
[FORM OF] REVOLVING NOTE
SKILLED HEALTHCARE GROUP, INC.
$_____________________            New York, New York
    {Issuance date}      
FOR VALUE RECEIVED, SKILLED HEALTHCARE GROUP, INC., a Delaware corporation
(“Company”), promises to pay to ________________ (“Payee”) or its registered
assigns, the lesser of (x) _______________________ ($[____________________1])
and (y) the unpaid principal amount of all advances made by Payee to Company as
Revolving Loans under that certain Fourth Amended and Restated Credit Agreement
dated as of April 12, 2012 (as it may be amended, amended and restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”,
the terms defined therein and not otherwise defined herein being used herein as
therein defined) by and among Company, the Lenders from time to time party
thereto and Credit Suisse AG, as Administrative Agent and Collateral Agent. The
principal amount of this Note shall be payable on the dates and in the amounts
specified in the Credit Agreement.
Company also promises to pay interest on the unpaid principal amount hereof,
until paid in full, at the rates and at the times which shall be determined in
accordance with the provisions of the Credit Agreement.
This Note is one of Company’s “Revolving Notes” and is issued pursuant to and
entitled to the benefits of the Credit Agreement, to which reference is hereby
made for a more complete statement of the terms and conditions under which the
Revolving Loans evidenced hereby were made and are to be repaid.
All payments of principal and interest in respect of this Note shall be made in
lawful money of the United States of America in same day funds at the Funding
and Payment Office or at such other place as shall be designated in writing for
such purpose in accordance with the terms of the Credit Agreement. Unless and
until an Assignment Agreement effecting the assignment or transfer of this Note
shall have been accepted by Administrative Agent and recorded in the Register as
provided in the Credit Agreement, Company and Administrative Agent shall be
entitled to deem and treat Payee as the owner and holder of this Note and the
Loans evidenced hereby. Payee hereby agrees, by its acceptance hereof, that
before disposing of this Note or any part hereof it will make a notation hereon
of all principal payments previously made hereunder and of the date to which
interest hereon has been paid; provided, however, that the failure to make a
notation of any payment made on this Note shall not limit or otherwise affect
the obligations of Company hereunder with respect to payments of principal of or
interest on this Note.
1    Insert amount of Lender's Revolving Loan Commitment in numbers.
2    Insert Lender's name in capital letters.
3    Insert amount of Lender's Revolving Loan Commitment in words





--------------------------------------------------------------------------------



This Note is subject to mandatory prepayment as provided in the Credit Agreement
and to prepayment at the option of Company as provided in the Credit Agreement.
THIS NOTE AND THE RIGHTS AND OBLIGATIONS OF COMPANY AND PAYEE HEREUNDER SHALL BE
GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE
INTERNAL LAWS OF THE STATE OF NEW YORK (INCLUDING SECTION 5-1401 OF THE GENERAL
OBLIGATIONS LAW OF THE STATE OF NEW YORK), WITHOUT REGARD TO CONFLICTS OF LAWS
PRINCIPLES.
Upon the occurrence and during the continuance of an Event of Default, the
unpaid balance of the principal amount of this Note, together with all accrued
and unpaid interest thereon, may become, or may be declared to be, due and
payable in the manner, upon the conditions and with the effect provided in the
Credit Agreement.
The terms of this Note are subject to amendment only in the manner provided in
the Credit Agreement.
This Note is subject to restrictions on transfer or assignment as provided in
the Credit Agreement.
No reference herein to the Credit Agreement and no provision of this Note or the
Credit Agreement shall alter or impair the obligations of Company, which are
absolute and unconditional, to pay the principal of and interest on this Note at
the place, at the respective times, and in the currency herein prescribed.
Company promises to pay all reasonable costs and expenses, including reasonable
attorneys’ fees, all as provided in the Credit Agreement, incurred in the
collection and enforcement of this Note. Company and any endorsers of this Note
hereby consent to renewals and extensions of time at or after the maturity
hereof in accordance with the Credit Agreement, without notice, and hereby waive
diligence, presentment, protest, demand and notice of every kind and, to the
full extent permitted by law, the right to plead any statute of limitations as a
defense to any demand hereunder.



--------------------------------------------------------------------------------



IN WITNESS WHEREOF, Company has caused this Note to be duly executed and
delivered by its officer thereunto duly authorized as of the date and at the
place first written above.
SKILLED HEALTHCARE GROUP, INC., A DELAWARE CORPORATION
By:                         
Name:                        
Title:                         





--------------------------------------------------------------------------------



TRANSACTIONS
ON
REVOLVING NOTE
Date
Type of
Loan Made
This Date
Amount of
Loan Made
This Date
Amount of
Principal Paid
This Date
Outstanding
Principal
Balance
This Date
Notation
Made By










--------------------------------------------------------------------------------



EXHIBIT VI
[FORM OF] NOTICE OF PREPAYMENT
Pursuant to that certain Fourth Amended and Restated Credit Agreement dated as
of April 12, 2012 (as it may be amended, amended and restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”, the terms defined
therein and not otherwise defined herein being used herein as therein defined),
by and among Skilled Healthcare Group, Inc., a Delaware corporation (“Company”),
the Lenders from time to time party thereto and Credit Suisse AG, as
Administrative Agent (“Administrative Agent”) and Collateral Agent, this
represents Company’s notice of prepayment as follows:
1.
Date of Notice: ________________, ________

2.
Type of Prepayment/Reduction/Termination:

[ ] a.
Voluntary Prepayment of:

[ ] i.    Term Loan
[ ] ii.    Revolving Loan
[ ] b.
Voluntary Reduction/Termination of Revolving Loan Commitments

[ ] c.
Mandatory Prepayment of Term Loans (specify the circumstance requiring said
prepayment and/or reduction by checking the appropriate box below):

[ ] i.    Receipt of Net Asset Sale Proceeds (check one of the options below)
[ ] 1.
Prepayment with Net Asset Sale Proceeds that will not be reinvested

[ ] 2.
Prepayment of Revolving Loans pending reinvestment of     Net Asset Sale
Proceeds

[ ] ii.    Receipt of Net Insurance/Condemnation Proceeds
[ ] 1.    Prepayment with Net Insurance/Condemnation Proceeds
                that will not be reinvested
[ ] 2.
Prepayment of Revolving Loans pending reinvestment of     Net
Insurance/Condemnation Proceeds

[ ] iii.    Receipt of Net Indebtedness Proceeds from the issuance of
Indebtedness
[ ] iv.    Consolidated Excess Cash Flow
3.
Amount of prepayment/reduction of Revolving Loan Commitments (as applicable):




--------------------------------------------------------------------------------



[ ] a.    Voluntary/Mandatory
Prepayment: 1             $________________________
•
[Fees            $________________________]2 



[ ] b.
Reduction/Termination

of Revolving Loan
Commitments: 3         $________________________
4.
If applicable, specify desired application of voluntary
prepayment:_4____________________
______________________________________________________________________________________________________________________________________________________

5.
Date of prepayment or date reduction/termination of Revolving Loan Commitment
Amount will take effect: __________, ________

6.
Attached hereto is (if applicable):

[ ] a.
Officer’s Certificate setting forth the portion of any Net Asset Sale Proceeds
or Net Insurance/Condemnation Proceeds that Company or any Subsidiary intends to
reinvest in equipment or other productive assets of the general type used in the
business of Company or its Subsidiaries.

[ ] b.
Officer’s Certificate demonstrating the calculation of the amount of the
applicable Net Asset Sale Proceeds, Net Insurance/Condemnation Proceeds, Net
Indebtedness Proceeds or Consolidated Excess Cash Flow, as the case may be, that
gave rise to a mandatory prepayment.







1    This option should be selected for all voluntary and mandatory prepayments
of the Loans.
2    If, prior to the first anniversary of the Fourth Restatement Effective
Date, all or any portion of the Term Loans are prepaid out of the proceeds of a
substantially concurrent issuance or incurrence of Indebtedness (excluding any
HUD Financing) and the interest rate spread applicable to such Indebtedness
(whether designated as “applicable rate” or otherwise, and including in such
interest rate spread any “LIBOR floor” and any original issue discount for, and
any upfront fees payable in connection with, such Indebtedness based on an
assumed four-year average life of such Indebtedness) is, or upon satisfaction of
the specified conditions could be, less than the Applicable Margin in respect of
such Term Loans (based on the definition of the term “Applicable Margin” as in
effect on the Fourth Restatement Effective Date) then the aggregate principal
amount so prepaid will be subject to a fee payable by Company equal to 1.0% of
the principal amount thereof.
3    This option should be selected only if a termination or reduction of the
Revolving Loan Commitments is the subject of this notice.
4    Irrespective of any application specified by Company, voluntary prepayments
shall first be applied as specified in subsection 2.4B(iv)(a) of the Credit
Agreement.





--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the undersigned authorized officer of Company has executed
this notice as of the date set forth above.
SKILLED HEALTHCARE GROUP, INC., A DELAWARE CORPORATION
By:____________________________
Name:__________________________
Title:___________________________











--------------------------------------------------------------------------------





EXHIBIT VII
[FORM OF] COMPLIANCE CERTIFICATE
THE UNDERSIGNED HEREBY CERTIFY THAT:
(1)    We are the duly elected [Title] and [Title] of Skilled Healthcare Group,
Inc., a Delaware corporation (“Company”);
(2)    We have reviewed the terms of that certain Fourth Amended and Restated
Credit Agreement dated as of April 12, 2012 (as it may be amended, amended and
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”, the terms defined therein and not otherwise defined in this
Certificate (including Attachment No. 1 annexed hereto and made a part hereof)
being used in this Certificate as therein defined), by and among Company, the
Lenders from time to time party thereto, and Credit Suisse AG, as Administrative
Agent and Collateral Agent, and the terms of the other Loan Documents, and we
have made, or have caused to be made under our supervision, a review in
reasonable detail of the transactions and condition of Company and its
Subsidiaries during the accounting period covered by the financial statements
delivered concurrently with delivery of this Certificate; and
(3)    The examination described in paragraph (2) above did not disclose, and we
have no knowledge of, the existence and continuance of any condition or event
which constitutes an Event of Default or Potential Event of Default at the end
of the accounting period covered by the financial statements delivered
concurrently with delivery of this certificate or as of the date of this
Certificate[, except as set forth below].
[Set forth [below] [in a separate attachment to this Certificate] are all
exceptions to paragraph (3) above listing, in detail, the nature of the
condition or event, the period during which it has existed and the action which
Company has taken, is taking, or proposes to take with respect to each such
condition or event:


The foregoing certifications, together with the computations set forth in
Attachment No. 1 annexed hereto and made a part hereof and the financial
statements delivered with this Certificate in support hereof, are made and
delivered this __________ day of _____________, ____ pursuant to subsection
6.1(iv) of the Credit Agreement.
SKILLED HEALTHCARE GROUP, INC., A DELAWARE CORPORATION
By:____________________________
Name:__________________________
Title:___________________________





--------------------------------------------------------------------------------



By:____________________________
Name:__________________________
Title:___________________________







--------------------------------------------------------------------------------





EXHIBIT VIII
[OPINION OF COMPANY COUNSEL]

























--------------------------------------------------------------------------------





EXHIBIT IX
[FORM OF] ASSIGNMENT AND ASSUMPTION AGREEMENT
This Assignment and Assumption Agreement (the “Assignment”) is dated as of the
Effective Date set forth below and is entered into by and between [Insert name
of Assignor] (the “Assignor”) and [Insert name of Assignee] (the “Assignee”).
Capitalized terms used but not defined herein shall have the meanings given to
them in the Fourth Amended and Restated Credit Agreement identified below (as
amended, amended and restated, supplemented or modified the “Credit Agreement”),
receipt of a copy of which is hereby acknowledged by the Assignee. The Standard
Terms and Conditions set forth in Annex 1 attached hereto are hereby agreed to
and incorporated herein by reference and made a part of this Assignment as if
set forth herein in full.
For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including without limitation any letters of credit and
guarantees included in such facilities) and (ii) to the extent permitted to be
assigned under applicable law, all claims, suits, causes of action and any other
right of the Assignor (in its capacity as a Lender) against any Person, whether
known or unknown, arising under or in connection with the Credit Agreement, any
other documents or instruments delivered pursuant thereto or the loan
transactions governed thereby or in any way based on or related to any of the
foregoing, including, but not limited to, contract claims, tort claims,
malpractice claims, statutory claims and all other claims at law or in equity
related to the rights and obligations sold and assigned pursuant to clause (i)
above (the rights and obligations sold and assigned pursuant to clauses (i) and
(ii) above being referred to herein collectively as, the “Assigned Interest”).
Such sale and assignment is without recourse to the Assignor and, except as
expressly provided in this Assignment and Assumption, without representation or
warranty by the Assignor.
1.
Assignor:    ______________________________

2.
Assignee:    ______________________________ [and is an Affiliate/Approved
Fund]1 

3.
Borrower(s):    ______________________________

4.
Administrative Agent:    ______________________, as administrative agent under
the Credit Agreement

1    Select as applicable.





--------------------------------------------------------------------------------



5.
Credit Agreement    The Fourth Amended and Restated Credit Agreement dated as of
April 12, 2012 among Skilled Healthcare Group, Inc., the Lenders from time to
time party thereto and Credit Suisse AG, as Administrative Agent

6.    Assigned Interest:
Facility Assigned
Aggregate
Amount of Commitment/Loans for all Lenders
Amount of Commitment/Loans Assigned
Percentage
Assigned of Commitment/Loans 2
Revolving Loan Commitment
$_____________
$_____________
__________%
Term Loan
$_____________
$_____________
__________%



Effective Date: _____________ ___, 20___ [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFORE.]
The terms set forth in this Assignment are hereby agreed to:
ASSIGNOR
[NAME OF ASSIGNOR]


By:     
Name:    
Title: ____________________________


ASSIGNEE
[NAME OF ASSIGNEE]


By:     
Name:    
Title:_____________________________






















2    Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans
of all Lenders thereunder





--------------------------------------------------------------------------------



Consented to and3 Accepted:
CREDIT SUISSE AG, Cayman Islands Branch, as Administrative Agent




By:     
Name:    
Title: ____________________________




By:     
Name:    
Title: ____________________________


[Consented to:]4 
[NAME OF RELEVANT PARTY]


By:     
Name:    
Title:____________________________




























3    To be added only if the consent of Administrative Agent is required by the
terms of the Credit Agreement.
4    To be added only if the consent of Company and/or other parties (e.g.
Issuing Lender) is required by the terms of the Credit Agreement.





--------------------------------------------------------------------------------





ANNEX 1


SKILLED HEALTHCARE GROUP, INC.
FOURTH AMENDED AND RESTATED CREDIT AGREEMENT
STANDARD TERMS AND CONDITIONS FOR ASSIGNMENT
AND ASSUMPTION AGREEMENT


1.    Representations and Warranties.
1.1    Assignor. The Assignor (a) represents and warrants that (i) it is the
legal and beneficial owner of the Assigned Interest, (ii) the Assigned Interest
is free and clear of any lien, encumbrance or other adverse claim and (iii) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and to consummate the transactions contemplated hereby;
and (b) assumes no responsibility with respect to (i) any statements, warranties
or representations made in or in connection with the Credit Agreement or any
Loan Document, (ii) the execution, legality, validity, enforceability,
genuineness, sufficiency or value of the Loan Documents or any collateral
thereunder, (iii) the financial condition of Company, any of its Subsidiaries or
Affiliates or any other Person obligated in respect of any Loan Document or
(iv) the performance or observance by Company, any of its Subsidiaries or
Affiliates or any other Person of any of their respective obligations under any
Loan Document.
1.2    Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and to consummate the transactions contemplated hereby and to
become a Lender under the Credit Agreement, (ii) it meets all requirements of an
Eligible Assignee under the Credit Agreement, (iii) from and after the Effective
Date, it shall be bound by the provisions of the Credit Agreement and, to the
extent of the Assigned Interest, shall have the obligations of a Lender
thereunder, (iv) it has received a copy of the Credit Agreement (including, if
applicable, all amendments thereto), together with copies of the most recent
financial statements delivered pursuant to subsection 6.1 thereof, as applicable
and such other documents and information as it has deemed appropriate to make
its own credit analysis and decision to enter into this Assignment and to
purchase the Assigned Interest on the basis of which it has made such analysis
and decision independently and without reliance on the Administrative Agent or
any other Lender, and (v) if it is a Non-US Lender, attached to the Assignment
is any documentation required to be delivered by it pursuant to the terms of the
Credit Agreement, duly completed and executed by the Assignee; and (b) agrees
that (i) it will, independently and without reliance on Administrative Agent,
the Assignor or any other Lender, and based on such documents and information as
it shall deem appropriate at the time, continue to make its own credit decisions
in taking or not taking action under the Loan Documents and (ii) it will perform
in accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.
2.    Payments. From and after the Effective Date, Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.
3.    General Provisions. This Assignment shall be binding upon, and inure to
the benefit of, the parties hereto and their respective successors and assigns.
This Assignment may be



--------------------------------------------------------------------------------



executed in any number of counterparts, which together shall constitute one
instrument. Delivery of an executed counterpart of a signature page of this
Assignment by telecopy shall be effective as delivery of a manually executed
counterpart of this Assignment. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES HEREUNDER SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED
IN ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF NEW YORK (INCLUDING
SECTION 5-1401 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK), WITHOUT
REGARD TO CONFLICTS OF LAWS PRINCIPLES.







--------------------------------------------------------------------------------





EXHIBIT X
[FORM OF] FINANCIAL CONDITION CERTIFICATE
This FINANCIAL CONDITION CERTIFICATE (this “Certificate”) is delivered in
connection with that certain Fourth Amended and Restated Credit Agreement dated
as of April 12, 2012 (as it may be amended, amended and restated, supplemented
or otherwise modified from time to time, the “Credit Agreement”) by and among
Skilled Healthcare Group, Inc., a Delaware corporation (“Company”), the Lenders
from time to time party thereto (“Lenders”), and Credit Suisse AG, as
Administrative Agent (“Administrative Agent”) and Collateral Agent. Capitalized
terms used herein without definition have the same meanings as in the Credit
Agreement.
This Certificate is being delivered pursuant to subsection 4.1F of the Credit
Agreement. The undersigned is the Chief Financial Officer of Company and hereby
further certifies as of the date hereof, in his capacity as an officer of
Company, and not individually, as follows:
1.    I have responsibility for (a) the management of the financial affairs of
Company and Subsidiary Guarantors and the preparation of financial statements of
Company and Subsidiary Guarantors, and (b) reviewing the financial and other
aspects of the transactions contemplated by the Credit Agreement.
2.    I have carefully prepared and/or reviewed the contents of this Certificate
and have conferred with counsel for Company for the purpose of discussing the
meaning of any provisions hereof that I desired to have clarified.
3.    In preparation for the consummation of the transactions contemplated by
the Credit Agreement, I have prepared and/or reviewed a pro forma balance sheet
as at December 31, 2011 and pro forma income projections and pro forma cash flow
projections for each fiscal year during the term of Credit Agreement for Company
and Subsidiary Guarantors on a consolidated basis, in each case after giving
effect to the consummation of the transactions contemplated by the Credit
Agreement. The pro forma balance sheet has been prepared utilizing what I
believe are reasonable estimates of the “fair value” and “present fair saleable
value” of the assets of Company and Subsidiary Guarantors. Although any
projections may by necessity involve uncertainties and approximations, the
projections are based on good faith estimates and assumptions believed by me to
be reasonable.
4.    Based upon the foregoing and upon the best of my knowledge after due
diligence, I have concluded as follows:
a.    The “fair value” and “present fair saleable value” of the assets of
Company and Subsidiary Guarantors exceed: (x) the total liabilities of Company
and Subsidiary Guarantors (including contingent liabilities), and (y) the amount
required to pay such liabilities as they become absolute and due.
b.    Company and Subsidiary Guarantors have the ability to pay their debts and
liabilities (including their probable liability in respect of contingent and
unliquidated liabilities and their unmatured liabilities) as they become
absolute and due.
c.    Company and Subsidiary Guarantors do not have an unreasonably small amount
of capital in relation to its business.
d.    Company and Subsidiary Guarantors, on a consolidated basis, have not
executed



--------------------------------------------------------------------------------



the Loan Documents or made any transfer or incurred any obligations thereunder,
with actual intent to hinder, delay or defraud either present or future
creditors.
In computing the amount of such contingent and unliquidated liabilities as of
the date hereof, such liabilities have been computed at the amount that, in the
light of all the facts and circumstances existing as of the date hereof,
represents the amount that can reasonably be expected to become an actual or
matured liability.
For the purpose of the above analysis, the values of the assets of Company and
Subsidiary Guarantors have been computed by considering Company and Subsidiary
Guarantors as a going concern entity.
I understand that Administrative Agent and Lenders are relying on this
Certificate in entering into the Credit Agreement and continuing to extend
credit to Company pursuant thereto.
    
[remainder of page intentionally left blank]







--------------------------------------------------------------------------------



The undersigned has executed this Certificate, solely in his capacity as an
officer of Company and not individually, as of the ___ day of ___________, 20[
].


By:     
Name:     
Title: Chief Financial Officer







--------------------------------------------------------------------------------



EXHIBIT XI
FORM OF MORTGAGE


RECORDING REQUESTED BY, AND WHEN RECORDED MAIL TO:
Cravath, Swaine & Moore LLP
825 Eighth Avenue
New York, New York 10019 
Attention: Daniel T. Lisk, Esq.


 

SPACE ABOVE THIS LINE RESERVED FOR RECORDER’S USE
FEE AND LEASEHOLD DEED OF TRUST, SECURITY AGREEMENT,
ASSIGNMENT OF RENTS AND LEASES AND FIXTURE FILING (<STATE>)


by and from


[FEE OWNER],

and

[OPERATING LESSEE], collectively “Grantor”

to

CHICAGO TITLE COMPANY [WILLIAM D. CLEVELAND], “Trustee”

for the benefit of


CREDIT SUISSE AG
in its capacity as Agent, “Beneficiary”


Dated as of ______, 20__


Location:
Municipality: County:
State:


THE SECURED PARTY (BENEFICIARY) DESIRES THIS FIXTURE FILING
TO BE INDEXED AGAINST THE RECORD OWNER OF THE REAL ESTATE
DESCRIBED HEREIN



--------------------------------------------------------------------------------



FEE AND LEASEHOLD DEED OF TRUST, SECURITY AGREEMENT,
ASSIGNMENT OF RENTS AND LEASES AND FIXTURE FILING (<STATE>)
THIS FEE AND LEASEHOLD DEED OF TRUST, SECURITY AGREEMENT, ASSIGNMENT OF RENTS
AND LEASES AND FIXTURE FILING (<STATE>) (as hereafter amended, modified,
extended, restated, supplemented or renewed from time to time, this “Deed of
Trust”) is dated as of _______, 20___ by and from [FEE OWNER], a [●] (“Fee
Owner”), and [OPERATING LESSEE], a [●] (“Operating Lessee” and together with Fee
Owner, individually and collectively, “Grantor”), each having an address at c/o
Skilled Healthcare Group, Inc., 27442 Portola Parkway, Suite 200, Foothill
Ranch, California 92610 to CHICAGO TITLE COMPANY, a California corporation
(“Trustee”), with an address at 225 South Lake Avenue, Suite 545, Pasadena,
California 91101 [WILLIAM D. CLEVELAND, an individual, having an address at Two
Houston Center, 909 Fannin Street, Suite 200, Houston, Texas 77010], for the
benefit of CREDIT SUISSE AG, as administrative agent and as collateral agent (in
such capacity, “Agent”) for the lenders party to the Credit Agreement (as
defined below) and the Lender Hedge Providers (as defined below) (all such
lenders and the Lender Hedge Providers, together with their respective
successors and assigns, are collectively referred to as the “Lenders”), having
an address at Eleven Madison Avenue, New York, New York 10010 (Agent, together
with its successors and assigns, “Beneficiary”).
RECITALS
A.    Reference is made to (i) that certain Fourth Amended and Restated Credit
Agreement dated as of April 12, 2012, among SKILLED HEALTHCARE GROUP, INC., a
Delaware corporation (“Borrower”), THE FINANCIAL INSTITUTIONS LISTED ON THE
SIGNATURE PAGES TO THE AMENDMENT AND RESTATEMENT AGREEMENT (as defined below),
and CREDIT SUISSE AG (“CS”), as administrative agent for Lenders and as
collateral agent for Lenders, pursuant to which Agent and the Lenders have made
certain commitments, subject to the terms and conditions set forth therein, to
extend certain credit facilities to Borrower (said Amended and Restated Credit
Agreement, as it may hereafter be amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”) and (ii) that certain
Amendment and Restatement and Additional Term Loan Assumption Agreement dated as
of April 12, 2012 (the “Amendment and Restatement Agreement”), among the
Borrower, the Subsidiary Guarantors (as defined therein) listed on the signature
pages thereto, the Lenders listed on the signature pages thereto and Agent.
B.    Borrower may from time to time enter, or may from time to time have
entered, into one or more Hedge Agreements (collectively, the “Hedge
Agreements”) with one or more Persons that are Lenders or the Collateral Agent
or Affiliates of Lenders or the Collateral Agent at the time of execution of
such Hedge Agreements (in such capacity, collectively, the “Lender Hedge
Providers”) at the time such Hedge Agreements are entered into in accordance
with the terms of the Credit Agreement.
C.    Grantor and other Subsidiaries of Borrower have executed and delivered
that certain Amended and Restated First Lien Subsidiary Guaranty dated as of
June 15, 2005, (as the same may hereafter be amended, restated, supplemented or
otherwise modified from time to time, the “Subsidiary Guaranty”) in favor of
Beneficiary and the Lenders, pursuant to which Grantor has guaranteed the prompt
payment and performance when due of all of the obligations of Borrower under the
Credit Agreement and the other Loan Documents to which it is a party and the
obligations of Borrower under the Hedge Agreements, including the obligation of
Borrower to make payments thereunder in the event of early termination thereof.



--------------------------------------------------------------------------------



D. Pursuant to the Credit Agreement, in order to induce Agent and the Lenders to
make Loans and other extensions of credit under the Credit Agreement and Lender
Hedge Providers to enter into the Hedge Agreements, Grantor has agreed to
execute and deliver this Deed of Trust.
I.    
DEFINITIONS
A.    Definitions. All capitalized terms used herein without definition shall
have the respective meanings ascribed to them in the Credit Agreement. As used
herein, the following terms shall have the following meanings:
1.    “Indebtedness”: (1) All indebtedness of Borrower to Beneficiary and the
Lenders, the full and prompt payment of which has been guaranteed by Grantor
pursuant to the Subsidiary Guaranty, including, without limitation, the sum of
all (a) principal, interest and other amounts evidenced or secured by the Loan
Documents and the Hedge Agreements with Lender Hedge Providers, and (b)
principal, interest and other amounts which may hereafter be loaned by
Beneficiary or any of the Lenders under or in connection with the Credit
Agreement, any of the other Loan Documents or the Hedge Agreements with Lender
Hedge Providers, whether evidenced by a promissory note or other instrument
which, by its terms, is secured hereby, and (2) all other indebtedness,
obligations and liabilities now or hereafter existing of any kind of Grantor to
Beneficiary or any of the Lenders under documents which recite that they are
intended to be secured by this Deed of Trust. The Credit Agreement contains a
revolving credit facility which permits Borrower to borrow certain principal
amounts, repay all or a portion of such principal amounts, and reborrow the
amounts previously paid to the Lenders, all upon satisfaction of certain
conditions stated in the Credit Agreement. This Deed of Trust secures all of
Grantor’s obligations with respect to advances and re-advances under the
revolving credit feature of the Credit Agreement.
2.    “Mortgaged Property”: All of Grantor’s right, title and interest in and to
the following: (1) the fee interest in the real property described in Exhibit A
attached hereto and incorporated herein by this reference and the leasehold
interest in the real property described in Exhibit A created by the Subject
Lease (hereafter defined) together with any greater estate therein as hereafter
may be acquired by Grantor, (the “Land”) together with all rights, privileges,
tenements, hereditaments, rights-of-way, easements, appendages and appurtenances
appertaining to the foregoing and all interests now or in the future arising in
respect of, benefiting or otherwise relating to the Land, including, without
limitation, easements, rights-of-way and development rights, including all
right, title and interest now owned or hereafter acquired by Grantor in and to
any land lying within the right of way of any street, open or proposed,
adjoining the Land, and any and all sidewalks, alleys, driveways, and strips and
gores of land adjacent to or used in connection with the Land (which, together
with the Land, are collectively referred to as the “Real Property”); (2) all
improvements now owned or hereafter acquired by Grantor, now or at any time
situated, placed or constructed upon the Land (the “Improvements”); (3) all
fixtures, machinery, appliances, goods, building or other materials, equipment,
including all machinery, equipment, engines, appliances and fixtures for
generating or distributing air, water, heat, electricity, light, sewage, fuel or
refrigeration, or for ventilating or sanitary purposes, the exclusion of vermin
or insects, or the removal of dust, refuse or garbage, and all extensions,
additions, accessions, improvements, betterments, renewals, substitutions, and
replacements to any of the foregoing, which, to the fullest extent permitted by
law, shall be conclusively deemed fixtures and improvements and a part of the
real property hereby encumbered (the “Fixtures”) (the Real Property,
Improvements and Fixtures are collectively referred to as the “Premises”); (4)
all leases, licenses, concessions, occupancy agreements or other agreements
(written or oral, now or at any time in effect) which grant to any Person a
possessory interest in, or the right to use, all or any part of the Premises,
together with



--------------------------------------------------------------------------------



all related security and other deposits (the “Leases”); (5) all of the rents,
revenues, royalties, income, proceeds, profits, security and other types of
deposits, and other benefits paid or payable by parties to the Leases for using,
leasing, licensing, possessing, operating from, residing in, selling or
otherwise enjoying the Premises (the “Rents”); (6) all accessions, replacements
and substitutions for any of the foregoing and all proceeds thereof (the
“Proceeds”); (7) all insurance policies, unearned premiums therefor and proceeds
from such policies covering any of the above property now or hereafter acquired
by Grantor (the “Insurance”); and (8) all awards, damages, remunerations,
reimbursements, settlements or compensation heretofore made or hereafter to be
made by any governmental authority pertaining to the Premises (the “Condemnation
Awards”). As used in this Deed of Trust, the term “Mortgaged Property” means all
or, where the context permits or requires, any portion of the above or any
interest therein. Notwithstanding anything herein to the contrary, in no event
shall the Mortgaged Property include, and Grantor shall not be deemed to have
granted a security interest in, any of Grantor’s rights or interests in or
under, (x) any license, contract, permit, Instrument (as defined in the Security
Agreement), Security (as defined in the Security Agreement) or franchise to
which Grantor is a party or any of its rights or interests thereunder to the
extent, but only to the extent, that such a grant would, under the terms of such
license, contract, permit, Instrument, Security or franchise, result in a breach
of the terms of, or constitute a default under, such license, contract, permit,
Instrument, Security or franchise and (y) any acquired asset subject to a Lien
at the time of such acquisition, and the proceeds of such asset, to the extent
the Indebtedness so secured and such Lien are permitted by the Credit Agreement,
so long as the Lien was not created in anticipation of such acquisition and the
agreement pursuant to which the Lien was incurred prohibits junior liens (other
than, in the case of both clauses (x) and (y), to the extent that any such term
would be rendered ineffective pursuant to the UCC or any other applicable law
(including the Bankruptcy Code) or principles of equity); provided, that
immediately upon the ineffectiveness, lapse or termination of any such provision
the Mortgaged Property shall include, and Grantor shall be deemed to have
granted a security interest in, all such rights and interests as if such
provision had never been in effect.
In the event that any asset of Grantor is excluded from the Mortgaged Property
by virtue of the foregoing paragraph, Grantor agrees to use commercially
reasonable efforts to obtain all requisite consents to enable Grantor to provide
a security interest in such asset pursuant hereto as promptly as practicable.
3.    “Obligations”: All of the agreements, covenants, conditions, warranties,
representations and other obligations of Grantor under the Subsidiary Guaranty,
the Hedge Agreements with Lender Hedge Providers and the other Loan Documents to
which it is a party.
4.    “Subject Lease”: All of the leases, if any, described on Exhibit B
attached hereto and incorporated herein by this reference.
5.    “UCC”: The Uniform Commercial Code in the State of New York. If the
creation, perfection and enforcement of any security interest herein granted is
governed by the laws of a state other than New York, then, as to the matter in
question, the term “UCC” means the Uniform Commercial Code in effect in that
state.
II.    
GRANT
A.    Grant. To secure the full and timely payment and performance of the
Obligations, Grantor GRANTS, BARGAINS, ASSIGNS, SELLS and CONVEYS, to Trustee
the Mortgaged Property, subject, however, to the Permitted Encumbrances, TO HAVE
AND TO HOLD the Mortgaged Property, IN TRUST,



--------------------------------------------------------------------------------



WITH POWER OF SALE, and Grantor does hereby bind itself, its successors and
assigns to WARRANT AND FOREVER DEFEND the title to the Mortgaged Property unto
Trustee.
III.    
WARRANTIES, REPRESENTATIONS AND COVENANTS
Grantor warrants, represents and covenants to Beneficiary and the Lenders as
follows:
A.    First Lien Status. Grantor shall preserve and protect the First Priority
Lien of this Deed of Trust and the other Loan Documents. If any lien or security
interest other than the Permitted Encumbrances is asserted against the Mortgaged
Property, subject to Grantor’s rights to contest such lien or security interest
under Section 6.3A of the Credit Agreement, Grantor shall promptly, and at its
expense, (a) give Beneficiary a detailed written notice of such lien or security
interest (including origin, amount and other terms), and (b) pay the underlying
claim in full or take such other action so as to cause it to be released or
contest the same in compliance with the requirements of the Credit Agreement
(including any requirement to provide a bond or other security satisfactory to
Beneficiary).
B.    Payment and Performance. Grantor shall pay and perform the Obligations in
full when they are required to be paid and performed.
C.    Replacement of Fixtures. Except for sales permitted pursuant to subsection
7.7 of the Credit Agreement, Grantor shall not, without the prior written
consent of Beneficiary, permit any of the Fixtures owned or leased by Grantor to
be removed at any time from the Real Property or Improvements, unless the
removed item is removed temporarily for maintenance and repair or, if removed
permanently, is permitted to be removed by the Credit Agreement.
D.    Inspections and Audits. Grantor shall permit inspections and audits in
accordance with the terms of subsections 6.5 and 6.7 of the Credit Agreement.
E.    Other Covenants. All of the covenants of Borrower (and, if a party
thereto, Grantor) to the extent applicable to the Mortgaged Property in the
Credit Agreement are incorporated herein by this reference and are hereby made
by Grantor with respect to the Mortgaged Property. Such covenants, together with
covenants in this Article 3, are covenants running with the Land.
F.    Condemnation Awards and Insurance Proceeds.
1.    Condemnation Awards. To the extent provided in subsection 6.4 of the
Credit Agreement, Grantor assigns all awards and compensation to which it is
entitled for any condemnation or other taking, or any purchase in lieu thereof,
to Beneficiary and authorizes Beneficiary to collect and receive such awards and
compensation and to give proper receipts and acquittances therefor in accordance
with the terms of the Credit Agreement. All proceeds of any such condemnation or
other taking shall be applied as provided in subsection 6.4C of the Credit
Agreement.
2.    Insurance Proceeds. To the extent provided in subsection 6.4 of the Credit
Agreement, Grantor assigns to Beneficiary all proceeds of any insurance policies
insuring against loss or damage to the Mortgaged Property. Grantor authorizes
Beneficiary to collect and receive such proceeds and authorizes and directs the
issuer of each of such insurance policies to make payment for all such losses
directly to Beneficiary, instead of to Grantor and Beneficiary jointly. All such
proceeds shall be applied as provided in



--------------------------------------------------------------------------------



subsection 6.4C of the Credit Agreement.
G.    Peaceable Possession. Grantor’s possession of the Mortgaged Property has
been peaceable and undisturbed and the Grantor does not know of any facts by
reason of which any adverse claim to any part of the Mortgaged Property or to
any undivided interest therein might be set up or made.
H.    Taxes.
1.    Grantor shall pay all material Taxes imposed or levied by any Government
Authority which create a lien upon the Mortgaged Property or any part thereof
before any
penalty accrues thereon (all of which Taxes are hereinafter referred to as
“Impositions”). If by
law any such Imposition is payable, or may at the option of the taxpayer be
paid, in installments, Grantor may pay the same, together with any accrued
interest on the unpaid balance of such Imposition, in installments as the same
become due and before any fine, penalty, interest or cost may be added thereto
for the nonpayment of any such installment and interest. If at any time after
the date hereof there shall be assessed or imposed a license fee, tax or
assessment on Beneficiary which is measured by or based in whole or in part upon
the amount of the outstanding Obligations, then all such Taxes shall be deemed
to be included within the term “Impositions” as defined herein, and Grantor
shall pay and discharge, or reimburse Beneficiary for the payment of same (if
Grantor is not permitted to pay such Imposition directly) the same as herein
provided with respect to the payment of Impositions, or, if Grantor shall not be
permitted by law to pay and discharge such Imposition either directly or
indirectly, then, at the option of Beneficiary, all obligations secured hereby,
together with all interest thereon, shall become immediately due and payable.
2.    Grantor has the right to contest the amount or validity of any Imposition
in accordance with the terms of Section 6.3A of the Credit Agreement.
IV.    
LEASEHOLD PROVISIONS
A.    Representations; Warranties; Covenants. Grantor hereby represents,
warrants and covenants that:
1.    (1) As of the date hereof, the Subject Lease is unmodified and in full
force and effect, (2) all rent and other charges therein have been paid to the
extent they are payable to the date hereof, (3) Grantor enjoys the quiet and
peaceful possession of the property demised thereby, (4) to the best of its
knowledge, Grantor is not in default in any material respect under any of the
terms thereof and there are no circumstances which, with the passage of time or
the giving of notice or both, would constitute such a default thereunder, (5) to
the best of Grantor’s knowledge, the lessor thereunder is not in default in any
material respect under any of the terms or provisions thereof on the part of the
lessor to be observed or performed;
2.    Grantor shall promptly pay, when due and payable, the rent and other
material charges payable pursuant to the Subject Lease, and will timely perform
and observe in all material respects all of the other terms, covenants and
conditions required to be performed and observed by Grantor as lessee under the
Subject Lease;
3.    Grantor shall notify Beneficiary in writing of any material default by
Grantor in the performance or observance of any terms, covenants or conditions
on the part of Grantor to be performed or observed under the Subject Lease
within five (5) Business Days after Grantor knows of such default;



--------------------------------------------------------------------------------



4.    Grantor shall, immediately upon receipt thereof, deliver a copy of each
notice given to Grantor by the lessor pursuant to the Subject Lease and promptly
after obtaining knowledge thereof notify Beneficiary in writing of any material
default by the lessor in the performance or observance of any of the terms,
covenants or conditions on the part of the lessor to be performed or observed
thereunder;
5.    Unless required under the terms of the Subject Lease and except as
permitted pursuant to the Credit Agreement, Grantor shall not, without the prior
written consent of Beneficiary (which may be granted or withheld in
Beneficiary’s sole and absolute discretion) terminate, modify or surrender the
Subject Lease, and any such attempted termination, modification or surrender
without Beneficiary’s written consent shall be void; and
6.    Grantor shall, within twenty (20) days after written request from
Beneficiary, use its commercially reasonable efforts to obtain from the lessor
and deliver to Beneficiary a certificate setting forth the name of the tenant
thereunder and stating that the Subject Lease is in full force and effect, is
unmodified or, if the Subject Lease has been modified, the date of each
modification (together with copies of each such modification), that no notice of
termination thereon has been served on Grantor, stating that no default or event
which with notice or lapse of time (or both) would become a default is existing
under the Subject Lease, stating the date to which rent has been paid, and
specifying the nature of any defaults, if any, and containing such other
statements and representations as may be reasonably requested by Beneficiary.
B.    No Merger. So long as any of the Indebtedness or the Obligations remain
unpaid or unperformed (other than Unasserted Obligations) and except in a
transaction permitted pursuant to the Credit Agreement, the fee title to and the
leasehold estate in the premises subject to the Subject Lease shall not merge
but shall always be kept separate and distinct notwithstanding the union of such
estates in the lessor or Grantor, or in a third party, by purchase or otherwise.
If Grantor acquires the fee title or any other estate, title or interest in the
property demised by the Subject Lease, or any part thereof, the lien of this
Deed of Trust shall attach to, cover and be a lien upon such acquired estate,
title or interest and the same shall thereupon be and become a part of the
Mortgaged Property with the same force and effect as if specifically encumbered
herein. Grantor agrees to execute all instruments and documents that Beneficiary
or Trustee may reasonably require to ratify, confirm and further evidence the
lien of this Deed of Trust on the acquired estate, title or interest.
Furthermore, Grantor hereby appoints Beneficiary as its true and lawful
attorney-in-fact to execute and deliver, if an Event of Default has occurred and
is continuing, all such instruments and documents in the name and on behalf of
Grantor. This power, being coupled with an interest, shall be irrevocable as
long as any portion of the Indebtedness remains unpaid.
C.    Beneficiary as Lessee. If the Subject Lease is terminated prior to the
natural expiration of its term due to default by Grantor or any tenant
thereunder, and if Beneficiary or its designee acquires from the lessor a new
lease of the premises, Grantor shall have no right, title or interest in or to
such new lease or the leasehold estate created thereby, or renewal privileges
therein contained.
D.    No Assignment. If this Deed of Trust constitutes a prohibited collateral
assignment of the Subject Lease under the terms of the Subject Lease, then the
assignment of the Subject Lease in this Deed of Trust will be deemed conditioned
upon the receipt of any consent expressly required under the Subject Lease and
Beneficiary and the Lenders have no liability or obligation thereunder by reason
of its acceptance of this Deed of Trust. Beneficiary and the Lenders will be
liable for the obligations of the tenant arising out of the Subject Lease for
only that period of time for which Beneficiary or the Lenders are in possession
of the Premises or have acquired, by foreclosure or otherwise, and are holding
all of Grantor’s right, title and interest therein.



--------------------------------------------------------------------------------



V.    
DEFAULT AND FORECLOSURE
A.    Remedies. If an Event of Default has occurred and is continuing,
Beneficiary may, at Beneficiary’s election and by or through Trustee or
otherwise, exercise any or all of the following rights, remedies and recourses:
1.    Acceleration.    Declare the Indebtedness and/or Obligations to be
immediately due and payable, without further notice, presentment, protest,
notice of intent to accelerate, notice of acceleration, demand or action of any
nature whatsoever (each of which hereby is expressly waived by Grantor),
whereupon the same shall become immediately due and payable.
2.    Entry on Mortgaged Property. Enter the Mortgaged Property and take
exclusive possession thereof and of all books, records and accounts relating
thereto or located thereon. If Grantor remains in possession of the Mortgaged
Property after an Event of Default and without Beneficiary’s prior written
consent, Beneficiary may invoke any legal remedies to dispossess Grantor.
3.    Operation of Mortgaged Property. Hold, lease; develop, manage, operate or
otherwise use the Mortgaged Property upon such terms and conditions as
Beneficiary may deem reasonable under the circumstances (making such repairs,
alterations, additions and improvements and taking other actions, from time to
time, as Beneficiary reasonably deems necessary or desirable), and apply all
Rents and other amounts collected by Trustee in connection therewith in
accordance with the provisions of Section 5.7.
4.    Foreclosure and Sale. Institute proceedings for the complete foreclosure
of this Deed of Trust, either by judicial action or by power of sale, in which
case the Mortgaged Property may be sold for cash or credit in one or more
parcels as Beneficiary may determine. With respect to any notices required or
permitted under the UCC, Grantor agrees that ten (10) days prior written notice
shall be deemed commercially reasonable. At any such sale by virtue of any
judicial proceedings, power of sale, or any other legal right, remedy or
recourse, the title to and right of possession of any such property shall pass
to the purchaser thereof, and to the fullest extent permitted by law, Grantor
shall be completely and irrevocably divested of all of its right, title,
interest, claim, equity, equity of redemption, and demand whatsoever, either at
law or in equity, in and to the property sold and such sale shall be a perpetual
bar both at law and in equity against Grantor, and against all other Persons
claiming or to claim the property sold or any part thereof, by, through or under
Grantor. Beneficiary or any of the Lenders may be a purchaser at such sale. If
Beneficiary is the highest bidder, Beneficiary may credit the portion of the
purchase price that would be distributed to Beneficiary against the Indebtedness
in lieu of paying cash. In the event this Deed of Trust is foreclosed by
judicial action, appraisement of the Mortgaged Property is waived.
5.    Receiver. Make application to a court of competent jurisdiction for, and
obtain from such court as a matter of strict right and without notice to Grantor
or regard to the adequacy of the Mortgaged Property for the payment and
performance of the Obligations, the appointment of a receiver of the Mortgaged
Property, and Grantor irrevocably consents to such appointment. Any such
receiver shall have all the usual powers and duties of receivers in similar
cases, including the full power to rent, maintain and otherwise operate the
Mortgaged Property upon such terms as may be approved by the court, and shall
apply such Rents in accordance with the provisions of Section 5.7.
6.    Other. Exercise all other rights, remedies and recourses granted under the
Loan Documents, the Hedge Agreements or otherwise available at law or in equity.



--------------------------------------------------------------------------------



B.    Separate Sales. The Mortgaged Property may be sold in one or more parcels
and in such manner and order as Trustee in its sole discretion may elect; the
right of sale arising out of any Event of Default shall not be exhausted by any
one or more sales.
C.    Remedies Cumulative, Concurrent and Nonexclusive. Beneficiary, Trustee and
the Lenders shall have all rights, remedies and recourses granted in the Loan
Documents and available at law or equity (including the UCC), which rights (a)
shall be cumulated and concurrent, (b) may be pursued separately, successively
or concurrently against Grantor or others obligated under the Loan Documents, or
against the Mortgaged Property, or against any one or more of them, at the sole
discretion of Beneficiary, Trustee or the Lenders, as the case may be, (c) may
be exercised as often as occasion therefor shall arise, and the exercise or
failure to exercise any of them shall not be construed as a waiver or release
thereof or of any other right, remedy or recourse, and (d) are intended to be,
and shall be, nonexclusive. No action by Beneficiary, Trustee or the Lenders in
the enforcement of any rights, remedies or recourses under the Loan Documents or
otherwise at law or equity shall be deemed to cure any Event of Default.
D.    Release of and Resort to Collateral. Beneficiary may release, regardless
of consideration and without the necessity for any notice to or consent by the
holder of any subordinate lien on the Mortgaged Property, any part of the
Mortgaged Property without, as to the remainder, in any way impairing,
affecting, subordinating or releasing the lien or security interest created in
or evidenced by the Loan Documents or their status as a first and prior lien and
security interest in and to the Mortgaged Property. For payment and performance
of the Obligations, Beneficiary may resort to any other security in such order
and manner as Beneficiary may elect.
E.    Waiver of Redemption, Notice and Marshalling of Assets. To the fullest
extent permitted by law, Grantor hereby irrevocably and unconditionally waives
and releases (a) all benefit that might accrue to Grantor by virtue of any
present or future statute of limitations or law or judicial decision exempting
the Mortgaged Property from attachment, levy or sale on execution or providing
for any stay of execution, exemption from civil process, redemption or extension
of time for payment, (b) all notices of any Event of Default or of any election
by Trustee, Beneficiary or the Lenders to exercise or the actual exercise of any
right, remedy or recourse provided for under the Loan Documents, and (c) any
right to a marshalling of assets or a sale in inverse order of alienation.
F.    Discontinuance of Proceedings. If Beneficiary, Trustee or the Lenders
shall have proceeded to invoke any right, remedy or recourse permitted under the
Loan Documents and shall thereafter elect to discontinue or abandon it for any
reason, Beneficiary, Trustee, or the Lenders, as the case may be, shall have the
unqualified right to do so and, in such an event, Grantor, Beneficiary, Trustee,
and the Lenders shall be restored to their former positions with respect to the
Indebtedness, the Obligations, the Loan Documents, the Mortgaged Property and
otherwise, and the rights, remedies, recourses and powers of Beneficiary,
Trustee, and the Lenders shall continue as if the right, remedy or recourse had
never been invoked, but no such discontinuance or abandonment shall waive any
Event of Default which may then exist or the right of Beneficiary, Trustee, or
the Lenders thereafter to exercise any right, remedy or recourse under the Loan
Documents for such Event of Default.
G.    Application of Proceeds. The proceeds of any sale of and the Rents and
other amounts generated by the holding, leasing, management, operation or other
use of the Mortgaged Property, shall be applied by Beneficiary, Trustee, or the
Lenders (or the receiver, if one is appointed) in accordance with subsection
2.4D of the Credit Agreement.



--------------------------------------------------------------------------------



H.    Occupancy After Foreclosure. Any sale of the Mortgaged Property or any
part thereof in accordance with Section 5.1(d) will divest all right, title and
interest of Grantor in and to the property sold. Subject to applicable law, any
purchaser at a foreclosure sale will receive immediate possession of the
property purchased. If Grantor retains possession of such property or any part
thereof subsequent to such sale, Grantor will be considered a tenant at
sufferance of the purchaser, and will, if Grantor remains in possession after
demand to remove, be subject to eviction and removal, forcible or otherwise,
with or without process of law.
I.    Additional Advances and Disbursements; Costs of Enforcement.
1.    If any Event of Default has occurred and is continuing, Beneficiary shall
have the right, but not the obligation, to cure such Event of Default in the
name and on behalf of Grantor. All sums advanced and reasonable expenses
incurred at any time by Beneficiary under this Section 5.9, or otherwise under
this Deed of Trust or any of the other Loan Documents or applicable law, shall
bear interest from the date that such sum is advanced or expense incurred, to
and including the date of reimbursement, computed at a rate which is 2% per
annum in excess of the interest rate payable under the Credit Agreement for Base
Rate Loans, and all such sums, together with interest thereon, shall be secured
by this Deed of Trust.
2.    Grantor shall pay all reasonable expenses (including reasonable attorneys’
fees and expenses) of or incidental to the perfection and enforcement of this
Deed of Trust and the other Loan Documents, or the enforcement, compromise or
settlement of the Obligations or any claim under this Deed of Trust and the
other Loan Documents, and for the curing thereof, or for defending or asserting
the rights and claims of Beneficiary in respect thereof, by litigation or
otherwise.
J.    No Mortgagee in Possession. Neither the enforcement of any of the remedies
under this Article 5, the assignment of the Rents and Leases under Article 6,
the security interests under Article 7, nor any other remedies afforded to
Beneficiary or the Lenders under the Loan Documents, at law or in equity shall
cause Beneficiary, Trustee, or any Lender to be deemed or construed to be a
mortgagee in possession of the Mortgaged Property, to obligate Beneficiary,
Trustee, or any Lender to lease the Mortgaged Property or attempt to do so, or
to take any action, incur any expense, or perform or discharge any obligation,
duty or liability whatsoever under any of the Leases or otherwise.
K.    Actions by Beneficiary to Preserve the Mortgaged Property. If Grantor
fails to make any payment or do any act as and in the manner provided in this
Deed of Trust, in any of the other Loan Documents or in any of the Hedge
Agreements, Beneficiary, in its sole and absolute discretion, without obligation
so to do and without notice to or demand upon Grantor and without releasing
Grantor from any obligation, may make such payment or do such act in such manner
and to such extent as Beneficiary may deem necessary to protect the security
hereof. In connection therewith (without limiting Beneficiary’s general powers),
if an Event of Default has occurred and is continuing, Beneficiary shall have
and is hereby given the right, but not the obligation, (i) to enter upon and
take possession of the Mortgaged Property; (ii) to make additions, alterations,
repairs and Improvements to the Mortgaged Property which it may consider
necessary or proper to keep the Mortgaged Property in good condition and repair;
(iii) to appear and participate in any action or proceeding which affects or may
affect the security hereof or the rights or powers of Beneficiary; (iv) to pay,
purchase, contest or compromise any encumbrance, claim, charge, lien or debt
which, in Beneficiary’s judgment, may affect or appear to affect the security of
this Deed of Trust; and (v) in exercising such powers, to employ counsel or
other necessary or desirable experts or consultants. Grantor shall, immediately
upon demand therefor by Beneficiary, pay all reasonable costs and expenses
incurred by Beneficiary in connection with the exercise by Beneficiary of the
foregoing rights, including cost of evidence of title, court costs, appraisals,
surveys, and reasonable attorneys’ fees, together with interest thereon from the
date incurred at



--------------------------------------------------------------------------------



the interest rate then in effect for Basic Rate Loans. All such costs and
expenses together with interest thereon shall be secured by this Deed of Trust.
L.    Due On Sale. In order to induce Beneficiary and Lenders to make the Loans
and other extensions of credit under the Credit Agreement and the Lender Hedge
Providers to enter into the Hedge Agreements, Grantor agrees that, except as
otherwise expressly permitted pursuant to subsection 7.7 of the Credit
Agreement, in the event of any “transfer” of the Mortgaged Property without the
prior written consent of Beneficiary, Beneficiary has the absolute right at its
option, without prior demand or notice, to declare all sums secured by this Deed
of Trust immediately due and payable. Consent to one such transaction will not
be deemed to be a waiver of the right to require consent to future or successive
transactions. Beneficiary may grant or deny such consent in its sole discretion
and, if consent is given, unless otherwise agreed in writing by Beneficiary, any
such transfer will be subject to this Deed of Trust, and any such transferee
shall assume all obligations hereunder and agree to be bound by all provisions
contained herein. Such assumption will not, however, release Grantor, Borrower
or any maker or guarantor of the Obligations from any liability thereunder
without the prior written consent of Beneficiary and Lenders. As used herein,
“transfer” includes the direct or indirect sale, agreement to sell, transfer,
conveyance, pledge, collateral assignment or hypothecation of the Mortgaged
Property, or any portion thereof or interest therein, whether voluntary,
involuntary, by operation of law or otherwise, the execution of any installment
land sale contract or similar instrument affecting all or a portion of the
Mortgaged Property, or the lease of all or substantially all of the Mortgaged
Property.
VI.    
ASSIGNMENT OF RENTS AND LEASES
A.    Assignment. In furtherance of and in addition to the assignment made by
Grantor in Section 2.1 of this Deed of Trust, Grantor hereby absolutely and
unconditionally assigns, sells, transfers and conveys to Trustee (for the
benefit of Beneficiary) and to Beneficiary all of its right, title and interest
in and to all Leases, whether now existing or hereafter entered into, and all of
its right, title and interest in and to all Rents. This assignment is an
absolute assignment and not an assignment for additional security only. So long
as no Event of Default shall have occurred and be continuing, Grantor shall have
a revocable license from Trustee and Beneficiary to exercise all rights extended
to the landlord under the Leases, including the right to receive and collect all
Rents and to hold the Rents in trust for use in the payment and performance of
the Obligations and to otherwise use the same. The foregoing license is granted
subject to the conditional limitation that no Event of Default shall have
occurred and be continuing. Upon the occurrence and during the continuance of an
Event of Default and upon written notice from Beneficiary to Grantor, whether or
not legal proceedings have commenced, and without regard to waste, adequacy of
security for the Obligations or solvency of Grantor, the license herein granted
shall automatically expire and terminate.
B.    Perfection Upon Recordation. Grantor acknowledges that Beneficiary and
Trustee have taken all actions necessary to obtain, and that upon recordation of
this Deed of Trust, Beneficiary and Trustee shall have, to the extent permitted
under applicable law, a valid and fully perfected, First Priority, present
assignment of the Rents arising out of the Leases and all security for such
Leases. Grantor acknowledges and agrees that upon recordation of this Deed of
Trust Trustee’s and Beneficiary’s interest in the Rents shall be deemed to be
fully perfected, “choate” and enforced as to Grantor and to the extent permitted
under applicable law, all third parties, including, without limitation, any
subsequently appointed trustee in any case under Title 11 of the United States
Code (the “Bankruptcy Code”), without the necessity of commencing a foreclosure
action with respect to this Deed of Trust, making formal demand for the Rents,
obtaining the appointment of a receiver or taking any other affirmative action.



--------------------------------------------------------------------------------



C.    Bankruptcy Provisions. Without limitation of the absolute nature of the
assignment of the Rents hereunder, Grantor, Trustee and Beneficiary agree that
(a) this Deed of Trust shall constitute a “security agreement” for purposes of
Section 552(b) of the Bankruptcy Code, (b) the security interest created by this
Deed of Trust extends to property of Grantor acquired before the commencement of
a case in bankruptcy and to all amounts paid as Rents and (c) such security
interest shall extend to all Rents acquired by the estate after the commencement
of any case in bankruptcy.
D.    No Merger of Estates. So long as part of the Indebtedness and the
Obligations secured hereby remain unpaid and undischarged, the fee and leasehold
estates to the Mortgaged Property shall not merge, but shall remain separate and
distinct, notwithstanding the union of such estates either in Grantor,
Beneficiary, any tenant or any third party by purchase or otherwise.
VII.    
SECURITY AGREEMENT
A.    Security Interest. This Deed of Trust constitutes a “security agreement”
on personal property within the meaning of the UCC and other applicable law and
with respect to the Mortgaged Property. To this end, Grantor grants to
Beneficiary a First Priority security interest in the Mortgaged Property which
is personal property to secure the payment of the Indebtedness and performance
of the Obligations, and agrees that Beneficiary shall have all the rights and
remedies of a secured party under the UCC with respect to such property. Any
notice of sale, disposition or other intended action by Beneficiary with respect
to the Mortgaged Property which is personal property sent to Grantor at least
ten (10) days prior to any action under the UCC shall constitute reasonable
notice to Grantor.
B.    Financing Statements. Grantor hereby authorizes Beneficiary to file such
financing statements and hereby agrees to execute and deliver to Beneficiary, in
form and substance reasonably satisfactory to Beneficiary, such further
assurances as Beneficiary may, from time to time, reasonably consider necessary
to create, perfect and preserve Beneficiary’s security interest hereunder and
Beneficiary may cause such statements and assurances to be recorded and filed,
at such times and places as may be required or permitted by law to so create,
perfect and preserve such security interest. Fee Owner is a Delaware limited
partnership and Operating Lessee is a Delaware limited [partnership][liability
company], each duly organized under the laws of its jurisdiction and, except as
otherwise expressly provided in the Credit Agreement, shall not change the state
of its organization without less than twenty (20) days prior written notice to
Beneficiary.
C.    Fixture Filing. This Deed of Trust shall also constitute a “fixture
filing” for the purposes of the UCC against all of the Mortgaged Property which
is or is to become fixtures. For purposes of the UCC, the following information
concerning the security interest herein granted is furnished:
1.    The names of the Debtors (Grantor) are: [FEE OWNER], a [●], whose
organizational number is _____________; and [OPERATING LESSEE], a [●], whose
organizational number is _________________; each having an address as set forth
in the first paragraph of this Deed of Trust.
2.    The name of the Secured Party (Beneficiary) is: CREDIT SUISSE AG, in its
capacity as Agent, having an address as set forth in the first paragraph of this
Deed of Trust.
3.    Information concerning the security interest evidenced by this instrument
may be obtained from the Secured Party at its address above.



--------------------------------------------------------------------------------



4.    Fee Owner is the record owner of the real estate described in this
Security
Instrument.
This document is to be filed in the real estate records. A description of the
real estate is attached hereto as Exhibit A.
VIII.    
CONCERNING THE TRUSTEE
A.    Certain Rights. At any time, or from time to time, without liability
therefor and without notice, upon written request of Beneficiary and
presentation of this Deed of Trust and without affecting any personal liability
of any person for payment or performance of the Obligations or the effect of
this Deed of Trust upon the remainder of the Mortgaged Property, Trustee may (i)
reconvey any part of the Mortgaged Property, (ii) consent in writing to the
making of any map or plat thereof, (iii) join in granting any easement thereon,
or (iv) join in any extension agreement or any agreement subordinating the lien
of charge hereof. With the approval of Beneficiary, Trustee shall have the right
to select, employ and consult with counsel. Trustee shall have the right to rely
on any instrument, document or signature authorizing or supporting any action
taken or proposed to be taken by it hereunder, believed by it in good faith to
be genuine. Trustee shall be entitled to reimbursement for actual, reasonable
expenses incurred by it in the performance of its duties and to reasonable
compensation for Trustee’s services hereunder as shall be rendered. Grantor
shall, from time to time, pay the compensation due to Trustee hereunder and
reimburse Trustee for, and indemnify, defend and save Trustee harmless against,
all liability and reasonable expenses which may be incurred by it in the
performance of its duties, including those arising from joint, concurrent, or
comparative negligence of Trustee; however, Grantor shall not be liable under
such indemnification to the extent such liability or expenses result solely from
Trustee’s gross negligence or willful misconduct. Grantor’s obligations under
this Section 8.1 shall not be reduced or impaired by principles of comparative
or contributory negligence.
B.    Retention of Money. All moneys received by Trustee shall, until used or
applied as herein provided, be held in trust for the purposes for which they
were received, but need not be segregated in any manner from any other moneys
(except to the extent required by law), and Trustee shall be under no liability
for interest on any moneys received by Trustee hereunder.
C.    Successor Trustees. If Trustee or any successor Trustee shall die, resign
or become disqualified from acting in the execution of this trust, or
Beneficiary shall desire to appoint a substitute Trustee, Beneficiary shall have
full power to appoint one or more substitute Trustees and, if preferred, several
substitute Trustees in succession who shall succeed to all the estates, rights,
powers and duties of Trustee. Such appointment may be executed by any authorized
agent of Beneficiary and as so executed, such appointment shall be conclusively
presumed to be executed with authority, valid and sufficient, without further
proof of any action. Trustee shall be deemed to have accepted appointment of
this instrument when this instrument is recorded, and any successor shall be
deemed to have accepted appointment when the notice of substitution is recorded.
Without limitation of the foregoing, Beneficiary may, from time to time, by a
written instrument executed and acknowledged by Beneficiary, recorded in the
county in which the Mortgaged Property is located or by otherwise complying with
the provisions of applicable law, substitute a successor or successors to any
Trustee named herein or acting hereunder, and such successor(s) shall, without
conveyance from the predecessor Trustee, succeed to all title, estate, rights,
powers and duties of such predecessor.
D.    Perfection of Appointment. Should any deed, conveyance or instrument of
any nature be



--------------------------------------------------------------------------------



required from Grantor by any successor Trustee to more fully and certainly vest
in and confirm to such successor Trustee such estates, rights, powers and
duties, then, upon request by such Trustee, all such deeds, conveyances and
instruments shall be made, executed, acknowledged and delivered and shall be
caused to be recorded and/or filed by Grantor.
E.    Trustee Liability. In no event or circumstance shall Trustee or any
substitute Trustee hereunder be personally liable under or as a result of this
Deed of Trust, either as a result of any action by Trustee (or any substitute
Trustee) in the exercise of the powers hereby granted or otherwise.
IX.    
MISCELLANEOUS
A.    Notices. Any notice required or permitted to be given under this Deed of
Trust shall be given in accordance with subsection 10.8 of the Credit Agreement.
B.    Covenants Running with the Land. All Obligations contained in this Deed of
Trust are intended by Grantor, Beneficiary and Trustee to be, and shall be
construed as, covenants running with the Mortgaged Property. As used herein,
“Grantor” shall refer to the party named in the first paragraph of this Deed of
Trust and to any subsequent owner of all or any portion of the Mortgaged
Property. All Persons who may have or acquire an interest in the Mortgaged
Property shall be deemed to have notice of, and be bound by, the terms of the
Credit Agreement and the other Loan Documents; however, no such party shall be
entitled to any rights thereunder without the prior written consent of
Beneficiary.
C.    Attorney-in-Fact. Grantor hereby irrevocably appoints Beneficiary and its
successors and assigns, as its attorney-in-fact, which agency is coupled with an
interest and with full power of substitution, (a) to execute and/or record any
notices of completion, cessation of labor or any other notices that Beneficiary
reasonably deems appropriate to protect Beneficiary’s interest, if Grantor shall
fail to do so within ten (10) days after written request by Beneficiary, (b)
upon the issuance of a deed pursuant to the foreclosure of this Deed of Trust or
the delivery of a deed in lieu of foreclosure, to execute all instruments of
assignment, conveyance or further assurance with respect to the Leases, Rents,
Proceeds, Insurance and Condemnation Awards in favor of the grantee of any such
deed and as may be necessary or desirable for such purpose, (c) to prepare,
execute and file or record financing statements, continuation statements,
applications for registration and like papers necessary to create, perfect or
preserve Beneficiary’s security interests and rights in or to any of the
Mortgaged Property, and (d) if any Event of Default has occurred and is
continuing, to perform any obligation of Grantor hereunder, however: (1)
Beneficiary shall not under any circumstances be obligated to perform any
obligation of Grantor; (2) any sums advanced by Beneficiary in such performance
shall be added to and included in the Indebtedness and shall bear interest at a
rate which is equal to the interest rate then in effect for Base Rate Loans; (3)
Beneficiary as such attorney-in-fact shall only be accountable for such funds as
are actually received by Beneficiary; and (4) Beneficiary shall not be liable to
Grantor or any other person or entity for any failure to take any action which
it is empowered to take under this Section 9.3.
D.    Successors and Assigns. This Deed of Trust shall be binding upon and inure
to the benefit of Beneficiary, Trustee, Grantor and the Lenders and their
respective successors and assigns. Grantor shall not, without the prior written
consent of Beneficiary, assign any rights, duties or obligations hereunder.
E.    No Waiver. Any failure by Beneficiary, Trustee or the Lenders to insist
upon strict performance of any of the terms, provisions or conditions of the
Loan Documents shall not be deemed to be a waiver of same, and Beneficiary,
Trustee or the Lenders shall have the right at any time to insist upon strict
performance



--------------------------------------------------------------------------------



of all of such terms, provisions and conditions.
F.    Credit Agreement. If any conflict exists between this Deed of Trust and
the Credit Agreement, the Credit Agreement shall govern.
G.    Release or Reconveyance. Upon payment in full of the Indebtedness and
performance in full of the Obligations (other than Unasserted Obligations), or
upon a sale or other disposition of the Mortgaged Property permitted by the
Credit Agreement, Beneficiary, at Grantor’s request and expense, shall release
the liens and security interests created by this Deed of Trust or reconvey the
Mortgaged Property to the Person or Persons legally entitled thereto.
H.    Waiver of Stay, Moratorium and Similar Rights. Grantor agrees, to the full
extent that it may lawfully do so, that it will not at any time insist upon or
plead or in any way take advantage of any stay, marshalling of assets,
extension, redemption or moratorium law now or hereafter in force and effect so
as to prevent or hinder the enforcement of the provisions of this Deed of Trust
or the Indebtedness or Obligations secured hereby, or any agreement between
Grantor and Beneficiary or any rights or remedies of Beneficiary, Trustee or the
Lenders.
I.    Applicable Law. The provisions of this Deed of Trust regarding the
creation, perfection and enforcement of the liens and security interests herein
granted shall be governed by and construed under the laws of the state in which
the Mortgaged Property is located. All other provisions of this Deed of Trust
shall be governed by the laws of the State of New York (including, without
limitation, Section 5-1401 of the General Obligations Law of the State of New
York), without regard to conflicts of laws principles.
J.    Headings. The Article, Section and Subsection titles hereof are inserted
for convenience of reference only and shall in no way alter, modify or define,
or be used in construing, the text of such Articles, Sections or Subsections.
K.    Entire Agreement. This Deed of Trust and the other Loan Documents and the
Hedge Agreements embody the entire agreement and understanding between Grantor
and Beneficiary and supersede all prior agreements and understandings between
such parties relating to the subject matter hereof and thereof. Accordingly,
this Deed of Trust, the other Loan Documents and the Hedge Agreements may not be
contradicted by evidence of prior, contemporaneous or subsequent oral agreements
of the parties. There are no unwritten oral agreements between the parties.
L.    Beneficiary as Agent; Successor Agents.
1.    Beneficiary has been appointed to act as Agent hereunder by the Lenders.
Beneficiary shall have the right hereunder to make demands, to give notices, to
exercise or refrain from exercising any rights, and to take or refrain from
taking any action (including, without limitation, the release or substitution of
the Mortgaged Property) in accordance with the terms of the Credit Agreement,
any related agency agreement among Beneficiary and the Lenders (collectively, as
amended, supplemented or otherwise modified or replaced from time to time, the
“Agency Documents”) and this Deed of Trust. Grantor and all other persons shall
be entitled to rely on releases, waivers, consents, approvals, notifications and
other acts of Beneficiary, without inquiry into the existence of required
consents or approvals of the Lenders therefor.
2.    Beneficiary shall at all times be the same Person that is Agent under the
Agency Documents. Written notice of resignation by Agent pursuant to the Agency
Documents shall also constitute



--------------------------------------------------------------------------------



notice of resignation as Beneficiary under this Deed of Trust. Removal of Agent
pursuant to any provision of the Agency Documents shall also constitute removal
as Beneficiary under this Deed of Trust. Appointment of a successor Agent
pursuant to the Agency Documents shall also constitute appointment of a
successor Beneficiary under this Deed of Trust. Upon the acceptance of any
appointment as Agent by a successor Agent under the Agency Documents, that
successor Agent shall thereupon succeed to and become vested with all the
rights, powers, privileges and duties of the retiring or removed Beneficiary
under this Deed of Trust, and the retiring or removed Beneficiary shall promptly
(i) assign and transfer to such successor Beneficiary all of its right, title
and interest in and to this Deed of Trust and the Mortgaged Property, and (ii)
execute and deliver to such successor Beneficiary such assignments and
amendments and take such other actions, as may be necessary or appropriate in
connection with the assignment to such successor Beneficiary of the liens and
security interests created under this Deed of Trust. After any retired or
removed Agent’s resignation or removal hereunder as Beneficiary, the provisions
of this Deed of Trust and the Agency Documents shall inure to its benefit as to
any actions taken or omitted to be taken by it under this Deed of Trust while it
was the Beneficiary hereunder.
M.    Severability. If any provision of this Deed of Trust is or becomes
invalid, illegal or unenforceable, such provision shall be deemed amended to
conform to applicable laws so as to be valid and enforceable or, if it cannot be
so amended without materially altering the intention of the parties, it shall be
stricken and the remainder of this Deed of Trust shall remain in full force and
effect.
N.    Revolving Line of Credit. Grantor acknowledges and agrees that (a) the
Credit Agreement and the Revolving Notes evidence a revolving line of credit and
indebtedness which may be repaid and readvanced from time to time, (b) this Deed
of Trust shall secure all additional or future advances and readvances of
principal under the Credit Agreement and the Revolving Notes, (c) the line of
credit evidenced by the Credit Agreement and the Revolving Notes and secured by
this Deed of Trust shall be used primarily for business or commercial purposes,
(d) this Deed of Trust shall remain in full force and effect, without loss of
priority, until the earlier of (i) the payment and performance in full of the
Indebtedness and the Obligations (other than Unasserted Obligations) and the
receipt by Beneficiary of Grantor’s written request to terminate the line of
credit evidenced by the Credit Agreement and the Revolving Notes and secured by
this Deed of Trust or (ii) the termination or maturity of the line of credit
evidenced by the Credit Agreement and the Revolving Notes and secured by this
Deed of Trust (whether by acceleration or otherwise) and the payment and
performance in full of the Indebtedness and the Obligations (other than
Unasserted Obligations), and (e) this Deed of Trust shall not be extinguished as
a result of the Indebtedness and Obligations evidenced by the Credit Agreement
and the Revolving Notes having a zero balance from time to time (and, to the
full extent permitted by applicable law, Grantor hereby waives the operation of
any applicable law, statutory or otherwise, having a contrary effect).
O.    Joint and Several Liability. The obligations of the Grantor hereunder
shall be joint and several obligations of each entity comprising the Grantor.


X.    
LOCAL LAW PROVISIONS
[To Come]




--------------------------------------------------------------------------------



[The remainder of this page has been intentionally left blank]



--------------------------------------------------------------------------------










--------------------------------------------------------------------------------





IN WITNESS WHEREOF, Grantor has on the date set forth in the acknowledgement
hereto, effective as of the date first above written, caused this instrument to
be duly EXECUTED AND DELIVERED by authority duly given.


GRANTOR:
[FEE OWNER], a [●]
 
By:    [●]




 
     By:
 
 
 
Name:
Title:





[OPERATING LESSEE], a [●]
By:
 
 
Name:
Title






--------------------------------------------------------------------------------



State of CALIFORNIA
)
 
) ss.
County of ORANGE
)





On ________, 20___, before me, ___________________________, personally appeared
____________________, personally known to me (or proved to me on the basis of
satisfactory evidence) to be the person(s) whose name(s) is/are subscribed to
the within instrument and acknowledged to me that he/she/they executed the same
in his/her/their authorized capacities, and that by his/her/their signatures on
the instrument the person(s) or the entity upon behalf of which the person(s)
acted, executed the instrument.
WITNESS my hand and official seal.
    
Notary Public
My Commission expires:


                


[SEAL]




State of CALIFORNIA
)
 
) ss.
County of ORANGE
)





On ________, 20___, before me, ___________________________, personally appeared
____________________, personally known to me (or proved to me on the basis of
satisfactory evidence) to be the person(s) whose name(s) is/are subscribed to
the within instrument and acknowledged to me that he/she/they executed the same
in his/her/their authorized capacities, and that by his/her/their signatures on
the instrument the person(s) or the entity upon behalf of which the person(s)
acted, executed the instrument.
WITNESS my hand and official seal.
    
Notary Public
My Commission expires:


                


[SEAL]



--------------------------------------------------------------------------------



EXHIBIT A

Legal Description


Legal Description of premises located at:
 




APN:















[See attached page(s) for legal description]





--------------------------------------------------------------------------------



EXHIBIT B

Subject Lease
Facility Lease:
That certain Lease entered into as of [lease date], [as amended by that certain
[amendment title], made and entered into as of [amendment date]] pursuant to
which [OPERATING LESSEE], leases all or a portion of the Mortgaged Property from
[FEE OWNER], a memorandum of which [was recorded in the Official Records on
[date], in Book        , Page        , as Instrument No.         , [as amended
by that certain Master Lease Termination and Lease Assignment, Recognition and
Attornment Agreement dated as of [date] and filed substantially concurrently
herewith]] [ or is being filed substantially concurrently herewith].





--------------------------------------------------------------------------------



EXHIBIT XII
PERFECTION CERTIFICATE
[Provided Separately]
[Incorporated by reference to Exhibit XII of Exhibit 10.1 of the Quarterly
Report on Form 10-Q filed by Skilled Healthcare Group, Inc. with the Securities
and Exchange Commission on
August 5, 2010.]



--------------------------------------------------------------------------------



SCHEDULE 5.6
LITIGATION


Humboldt County Injunction


In connection with the September 2010 settlement of certain class action
litigation (the "Humboldt County Action") against the Company and certain of its
subsidiaries, including twenty-two California nursing facilities operated by the
Company’s subsidiaries, the Company and its defendant subsidiaries entered into
settlement agreements with the applicable plaintiffs and agreed to an
injunction. The settlement was approved by the Superior Court of California,
Humboldt County on November 30, 2010. Under the terms of the settlement
agreements, the defendant entities deposited a total of $50.0 million into
escrow accounts to cover settlement payments to class members, notice and claims
administration costs, reasonable attorneys' fees and costs and certain other
payments. The court subsequently approved payments from the escrow of up to
approximately $24.8 million for attorneys' fees and costs and $10,000 to each of
the three named plaintiffs. In addition, approximately $9.3 million of
settlement proceeds have been distributed to approximately 3,900 of an estimated
43,000 class members. Pursuant to the injunction, the twenty-two defendants that
operate California nursing facilities must provide specified nurse staffing
levels, comply with specified state and federal laws governing staffing levels
and posting requirements, and provide reports and information to an auditor. The
injunction will remain in effect for a period of twenty-four months unless
extended for additional three-month periods as to those defendants that may be
found in violation. Defendants demonstrating compliance for an eighteen-month
period may petition for early termination of the injunction. The Company is
required to demonstrate over the term of the injunction that the costs of the
injunction meet a minimum threshold level pursuant to the settlement agreement,
which level, initially $9.6 million, is reduced by the portion attributable to
any defendant in the case that no longer operates a skilled nursing facility
during the injunction period. The injunction costs include, among other things,
costs attributable to (i) enhanced reporting requirements; (ii) implementing
advanced staffing tracking systems; (iii) fees and expenses paid to an auditor
and special master; (iv) increased labor and labor related expenses; and (v)
lost revenues attributable to admission decisions based on compliance with the
terms and conditions of the injunction. To the extent the costs of complying
with the injunction are less than the agreed upon threshold amount, the
defendants will be required to remit any shortfall to the settlement fund.


BMFEA Investigation


On April 15, 2009, two of the Company’s wholly owned companies, Eureka
Healthcare and Rehabilitation Center, LLC, which at the time operated Eureka
Healthcare and Rehabilitation Center (the “Facility”), and Skilled Healthcare,
LLC, the administrative services provider for the Facility, were served with a
search warrant that relates to an investigation of the Facility by the
California Attorney General’s Bureau of Medi-Cal Fraud & Elder Abuse (“BMFEA”).
The search warrant related to, among other things, records, property and
information regarding certain enumerated patients of the Facility and covered
the period from January 1, 2007 through the date of the search.





--------------------------------------------------------------------------------



SCHEDULE 7.3
CERTAIN EXISTING INVESTMENTS


 
1.    50% ownership interest in APS-Summit Care Pharmacy, LLC, 2324 Ridgepoint
Suite G-1, Austin, Texas 78754


2.     40 Membership Units in Odyssey HealthCare of Kansas City, LLC, 800 East
101st Terrace, Suite 150, Kansas City, MO 64131


[Other Schedules to this Fourth Amended and Restated Credit Agreement are
incorporated by reference to the comparably numbered schedules included in
Exhibit 10.1 of the Quarterly Report on Form 10-Q filed by Skilled Healthcare
Group, Inc. with the Securities and Exchange Commission on August 5, 2010.]



